                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 1 of 114


               1    DONALD SPECTER – 083925                 MICHAEL W. BIEN – 096891
                    STEVEN FAMA – 099641                    JEFFREY L. BORNSTEIN – 099358
               2    MARGOT MENDELSON – 268583               ERNEST GALVAN – 196065
                    PRISON LAW OFFICE                       THOMAS NOLAN – 169692
               3    1917 Fifth Street                       LISA ELLS – 243657
                    Berkeley, California 94710-1916         JENNY S. YELIN – 273601
               4    Telephone: (510) 280-2621               MICHAEL S. NUNEZ – 280535
                                                            JESSICA WINTER – 294237
               5    CLAUDIA CENTER – 158255                 MARC J. SHINN-KRANTZ – 312968
                    DISABILITY RIGHTS EDUCATION             CARA E. TRAPANI – 313411
               6    AND DEFENSE FUND, INC.                  ALEXANDER GOURSE – 321631
                    Ed Roberts Campus                       AMY XU – 330707
               7    3075 Adeline Street, Suite 210          ROSEN BIEN
                    Berkeley, California 94703-2578         GALVAN & GRUNFELD LLP
               8    Telephone: (510) 644-2555               101 Mission Street, Sixth Floor
                                                            San Francisco, California 94105-1738
               9                                            Telephone: (415) 433-6830
              10 Attorneys for Plaintiffs
              11
              12                             UNITED STATES DISTRICT COURT
              13                             EASTERN DISTRICT OF CALIFORNIA
              14
              15 RALPH COLEMAN, et al.,                     Case No. 2:90-CV-00520-KJM-DB
              16               Plaintiffs,                  AUGUST 18, 2020 JOINT REPORT
                                                            ADDRESSING CURRENT COVID-19-
              17         v.                                 RELATED DEPARTURES FROM
                                                            PROGRAM GUIDE REQUIREMENTS
              18 GAVIN NEWSOM, et al.,                      AND RESUMPTION OF PROGRAM
                                                            GUIDE MENTAL HEALTH CARE
              19               Defendants.
                                                            Judge: Hon. Kimberly J. Mueller
              20
              21
              22
              23
              24
              25
              26
              27
              28
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 2 of 114


               1         On April 17, 2020, the Court ordered the parties to file a stipulation identifying
               2 “temporary departures from certain Program Guide requirements” for the provision of
               3 mental health care arising from Defendants’ efforts to respond to the COVID-19
               4 pandemic. ECF No. 6622 at 2-3 (Apr. 17, 2020). On May 20, 2020, the parties submitted
               5 a stipulation and proposed order as the Court directed. See ECF No. 6679 (May 20, 2020).
               6 That stipulation set forth a process whereby the parties, on a monthly basis, would meet
               7 and confer, under the supervision of the Special Master, and report to the Court on updated
               8 changes to the stipulation and its attachment, Appendix A. See id. at 4-5. The parties filed
               9 updates to Appendix A, along with stipulations, on June 15, 2020, see ECF No. 6718, and
              10 July 15, 2020, see ECF No. 6761. The Court disposed of the parties’ May 20 stipulation
              11 without adopting it in the July 28, 2020 Order (ECF No. 6791) (“July 28 Order”). By
              12 minute order, the Court required the parties to continue to provide monthly updates
              13 regarding changes to Appendix A on the 15th of every month except for August 2020.
              14 (ECF No. 6814.)     The July 28 Order also requires the parties to file “their positions on the
              15 path to full resumption of Program Guide level mental health care assuming the COVID-
              16 19 pandemic has not abated and will not abate for some time.” (ECF No. 6791 at 3.)
              17         I.     Updates to Appendix A and Defendants’ COVID Related Mental Health
              18                Reports.
              19         The parties hereby submit the attached updated version of Appendix A, which
              20 captures as of the date of this filing the status of COVID-19-related departures from
              21 requirements set forth in the Program Guide and/or policies listed in the “Compendium of
              22 Custody Related Measures,” see ECF No. 6661 at 2, jointly filed by the parties on
              23 December 19, 2019 (ECF No. 6431) (“Compendium policies”). The parties agree that they
              24 must continue to provide the Court with the modifications set forth in Appendix A of ECF
              25 No. 6679, as updated on a monthly basis to reflect the current status of COVID-19-related
              26 departures to Program Guide and Compendium policy requirements.
              27         1.     The chart attached hereto as Appendix A identifies a further three temporary
              28                                                 1
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 3 of 114


               1 policies and procedures implemented due to the COVID-19 pandemic that permit or
               2 effectuate departures from Program Guide requirements for mental health care. Appendix
               3 A includes policies that depart from the Program Guide and/or Compendium policies in
               4 Defendants’ efforts to manage the delivery of mental health care during COVID-19. Some
               5 of these policies require care that exceeds the requirements set forth in the Program Guide.
               6 True and correct copies of the three new temporary policies and procedures are attached
               7 hereto as part of Appendix A.
               8         2.     In their May 20, 2020, stipulation, Defendants agreed to provide certain
               9 reports to the Special Master and Plaintiffs. See ECF No. 6679 at 3-5, ¶ 2. Defendants
              10 began producing reports the week of May 25, 2020. Redacted copies of those reports are
              11 appended hereto:
              12                a. Tier Report, July 13-17, 2020; July 20-24, 2020; July 27-31, 2020;
              13                    August 3-7, 2020, Exhibit 1;
              14                b. Temporary Mental Health Unit (TMHU) and Treat In Place List, July 13-
              15                    17, 2020; July 20-24, 2020; July 27-31, 2020; August 3-7, 2020,
              16                    Exhibit 2;
              17                c. Shower and Yard in Segregation Compliance Report for July 2020,
              18                    Exhibit 3;
              19                d. TMHU 114-A Tracking Log Report for July 2020, Exhibit 4. This report
              20                    also integrates the report on the custody reviews of Max Custody patients
              21                    referred to a TMHU. See ECF No. 6679 at 3-4, ¶ 2(c);
              22                e. On Demand TMHU Patient Registry, accessed August 18, 2020,
              23                    Exhibit 5; and
              24                f. COVID-19 Mental Health Dashboard, accessed August 21, 2020,
              25                    Exhibit 6.
              26         The parties have agreed on the form of the Tier Reports, ECF No. 6679 at 3, ¶ 2(a),
              27 and the TMHU and Treat in Place List, id. at ¶ 2(b), although Plaintiffs have recently
              28                                                2
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 4 of 114


               1 identified a number of discrepancies and apparent errors in the latter report. The parties
               2 will continue to meet and confer to discuss Plaintiffs’ concerns regarding the TMHU and
               3 Treat in Place List, along with the remaining reports. Defendants believe that once the On
               4 Demand TMHU Patient Registry is improved to capture all patients in TMHUs and
               5 classified as “Treat in Place,” the TMHU and Treat in Place List, currently a manually
               6 generated report, should be discontinued.
               7         On July 22, 2020, Plaintiffs provided written comments to Defendants on the
               8 Shower and Yard in Segregation Compliance Report, id. at 4, ¶ 2(d), and the TMHU 114-
               9 A Tracking Log Report, id. at 3, 4 ¶¶ 2(c), (e). See ECF No 6761 at 3 (July 15, 2020).
              10 Defendants responded to Plaintiffs’ comments by letter on August 5, 2020. Plaintiffs
              11 continue to have significant concerns regarding the content and utility of the Shower and
              12 Yard in Segregation Compliance Report, and have a few remaining questions regarding the
              13 TMHU 114-A Tracking Log Report. The parties will continue to meet and confer
              14 regarding the content of these reports.
              15         On July 31, 2020, as the parties agreed in the July 15 Program Guide Departures
              16 Stipulation, see ECF No. 6761 at 3, Plaintiffs provided Defendants written comments on
              17 the TMHU Patient Registry, ECF No. 6679 at 5, ¶ 2(f)(i). Plaintiffs’ letter identified,
              18 among other concerns, that the TMHU Registry does not provide information regarding
              19 class members being treated in place, as required by the parties’ May 20, 2020 stipulation.
              20 See id. (“This registry will provide demographic information for each inmate referred to a
              21 crisis bed or inpatient program, but still in outpatient housing.”). Defendants stated on
              22 August 17, 2020 that they are working towards modifying the TMHU Registry to also
              23 gather information for patients referred to inpatient care who are not in a TMHU bed. The
              24 TMHU Registry is no longer in beta form.
              25         Defendants continue to develop the COVID-19 Mental Health Dashboard,
              26 id. at 5, ¶ 2(f)(ii), in consultation with the Special Master. As planned, see ECF No. 6761
              27 at 4, the Dashboard went live in beta form on August 3, 2020, with the goal to close out
              28                                                3
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 5 of 114


               1 beta testing on August 14, assuming no further changes are needed. On August 4, 2020,
               2 Defendants provided the COVID-19 Taskforce with an updated glossary describing the
               3 business rules for the August 3 beta release. But both Plaintiffs and the Special Master
               4 reported to Defendants during the week of August 10 that they were not able to access the
               5 Dashboard. Defendants worked to address this lack of access, and Plaintiffs now have
               6 access and understand the Special Master team does as well.
               7         3.     On May 20, 2020, the parties reported that they were still negotiating the
               8 data Defendants can provide regarding the average number of hours of out-of-cell
               9 treatment, including yard and recreation time, offered per week, as well as the status of
              10 available entertainment devices and other in-cell activities for all class members in mental
              11 health segregation units. In meet and confer discussions, Defendants reported that they do
              12 not have the capability to report on this information because none of this data is currently
              13 automated and they lack a single source of tracking information that could be used to
              14 provide a report on these issues. Defendants reported that, in lieu of a headquarters-level
              15 automated tracking report, their typical practice is to regularly audit many of these items
              16 via on-site audits by Mental Health Regional Administrators, but on-site audits are paused
              17 due to the COVID-19 pandemic. On-site audits of open institutions resumed in mid-July
              18 2020. Since that time, Defendants have inspected five institutions and collected data on
              19 the operation of mental health segregation units at those five institutions. Defendants are
              20 in the process of compiling that data, along with the methodology used to collect the data,
              21 and will provide it to Plaintiffs by August 26, 2020. Plaintiffs remain concerned about
              22 Defendants’ inability to effectively track and report on these requirements at the
              23 headquarters level, and about Defendants’ reliance on on-site audits as a general matter
              24 given Plaintiffs’ concerns about the PSU and EOP ASU hub certification process. The
              25 parties nonetheless agree to continue to meet and confer about these issues under the
              26 supervision of the Special Master.
              27         4.     Two policies that were identified as “pending” in past versions of Appendix
              28                                                4
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 6 of 114


               1 A—a memo regarding the resumption of inpatient transfers within CDCR, and one
               2 regarding class members’ ability to earn milestone credits for mental health treatment
               3 during the pandemic—have been omitted from the attached August 17, 2020 version of
               4 Appendix A. Although at one point the parties were actively negotiating the content of
               5 these memos, their finalization and/or implementation has stalled and there is no definite
               6 timeline for their implementation or the resumption of negotiations.
               7         5.     Defendants also regularly issue a Daily Closed Movement Report listing all
               8 institutions that are closed to inter-institution transfers due to COVID-19. In accordance
               9 with the parties’ July 15 Program Guide Departures Stipulation, Defendants filed their July
              10 16, 2020 version of their periodic Maps filing with information regarding the closure status
              11 of each institution. 1 See ECF No. 6761 at (July 15, 2020). For the August 17 filing,
              12 Defendants added the institutions’ closure and re-opening dates, retroactively to May 21,
              13 2020 when the first closure reports were prepared. See id.
              14         II.    Parties’ Respective Positions on the Resumption of Program Guide Level
              15                Mental Health Care.
              16         A. Plaintiffs’ Position
              17         Since very early in the pandemic, Plaintiffs requested and the Court ordered
              18 Defendants to provide a specific plan, with concrete objectives and deadlines, to ensure
              19 class members receive constitutionally adequate mental health care during the pandemic,
              20 particularly once the initial crisis phase passed. See Order, ECF No. 6580 at 2 (Apr. 6,
              21 2020); Order, ECF No. 6600 at 1-3 (Apr. 10, 2020); Order, ECF No. 6622 at 1-3 (Apr. 17,
              22 2020); Plfs’ Resp. to Defs’ Strategic COVID-19 Management Plan, ECF No. 6626 at 16
              23 (Apr. 20, 2020); Plfs’ Resp. to June 2, 2020 Order [ECF No. 6700], ECF No. 6724 (June
              24 16, 2020); Plfs’ Br. Re: Evidence Supporting Serious Mental Illness as Risk Factor for
              25
              26   1
                   The July 31 and August 3, 2020 Maps filings did not include this information, but at the
                 time of the July 15 stipulation, the parties did not anticipate these additional Maps filings,
              27 which Defendants submitted pursuant to the Court’s July 28, 2020 Order, ECF No. 6791 at
                 5.
              28                                                  5
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 7 of 114


               1 COVID-19 & Need for Additional Mental Health Interventions, ECF No. 6751 at 14-20
               2 (July 2, 2020); Decl. of Jessica Winter in Supp. of Aug. 21, 2020 Program Guide
               3 Departures Update & Joint Report, filed herewith (“Winter Decl.”), ¶ 14 & Exs. K, L; see
               4 also Order, ECF No. 6643 at 2 (Apr. 27, 2020) (noting that CDCR’s pandemic response
               5 was moving past the initial crisis management phase; that “ongoing refinements of
               6 [Defendants’] initial plans and policies” related to the pandemic might be warranted, and
               7 the lack of “horizon” for the pandemic’s impact on the Coleman class); Order, ECF No.
               8 6700 at 2 (June 2, 2020) (raising question whether the Court “can or should approve any
               9 measure that falls below Eighth Amendment requirements as those are memorialized in the
              10 Program Guide”); Order, ECF No. 6750 (July 2, 2020) (proposing potential measures
              11 Defendants could take to provide constitutional care notwithstanding pandemic). To
              12 capture the state of the Mental Health Services Delivery System, the Court ultimately
              13 ordered the parties to describe with specificity the manner in which Defendants’ COVID-
              14 19 response efforts have impacted the provision of mental health care to the plaintiff class.
              15 See ECF No. 6622 at 2-3 (Apr. 17, 2020).
              16         On May 20, 2020, the parties filed a proposed stipulation and update describing
              17 departures from Program Guide requirements resulting from Defendants’ responses to the
              18 pandemic and Defendants’ related reporting commitments, see Stip. & Prop. Order in
              19 Resp. to Apr. 17, 2020 Order (“May 20 Stipulation”), ECF No. 6679 (May 20, 2020), and
              20 since have filed two additional stipulations identifying departures from Program Guide
              21 requirements wrought by Defendants’ pandemic response, see Stip. & Update Addressing
              22 Current COVID-19-Related Departures from Program Guide Requirements, ECF No. 6718
              23 (June 15, 2020); July 15, 2020 Stip. & Update Addressing Current COVID-19-Related
              24 Departures from Program Guide Requirements, ECF No. 6761 (July 15, 2020). All along,
              25 Plaintiffs have reiterated to Defendants—in taskforce meetings and other discussions, in
              26 letters, and in filings, see, e.g., Plfs’ Br. Re: Evidence Supporting Serious Mental Illness as
              27 Risk Factor for COVID-19 & Need for Additional Mental Health Interventions, ECF No.
              28                                                 6
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 8 of 114


               1 6751 at 14-20 (July 2, 2020); Third Jt. Update on Work of COVID-19 Task Force, ECF
               2 No. 6813 at 11 (Aug. 12, 2020) (“Third Taskforce Update”); First Jt. Update on Work of
               3 COVID-19 Task Force, ECF No. 6765 at 9 (July 15, 2020); Winter Decl. ¶ 14 & Exs. K,
               4 L—that they are obligated to continue providing minimally adequate mental health
               5 treatment to class members, and that the failure to do so in these challenging times is not
               6 only devastating to those with mental health needs, but also likely to result in much graver
               7 consequences as the months and potentially years of the pandemic wear on. Five months
               8 into the pandemic, continuing indefinitely the status quo of mental health treatment in
               9 CDCR is simply unacceptable.
              10         A.     Extending the Program Guide Departures Process Is, Unfortunately,
                                Necessary, But It Is Unconstitutional for Defendants to Continue to Provide
              11                Mental Health Care to Class Members at Current Levels and There Is No
              12                End in Sight.

              13         In response to the Court’s second question in the August 14, 2020 minute order
              14 (ECF No. 6814), Plaintiffs agree it continues to be necessary to keep the Court apprised of
              15 Defendants’ “sub-plans for management of the delivery of mental health care and
              16 programming required by the Program Guide during the COVID-19 pandemic,” as
              17 Defendants have thus far failed to produce any proactive, overarching plan to achieve
              18 constitutional compliance and instead continue to focus on COVID-specific policies that
              19 are piecemeal and reactive. Order, ECF No. 6622 at 2 (Apr. 17, 2020). It is imperative
              20 that Defendants continue to update the Court on their current policies and practices to
              21 allow for appropriate oversight and monitoring by the Special Master, Plaintiffs, and the
              22 Court, and to ensure mental health treatment does not fall even further below the
              23 constitutional standards. See Order, ECF No. 6791 at 2-3 (July 28, 2020).
              24         This does not, of course, mean Plaintiffs agree that the level of mental health care
              25 being provided to class members is close to minimally sufficient, or that Defendants are
              26 making adequate efforts to provide mental health care during the pandemic. Plaintiffs
              27 repeatedly have offered suggestions to Defendants of ways to supplement or provide
              28                                                 7
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 9 of 114


               1 alternate mental health programming and treatment during the pandemic, see, e.g., Plfs’
               2 Br. Re: Evidence Supporting Serious Mental Illness as Risk Factor for COVID-19 & Need
               3 for Additional Mental Health Interventions, ECF No. 6751 at 14-20 (July 2, 2020); Winter
               4 Decl. ¶ 14 & Exs. K, L, but Defendants have not demonstrated a sustained, comprehensive
               5 effort to identify concrete standards for the delivery of mental health care to class members
               6 during the pandemic, see, e.g., Second Jt. Update on Work of COVID-19 Task Force, ECF
               7 No. 6792 at 12 (July 29, 2020) (noting Defendants’ position that minimum treatment
               8 standards for EOP and inpatient level of care patients cannot be established during the
               9 pandemic). Nor have they been able or willing to ensure class members receive some
              10 minimally adequate level of mental health care.
              11         The pandemic has stretched on for more than five months. For at least the last four
              12 months, Defendants have acknowledged there is no “horizon” to the pandemic, and
              13 therefore no end in sight to the interruptions in standard programming for class members—
              14 even where pre-pandemic programming fell short of constitutional standards. This
              15 includes in CDCR’s inpatient psychiatric hospitals, the PIPs, where Defendants do not
              16 dispute that care was well below the constitutional minimum before COVID-19 and is
              17 even worse now. Interim COVID-19 policies that may have been appropriate in the first
              18 month or two of the pandemic must be revisited. Well past the emergency phase of the
              19 pandemic, the Court should no longer countenance the extreme suffering of class
              20 members, in addition to the needs of all prisoners who now are experiencing extreme
              21 anxiety, stress, and other mental health impacts of the pandemic.
              22         Plaintiffs will continue in good faith to participate in the process of updating the
              23 Court regarding Defendants’ COVID-19-related departures from Program Guide
              24 standards, and to work with Defendants in conjunction with the Special Master to develop
              25 solutions and alternatives, given that the pandemic is here to stay. But the current mode of
              26 reactive, ineffective, and inadequate half-measures must end.
              27
              28                                                 8
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 10 of 114


              1            B.     Defendants Must Develop a Concrete Plan to Full Resumption of Program
                                  Guide-Level Mental Health Care Because the Pandemic Has Not Abated and
              2                   Will Not Abate in the Foreseeable Future.
              3
                           As the Court repeatedly has ordered, Defendants must develop a proactive plan,
              4
                    with specific, concrete benchmarks and timelines for completion, to ensure class members
              5
                    receive constitutionally adequate mental health care during this long-term pandemic. See
              6
                    Order, ECF No. 6600 (Apr. 10, 2020); Order, ECF No. 6622 (Apr. 17, 2020); see also
              7
                    Minute Order, ECF No. 6814 (Aug. 14, 2020). In the face of the isolation, suffering, and
              8
                    mental health decompensation of the plaintiff class, Defendants must either develop a
              9
                    comprehensive plan to achieve constitutional compliance and then take prompt action to
              10
                    implement it, or release a sufficient number of class members such that constitutionally
              11
                    adequate mental health care can be provided to those who remain incarcerated. See
              12
                    generally Plfs’ Response to Order of July 2, 2020, ECF No. 6766 (July 15, 2020); see also
              13
                    Order, ECF No. 6750 (July 2, 2020).
              14
                           While Defendants’ reporting mechanisms are still a work in progress, and Plaintiffs
              15
                    have only an imperfect window into the current status of the Mental Health Services
              16
                    Delivery System, Winter Decl. ¶ 2 & Ex. A (describing apparent omissions and errors in
              17
                    Defendants’ COVID-19 reporting mechanisms); see also Third Taskforce Update at 5
              18
                    (same), the constellation of data points and information available depict the starkly
              19
                    inadequate state of mental health treatment in CDCR. For example, in the last joint report
              20
                    to this Court on the status of the COVID taskforce, Defendants agreed that: (1) nearly two-
              21
                    thirds of CDCR institutions and four of the five PIPs were closed to external movement,
              22
                    severely impeding class members’ ability to transfer to receive appropriate levels of mental
              23
                    health care; (2) despite weeks of effort, Defendants were not able to restart EOP group
              24
                    programming at San Quentin’s H unit and had only just restarted offering yard on a limited
              25
                    basis; and (3) that no group treatment was being offered to psychiatrically hospitalized
              26
                    patients at CHCF PIP, and only very limited group hours were offered at the CMF and
              27
                    SVSP PIPs. Third Taskforce Update at 3-5.
              28                                                   9
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 11 of 114


               1          Indeed, no one disputes that the mental health care being provided in the PIPs—
               2 reserved for the most acutely ill class members—did not meet constitutional standards
               3 even before the pandemic-related obstacles made the situation worse. See Special
               4 Master’s Amended Report on the Current Status of Coleman Class Members’ Access to
               5 Inpatient Care, ECF No. 6579 at 19-30 (Apr. 6, 2020); see also Decl. of Lisa Ells in Supp.
               6 of Plfs’ Request to Continue DSH Evidentiary Hrg. for 60 Days (“July 30 Ells Decl.”),
               7 ECF No. 6797-1, ¶ 5 (July 30, 2020) (noting agreement by Defendants that PIP care
               8 remains constitutionally inadequate). Similarly, at CMF’s L1 PIP unit, which operates
               9 pursuant to a court-ordered waiver requiring a minimum of 12 hours of out-of-cell time
              10 daily per class member, see Stip. & Order Extending L-1 Waiver, ECF No. 6606 at 2, 3
              11 (Apr. 15, 2020), class members received zero structured treatment hours in April, May,
              12 and June 2020, see Winter Decl. ¶ 3 & Ex. B.
              13          But most class members are not even being admitted to the inpatient hospital
              14 settings their clinicians have determined they need. Indeed, as has routinely occurred in
              15 the history of this case when inpatient care is effectively not available to patients, CDCR
              16 clinicians have simply stopped referring patients. The number of MHCB referrals, as well
              17 as the proportion of referrals that ultimately result in admissions to a crisis bed, have
              18 plummeted with the onset of the pandemic. See Bien Decl. in Supp. of Plfs’ Response to
              19 Order of July 2, 2020 (“July 15 Bien Decl.”), ECF No. 6767, ¶ 28 & Exs. CC, DD (July
              20 15, 2020) (showing 34% fewer MHCB referrals in June 2020 than June 2019); see also id.
              21 ¶ 28 & Ex. DD (showing 44% of crisis bed referrals were rescinded in June 2020). At the
              22 same time, vacancies in the DSH hospital beds set aside for Coleman class members climb
              23 week after week, even as the pending demand for inpatient care grows and numerous class
              24 members wait past Program Guide timelines. July 30 Ells Decl. ¶¶ 3-4 & Exs. A, B; see
              25 also Defs’ Census, Waitlist, & Transfer Timeline Report, ECF No. 6823 at 4, 6, 13 (Aug.
              26 18, 2020). The raw numbers of class members actually receiving crisis and inpatient care
              27 have plummeted since February 2020. Compare July 15 Bien Decl. ¶ 8 & Ex. I (showing
              28                                                 10
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 12 of 114


               1 354 patients in MHCBs and 1,527 patients in inpatient programs in February 2020), with
               2 Winter Decl. ¶ 8 & Ex. E (showing 254 patients in MHCBs and 1,359 patients in inpatient
               3 programs as of July 27, 2020). Indeed, the number of class members receiving acute
               4 inpatient care has fallen dramatically over the past five months, even though Defendants
               5 ostensibly are continuing to complete emergent mental health transfers of the kind that
               6 acute psychiatric hospitalization would seem to require. Compare July 15 Bien Decl. ¶ 8
               7 & Ex. I (showing 388 patients in acute psychiatric programs in February 2020), with
               8 Winter Decl. ¶ 8 & Ex. E (showing 296 patients in acute psychiatric programs as of July
               9 27, 2020).
              10          Defendants’ COVID Dashboard, which they recently released to Plaintiffs and the
              11 Special Master in beta form pursuant to the May 20 Stipulation, confirms these trends. See
              12 May 20 Stipulation at 5. ICF and MHCB referrals are at roughly half the number they
              13 were at this time last year, and acute referrals are at roughly a quarter of the number they
              14 were at this time last year. Id. ¶¶ 10-12 & Exs. G, H, I. This is not because class members
              15 are doing well, but because they are not being evaluated and treated appropriately:
              16 Clinical staff are completing substantially fewer Suicide Risk And Self-Harm Evaluations
              17 (“SRASHEs”) even though class members are engaging in self-injurious behavior—
              18 including with intent to die—at rates comparable to those of last year. See id. ¶ 9 & Ex. F.
              19 And, despite the fact that Defendants’ interim protocols require patients referred for
              20 inpatient care who cannot transfer to that level of care to be housed instead in a centralized
              21 Temporary Mental Health Unit (“TMHU”) to receive enhanced treatment, the vast
              22 majority of class members referred for ICF care are scattered in various outpatient
              23 settings—including segregation units—even while Defendants’ TMHUs at the same
              24 institutions sit essentially (and often literally) empty. Compare id. ¶ 10 & Ex. G, with,
              25 e.g., Defs’ Maps & Data Submission, ECF No. 6819 at 20 (Aug. 17, 2020) (CMC: 9 ICF
              26 patients in non-TMHU outpatient housing, including 4 in segregation; 33 empty TMHU
              27 beds), 27 (COR: 9 ICF patients in non-TMHU outpatient housing, including 3 in
              28                                                11
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 13 of 114


               1 segregation; 48 empty TMHU beds), 32-33 (KVSP: 8 ICF patients in non-TMHU
               2 outpatient housing, including 1 in segregation; 54 empty TMHU beds), 35-36 (LAC: 31
               3 ICF patients in non-TMHU outpatient housing, including 14 in segregation; 28 empty
               4 TMHU beds), 39 (MCSP: 9 ICF patients in non-TMHU outpatient housing, including 3 in
               5 segregation; 19 empty TMHU beds), 54 (SAC: 31 ICF patients in non-TMHU outpatient
               6 housing, including 17 in segregation; 30 empty TMHU beds), 56-57 (SATF: 15 ICF
               7 patients in non-TMHU outpatient housing, including 2 in segregation; 20 empty TMHU
               8 beds), 71-72 (WSP: 4 ICF patients in non-TMHU outpatient housing, including 2 in non-
               9 mental health segregation unit; 16 empty TMHU beds) (Aug. 17, 2020); see also Defs’
              10 Strategic COVID-19 Management Plan, ECF No. 6616-1, Attachment W at 241 (Apr. 16,
              11 2020) (April 10, 2020 CDCR COVID Temporary Transfer Guidelines & Workflow,
              12 stating that if patient needing inpatient care cannot be transferred to that level of care
              13 within his or her institution, the “next best option is for the patient to be housed and treated
              14 in the same institution within a” TMHU).
              15          Even if class members indefinitely awaiting inpatient hospitalization are housed in
              16 TMHUs, however, that does not mean they are receiving even basic programming or
              17 treatment. Notwithstanding their need for inpatient psychiatric hospitalization, patients in
              18 TMHUs have very limited outlets for the stress and isolation caused by the pandemic.
              19 Defendants’ 114-A tracking logs show that in June and July 2020 class members received,
              20 at most, an average of just over three hours of yard time per week; they typically received
              21 on average only one or two hours of yard per week. Winter Decl. ¶ 5 & Ex. C. The
              22 majority of class members received zero yard hours for every week in June and July,
              23 except two week, where 10 of 27 and 19 of 39 class members received zero hours of yard.
              24 Defendants’ TMHU 114-A logs also show that few class members have access to
              25 electronic appliances that are critical for helping them cope with the harsh conditions and
              26 lack of programming—only 2 of 102 class members in TMHUs in July had an appliance,
              27 and only 3 of 137 in June. Id. ¶ 6 & Ex. C.
              28                                                 12
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 14 of 114


               1          Defendants’ TMHU Registry shows similarly very few group hours offered to class
               2 members. See id. ¶ 7 & Ex. D. The COVID Dashboard depicts an egregiously deficient
               3 MAX TMHU program as well: None of the patients who have been housed in a MAX
               4 TMHU for a week or more to date have been offered the five hours of out-of-cell
               5 structured treatment per week required by Defendants’ policies. See id. ¶ 13 & Ex. J
               6 (showing no class member was offered more than two of the five required structured
               7 treatment hours); see also May 20 Stipulation at 55 (April 17, 2020 COVID Emergency
               8 Mental Health Treatment Guidance for MAX Custody Patients, requiring “at least 5 hours
               9 of structured, out-of-cell treatment” per week).
              10          These segregation-like settings for class members in TMHUs are on top of the
              11 reality that the length of stay for class members in actual segregation units has increased
              12 substantially since the pandemic began, as have absolute numbers and the proportionate
              13 representation of class members in segregation units. See July 15 Bien Decl. ¶¶ 45-47 &
              14 Exs. NN-PP.
              15          While Plaintiffs have been offering ideas and input on an ongoing basis, Winter
              16 Decl. ¶ 14 & Exs. K, L, and will continue to do so, it ultimately is Defendants’ obligation
              17 to develop and implement a plan that meets constitutional minima, see Rizzo v. Goode, 423
              18 U.S. 362, 378-79 (1976) (ruling courts must grant government agencies the “widest
              19 latitude in the dispatch of [their] own internal affairs” (citation omitted)); Rufo v. Inmates
              20 of Suffolk Cty. Jail, 502 U.S. 367, 392 (1992); Lewis v. Casey, 518 U.S. 343, 362-63
              21 (1996). They have the full support and expertise of the Special Master in doing so,
              22 including meeting on a weekly basis with the Special Master’s experts in a small group
              23 setting, but have failed to come forward with even an outline of a plan to date. See Order
              24 of Reference at 2, ECF No. 640 (Dec. 11, 1995) (tasking Special Master with assisting
              25 Defendants with developing remedial plans to address constitutional violations). Yet
              26 Defendants have confirmed just a few days before this filing that they have no real
              27 proposal even to discuss with the Special Master in the first instance, much less to
              28                                                 13
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 15 of 114


              1 negotiate with Plaintiffs or submit to this Court, and will not have one in the near term.
              2 Winter Decl. ¶ 15.
              3           Plaintiffs have offered a number of suggestions to Defendants regarding approaches
              4 they can take either to supplement or substitute mental health programming for class
              5 members during the pandemic. See Plfs’ Br. Re: Evidence Supporting Serious Mental
              6 Illness as Risk Factor for COVID-19 & Need for Additional Mental Health Interventions,
              7 ECF No. 6751 at 14-20 (July 2, 2020); Winter Decl. ¶ 14 & Exs. K, L. A partial list of
              8 those suggestions—which Defendants have, with very limited exception, either ignored or
              9 expressly rejected—includes:
              10       • Create a comprehensive, proactive plan for providing mental health care in the
                         long-term, as opposed to short-term, ad hoc, partial measures;
              11
              12       • Create a risk-stratification plan that defines treatment criteria for those on
                         quarantine, in isolation, with resolved cases, and in other categories based on
              13         COVID-19 risk. The plan should include criteria for access to primary clinicians,
                         psychiatrists, group treatment, out of cell time, telephones, and entertainment
              14
                         appliances, among other things;
              15
                       • Provide class members with tablets and allow email and internet capability
              16         universally. Use this functionality to provide mental health treatment, allow
                         contacts with support systems inside and outside the prisons, and provide
              17
                         educational, vocational, religious, and entertainment programming. Any such
              18         technology could be programmed or designed with necessary security features in
                         place, as many correctional systems across the country have already done;
              19
              20       • Improve infrastructure, including by installing wifi and cable capability to ensure
                         people can actually access remote services and programming, including for the
              21         entertainment devices that CDCR already provides now;
              22       • Incorporate relevant COVID-19 risk-reduction and prevention strategies into class
              23         members’ treatment plans;

              24       • Increase communication and education between mental health providers and
                         patients regarding COVID-19;
              25
                       • Resume visiting using glass partitions or tablets, or implement video visiting
              26
                         protocols;
              27
              28                                                14
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 16 of 114


               1       • Expand tele-mental health options further, using tablets as necessary so people can
                         have confidential one-to-one contacts with their treatment providers;
               2
               3       • Make sure every class member gets a functioning radio or television, regardless of
                         security or privilege level;
               4
                       • Make telephones universally available on an individual basis by providing class
               5         members with cell phones or in-cell landlines so that people can participate in
               6         confidential mental health treatment and contact loved ones for support. At the very
                         least, increase the number of phone carts and shared landlines so people can contact
               7         loved ones more often;
               8       • Reintroduce group programming using strict cohorts, PPE, face coverings, and
               9         outdoor spaces. The same modifications can be used to offer psychiatry services
                         and one-to-one contacts with a primary clinician;
              10
                       • Use volunteer resources and other incarcerated people, after providing training, to
              11
                         be emotional support outlets for other incarcerated people. Individual phone access
              12         would facilitate these modes of support, which have been implemented successfully
                         in other jurisdictions;
              13
                       • Provide additional training for medical staff to identify, intervene, and triage mental
              14
                         health issues; and
              15
                       • Provide additional support for staff, to protect and preserve this limited resource.
              16
              17 Id.
              18          Notwithstanding substantial leeway, including the use of emergency powers if
              19 necessary and significant patience from Plaintiffs, the Special Master, and the Court,
              20 Defendants to date do not even have an outline of a plan for how to begin the slow climb
              21 from the admittedly sub-constitutional care being provided now to something approaching
              22 the Program Guide’s standards. With the crisis phase of the pandemic well behind us,
              23 Defendants appear content to continue simply to accept things as they are and promise best
              24 efforts to improve them at some point. Winter Decl. ¶ 15. Without a court order,
              25 Defendants may well never commit to taking the hard steps necessary to create a serious,
              26 unified, systemic plan, including interim benchmarks, to ensure the mental health care
              27 class members receive meets at least the Program Guide’s constitutional floor. This Court
              28                                                 15
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 17 of 114


               1 should order them to do so within thirty days.
               2          B. Defendants’ Position
               3          Defendants are working tirelessly to provide effective mental health care to patients
               4 in their custody during the COVID-19 pandemic, and, as they can, Program Guide-level
               5 care. While the pandemic indisputably poses challenges for the delivery of Program
               6 Guide-level care across the Mental Health Services Delivery System, Defendants are
               7 committed to providing the central elements of Program Guide-level care, and are
               8 currently working on plans to do so, both during the pandemic and after it has concluded.
               9          Defendants’ commitment is evidenced by the comprehensive CDCR COVID-19
              10 Strategic Response Plan, and its subcomponents addressing mental health care, filed in
              11 April (ECF No. 6616), as well as the numerous alternative policies and plans described in
              12 Exhibit A. Defendants continue taking steps to resume Program Guide-level care,
              13 including resuming groups, providing structured and unstructured out-of-cell time, and
              14 resuming transfers to appropriate levels of care. Defendants actively participate in the
              15 Special Master’s weekly COVID-19 Task Force and small workgroup meetings. In
              16 particular, Defendants’ subject-matter experts and the Special Master’s experts continue to
              17 meet weekly to discuss potential solutions to the unique challenges presented by the
              18 pandemic with an eye toward resuming Program Guide-level care across the system.
              19          While CDCR continues to work collaboratively with the Special Master and
              20 Plaintiffs, CDCR has also developed, in consultation with the Receiver, numerous plans to
              21 reopen programming and movement. Those plans, as well as ongoing efforts to creatively
              22 provide mental health care to patients, are discussed below.
              23             a. CDCR’s Institutional Roadmap to Reopening Sets Benchmarks for Each
              24                 Institution to Provide More Programming and Out-of-Cell Time.
              25          CDCR issued its Institutional Roadmap to Reopening, a comprehensive plan to
              26 address the operational issues posed by COVID-19, which includes a blueprint for
              27 providing statewide oversight and direction to reopen operations based on each
              28                                                16
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 18 of 114


               1 institutions’ needs and risks. A copy of that plan is attached as Exhibit B. The plan sets
               2 forth the level and type of programming—including visitation, out-of-cell time,
               3 rehabilitation programming, education, and substance abuse groups—that an institution
               4 can offer based on objective criteria. As institutions demonstrate that they can advance
               5 between one of four phases, restrictions on programming will ease. An institution’s phase
               6 will be determined by several criteria, including testing capabilities, staffing coverage, and
               7 the length of time since each institution has experienced new positive cases of COVID-19.
               8             b. CDCR’s COVID-19 Screening and Testing Matrix for Patient Movement
               9                Sets Forth a Comprehensive Plan to Safely Move Patients From One
              10                Location to Another.
              11          Defendants continue to make progress with transferring patients to appropriate
              12 levels of care. Early in the pandemic, Defendants issued guidance on April 10 and 17,
              13 2020, on transferring patients in emergency situations. On August 19, 2020, CDCR issued
              14 its COVID-19 Screening and Testing Matrix for Patient Movement which outlines, for
              15 each type of inter or intra-institutional movement, the COVID testing strategy that must
              16 take place prior to each type of clinically necessary transfer . Defendants will be prepared
              17 to discuss the “Movement Matrix” and its implication for the Coleman class at the August
              18 25, 2020, taskforce meeting.
              19             c. CDCR is Providing Alternative Forms of Care as CDCR Adopts its
              20                “Movement Matrix” and Roadmap to Reopening.
              21          Defendants are providing as much mental health treatment as possible to its patient
              22 population. Defendants are currently focused on providing alternative forms of care where
              23 COVID prevents the provision of full Program Guide care such as group treatment or
              24 inter-institutional transfers. For instance, Defendants have increased in-cell mental health
              25 activities, provided mental health rounding, and, for some patients referred to higher levels
              26 of care, activated Temporary Mental Health Units or directed the field to provide enhanced
              27 treatment. Defendants are also utilizing nurse-led groups to help augment group hours.
              28                                                17
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 19 of 114


               1 And Defendants have activated over seventy new treatment spaces to provide smaller
               2 groups and tele-health. Defendants are in the process of developing a statewide survey to
               3 assess the ability of institutions to provide enough mental health groups.
               4             d. Defendants Must Be Provided Flexibility to Address Mental Health Care
               5                While Taking Necessary Precautions to Mitigate the Spread of COVID-19.
               6          Defendants continue to take steps to address the COVID-19 pandemic while also
               7 working to achieve more normal programing while faced with necessary testing and social
               8 distancing restrictions. COVID-19 is not a static crisis, within CDCR or throughout the
               9 state. As can be seen around the world, communities have continued to experience
              10 outbreaks regardless of the precautions taken, and any path to the resumption of Program
              11 Guide-level of mental health care within CDCR will need the flexibility to address these
              12 outbreaks as they occur. Defendants’ phased and measured approach to reopening
              13 institutional programming will take this into account by providing criteria for easing
              14 restrictions and resuming those restrictions as needed to contain outbreaks on an
              15 institution-by-institution basis. The provision of transfers, meanwhile, is highly dependent
              16 on Defendants’ ability to accurately and quickly test and quarantine each patient, factors
              17 largely within the determination of the Plata Receiver. Defendants appreciate the
              18 Receiver’s efforts to increase testing capabilities, and will continue working with staff to
              19 improve this vital function. Testing speed and accuracy has improved over the duration of
              20 the pandemic, but it remains a barrier to the full resumption of pre-pandemic activities,
              21 within CDCR as with the rest of the country.
              22          Rather than an order setting a date certain for compliance with Program Guide-level
              23 care, this issue should be addressed collaboratively through the ongoing task force and
              24 small workgroup meetings, as it is currently. That is why this Court established the task
              25 force and why the parties now provide bi-weekly reports on the parties’ discussions. The
              26 Special Master’s experts have indicated that they will be discussing Defendants’ plans in
              27 upcoming small workgroups, which have already provided a valuable forum for the receipt
              28                                                18
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 20 of 114


               1 of input from the Special Master’s experts regarding proposed policies and procedures.
               2 The Special Master has signaled, for instance, that the next task force meeting will be
               3 devoted to the newly released COVID-19 Screening and Testing Matrix for Patient
               4 Movement. Furthermore, allowing the Special Master and Plaintiffs to be involved in the
               5 development of a path for the provision of Program Guide-level care during the pandemic
               6 will foster expedited implementation and minimize litigation, while allowing Defendants
               7 the flexibility necessary to preserve the health and safety of the patient population.
               8          Defendants look forward to further collaborating with Plaintiffs and the Special
               9 Master and his experts regarding Defendants’ continuing efforts to provide Program-Guide
              10 care to class members. Defendants remain committed to a transparent discussion about
              11 barriers and solutions, and they will continue to update the Court on the progress made by
              12 the task force and small workgroups.
              13                                        CERTIFICATION
              14          In preparing Plaintiffs’ portion of this brief, Plaintiffs’ counsel reviewed the
              15 following Court orders: Order of Reference, ECF No. 640 (Dec. 11, 1995); Order, ECF
              16 No. 6580 (Apr. 6, 2020); Order, ECF No. 6600 (Apr. 10, 2020); Order, ECF No. 6622
              17 (Apr. 17, 2020); Order, ECF No. 6643 (Apr. 27, 2020); Order, ECF No. 6700 (June 2,
              18 2020); Order, ECF No. 6750 (July 2, 2020); Order, ECF No. 6791 (July 28, 2020); Order,
              19 ECF No. 6814 (Aug. 14, 2020).
              20          Defendants’ counsel reviewed the following Court orders: Order, ECF No. 6791
              21 (July 28, 2020); Order, ECF No. 6814 (Aug. 14, 2020).
              22 / / /
              23 / / /
              24
              25
              26
              27
              28                                                  19
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
                   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 21 of 114


              1 DATED: August 21, 2020               Respectfully submitted,
              2                                      ROSEN BIEN GALVAN & GRUNFELD LLP
              3
                                                     By: /s/ Jessica Winter
              4                                          Jessica Winter
              5
                                                     Attorneys for Plaintiffs
              6
              7
                    DATED: August 21, 2020           XAVIER BECERRA
              8                                      Attorney General of California
              9                                      By: /s/ Kyle Lewis
              10                                         Kyle Lewis
                                                         Deputy Attorney General
              11
              12                                     Attorneys for Defendants

              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28                                           20
                    AUGUST 18, 2020 JOINT REPORT ADDRESSING CURRENT COVID-19-RELATED DEPARTURES FROM
                     PROGRAM GUIDE REQUIREMENTS AND RESUMPTION OF PROGRAM GUIDE MENTAL HEALTH
[3601152.1]                                                 CARE
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 22 of 114




              EXHIBIT A
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 23 of 114


                                     Appendix A

  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                Summary of Departure

  *COVID-19 Mental      Stipulation and Order    •    Permits telepsychiatry broadly,
  Health Delivery of    Approving CDCR’s              including in PIPs and MHCBs,
  Care Guidance &       Telepsychiatry Policy,        without a finding of emergency
  Tier Document         ECF No. 6539 (Mar.
                                                 •    Telepsychiatry not treated as a
  (Mar. 25, 2020)       27, 2020)
                                                      supplement, but rather a
                        Program Guide 12-1-           substitute, for in-person
                        12 & Attachment A             psychiatry at EOP and higher
                        (confidentiality)             levels of care
                                                 •    Permits use of tele-psychology
                                                 •    Approval for use of
                                                      telepsychiatry is made by the
                                                      hiring authority, and may be
                                                      preferred modality of providing
                                                      psychiatry services
                                                 •    Telepsychiatrists may provide
                                                      telepsychiatry services from
                                                      their homes during regular work
                                                      hours, rather than from
                                                      telepsychiatry hubs
                                                 •    Each institution can decide
                                                      which telepresenters can be
                                                      used, including: MA or CNA,
                                                      and any healthy staff unable to
                                                      perform their assigned duties
                                                      during the crisis (with training).
                                                 •    Telepsychiatry providers not
                                                      required to conduct site-visits at
                                                      any particular frequency
                                                 •    Registry telepsychiatrists may
                                                      be used without limitation
                                                 •    Patients may not have an option
                                                      to refuse telepsychiatry as a
                                                      treatment modality


[3598514.1]                               A-1
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 24 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                  Summary of Departure
                                                   •      On-site psychiatrists may not be
                                                          available if a clinical emergency
                                                          occurs during a telepsychiatry
                                                          session
                                                   •      Confidential space for
                                                          telepsychiatry contacts may not
                                                          be available
                                                   •      Nurse practitioners may provide
                                                          telepsychiatry services
                                                   •      Requires telepresenters for
                                                          telepsychiatry, but clinical and
                                                          other telepsychiatry support-
                                                          staff may not be available

                        Mental Health              Decisions on admission and discharge
                        Services Delivery          subject to day-to-day analysis of
                        System Program             staffing, individual patient needs,
                        Guide, 2020 Revision       space availability, social distancing,
                        (“Program Guide”) at       restrictions on movement, quarantine
                        12-1-16 (timelines for     and isolation status, and the degrees of
                        level of care transfers)   risk when making these decisions.
                        Program Guide at 12-
                        3-1 to 2, 12-3-12 to
                        14, 12-4-1, 12-4-6 to
                        8, 12-4-13, 12-4-16,
                        12-4-20 to 21, 12-5-1,
                        12-5-3 to 10, 12-5-15,
                        12-5-26 to 29, 12-5-
                        32, Chapter 6, 12-7-2
                        to 8, 12-7-11, 12-7-12,
                        12-8-1, 12-8-5 to 7,
                        12-8-9, 12-8-11 to 12,
                        12-9-2 to 3, 12-9-4 to
                        5, 12-9-6, 12-9-12 to
                        14, 12-10-12 to 13,
                        12-10-19 to 21 (access



[3598514.1]                                 A-2
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 25 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                   Summary of Departure
                        to higher levels of
                        care)

                        Program Guide at 12-        Groups may not be offered, depending
                        3-2 to 4, 12-3-11, 12-      on space, staffing, and quarantine or
                        4-1 to 2, 12-4-8 to 12,     isolation status. Groups that do
                        12-4-18 to 21; 12-5-        continue may be reduced in size in
                        14, 12-5-33 to 34, 12-      order to adhere to social distancing
                        7-7, 12-7-10, 12-8-4,       requirements.
                        12-8-10, 12-9-7 to 9,       Larger classrooms or vocational space
                        12-10-14 (availability      could be used to allow for smaller
                        of treatment                groups.
                        modalities)
                                                    Patients in isolation and/or quarantine
                                                    will not attend groups but shall be
                                                    provided with activities and receive
                                                    daily rounding.

                        Program Guide 12-1-         Groups may not be confidential if
                        12 & Attachment A           placed in an alternative location (e.g.
                        (confidentiality            day room, class rooms) or due to social
                        requirements)               distancing purposes.

                        Program Guide 12-1-         Contacts with IDTT may be cell front
                        12 & Attachment A           and non-confidential
                        (confidentiality
                        requirements)

                        Program Guide at 12-        Patients may be limited to in-cell
                        3-2 to 4, 12-3-11, 12-      activities only
                        4-1 to 2, 12-4-8 to 12,     Patients housed in an MHCB awaiting
                        12-4-18 to 21; 12-5-        transfer to a higher level of care and
                        14, 12-5-33 to 34, 12-      patients in alternative housing awaiting
                        7-7, 12-7-10, 12-8-4,       transfer to an MHCB will be provided
                        12-8-10, 12-9-7 to 9,       enhanced out-of-cell time and
                        12-10-14 (availability      therapeutic activities as well as daily
                        of treatment                rounds, as operations allow.
                        modalities)




[3598514.1]                                   A-3
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 26 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure

                        Program Guide at 12-      Patients may not receive SRASHEs if
                        5-7 to 8, 12-5-10, 12-    suicidal, but may instead be screened
                        5-31, 12-10-7 to 12       using the Columbia screening tool

                        Program Guide at 12- Depending on the institution’s Tier
                        1-6, 12-1-16, 12-3-1 to level, patients may be placed in
                        2, 12-5-4               alternative housing for longer than 24
                        Order, ECF No. 5710 hours. Within 24 hours of placement
                        (Oct. 10, 2017)         or if patient remains longer than 24
                                                hours, a full SRASHE must be
                        CCHCS Policy            completed
                        12.05.301: Housing of
                        Patients Pending
                        Mental Health Crisis
                        Bed Transfers

                        Program Guide at 12-      As patients wait for inpatient referrals
                        3-2 to 4, 12-3-11, 12-    to process, they may not receive
                        4-1 to 2, 12-4-8 to 13,   treatment commensurate with their
                        12-4-18 to 21, 12-5-      level of care.
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)
                        Program Guide
                        Chapters 5, 6

                        Program Guide 12-1-       Symptomatic patients shall be isolated
                        16 (timelines for level   from other patients in the general
                        of care transfers)        population and will not transfer absent
                        Program Guide at 12-      showing of legal or medical necessity
                        3-1 to 2, 12-3-12 to
                        14, 12-4-1, 12-4-13,
                        12-4-16, 12-4-20 to
                        21, 12-5-2, 12-5-3 to
                        10, 12-5-15, 12-5-26


[3598514.1]                                A-4
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 27 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                  Summary of Departure
                        to 29, 12-5-32,
                        Chapter 6, 12-7-2 to 8,
                        12-7-11, 12, 12-8-1, 5
                        to 7, 9, 11 to 12, 12-9-
                        2 to 3, 4 to 5, 6, 12 to
                        14, 12-10-12 to 13, 19
                        to 21 (access to higher
                        levels of care)
                        Program Guide at 12-
                        3-2 to 4, 12-3-11, 12-
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 10, 12-8-4, 10,
                        12-9-7 to 9, 12-10-14
                        (availability of
                        treatment modalities)

                        Program Guide at 12-       Pre-release planning activities may be
                        1-4, 12-3-3 to 4, 12-4-    limited to varying degrees.
                        10 to 11, 12-4-13          All required activities to occur when
                        Memo: Release              social distancing can be followed.
                        Planning for Inmates
                        Participating in the
                        Institution’s Mental
                        Health Services
                        Delivery System (Mar.
                        11, 2010), Program
                        Guide, Appendix C,
                        see ECF No. 5864-1 at
                        276-82.

                        Program Guide at 12-       1:1 contacts with psychiatrists may not
                        3-2 to 4, 12-3-11, 12-     occur within timeframes.
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,


[3598514.1]                                A-5
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 28 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)
                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15, 12-4-19,
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

                        Program Guide at 12-      1:1 contacts with psychologists or
                        3-2 to 4, 12-3-11, 12-    social workers may not occur within
                        4-1 to 2, 12-4-8 to 12,   timeframes.
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)
                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15,12-4-19,
                        20, 12-5-14, 12-5-
                        33,12-7-4, 12-7-6, 12-
                        7-7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

                        Program Guide at 12-      1:1 suicide watch may not occur where
                        3-2 to 4, 12-3-11, 12-    clinically indicated
                        4-1 to 2, 12-10-15 to




[3598514.1]                                A-6
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 29 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        19 (availability of
                        treatment modalities)

                        Program Guide 12-3-2      Any physician, nurse practitioner, or
                        (psychiatrists as         physician assistant can serve as
                        primary clinicians)       psychiatrist
                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15, 12-4-19,
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

                        Program Guide at 12-      Psychiatrist duties may be triaged only
                        3-2 to 4, 12-3-11, 12-    to serve urgent or emergent needs
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-
                        14, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-4,
                        12-8-10, 12-9-7 to 9,
                        12-10-14 (availability
                        of treatment
                        modalities)
                        Program Guide at 12-
                        3-14 to 15, 12-4-9, 12-
                        4-14 to 15, 12-4-19,
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)




[3598514.1]                                A-7
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 30 of 114



  Policy,                Program Guide or
  Memorandum, or         Related Policy
  Guidelines             Provision                 Summary of Departure

  COVID-19               Program Guide at 12-      Not congregating in groups of 10 or
  Pandemic –             3-2 to 4, 12-3-11, 12-    more individuals and suspending
  Guidance               4-1 to 2, 12-4-8 to 12,   group programs where participants are
  Regarding Field        12-4-18 to 21, 12-5-      likely to be in close contact
  Operations (Mar.       15, 12-5-33 to 34, 12-
  18, 2019, revised      7-7, 10, 12-8-10, 12-9-
  Mar. 20, 2020)         7 to 9, 12-10-14
                         (availability of
                         treatment modalities)
                         February 14, 2017
                         memorandum titled
                         Mental Health Crisis
                         Bed Privileges
                         Revision, Program
                         Guide, Appendix C,
                         see ECF No. 5864-1 at
                         349.

  Restricted housing,    September 22, 2016,       Extends phone call privileges for those
  Reception Centers,     memorandum                in segregated housing, reception
  PIP Phone Calls        regarding Reception       centers, and PIPs beyond what is
  (Apr. 8, 2020)         Center Privileges for     permitted by privilege group.
                         EOPs, see ECF No.
                         6431 at 4.

  *COVID-19              Program Guide at 12-      Implementation of third watch
  Programming            3-2 to 4, 12-3-11, 12-    programming opportunities within
  Opportunities for      4-1 to 2, 12-4-8 to 12,   restricted housing. If mental health
  Inmates                12-4-18 to 21, 12-5-      groups and 1:1 clinical contacts cannot
  Participating in the   14, 12-5-33 to 34, 12-    occur in the restricted housing units,
  MHSDS in               7-7, 12-7-10, 12-8-4,     wardens will ensure PM yard is
  Restricted Housing     12-8-10, 12-9-7 to 9,     offered to those in the MHSDS.
  (Apr. 1, 2020)         12-10-14 (availability
                         of treatment
                         modalities)
                         Program Guide at 12-
                         3-14 to 15, 12-4-9, 12-
                         4-14 to 15, 12-4-19,


[3598514.1]                                 A-8
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 31 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        20, 12-5-14, 12-5-33,
                        12-7-4, 12-7-6, 12-7-
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)

  COVID-19              January 22, 2014       Increase patient access to loaner
  Electronic            Memo – Multi-          electronic appliances
  Appliance Loaner      Powered Radio
  Program (Apr. 1,      Loaner Program in
  2020)                 Administrative
                        Segregation Units; and
                        March 12, 2007
                        Memo – Televisions
                        in Segregation Units,
                        see ECF No. 6431 at
                        4.

  COVID-19              Program Guide 12-1-       Adds screening step to within 12 hours
  Screening Prior to    16 (timelines for level   of any mental health transfer from one
  Mental Health         of care transfers)        facility to another, which includes
  Transfers (Apr. 5,    Program Guide at 12-      documentation of the justification for
  2020)                 3-1 to 2, 12-3-12 to      the referral and the outcome of the
                        14, 12-4-1, 12-4-13,      screen
                        12-4-16, 12-4-20 to
                        21, 12-5-2, 12-5-15,
                        12-5-26 to 29, 12-5-
                        32, Chapter 6, 12-7-2
                        to 8, 12-7-11, 12-7-12,
                        12-8-1, 12-8-5 to 7,
                        12-8-9, 12-8-11 to 12,
                        12-9-2 to 3, 12-9-4 to
                        5, 12-9-6, 12-9-12 to
                        14, 12-10-12 to 13,
                        12-10-19 to 21 (access
                        to higher levels of
                        care)



[3598514.1]                                A-9
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 32 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure

  *COVID                Program Guide 12-1-8      Creation of TMHUs
  Emergency Mental      to 9, 12-5-1, 12-5-32
                                                  •    Replaces in many
  Health Treatment      to 34 (MHCB care
                                                       circumstances transfers to
  Guidance and          provided in licensed
                                                       hospitals and MHCBs to
  COVID Temporary       settings)
                                                       provide inpatient mental health
  Transfer              Program Guide 12-1-            care
  Guidelines and        12 & Attachment A
  Workflow (Apr. 10,                              •    Group Therapy may be reduced
                        (confidentiality)
  2020)                                                to 3-4 people and may be
                        Program Guide 12-1-            eliminated. If no groups can be
                        16 (timelines for level        run, then yard time in the
                        of care transfers)             evening should be considered.
                        Program Guide at 12- •         Decisions on admission and
                        3-1 to 2, 12-3-12 to           discharge subject to day-to-day
                        14, 12-4-1, 12-4-13,           analysis by Clinical Leadership
                        12-4-16, 12-4-20 to            regarding the available
                        21, 12-5-2, 12-5-15,           workforce, space availability,
                        12-5-26 to 29, 12-5-           social distancing, restrictions on
                        32, Chapter 6, 12-7-2          movement, individual patient
                        to 8, 12-7-11, 12-7-12,        needs, facility-system flows,
                        12-8-1, 12-8-5 to 7,           and quarantine and isolation
                        12-8-9, 12-8-11 to 12,         status
                        12-9-2 to 3, 12-9-4 to
                        5, 12-9-6, 12-9-12 to   •      IDTTs may occur by
                        14, 12-10-12 to 13,            teleconference
                        12-9-19 to 21 (access •        IDTT staffing level varies based
                        to higher levels of            on availability of staff
                        care)
                                                •      Content and delivery of
                        Program Guide at 12-           treatment will be based on a
                        3-2 to 4, 12-3-11, 12-         daily evaluation of the
                        4-1 to 2, 12-4-8 to 12,        proportion of staff available for
                        12-4-18 to 21,12-5-14,         patient care and direct activities
                        12-5-33 to 34, 12-7-7,
                        12-7-10, 12-8-4, 12-8- •       Huddles may be telephonic, but
                        10, 12-9-7 to 9, 12-10-        only if in-person huddles cannot
                        14 (availability of            be conducted safely
                        treatment modalities)   •      Daily out-of-cell individual
                                                       treatment offerings with


[3598514.1]                               A-10
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 33 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        Program Guide 12-3-            psychiatrist or primary clinician
                        9, 12-4-6, 12-5-11 to          will occur whenever possible
                        12, 12-7-12 to 13, 12-
                                                  •    When possible, all PC and
                        8-8, 12-9-5 (required
                                                       Psychiatrist contacts shall be
                        IDTT staffing)
                                                       conducted in a confidential
                        Program Guide at 12-           space. Where necessary due to
                        3-14 to 15, 12-4-9, 12-        staffing, available treatment
                        4-14 to 15, 12-4-19,           team members may engage in
                        20, 12-5-14, 12-5-33,          collaborative cell front tele-
                        12-7-4, 12-7-6, 12-7-          heath treatment sessions using
                        7, 12-7-10, 12-7-13,           portable equipment. It is
                        12-8-4, 12-8-9 to 11,          preferable for cell doors to be
                        12-9-6 to 8 (primary           open when conducting this cell
                        clinician contacts)            side treatment modality.
                        CDCR-DSH MOU              •    Permits cell-front tele-mental
                        and PIP Policy                 health
                        12.11.2101(A) –
                        Referrals and             •    Each institution can decide
                        Admissions                     which telepresenters can be
                                                       used, including: MA or CNA,
                                                       and any healthy staff unable to
                                                       perform their assigned duties
                                                       during the crisis (with training).
                                                  •    Upon discharge from TMHU
                                                       and the IDTT determines the
                                                       patient no longer requires
                                                       inpatient mental health
                                                       treatment, then referral to
                                                       higher level of care shall be
                                                       rescinded
                                                  •    If an inpatient bed opens, only
                                                       the patient that the institution
                                                       triaged as the most acutely
                                                       mentally ill will be assigned to
                                                       the bed




[3598514.1]                               A-11
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 34 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure

                        Program Guide 12-1-       Enhanced Treatment-in-Place
                        12 & Attachment A
                                                  •     When a patient is referred to an
                        (confidentiality)
                                                        inpatient level of care and is
                        Program Guide 12-1-             unable to transfer to an inpatient
                        16 (timelines for level         bed, a TMHU, or is not already
                        of care transfers)              in an inpatient setting, treatment
                        Program Guide at 12-            will be provided in the patient’s
                        3-1 to 2, 12-3-12 to            housing unit until transfer can
                        14, 12-4-1, 12-4-13,            occur (“treatment-in-place”)
                        12-4-16, 12-4-20 to     •       Decisions on admission and
                        21, 12-5-2, 12-5-15,            discharge subject to day-to-day
                        12-5-26 to 29, 12-5-            analysis by Clinical Leadership
                        32, Chapter 6, 12-7-2           regarding the available
                        to 8, 12-7-11, 12-7-12,         workforce, space availability,
                        12-8-1, 12-8-5 to 7,            social distancing, restrictions on
                        12-8-9, 12-8-11 to 12,          movement, individual patient
                        12-9-2 to 3, 12-9-4 to          needs, facility-system flows,
                        5, 12-9-6, 12-9-12 to           and quarantine and isolation
                        14, 12-10-12 to 13,             status
                        12-10-19 to 21 (access
                        to higher levels of     •       When possible, all treatment,
                        care)                           including groups and clinical
                                                        contacts, shall be provided in
                        Program Guide at 12-            confidential setting, however
                        3-2 to 4, 12-3-11, 12-          that may not always be possible
                        4-1 to 2, 12-4-8 to 12,
                        12-4-18 to 21, 12-5-      •     Primary clinical contacts may
                        14, 12-5-33 to 34, 12-          not occur on a daily basis
                        7-7, 12-7-10, 12-8-4,     •     Group Therapy may be reduced
                        12-8-10, 12-9-7 to 9,           to 3-4 people and may be
                        12-10-14 (availability          eliminated. If no groups can be
                        of treatment                    run, then yard time in the
                        modalities)                     evening should be considered.
                        Program Guide at 12- •          If in-person Huddles cannot be
                        3-14 to 15, 12-4-9, 12-         conducted safely, then huddles
                        4-14 to 15,12-4-19,             should but are not required to
                        20, 12-5-14, 12-5-33,           occur telephonically
                        12-7-4, 12-7-6, 12-7-


[3598514.1]                               A-12
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 35 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        7, 12-7-10, 12-7-13,
                        12-8-4, 12-8-9 to 11,
                        12-9-6 to 8 (primary
                        clinician contacts)
                        Orders, ECF Nos.
                        6095, 6314 (Feb. 20,
                        2019, Oct. 8, 2019)
                        (requirement
                        implementation of
                        Custody and Mental
                        Health Partnership
                        Plan, including inter-
                        disciplinary huddles)
                        CDCR-DSH MOU
                        and PIP Policy
                        12.11.2101(A) –
                        Referrals and
                        Admissions

                        Program Guide 12-1-       Transfer Guidelines and Workflow
                        16 (timelines for level
                                                  •     In an attempt to limit the
                        of care transfers)
                                                        transmission of COVID-19,
                        Program Guide at 12-            transfers to external inpatient
                        3-1 to 2, 12-3-12 to            hospitalization, including PIPs
                        14, 12-4-1, 12-4-13,            and MHCBs, will occur only
                        12-4-16, 12-5-2,12-5-           where necessitated by an
                        15, 12-5-26 to 29, 12-          imminent, life-threatening
                        5-32, Chapter 6, 12-7-          emergency, or serious mental
                        2 to 8, 12-7-11, 12-7-          health decompensation, and the
                        12, 12-8-1, 12-8-5 to           life-threatening condition or
                        7, 12-8-9, 12-8-11 to           serious decompensation cannot
                        12, 12-9-2 to 3, 12-9-4         be treated at the same institution
                        to 5, 12-9-6, 12-9-12
                                                •       External transfers to an MHCB
                        to 14, 12-10-12 to 13,
                                                        or inpatient hospital require an
                        12-10-19 to 21 (access
                                                        additional layer of review by
                        to higher levels of
                                                        regional and headquarters
                        care)



[3598514.1]                               A-13
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 36 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                  Summary of Departure
                        CDCR-DSH MOU                     inpatient referral unit (IRU)
                        and PIP Policy                   staff
                        12.11.2101(A) –
                                                   •     Medical risk for COVID-19
                        Referrals and
                                                         will factor into an evaluation as
                        Admissions
                                                         to whether an external transfer
                                                         will occur
                                                   •     Plaintiffs will not seek
                                                         contempt sanctions for failures
                                                         to transfer patients in a timely
                                                         manner when the failure
                                                         resulted from COVID-19
                                                   •     Patients will be discharged to
                                                         the same facility unless
                                                         irreconcilable custodial
                                                         considerations prevent doing so,
                                                         in which case an additional
                                                         screening step will occur

  Department of         Program Guide 12-1-9       Coleman admissions to DSH resumed
  State Hospitals       Program Guide 12-1-        after a 30-day suspension with
  Directive on          16 (timelines for level    additional guidelines and protocols
  Suspension of         of care transfers)         required to effectuate transfers from
  Admissions from                                  CDCR to DSH.
  CDCR to DSH           Program Guide at 12-
  (Apr. 15, 2020)       3-1 to 2, 12-3-12 to
                        14, 12-4-1, 12-4-13,
                        12-4-16, 12-5-15, 12-
                        5-26 to 29, 12-5-32,
                        Chapter 6, 12-7-2 to 8,
                        12-7-11, 12-7-12, 12-
                        8-1, 12-8-5 to 7, 12-8-
                        9, 12-8-11 to 12, 12-9-
                        2 to 3, 12-9-4 to 5, 12-
                        9-6, 12-9-12 to 14, 12-
                        10-12 to 13, 12-10-19
                        to 21 (access to higher
                        levels of care)



[3598514.1]                                A-14
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 37 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        CDCR-DSH MOU
                        and PIP Policy
                        12.11.2101(A) –
                        Referrals and
                        Admissions

  *COVID                Program Guide 12-1-       •    When referred to an inpatient
  Emergency Mental      12 & Attachment A              bed, MAX custody patients
  Health Treatment      (confidentiality)              shall be placed in an inpatient
  Guidance for MAX      Program Guide 12-1-            bed, if one is available within
  Custody Patients      16 (timelines for level        the institution, by Health Care
  and COVID EOP         of care transfers)             Placement Oversight Program
  Temporary                                            (HCPOP). If no inpatient bed is
  Transfer              Program Guide at 12-           available within the institution,
  Guidelines and        3-1 to 2, 12-3-12 to           then the patient is placed under
  Workflow (Apr. 17,    14, 12-4-1, 12-4-13,           observation as clinically
  2020)                 12-4-16, 12-4-20 to            appropriate until a MAX
                        21, 12-5-2, 12-5-15,           custody review is completed
                        12-5-26 to 29, 12-5-           within the next 24 hours of
                        32, Chapter 6, 12-7-2          referral.
                        to 8, 12-7-11, 12-7-12,
                        12-8-1, 12-8-5 to 7,    •      Patients referred to an inpatient
                        12-8-9, 12-8-11 to 12,         bed for whom MAX custody
                        12-9-2 to 3, 12-9-4 to         status is lifted will proceed
                        5, 12-9-6, 12-9-12 to          through the standard COVID
                        14, 12-10-12 to 13,            Emergency Mental Health
                        12-10-19 to 21 (access         Treatment Guidance and
                        to higher levels of            COVID Temporary Transfer
                        care)                          Guidelines and Workflow (Apr.
                                                       10, 2020)
                        Program Guide at 12-
                        3-2 to 4, 12-3-11, 12-    •    Patients referred to an inpatient
                        4-1 to 2, 12-4-8 to 12,        bed who remain on MAX
                        12-4-18 to 21, 12-5-           custody status following review
                        14, 12-5-33 to 34, 12-         can be sent to a MAX TMHU
                        7-7, 12-7-10, 12-8-4,          for a maximum of 10 days
                        12-8-10, 12-9-7 to 9,     •    Permits the creation of TMHUs
                        12-10-14 (availability         specific to MAX patients.
                        of treatment                   MAX Custody TMHUs will be
                        modalities)                    located in a segregation setting,


[3598514.1]                               A-15
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 38 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision               Summary of Departure
                        Program Guide at 12-         according to the following
                        3-14 to 15, 12-4-9, 12-      priority: EOP ASU Hub/PSU;
                        4-14 to 15, 12-4-19,         STRH/LTRH; ASU.
                        20, 12-5-14, 12-5-33,
                                                •    Patients offered 5 hours weekly
                        12-7-4, 12-7-6, 12-7-
                                                     of structured treatment and 15
                        7, 12-7-10, 12-7-13,
                                                     hours weekly of unstructured
                        12-8-4, 12-8-9 to 11,
                                                     out of cell time
                        12-9-6 to 8 (primary
                        clinician contacts)     •    Group therapy occurs only
                                                     where done safely
                        Memo: Creation of
                        Correctional Clinical   •    IDTT held within 72 hours of
                        Case Management              placement in MAX TMHU and
                        System Short Term            again at 7 days from date of
                        and Long Term                placement
                        Restricted Housing
                                                •    At 7-day IDTT, if the patient is
                        (Jan. 15, 2015),
                                                     not stabilizing or improving,
                        Program Guide,
                                                     they are referred to MHCB and
                        Appendix C, see ECF
                                                     transferred to an inpatient
                        No. 5864-1 at 420-24.
                                                     setting, potentially at another
                        CDCR-DSH MOU                 institution, within 10 days from
                        and PIP Policy               date of placement following
                        12.11.2101(A) –              procedures described in the
                        Referrals and                COVID-19 Temporary
                        Admissions                   Emergency Transfer
                                                     Guidelines.
                                                •    Decisions on admission and
                                                     discharge subject to day-to-day
                                                     analysis by Clinical Leadership
                                                     regarding the available
                                                     workforce, space availability,
                                                     social distancing, restrictions on
                                                     movement, individual patient
                                                     needs, facility-system flows,
                                                     and quarantine and isolation
                                                     status
                                                •    Content and delivery of
                                                     treatment will be based on a


[3598514.1]                              A-16
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 39 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision             Summary of Departure
                                                   daily evaluation of the
                                                   proportion of staff available for
                                                   patient care and direct activities
                                              •    If the inpatient referral is based
                                                   on acute suicidality, the patient
                                                   will be placed on 1:1 watch
                                                   until the Treatment Team
                                                   determines what level of
                                                   observation is clinically
                                                   necessary
                                              •    If in-person huddles cannot be
                                                   accomplished safely then
                                                   huddles shall occur
                                                   telephonically
                                              •    Individual out-of-cell treatment
                                                   by psychiatrist or primary
                                                   clinician shall occur daily
                                                   whenever possible
                                              •    Group Therapy may be reduced
                                                   to 3-4 people and should only
                                                   be performed where it can
                                                   safely be done. It may be
                                                   eliminated entirely, in which
                                                   case only in-cell treatment
                                                   would be provided. If no
                                                   groups can be run, then yard
                                                   time in the evening should be
                                                   considered.
                                              •    Psychiatrist and primary
                                                   clinician contacts may not be
                                                   confidential
                                              •    Permits tele-mental health
                                                   treatment
                                              •    Permits the following staff
                                                   members to act as tele-
                                                   presenter: Medical Assistant;


[3598514.1]                            A-17
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 40 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                                                       any staff unable to perform their
                                                       assigned duties during the
                                                       crisis, provided the staff
                                                       member has been provided
                                                       adequate training; any mental
                                                       health provider; an LVN, RN,
                                                       CAN, Psych Tech; or any
                                                       medical provider
                                                  •    Upon discharge from a MAX
                                                       TMHU, and the IDTT
                                                       determines the patient no longer
                                                       requires inpatient mental health
                                                       treatment, then the referral to
                                                       higher level of care shall be
                                                       rescinded

                        Program Guide 12-1-       COVID EOP Temporary Transfer
                        8, 12-4-1, 12-4-4         Guidelines and Workflow
                        (EOP patients housed
                                                  •    In an attempt to limit the
                        in designated units
                                                       transmission of COVID-19 all
                        only)
                                                       non-emergency transfers shall
                        Program Guide 12-1-            be immediately curtailed. All
                        16 (timelines for level        movement within a facility can
                        of care transfers)             continue while taking into
                        Program Guide at 12-           consideration COVID status
                        3-2 to 4, 12-3-11, 12-    •    Inter-facility transfers subject to
                        4-1 to 2, 12-4-8 to 12,        review and approval by regional
                        12-4-18 to 21, 12-9-7          or headquarters staff
                        to 9 (availability of
                        treatment modalities)     •    Outpatient external transfers or
                                                       releases from segregated
                        Program Guide at 12-           housing to mainline mental
                        3-14 to 15, 12-4-14 to         health programs at other
                        15, 12-4-19, 12-4-20,          institutions, to include transfers
                        12-9-6 to 8 (primary           from desert institutions,
                        clinician contacts)            transfers from stand-alone
                                                       ASUs to STRH, CCCMS to
                                                       EOP, and EOP to CCCMS, will


[3598514.1]                               A-18
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 41 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision              Summary of Departure
                        Program Guide at 12-        only occur if the treatment team
                        4-4 to 5 (access to         determines, and the Regional
                        EOP level of care)          Clinical Leadership agrees, that
                                                    the transfer is necessitated by an
                                                    imminent, life-threatening
                                                    emergency or serious mental
                                                    health decompensation, and the
                                                    life-threatening condition or
                                                    serious decompensation cannot
                                                    be reasonably treated at current
                                                    institution
                                               •    EOP-level treatment provided
                                                    when full staffing is available;
                                                    otherwise subject to tier status
                                               •    Patients discharged from EOP
                                                    ASU who cannot transfer
                                                    internally to an EOP may be
                                                    placed on a local CCCMS yard




[3598514.1]                             A-19
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 42 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure

  COVID-19           Program Guide                •    The treatment team shall not be
  Temporary          Chapter 6                         required to complete a new
  Transfer                                             intake evaluation because the
  Restriction                                          treatment team will be the same,
  Psychiatric                                          as the patient continues to
  Inpatient Programs                                   remain in the same licensed
  FLEX Guidance                                        unit; however, an intake IDTT
  (May 14, 2020)                                       and updated treatment plan for
                                                       the new level of care will be
                                                       required.
                                                  •    While patients receiving
                                                       intermediate and acute inpatient
                                                       care typically will have
                                                       different treatment goals, there
                                                       currently is not a significant
                                                       difference in treatment
                                                       modalities provided to patients
                                                       at the intermediate and acute
                                                       inpatient levels of care

  *Tele-Mental          Stipulation and Order     •    Permits the provision of tele-
  Health                Approving CDCR’s               mental health services beyond
  Memorandum            Telepsychiatry Policy,         those permitted by the parties’
  (May 22, 2020)        ECF No. 6539 (Mar.             stipulated telepsychiatry policy,
                        27, 2020)                      including by psychologists and
                                                       social workers

  COVID-19              Program Guide at 12-      •    Goal of having patients
  Guidance for Daily    3-2 to 4, 12-3-11, 12-         maintain at least six feet apart
  Program               4-1 to 2, 12-4-8 to 12,        from each other, and attendant
  Regarding Social      12-4-18 to 21, 12-5-           impacts on programming:
  Distancing for Cell   15, 12-5-33 to 34, 12-
                        7-7, 12-7-10, 12-8-10,    •    Requires social distancing in
  or
                        12-9-7 to 9, 12-10-14          the workplace
  Alternative/Dorm
  Style housing of      (availability of
                        treatment modalities)     •    Reduced numbers to allow for
  Eight Persons (May                                   increased social distancing may
  11, 2020) and                                        result in no dayroom activities
  COVID-19


[3598514.1]                               A-20
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 43 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
  Operational           February 14, 2017         •    Educational programs shall be
  Guidelines            memorandum titled              provided in such a manner as to
  Monitoring and        Mental Health Crisis           allow for social distancing, once
  Accountability        Bed Privileges                 group activities resume. Until
  (May 27, 2020)        Revision, see Dkt.             such time, education materials
                        5864-1 at 349.                 will be provided to housing
                                                       unit/dorm/cells.

                                                  •    The May 27 memo
                                                       operationalizes and creates an
                                                       accountability procedure to
                                                       assure that the modifications to
                                                       programming directed by the
                                                       May 11 Social Distancing
                                                       Guidance are being
                                                       implemented; enforces
                                                       departures directed by the May
                                                       11 Guidance



  *COVID 19             Program Guide 12-1-       •    May impact transfer timeframes
  Pandemic – Road       16 (timelines for level        due to requirements to
  Map to Reopening      of care transfers)             test/isolate/quarantine, etc. prior
  & COVID               Program Guide at 12-           to movement and may impact
  Screening and         3-1 to 2, 12-3-12 to           programming if inmate refuses
  Testing Matrix for    14, 12-4-1, 12-4-13,           test and is placed on Orientation
  Patient Movement      12-4-16, 12-4-20 to            Status
  (May 22, 2020)        21, 12-5-2, 12-5-15,
                        12-5-26 to 29, 12-5-
                        32, Chapter 6, 12-7-2
                        to 8, 12-7-11, 12-7-12,
                        12-8-1, 12-8-5 to 7,
                        12-8-9, 12-8-11 to 12,
                        12-9-2 to 3, 12-9-4 to
                        5, 12-9-6, 12-9-12 to
                        14, 12-10-12 to 13,
                        12-10-19 to 21 (access



[3598514.1]                               A-21
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 44 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                        to higher levels of
                        care)

                        CDCR-DSH MOU
                        and PIP Policy
                        12.11.2101(A) –
                        Referrals and
                        Admissions &
                        Exceptions Addendum

  *COVID-19 Patient     Program Guide 12-1-     •        Provides direction on transfers
  Movement for          16 (timelines for level          between DSH and CDCR that
  Mental Health         of care transfers)               may impact timeframes
  Treatment (May        CDCR-DSH MOU
                        and PIP Policy          •        Prevents certain individuals
  11, 2020) 1
                        12.11.2101(A) –                  who otherwise qualify for
                        Referrals and                    transfer from CDCR to DSH
                        Admissions &                     from doing so, where the
                        Exceptions Addendum              patient tests or screens positive
                        Program Guide at 12-             for COVID.
                        3-1 to 2, 12-3-12 to
                        14, 12-4-1, 12-4-13,
                        12-4-16, 12-4-20 to
                        21, 12-5-2, 12-5-15,
                        12-5-26 to 29, 12-5-
                        32, Chapter 6, 12-7-2
                        to 7, 12-7-11, 12-7-12,
                        12-8-5 to 7, 12-8-11 to
                        12, 12-9-4 to 5, 12-9-
                        12 to 14, 12-10-12 to
                        13, 12-10-19 to 21


              1
         Defendants issued this policy without negotiating it with Plaintiffs, and the
parties agreed in their May 18, 2020 stipulation that Defendants’ current practices do not
conform with these or any other existing written guidelines. See ECF No. 6676 at 2.
Plaintiffs maintain their objection to this policy pursuant to the pending October 23, 2020
evidentiary hearing, but have agreed to include it here because Defendants have
confirmed that it was issued and has not been rescinded.


[3598514.1]                                A-22
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 45 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                  Summary of Departure
                        (access to higher
                        levels of care)
  *Resumption of        Program Guide 12-1-        •     Protocols likely to result in
  Mental Health         16 (timelines for level          transfers exceeding 24-hour
  Crisis Bed            of care transfers)               timeline
  Transfers During   Program Guide at 12-
  COVID 19           3-1 to 2, 12-3-12 to
  Pandemic (June 2,  14, 12-4-1, 12-4-13,
  2020)              12-4-16, 12-4-20 to
                     21, 12-5-2, 12-5-15,
                     12-5-26 to 29, 12-5-
                     32, Chapter 6, 12-7-2
                     to 8, 12-7-11, 12-7-12,
                     12-8-1, 12-8-5 to 7,
                     12-8-9, 12-8-11 to 12,
                     12-9-2 to 3, 12-9-4 to
                     5, 12-9-6, 12-9-12 to
                     14, 12-10-12 to 13,
                     12-10-19 to 21 (access
                     to higher levels of
                     care)
  Updated Draft      Program Guide 12-1-      •          Provides direction on transfers
  COVID Temporary    16 (timelines for  level            between DSH and CDCR that
  Guidelines for     of care transfers)                  may impact timeframes
  Transfer to DSH
                     CDCR-DSH MOU             •          Provides direction that when the
  Inpatient Care
                     and PIP Policy                      psychiatric benefit of transfer
  (July 16, 2020,
                     12.11.2101(A) –                     outweighs the medical risk of
  superseding April
                     Referrals and                       COVID-19 transmission, a
  15, 2020, May 15,
                     Admissions &                        patient will be cleared for
  2020, June 12,
                                                         referral.
  2020, and June 19, Exceptions Addendum
  2020 versions) 2


              2
        Although Plaintiffs agreed to Defendants’ implementation of this policy, subject
to monitoring by the Special Master and evidence that the standard is being implemented
appropriately, Plaintiffs learned on July 29, 2020 that this policy had not been issued to


[3598514.1]                                 A-23
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 46 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision              Summary of Departure
                        Program Guide at 12- •       Delays certain individuals who
                        3-1 to 2, 12-3-12 to         otherwise qualify for transfer
                        14, 12-4-1, 12-4-13,         from CDCR to DSH from doing
                        12-4-16, 12-4-20 to          so, where the patient tests or
                        21, 12-5-2, 12-5-15,         screens positive for COVID.
                        12-5-26 to 29, 12-5-
                        32, Chapter 6, 12-7-2 •      For referrals to DSH from a
                        to 8, 12-7-11, 12-7-12,      CDCR institution closed due to
                        12-8-1, 12-8-5 to 7,         a COVID-19 outbreak, patient
                        12-8-9, 12-8-11 to 12,       transfers to DSH will occur on a
                        12-9-2 to 3, 12-9-4 to       rare, case-by-case basis. CDCR
                        5, 12-9-6, 12-9-12 to        and DSH leadership will
                        14, 12-10-12 to 13,          discuss the details of such
                        12-10-19 to 21 (access       referrals, including exposure
                        to higher levels of          risk, availability and use of
                        care)                        PPE, testing and results, and the
                                                     extent of staff crossover
                                                     between units with active cases
                                                     and those without cases to
                                                     evaluate the possibility of
                                                     transfer. Patients considered for
                                                     transfer pursuant to this process
                                                     will be quarantined for 14 days,
                                                     and tested for COVID-19 twice,
                                                     followed by a further discussion
                                                     between CDCR and DSH
                                                     leadership regarding any
                                                     interim exposure risks that
                                                     occurred during the quarantine
                                                     period.

                                               •     The Special Master continues to
                                                     closely monitor all referrals,
                                                     rejections and completed
                                                     transfers to and from the DSH

the field. Defendants represent that both CDCR and DSH have been following the policy
since July 14, 2020 even though the document has not been routed for finalization or
issued to the field. Plaintiffs cannot confirm that representation.


[3598514.1]                             A-24
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 47 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                 Summary of Departure
                                                       inpatient programs. See ECF
                                                       No. 6622 at 3. DSH and CDCR
                                                       have collaborated to refine the
                                                       risk analysis of balancing the
                                                       patients’ psychiatric medical
                                                       needs with the COVID-19 risk
                                                       factors with the advent of new
                                                       testing capabilities, under the
                                                       supervision of the Special
                                                       Master and within the limits
                                                       outlined in the Court’s April 24,
                                                       2020 Order (ECF No. 6639).
                                                       DSH is working with the
                                                       Special Master’s experts and
                                                       CDCR to update and revise
                                                       these transfer protocols to
                                                       capture accurately the COVID-
                                                       19 risk analysis that is occurring
                                                       in practice.



                        Program Guide 12-1-
  *DAI Update                                     •    Potential delays in transfer
  Email Re: MH          16 (timelines for level
                                                       to/from restricted housing units
  Movement              of care transfers)
                                                       (ASU, ASU EOP-HUB, STRH,
  Adjustments (June                                    LTRH, SHU, PSU) due to
  26, 2020) 3           Program Guide at 12-
                                                       transfers limited to within the
                        3-1 to 2, 12-2-8 to 10,
                                                       institution “when possible.”
                        12-3-12 to 14, 12-4-1,
                        12-4-13, 12-4-16, 12- •        Referrals to DSH continue
                        4-20 to 21, 12-5-2, 12-        according to review process in
                        5-15, 12-5-26 to 29,           June 19, 2020 Updated COVID-
                        12-5-32, Chapter 6,            19 Guidelines for Transfer to
                        12-7-2 to 8, 12-7-11,          DSH.
                        12-7-12, 12-8-1, 12-8-

              3
         This June 26, 2020 memorandum updates and supersedes an earlier version
circulated on June 19, 2020. Neither memorandum defines what constitutes “essential”
mental health transfers that will continue from closed CDCR institutions.


[3598514.1]                               A-25
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 48 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision               Summary of Departure
                        5 to 7, 12-8-9, 12-8-11 •    States that mental health
                        to 12, 12-9-2 to 3, 12-      transfers from closed facilities
                        9-4 to 5, 12-9-6, 12-9-      “require[] approval from the
                        12 to 14, 12-10-12 to        Director, Health Care Services
                        13, 12-10-19 to 21           or designee,” but does not
                        (access to higher            describe what criteria will be
                        levels of care).             applied to approve such
                                                     transfers or what would
                        Memo: Creation of            constitute an “essential” transfer
                        Correctional Clinical        in this context.
                        Case Management
                                                •    Patients shall continue to be
                        System Short Term
                                                     transferred as per the
                        and Long Term
                                                     emergency transport criteria as
                        Restricted Housing
                                                     defined in the COVID
                        (Jan. 15, 2015),
                                                     Emergency Mental Health
                        Program Guide,
                                                     Treatment Guidance and
                        Appendix C, see ECF
                                                     COVID Temporary Transfer
                        No. 5864-1 at 420-24.
                                                     Guidelines and Workflow dated
                                                     April 10, 2020.
                        Memos: Non-
                        Disciplinary            •    Patients shall be referred to a
                        Segregation                  higher level of care if they
                        Processing Procedure         “have a condition that is likely
                        for Mental Health            to decompensate or unlikely to
                        Services Delivery            improve in their current
                        System Inmates (Aug.         housing” and patients who
                        14, 2014), and               “cannot receive appropriate
                        Implementation of            treatment because of a lack of
                        Non-Disciplinary             local staffing shall continue to
                        Segregation for              be referred to an alternate site.”
                        Mental Health
                                                •    Transfers out of institutions
                        Services Delivery
                                                     closed due to COVID-19
                        System Inmates
                                                     require approval from the
                        Processing,
                                                     Director, Health Care Services
                        Procedures, and
                                                     or designee.
                        Required Training
                        (Sept. 2, 2014),        •    Potential delays for any patients
                        Program Guide,               on layover who “shall remain
                                                     on layover until further notice.


[3598514.1]                              A-26
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 49 of 114



  Policy,                Program Guide or
  Memorandum, or         Related Policy
  Guidelines             Provision                Summary of Departure
                         Appendix C, see ECF           No transports requiring layover
                         No. 5864-1 at 495-503         should be scheduled.”
                                                  •    Transfers from Reception
                                                       Centers for mental health
                                                       placements “are suspended until
                                                       further notice”
                                                  •    Non-disciplinary segregation
                                                       NDS-200 transfers suspended
                                                       until further notice.
                         Program Guide 12-3-
  Memo re 90-Day                                  •    Permits the provision of a 90-
  Supply of              14 (prescribed
                                                       day supply of certain
  Medications for        medication supply for
                                                       medications for individuals
  Expedited Releases     CCCMS patients who
                                                       subject to expedited release due
  (July 7, 2020)         parole)
                                                       to COVID-19 population
                                                       density reduction measures.
                         Memorandum:
                         Release Planning for     •    Psychiatric providers are
                         Inmates Participating         directed to write medication
                         in the Institution’s          orders, as clinically appropriate
                         Mental Health                 and within legal confines, for a
                         Services Delivery             90-day, rather than 30-day,
                         System (Mar. 11,              duration for those subject to
                         2010) at 4-5, 6               expedited release.
                         Program Guide 12-5-
  Memo re Cell-                                   •    Permits IDTTs to recommend
  Front Nursing          32, 12-10-4, 12-10-15
                                                       that nursing staff provide cell-
  Activities (June 26,   to 19 (describing
                                                       front activities to patients
  2020)                  suicide watch and
                         observation              •    Requires these activities to be
                         procedures)                   performed while designated
                                                       nursing staff are performing 1:1
                         Memorandum: Level             observations of patients; in the
                         of Observation and            past, nursing staff had only one
                         Property for Patients         primary task during 1:1
                         in Mental Health              observation—observing the
                         Crisis Beds (Mar. 15,         patient
                         2016) at 2 (describing



[3598514.1]                                A-27
       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 50 of 114



  Policy,               Program Guide or
  Memorandum, or        Related Policy
  Guidelines            Provision                Summary of Departure
                        suicide watch as         •    Provides a library of cell-front
                        primarily observation)        nursing activities for patients




[3598514.1]                              A-28
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 51 of 114




              EXHIBIT 1
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 52 of 114

                          July 13 -July 17, 2020
    Region                 Institution             MH Porgram     Current Tier
       I                    CHCF PIP                   ICF             4
       I                    CHCF PIP                 Acute             4
                                                              1
       I                    CMF PIP                  Acute             4
                                                          1
       I                    CMF PIP                    ICF             4
       I                      SAC                      PSU             4
       I                      SAC                      ASU             4
       I                      SAC                     STRH             4
       I                      SAC                     LTRH             4
       I                      SAC                      EOP             4
       I                      SAC                    CCCMS             4
       I                      SAC                    TMHU              4
       I                      SAC                    MHCB              4
       I                      SQ                      STRH             4
       I                      SQ                     CCCMS             4
       I                      SQ                       ASU             4
       I                      SQ                       EOP             4
       I                      SQ                      Acute            4
       I                      SQ                        ICF            4
       I                      SQ                     MHCB              4
       II                    CCWF                    CCCMS             4
                                                            2
       II                    CCWF                     EOP              3
       II                    CCWF                     STRH             3
       II                    SVSP                      EOP             4
       II                    SVSP                    CCCMS             4
      III                     ASP                    CCCMS             3
      III                     LAC                      ASU             3
      III                     LAC                      EOP             3
      III                     LAC                    TMHU              3
      III                    NKSP                      EOP             3
      III                    NKSP                    CCCMS             3
      III                    NKSP                     STRH             3
      III                    SATF                      EOP             3
      III                     WSP                     EOP3             3
      III                    WSP                    CCCMS3             3
                                                              3
      III                    WSP                     STRH              3
                                                              3
      III                    WSP                     MHCB              3
      IV                     CAL                     CCCMS             4
      IV                     CAL                      EOP              4
      IV                     CAL                     TMHU              4
      IV                     CEN                     CCCMS             3
      IV                     CIM                     MHCB              3
      IV                     CIM                      STRH             3
      IV                     CIM                      EOP              3
      IV                     CRC                     CCCMS             4
           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 53 of 114

                    IV                            CVSP         TMHU           3
                                                                  4
                    IV                             ISP         TMHU           3
1
    CMF PIP Acute and ICF changed from Tier 4 Tier 3 on 7/16
2
    SVSP EOP Tier 3 as of 7/14
3
    WSP EOP, CCCMS, MHCB, and STRH Tier 3 as of 7/16
4
    ISP TMHU Tier 2 only on 7/17
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 54 of 114

                          July 20 -July 24, 2020
    Region                 Institution             MH Porgram    Current Tier
       I                    CHCF PIP                   ICF            4
       I                    CHCF PIP                 Acute            4
       I                    CMF PIP                  Acute            4
       I                    CMF PIP                    ICF            4
       I                      PBSP                   MHCB1            3
                                                         1
       I                     PBSP                    STRH             3
                                                             1
       I                     PBSP                   CCCMS             3
       I                      SAC                      PSU            4
       I                      SAC                     ASU             4
       I                      SAC                     STRH            4
       I                      SAC                     LTRH            4
       I                      SAC                     EOP             4
       I                      SAC                   CCCMS             4
       I                      SAC                    TMHU             4
       I                      SAC                    MHCB             4
       I                      SQ                      STRH            4
       I                      SQ                    CCCMS             4
       I                      SQ                      ASU             4
       I                      SQ                      EOP             4
       I                      SQ                     Acute            4
       I                      SQ                       ICF            4
       I                      SQ                     MHCB             4
       II                    CCWF                   CCCMS             4
       II                    CCWF                     EOP             3
       II                    CCWF                     STRH            3
       II                    SVSP                     EOP             4
       II                    SVSP                   CCCMS             4
       II                    SVSP                     STRH            4
      III                     ASP                   CCCMS             3
      III                     LAC                     ASU             3
      III                     LAC                     EOP             3
      III                     LAC                    TMHU             3
      III                    NKSP                     EOP             3
      III                    NKSP                   CCCMS             3
      III                    NKSP                     STRH            3
      III                    SATF                     EOP             3
      III                     WSP                     EOP             3
      III                    WSP                     CCCMS            3
      III                    WSP                      STRH            3
      III                    WSP                     MHCB             3
      IV                     CAL                     CCCMS            4
      IV                     CAL                      EOP             4
      IV                     CAL                     TMHU             4
           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 55 of 114

                    IV                               CEN                   CCCMS                     3
                    IV                               CEN                   MHCB                      3
                    IV                               CIM                   MHCB                      3
                    IV                               CIM                    STRH                     3
                    IV                               CIM                    EOP                      3
                                                                                  2
                    IV                               CIW                    EOP                      3
                    IV                            CIW                      CCCMS2                    3
                    IV                            CRC                      CCCMS                     4
                    IV                            CVSP                      TMHU                     3
1
    PBSP MHCB and STRH identified as Tier 3 beginning 7/23 and PBSP CCCMS identified as Tier 3 on 7/24
2
    CIW EOP and CCCMS identified as Tier 3 on 7/24
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 56 of 114

                          July 27 -July 31, 2020
    Region                 Institution             MH Porgram   Current Tier
       I                    CHCF PIP                   ICF           4
       I                    CHCF PIP                  Acute          4
       I                    CMF PIP                   Acute          4
       I                    CMF PIP                    ICF           4
       I                      PBSP                   MHCB            3
       I                      PBSP                    STRH           3
       I                      PBSP                   CCCMS           3
       I                       SAC                     PSU           4
       I                       SAC                     ASU           4
       I                       SAC                    STRH           4
       I                       SAC                    LTRH           4
       I                       SAC                     EOP           4
       I                       SAC                   CCCMS           4
       I                       SAC                   TMHU            4
       I                       SAC                   MHCB            4
       I                       SQ                     STRH           4
       I                       SQ                    CCCMS           4
       I                       SQ                      ASU           4
       I                       SQ                      EOP           4
       I                       SQ                     Acute          4
       I                       SQ                      ICF           4
       I                       SQ                    MHCB            4
       II                    CCWF                    CCCMS           4
       II                    CCWF                      EOP           3
       II                    CCWF                     STRH           3
       II                     SVSP                     EOP           4
       II                     SVSP                   CCCMS           4
       II                     SVSP                    STRH           4
      III                      ASP                   CCCMS           3
      III                      LAC                     ASU           3
      III                      LAC                     EOP           3
      III                      LAC                   TMHU            3
                                    1
      III                    NKSP                      EOP           3
      III                    NKSP1                    STRH           3
                                    2
      III                    NKSP                    CCCMS           3
                                   3
      III                    SATF                     EOP            3
                                   4
      III                    WSP                      EOP            3
                                   4
      III                    WSP                     CCCMS           3
                                   4
      III                    WSP                      STRH           3
                                   4
      III                    WSP                     MHCB            3
      IV                     CAL                     CCCMS           4
      IV                     CAL                      EOP            4
      IV                     CAL                     TMHU            4
           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 57 of 114

                    IV                            CEN                       CCCMS                  3
                    IV                            CEN                       MHCB                   3
                    IV                            CIM                       MHCB                   3
                    IV                            CIM                        STRH                  3
                    IV                            CIM                        EOP                   3
                    IV                            CIW                        EOP                   3
                    IV                            CIW                       CCCMS                  3
                    IV                            CRC                       CCCMS                  4
                    IV                            CVSP                      TMHU                   3
                    IV                             ISP5                     TMHU                   3

1
    On 7/29/20 NKSP EOP and STRH changed from Tier 3 to Tier 1
2
    On 7/31/20 NKSP CCCMS changed from Tier 3 to Tier 1
3
    On 7/29/20 SATF EOP changed from Tier 3 to Tier 2
4
    On 7/27/20 WSP EOP, CCCMS, STRH and MHCB changed from Tier 3 to Tier 1, then on 7/28/20 identified as Tier 3
5
    From 7/27/20 - 7/30/20 ISP TMHU was Tier 3, then on 7/31/20 identified as Tier 2
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 58 of 114

                      August 3, 2020 - August 7, 2020
    Region                 Institution               MH Program   Current Tier
       I                    CHCF PIP                     ICF           4
       I                    CHCF PIP                    Acute          4
       I                    CMF PIP                     Acute          4
       I                    CMF PIP                      ICF           4
       I                      PBSP                     MHCB            3
       I                      PBSP                      STRH           3
       I                      PBSP                     CCCMS           3
       I                       SAC                       PSU           4
       I                       SAC                       ASU           4
       I                       SAC                      STRH           4
       I                       SAC                      LTRH           4
       I                       SAC                       EOP           4
       I                       SAC                     CCCMS           4
       I                       SAC                     TMHU            4
       I                       SAC                     MHCB            4
       I                        SQ                      STRH           4
       I                        SQ                     CCCMS           4
       I                        SQ                       ASU           4
       I                        SQ                       EOP           4
       I                        SQ                      Acute          4
       I                        SQ                       ICF           4
       I                        SQ                     MHCB            4
       II                     CCWF                     CCCMS           4
       II                     CCWF                       EOP           3
       II                     CCWF                      STRH           3
       II                     SVSP                       EOP           4
       II                     SVSP                     CCCMS           4
       II                     SVSP                      STRH           4
      III                      ASP                     CCCMS           3
      III                      LAC                       ASU           3
      III                      LAC                       EOP           3
      III                      LAC                     TMHU            3
      III                      WSP                       EOP           3
      III                      WSP                     CCCMS           3
      III                      WSP                      STRH           3
      III                      WSP                     MHCB            3
      IV                       CAL                     CCCMS           4
      IV                       CAL                       EOP           4
      IV                       CAL                     TMHU            4
      IV                       CEN                     CCCMS           3
                                   1
      IV                      CEN                      MHCB            3
      IV                       CIM                     MHCB            3
      IV                       CIM                      STRH           3
      IV                       CIM                       EOP           3
          Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 59 of 114

                   IV                            CIW       EOP               3
                   IV                            CIW      CCCMS              3
                   IV                            CRC      CCCMS              4

1
    CEN MHCB identied as Tier 3 from 08/04/20 -08/06/20
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 60 of 114




              EXHIBIT 2
                            Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 61 of 114
                                                                                                                                     Level of Care
Region   Institution   Last Name    First Name   CDCR#   Housing Location     Level of Care    Date of Arrival    Date of Release
                                                                                                                                    When Released    Housing (TIP) Pre‐Release
    I      CCC                                               Non‐Max             MHCB            6/27/2020           Pending
    I      MCSP                                              Non‐Max             MHCB             7/22/2020         7/27/2020           MHCB
    I      MCSP                                              Non‐Max             MHCB             7/15/2020         7/28/2020           EOP
    I      MCSP                                              Non‐Max             MHCB             7/22/2020          Pending
    I      MCSP                                              Non‐Max             MHCB             7/30/2020          Pending
    I      MCSP                                              Non‐Max             MHCB             7/30/2020          Pending
    I      MCSP                                              Non‐Max             MHCB             7/30/2020          Pending
    I      MCSP                                              Non‐Max             MHCB             7/30/2020          Pending
    I      MCSP                                                Max               MHCB             7/31/2020          Pending
    I      MCSP                                              Non‐Max             MHCB             7/29/2020          Pending
    I      MCSP                                              Non‐Max             MHCB             7/29/2020          Pending
    I      SAC                                                 Max                ICF            5/27/2020          7/27/2020           MHCB
   II       CTF                                              Non‐Max             MHCB             7/24/2020          Pending
   II       DVI                                              Non‐Max             MHCB             7/29/2020          Pending
   II       DVI                                              Non‐Max             MHCB             7/29/2020          Pending
   II       LAC                                                Max               MHCB             7/25/2020          Pending
   II       LAC                                                Max               MHCB             7/30/2020          Pending
   II       SCC                                              Non‐Max             MHCB             7/20/2020          Pending
   II      SVSP                                                Max               MHCB             7/21/2020         7/29/2020           MHCB
   II      SVSP                                              Non‐Max             MHCB             7/16/2020         7/30/2020           MHCB
   II      SVSP                                              Non‐Max             MHCB              7/7/2020         7/30/2020           MHCB
   II      SVSP                                              Non‐Max             MHCB             7/23/2020         7/28/2020            EOP
   II      SVSP                                              Non‐Max             MHCB             7/23/2020         7/29/2020           MHCB
   II      SVSP                                              Non‐Max             MHCB             7/23/2020         7/29/2020           MHCB
   II      SVSP                                              Non‐Max             MHCB             7/26/2020         7/27/2020             GP
   II      SVSP                                                Max               MHCB             7/24/2020         7/28/2020            EOP
   II      SVSP                                              Non‐Max             MHCB             7/24/2020         7/27/2020             GP
   II      SVSP                                                Max               MHCB             7/25/2020         7/30/2020           MHCB
   II      SVSP                                              Non‐Max             MHCB         7/27/2020 (Out To     7/29/2020           MHCB
   II       VSP                                              Non‐Max             MHCB             7/21/2020          Pending
   II       VSP                                              Non‐Max             MHCB             7/21/2020          Pending
   II       VSP                                              Non‐Max             MHCB             7/25/2020          Pending
   II       VSP                                              Non‐Max             MHCB             7/26/2020         7/29/2020            EOP
   II       VSP                                              Non‐Max             MHCB             7/27/2020          Pending
   II       VSP                                              Non‐Max             MHCB             7/27/2020         7/29/2020          CCCMS
   II       VSP                                              Non‐Max             MHCB             7/29/2020          Pending
   II       VSP                                              Non‐Max             MHCB             7/29/2020          Pending
  III       ASP                                          Treatment in Place      MHCB             7/16/2020         7/28/2020            EOP                   OHU
  III       CCI                                              Non‐Max             MHCB             7/3/2020          7/30/2020           EOP
  III       LAC                                              Non‐Max             MHCB             7/25/2020         7/30/2020           MHCB
  III       LAC                                                Max               MHCB             7/27/2020         7/30/2020           MHCB
  III       LAC                                              Non‐Max             MHCB             7/28/2020         7/30/2020           MHCB
  III       LAC                                                Max               MHCB             7/29/2020         7/30/2020           MHCB
  III       LAC                                                Max                ICF             7/6/2020          7/30/2020           MHCB
  III      PVSP                                                Max               MHCB             7/30/2020          Pending
  III      PVSP                                              Non‐Max             MHCB             7/30/2020          Pending
  III      PVSP                                              Non‐Max             MHCB             7/29/2020         7/29/2020           MHCB
  IV        CAL                                              Non‐Max             MHCB             7/17/2020          Pending
  IV        CAL                                              Non‐Max             MHCB             7/24/2020          Pending
  IV       CEN                                               Non‐Max             MHCB             7/25/2020         7/28/2020            GP
  IV       CRC                                               Non‐Max             MHCB             7/27/2020          Pending
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 62 of 114
                           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 63 of 114
                                                                                                                                   Level of Care
Region   Institution   Last Name    First Name   CDCR#   Housing Location     Level of Care   Date of Arrival   Date of Release                    TIP Housing
                                                                                                                                  When Released
  I        CCC                                               Non‐Max             MHCB           6/27/2020          Pending
  I        CCC                                               Non‐Max             MHCB           7/2/2020           Pending
  I        MCSP                                              Non‐Max             MHCB           7/16/2020         7/20/2020           EOP
  I        MCSP                                                Max               MHCB           7/18/2020         7/21/2020           EOP
  I        MCSP                                              Non‐Max             MHCB           7/14/2020         7/20/2020          MHCB
  I        MCSP                                                Max               MHCB           7/21/2020         7/24/2020          CCCMS
  I        MCSP                                              Non‐Max             MHCB           7/22/2020         7/22/2020           EOP
  I        MCSP                                              Non‐Max             MHCB           7/19/2020         7/22/2020           EOP
  I        SAC                                                 Max                ICF           5/27/2020          Pending
  I        SAC                                               Non‐Max             Acute           7/3/2020          Pending
  I        SAC                                               Non‐Max             Acute          6/29/2020          Pending
  I        SAC                                                 Max                ICF           4/24/2020          Pending
  I        SAC                                                 Max               MHCB            7/4/2020          Pending
  I        SAC                                               Non‐Max             Acute          6/28/2020          Pending
  I        SAC                                                 Max               MHCB           6/30/2020          Pending
  I        MCSP                                              Non‐Max             MHCB           7/18/2020         7/21/2020
  I        MCSP                                              Non‐Max             MHCB           7/22/2020          Pending
  I         SAC                                                Max               MHCB           7/17/2020          Pending
   I       FOL                                                 Max               MHCB           7/20/2020          Pending
   I       MCSP                                              Non‐Max             MHCB           7/22/2020          Pending
   I       MCSP                                              Non‐Max             MHCB           7/16/2020         7/24/2020          CCCMS
   I       MCSP                                              Non‐Max             MHCB           7/16/2020         7/24/2020           EOP
   I       MCSP                                              Non‐Max             MHCB           7/15/2020          Pending
   II      SVSP                                                Max               MHCB           7/21/2020          Pending
   II      SVSP                                                Max               MHCB           7/17/2020         7/21/2020           EOP
   II      SVSP                                              Non‐Max             MHCB           7/20/2020         7/23/2020          CCCMS
  II       SVSP                                                Max               MHCB           7/13/2020         7/22/2020           APP
   II      SVSP                                              Non‐Max             MHCB           7/16/2020          Pending
   II      SVSP                                              Non‐Max             MHCB           7/20/2020         7/21/2020            GP
  II       SVSP                                                Max               MHCB           7/14/2020         7/23/2020          CCCMS
   II      VSP                                               Non‐Max             MHCB           7/14/2020         7/22/2020
   II       SCC                                              Non‐Max             MHCB           7/20/2020          Pending
   II      SVSP                                              Non‐Max             MHCB            7/7/2020          Pending
   II      SVSP                                                Max             ICF (as of       6/22/2020          Pending
   II      SVSP                                              Non‐Max             MHCB           7/16/2020         7/21/2020            EOP
   II      VSP                                               Non‐Max             MHCB           7/20/2020         7/21/2020            EOP
   II       CTF                                              Non‐Max             MHCB           7/20/2020          Pending
   II      SVSP                                              Non‐Max             MHCB           6/26/2020          Pending
   II      VSP                                               Non‐Max             MHCB           7/21/2020          Pending
   II      SVSP                                              Non‐Max             MHCB           7/23/2020          Pending
   II      SVSP                                              Non‐Max             MHCB           7/23/2020          Pending
   II      SVSP                                              Non‐Max             MHCB           7/23/2020          Pending
  III      ASP                                           Treatment in Place      Acute          7/13/2020          Pending                            OHU
  III      ASP                                           Treatment in Place      MHCB           7/16/2020          Pending                            OHU
  III       CCI                                              Non‐Max             MHCB            7/3/2020          Pending
  III       CCI                                              Non‐Max             MHCB           7/10/2020         7/20/2020
  III       CCI                                              Non‐Max             MHCB           7/13/2020         7/20/2020
              Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 64 of 114
 III   LAC                                      Non‐Max         MHCB   7/11/2020   7/21/2020
 III   LAC                                      Non‐Max         MHCB   7/12/2020   7/21/2020
 III   PVSP                                     Non‐Max         MHCB   7/15/2020   7/20/2020
 III   LAC                                      Non‐Max         MHCB   7/19/2020   7/21/2020
 III   PVSP                                     Non‐Max         MHCB   7/19/2020   7/24/2020
 III    CCI                                     Non‐Max         MHCB   7/23/2020    Pending
IV     CAL                                      Non‐Max         MHCB   7/15/2020   7/21/2020
IV     CAL                                      Non‐Max         MHCB   7/15/2020   7/21/2020
IV      ISP                                Treatment in Place   MHCB   7/13/2020    Pending            NDPF
IV      RJD                                Treatment in Place    ICF   3/11/2020    Pending            EOP
IV      RJD                                     Non‐Max         MHCB   7/12/2020    Pending
IV      RJD                                Treatment in Place    ICF   6/23/2020    Pending            EOP
IV      RJD                                     Non‐Max         MHCB   7/7/2020     Pending
IV      RJD                                Treatment in Place    ICF   7/7/2020     Pending            MHCB
IV      RJD                                Treatment in Place    ICF   3/1/2020     Pending             EOP
IV      RJD                                     Non‐Max         MHCB   7/11/2020    Pending
IV      RJD                                Treatment in Place    ICF   6/8/2020     pending            MHCB
IV      RJD                                Treatment in Place    ICF   6/4/2020     pending            MHCB
IV      RJD                                Treatment in Place    ICF   3/27/2020    Pending             EOP
IV      RJD                                     Non‐Max         MHCB   7/16/2020    Pending
IV      RJD                                Treatment in Place    ICF   7/9/2020     Pending            MHCB
IV      RJD                                       Max           MHCB   7/6/2020     Pending
IV      RJD                                     Non‐Max         MHCB   7/16/2020    Pending
IV      RJD                                Treatment in Place    ICF   6/24/2020    Pending            EOP
IV      RJD                                Treatment in Place    ICF   7/3/2020     Pending            MHCB
IV      RJD                                Treatment in Place    ICF   7/6/2020     Pending            MHCB
IV     CAL                                      Non‐Max         MHCB   7/17/2020   7/21/2020   CCCMS
IV     CAL                                      Non‐Max         MHCB   7/17/2020    Pending
IV      RJD                                       Max           MHCB   7/22/2020    Pending
IV      RJD                                     Non‐Max         MHCB   7/22/2020    Pending
IV      RJD                                     Non‐Max         MHCB   7/22/2020    Pending
IV      RJD                                     Non‐Max         MHCB   7/23/2020    Pending
IV      RJD                                     Non‐Max         MHCB   7/23/2020    Pending
IV      RJD                                Treatment in Place    ICF                Pending            MHCB
                            Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 65 of 114
                                                                                                                                   Level of Care Treat in Place Housing Prior
Region   Institution   Last Name    First Name   CDCR#   Housing Location     Level of Care   Date of Arrival   Date of Release
                                                                                                                                  When Released to Release
  III       ASP                                          Treatment in Place      MHCB           8/2/2020           8/3/2020            EOP                    OHU
  III       ASP                                          Treatment in Place      MHCB           7/31/2020           Pending                                   OHU
   I        CCC                                              Non‐Max             MHCB           6/27/2020          Pending
   I       MCSP                                                Max               MHCB            8/7/2020          Pending
   I       MCSP                                              Non‐Max             MHCB           8/6/2020           Pending
   I       MCSP                                              Non‐Max             MHCB           8/5/2020            Pending
   I       MCSP                                                Max               MHCB           8/4/2020           8/6/2020            EOP
  I        MCSP                                              Non‐Max             MHCB           8/4/2020            Pending
  I        MCSP                                              Non‐Max             MHCB           8/4/2020           8/6/2020           MHCB
  I        MCSP                                                Max               MHCB           8/3/2020            Pending
  I        MCSP                                                Max               MHCB           8/1/2020           8/6/2020           MHCB
  I        MCSP                                                Max               MHCB           8/1/2020           8/3/2020            EOP
  I        MCSP                                              Non‐Max             MHCB           7/31/2020          8/4/2020            EOP
  I        MCSP                                              Non‐Max             MHCB           7/30/2020          8/5/2020            EOP
   I       MCSP                                              Non‐Max             MHCB           7/30/2020          8/6/2020           MHCB
   I       MCSP                                              Non‐Max             MHCB           7/30/2020          8/3/2020            EOP
   I       MCSP                                              Non‐Max             MHCB           7/30/2020          8/3/2020            EOP
   I       MCSP                                              Non‐Max             MHCB           7/29/2020          8/3/2020           MHCB
   I       MCSP                                              Non‐Max             MHCB           7/22/2020          8/3/2020            EOP
  II        CTF                                              Non‐Max             MHCB           8/5/2020            Pending
  II        CTF                                              Non‐Max             MHCB           8/4/2020            Pending
  II        CTF                                              Non‐Max             MHCB           8/4/2020            Pending
  II        CTF                                              Non‐Max             MHCB           8/3/2020            Pending
  II        CTF                                              Non‐Max             MHCB           8/2/2020            Pending
  II        CTF                                              Non‐Max             MHCB           7/31/2020          8/6/2020           CCCMS
  II        CTF                                              Non‐Max             MHCB           7/24/2020          8/4/2020           MHCB
  IV        CAL                                              Non‐Max             MHCB           7/24/2020          8/3/2020           CCCMS
  IV        CEN                                              Non‐Max             MHCB           8/3/2020           8/4/2020             GP
   II       VSP                                              Non‐Max             MHCB           8/4/2020            Pending

  II        VSP                                              Non‐Max             MHCB           8/3/2020           Pending

   II       VSP                                               Non‐Max            MHCB           7/29/2020           Pending
   II       VSP                                               Non‐Max            MHCB           7/29/2020           Pending
   II       VSP                                               Non‐Max            MHCB           7/27/2020          8/5/2020            EOP
   II       VSP                                               Non‐Max            MHCB           7/25/2020          8/3/2020            EOP
  IV        ISP                                          Treatment in Place      MHCB           7/13/2020          Pending                                    NDPF
  III       LAC                                               Non‐Max            MHCB            8/5/2020          8/6/2020           MHCB
  III       LAC                                               Non‐Max            MHCB            8/5/2020           Pending
  III       LAC                                                 Max              Acute           8/5/2020           Pending
  III       LAC                                                 Max              MHCB           7/25/2020          8/3/2020             ICF
  III      PVSP                                               Non‐Max            MHCB            8/5/2020           Pending
  III      PVSP                                                 Max              MHCB           7/30/2020          8/3/2020           MHCB
  III      PVSP                                               Non‐Max            MHCB           7/30/2020          8/3/2020           CCCMS
  IV        CAL                                               Non‐Max            MHCB           7/21/2020          8/3/2020           CCCMS
  IV        RJD                                          Treatment in Place       ICF           3/11/2020           Pending                                   EOP
  IV        RJD                                               Non‐Max            MHCB           7/29/2020          8/3/2020           MHCB
  IV        RJD                                          Treatment in Place       ICF           7/27/2020           Pending                                   ASU
             Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 66 of 114
IV     RJD                               Treatment in Place    ICF   6/23/2020    Pending           EOP
IV     RJD                                    Non‐Max         MHCB    7/7/2020    Pending
IV     RJD                               Treatment in Place    ICF   7/17/2020    Pending           MHCB
IV     RJD                               Treatment in Place    ICF    7/7/2020    Pending           MHCB
IV     RJD                                      Max           MHCB   7/25/2020   8/3/2020    EOP
IV     RJD                               Treatment in Place   MHCB   3/11/2020    Pending            EOP
IV     RJD                               Treatment in Place    ICF   6/8/2020     pending           MHCB
IV     RJD                               Treatment in Place    ICF   6/4/2020     pending            EOP
IV     RJD                               Treatment in Place    ICF   3/27/2020    Pending            EOP
IV     RJD                               Treatment in Place    ICF   7/9/2020    Pending            MHCB
IV     RJD                               Treatment in Place    ICF   7/27/2020    Pending            EOP
IV     RJD                                      Max           MHCB   7/6/2020    Pending
IV     RJD                                    Non‐Max         MHCB   7/16/2020   Pending
IV     RJD                               Treatment in Place    ICF   6/24/2020   Pending             EOP
IV     RJD                               Treatment in Place    ICF   7/3/2020    Pending            MHCB
IV     RJD                               Treatment in Place    ICF   7/6/2020    Pending            MHCB
 II    SCC                                    Non‐Max         MHCB   7/20/2020    Pending
 II    DVI                                    Non‐Max         MHCB   7/31/2020   8/6/2020   MHCB
 III   CCI                                    Non‐Max         MHCB    8/6/2020    Pending
 III   LAC                                      Max           MHCB    8/6/2020    Pending
IV     CRC                                    Non‐Max         MHCB   7/31/2020   8/3/2020   CCCMS
IV     RJD                                    Non‐Max         MHCB    8/2/2020   8/3/2020    EOP
IV     RJD                                    Non‐Max         MHCB   7/30/2020    Pending
IV     RJD                                      Max           MHCB   7/30/2020   8/4/2020   MHCB
IV     RJD                                    Non‐Max         MHCB    8/3/2020    Pending
IV     RJD                                      Max           MHCB    8/4/2020    Pending
IV     RJD                                    Non‐Max         MHCB    8/4/2020   8/5/2020   MHCB
IV     RJD                                    Non‐Max         MHCB    8/5/2020    Pending
IV     RJD                                      Max           MHCB    8/6/2020    Pending
IV     CAL                                    Non‐Max         MHCB    8/4/2020   8/6/2020   CCCMS
IV     CEN                                    Non‐Max         MHCB    8/4/2020   8/6/2020   CCCMS
IV     ISP                                                    MHCB    8/5/2020    Pending
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 67 of 114
             Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 68 of 114
III   ASP                                Treatment in Place   MHCB   7/13/2020    Pending            OHU
III   ASP                                Treatment in Place   MHCB   7/16/2020    Pending            OHU
III   ASP                                Treatment in Place   MHCB   7/16/2020    Pending            OHU
III    CCI                                    Non‐Max         MHCB   7/3/2020     Pending
III    CCI                                    Non‐Max         MHCB   7/10/2020    Pending
III    CCI                                    Non‐Max         MHCB   7/13/2020    Pending
III   LAC                                       Max           MHCB    7/2/2020   7/14/2020    ICF
III    LAC                                    Non‐Max          APP    7/9/2020   7/14/2020   ACUTE
III    LAC                                    Non‐Max         MHCB    7/9/2020   7/16/2020    EOP
III    LAC                                    Non‐Max         MHCB   7/11/2020    Pending
III    LAC                                    Non‐Max         MHCB   7/12/2020    Pending
III    LAC                                    Non‐Max         MHCB   7/15/2020   7/16/2020   MHCB
III   PVSP                                    Non‐Max         MHCB   7/15/2020    Pending
IV     CAL                                    Non‐Max         MHCB   6/30/2020   7/14/2020   MHCB
IV     CAL                                    Non‐Max         MHCB   6/30/2020   7/14/2020   MHCB
IV     CAL                                    Non‐Max         MHCB   7/15/2020    Pending
IV     CAL                                    Non‐Max         MHCB   7/15/2020    Pending
IV    CRC                                     Non‐Max         MHCB   7/12/2020   7/14/2020    GP
IV     ISP                               Treatment in Place   MHCB   7/13/2020    Pending            NDPF
IV     ISP                               Treatment in Place   MHCB   7/13/2020   7/16/2020   CCCMS   NDPF
IV     RJD                               Treatment in Place    ICF   3/11/2020    Pending             EOP
IV     RJD                                    Non‐Max         MHCB   7/12/2020    Pending
IV     RJD                               Treatment in Place    ICF   6/23/2020    Pending            EOP
IV     RJD                                    Non‐Max         MHCB    7/7/2020    Pending
IV     RJD                                    Non‐Max         MHCB    7/7/2020   7/16/2020    EOP
IV     RJD                               Treatment in Place    ICF    7/7/2020    Pending            MHCB
IV     RJD                               Treatment in Place    ICF    3/1/2020    Pending             EOP
IV     RJD                                    Non‐Max         MHCB   7/11/2020    Pending
IV     RJD                               Treatment in Place    ICF    6/8/2020    pending            MHCB
IV     RJD                               Treatment in Place    ICF    6/4/2020    pending            MHCB
IV     RJD                               Treatment in Place    ICF   3/27/2020    Pending             EOP
IV     RJD                                    Non‐Max         MHCB   7/16/2020    Pending
IV     RJD                               Treatment in Place    ICF    7/9/2020    Pending            MHCB
IV     RJD                                      Max           MHCB   7/6/2020     Pending
IV     RJD                                    Non‐Max         MHCB   7/10/2020   7/16/2020    EOP
IV     RJD                                    Non‐Max         MHCB   7/16/2020    Pending
IV     RJD                               Treatment in Place    ICF   6/24/2020    Pending             EOP
IV     RJD                               Treatment in Place    ICF   7/3/2020     Pending            MHCB
IV     RJD                               Treatment in Place    ICF   7/6/2020     Pending            MHCB
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 69 of 114




              EXHIBIT 3
                                         JULY 2020
        Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 70 of 114
                       Shower and Yard Compliance in Segregation Units
    Institution        Facility       3 Showers Offered/Week    10 Hours Yard Offered/Week
       CAC              ASU                    100%                        100%
        CAL             ASU                    100%                        100%
        CCC               C                    100%                        100%
        CCI             ASU                    100%                        100%
      CCWF                A                    100%                        100%
       CEN                Z                    100%                        100%
       CHCF             E‐1A                   100%                        100%
       CIM                B                    100%                        100%
       CIW              ASU                    100%                        100%
       CMC              ASU                    100%                        100%
       CMF                A                    100%                        100%
       COR              ASU                    100%                        100%
        CTF             ASU                    100%                        100%
       CVSP               A                    100%                        100%
        DVI           K&L WING                 100%                         99%
        FOL             ASU                    100%                        100%
       HDSP             ASU                    100%                        100%
       KVSP             ASU                    100%                        100%
        LAC             ASU                    100%                        100%
                                                                           73.4%
                           C                    100%            Due to COVID‐19 Quarantine
      MCSP                                                           Modified Program
      NKSP              ASU                     100%                       100%
      PBSP              ASU                     100%                       100%
      PVSP              STRH                    100%                       100%
       RJD             B6 & B7                  100%                       100%
      SAC               ASU                     100%                       100%
      SATF              ASU                     100%                       100%
       SCC                C                     100%                       100%
       SOL                B                     100%                       100%
                                                                            50%
                         A                     100%              Due to COVID‐19 Quarantine
        SQ                                                            Modified Program
       SVSP             ASU                    100%                        100%
        VSP             ASU                    100%                        100%
       WSP               D                     100%                        97%
*Data Source ‐ Monthly Certification Provided by Institutions
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 71 of 114




              EXHIBIT 4
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 72 of 114
                                                                                                                                                                                                            TMHU 114‐A Tracking Log

                                                                                                                                          Case 2:90-cv-00520-KJM-DB Document
                                                                                                                                                                         Statewide6831 Filed 08/21/20 Page 73 of 114
                                                                                                                                                                                                                 Week Of July 6‐12




           Name                          CDCR#                        Institution                 Date of Arrival     Discharge Date         Custody Status   Housing Location   Hours of Yard   Phone Call(s)             Showers       Appliances       Dayroom for Non‐MAX   Linen Exchange   RVR's received in TMHU (if      RVR Date and Offense          Supplies Issued      Comments (any additonal        ICC Review of MAX IP's
                                                                                                                                                                                                                                      (Radio/TV/Tablet)                                           yes, fill out next column)                                                     information or unusual events)



                                                                         CRC                         7/10/2020           7/11/2020                GP                                  0               No                     No              No                   No                 No                      No                                                      No                                                      N/A
                                                                         CTF                         7/1/2020            7/7/2020                 GP                                  6               No                     Yes             No                   No                 Yes                     No                                                     Yes                                                       N/A
                                                                         CTF                         7/1/2020            7/7/2020                 GP                                  2               No                     Yes             No                   No                 Yes                     No                                                     No                                                        N/A
                                                                         CTF                         7/7/2020         Remained MHCB               GP                                  0               No                     No              No                   No                 Yes                     No                                                     No                                                        N/A
                                                                         CTF                         7/8/2020         Remained MHCB               GP                                  0               No                     Yes             No                   No                 No                      No                                                     Yes                                                       N/A
                                                                         CTF                         7/7/2020         Remained MHCB               GP                                  0               No                     Yes             No                   No                 Yes                     No                                                     No                                                        N/A
                                                                                                                                                                                                                                                                                                                                                                                                                  No ICC completed therefore
                                                                          DVI                        7/3/2020            7/7/2020                MAX                                  8               Yes                    Yes             No                  N/A                 Yes                     No                                                     Yes
                                                                                                                                                                                                                                                                                                                                                                                                                         retained MAX
                                                                         ISP                         7/2/2020            7/7/2020                 GP                                  0               No                     No              No                   No                 No                      No                                                      No                                                       N/A
                                                                        MCSP                         7/9/2020           7/10/2020                 GP                                  0               Yes                    No              No                   No                 No                      No                                                      No              Was on the unit 24 hours                 N/A
                                                                        MCSP                          7/9/2020          7/10/2020                 GP                                  1               Yes                    No              No                   No                 No                      No                                                      No              Was on the unit 24 hours                 N/A
                                                                        MCSP                          7/7/2020        Remained MHCB               GP                                  1               No                     No              No                   No                 No                      No                                                      No              Was on the unit 24 hours                 N/A
                                                                         RJD                         7/11/2020        Remained MHCB               GP                                  0               No                     No              No                   No                 No                      No                                                      No                                                       N/A
                                                                         RJD                          7/1/2020           7/8/2020                 GP                                  1               No                     Yes             No                   No                 No                      No                                                      No                                                       N/A
                                                                                                                                                                                                                                                                                                                                                                                                                  7/8/2020 Released to CLOSE
                                                                          RJD                        7/7/2020         Remained MHCB              MAX                                  0               No                     Yes             No                   N/A                No                      No                                                      No
                                                                                                                                                                                                                                                                                                                                                                                                                            Custody
                                                                                                                                                                                                                                                                                                                                                                                                                  No ICC completed therefore
                                                                          RJD                        7/6/2020         Remained MHCB              MAX                                  0               No                     Yes             No                  N/A                 No                      No                                                      No
                                                                                                                                                                                                                                                                                                                                                                                                                         retained MAX
                                                                          RJD                        7/7/2020         Remained MHCB               GP                                  0               No                     No              No                   No                 No                      No                                                      No                                                       N/A
                                                                          RJD                        7/9/2020         Remained MHCB               GP                                  0               No                     No              No                   No                 No                      No                                                      No                                                       N/A
                                                                                                                                                                                                                                                                                                                                                                                                                  No ICC completed therefore
                                                                         SAC                         7/8/2020         Remained MHCB              MAX                                 N/A              Yes                    Yes             No                   N/A                No                      No                                                      No                Not Cleared for Yard
                                                                                                                                                                                                                                                                                                                                                                                                                         retained MAX
                                                                         SAC                         7/6/2020         Remained MHCB               GP                                 N/A              Yes                    Yes             No                   No                 No                      No                                                      No                Not Cleared for Yard                   N/A
                                                                                                                                                                                                                                                                                                                               7/10/2020 Indecent Exposure
                                                                                                                                                                                                                                                                                                                                                                                                                  No ICC completed therefore
                                                                         SAC                         5/27/2020        Remained MHCB              MAX                                  0               Yes                    Yes             No                   N/A                No                     Yes                Without Prior Convictions for         No               No Yard Lack of Staff
                                                                                                                                                                                                                                                                                                                                                                                                                         retained MAX
                                                                                                                                                                                                                                                                                                                                         PC 314
                                                                                                                                                                                                                                                                                                                                                                                                                  No ICC completed therefore
                                                                         SAC                         7/10/2020        Remained MHCB              MAX                                 N/A              No                     Yes             No                   N/A                No                      No                                                      No                Not Cleared for Yard
                                                                                                                                                                                                                                                                                                                                                                                                                         retained MAX
                                                                         SVSP                        7/12/2020         Remained MHCB              GP                                   0              Yes                    Yes             No                   No                 Yes                     No                                                     Yes                                                       N/A
                                                                         SVSP                        6/22/2020        7/2/2020 ICF LOC            GP                                   0              No                     Yes             No                   No                 Yes                     No                                                     Yes                                                       N/A
                                                                         SVSP                         7/6/2020            7/9/2020                GP                                   0              No                     Yes             No                   No                 Yes                     No                                                     No                                                        N/A
                                                                         SVSP                         7/4/2020           7/10/2020                GP                                   0              No                     Yes             No                   No                 Yes                     No                                                     Yes                                                       N/A
                                                                         SVSP                        6/26/2020        7/7/2020 ICF LOC            GP                                   0              Yes                    Yes             Yes                  No                 Yes                     No                                                     Yes                                                       N/A
                                                                         VSP                         6/17/2020      6/26/2020 ACUTE LOC           GP                                  11              No                     Yes             No                   No                 No                      No                                                     Yes                                                       N/A
                                                                         VSP                          7/9/2020           7/10/2020                GP                                   0              No                     Yes             No                   No                 Yes                     No                                                     Yes                                                       N/A
                                                                         VSP                          7/8/2020         Remained MHCB              GP                                   0              No                     Yes             No                   No                 Yes                     No                                                     No                                                        N/A
                                                                         VSP                          7/2/2020           7/10/2020                GP                                   5              No                     Yes             No                   No                 No                      No                                                     Yes                                                       N/A
*Data Source – Manual CDC-11 A s submitted by each inst tution and Strategic Offender Management System
                                                                                                                                                                                                       TMHU 114‐A Tracking Log
                                                                                                                                      Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 74 of 114
                                                                                                                                                                                                                Statewide

                                                                                                                                                                                                            Week Of July 13‐19




           Name                          CDCR#                        Institution                 Date of Arrival   Discharge Date      Custody Status   Housing Location   Hours of Yard   Phone Call(s)              Showers      Appliances       Dayroom for Non‐MAX   Linen Exchange   RVR's received in TMHU (if      RVR Date and Offense         Supplies Issued        Comments (any additonal               ICC Review of MAX IP's
                                                                                                                                                                                                                                 (Radio/TV/Tablet)                                           yes, fill out next column)                                                      information or unusual events)



                                                                         CAL                         7/17/2020      Remained MHCB            GP                                  0               Yes                     Yes            No                   No                 No                      No                                                     No                                                                N/A
                                                                                                                                                                                                                                                                                                                                                                                                                     No ICC completed therefore
                                                                         CAL                         7/17/2020      Remained MHCB           MAX                                  0               No                      Yes            No                  N/A                 Yes                     No                                                     No
                                                                                                                                                                                                                                                                                                                                                                                                                            retained MAX
                                                                         CTF                         7/8/2020         7/17/2020              GP                                  6               No                      Yes            No                   No                 Yes                     No                                                    Yes                                                                N/A
                                                                         CTF                         7/7/2020         7/17/2020              GP                                  3               No                      Yes            No                   No                 Yes                     No                                                    Yes                                                                N/A
                                                                                                                                                                                                                                                                                                                                                                                                                     No ICC completed therefore
                                                                          ISP                        7/13/2020        7/16/2020             MAX                                  0               No                      Yes            No                  N/A                 No                      No                                                     No
                                                                                                                                                                                                                                                                                                                                                                                                                            retained MAX
                                                                                                                                                                                                                                                                                                                                                                                                                     No ICC completed therefore
                                                                          ISP                        7/13/2020        7/16/2020             MAX                                  0               No                      Yes            No                  N/A                 No                      No                                                     No
                                                                                                                                                                                                                                                                                                                                                                                                                            retained MAX
                                                                        MCSP                         7/15/2020        7/16/2020              GP                                  1               Yes                     Yes            No                   No                 No                      No                                                     No                                                                N/A
                                                                        MCSP                         7/16/2020      Remained MHCB            GP                                  1               Yes                     Yes            No                   No                 No                      No                                                     No                                                                N/A
                                                                        MCSP                         7/15/2020      Remained MHCB            GP                                  1               Yes                     Yes            No                   No                 No                      No                                                     No                                                                N/A
                                                                        MCSP                         7/14/2020      Remained MHCB            GP                                  1               Yes                     Yes            No                   No                 No                      No                                                     No                                                                N/A
                                                                        MCSP                         7/16/2020      Remained MHCB            GP                                  0               Yes                     Yes            No                   No                 No                      No                                                     No                                                                N/A
                                                                        MCSP                         7/16/2020      Remained MHCB            GP                                  1               Yes                     Yes            No                   No                 No                      No                                                     No                                                                N/A
                                                                        MCSP                         7/18/2020      Remained MHCB            GP                                  0               Yes                     No             No                   No                 No                      No                                                     No                                                                N/A
                                                                         RJD                          7/7/2020        7/15/2020              GP                                  0               No                      Yes            No                   No                 No                      No                                                     No                                                                N/A
                                                                         RJD                         7/15/2020      Remained MHCB            GP                                  0               No                      Yes            No                   No                 No                      No                                                     No                                                                N/A
                                                                                                                                                                                                                                                                                                                                                                                                                     No ICC completed therefore
                                                                         SAC                         7/17/2020      Remained MHCB            MAX                                N/A              No                      Yes            No                   N/A                No                      No                                                     No           Not cleared by IDTT for yard/phones
                                                                                                                                                                                                                                                                                                                                                                                                                            retained MAX
                                                                                                                                                                                                                                                                                                                                                                           No Yard Lack of Staff Phone Restriction   No ICC completed therefore
                                                                         SAC                         4/26/2020      Remained MHCB            MAX                                 0               No                      Yes            No                   N/A                No                      No                                                     No
                                                                                                                                                                                                                                                                                                                                                                                          per RVR                           retained MAX
                                                                                                                                                                                                                                                                                                                                                                           No Yard Lack of Staff Phone Restriction   No ICC completed therefore
                                                                         SAC                         3/17/2020      Remained MHCB            MAX                                 0               No                      Yes            No                   N/A                No                      No                                                     No
                                                                                                                                                                                                                                                                                                                                                                                          per RVR                           retained MAX
                                                                         SVSP                        7/16/2020      Remained MHCB            GP                                  2               No                      Yes            No                   No                 Yes                     No                                                     No                                                                N/A
                                                                                                                                                                                                                                                                                                                          7/16/2020 Failure to Respond
                                                                         SVSP                        6/12/2020      Remained MHCB            GP                                  4               No                      Yes            No                   No                 No                      Yes                                                    No                                                               N/A
                                                                                                                                                                                                                                                                                                                                  to Notices
                                                                         SVSP                        7/15/2020      Remained MHCB            GP                                  4               No                      Yes            No                   No                 No                      No                                                    No                                                                N/A
                                                                         SVSP                         7/7/2020      ICF on 7/8/2020          GP                                  6               No                      Yes            No                   No                 No                      No                                                    Yes                                                               N/A
                                                                                                                                                                                                                                                                                                                          7/14/2020 Failure to Respond
                                                                         SVSP                        6/26/2020      ICF on 7/7/2020          GP                                  5               No                      Yes            No                   No                 Yes                     Yes                                                   Yes                                                               N/A
                                                                                                                                                                                                                                                                                                                                  to Notices
                                                                                                                                                                                                                                                                                                                                                                                                                     No ICC completed therefore
                                                                         SVSP                        7/13/2020      Remained MHCB           MAX                                  4               No                      Yes            No                  N/A                 No                      No                                                     No
                                                                                                                                                                                                                                                                                                                                                                                                                            retained MAX
                                                                                                                                                                                                                                                                                                                                                                                                                     No ICC completed therefore
                                                                         SVSP                        7/14/2020      Remained MHCB           MAX                                  4               No                      Yes            No                  N/A                 Yes                     No                                                     No
                                                                                                                                                                                                                                                                                                                                                                                                                            retained MAX
                                                                         VSP                         6/17/2020      Remained MHCB            GP                                  8               No                      Yes            No                   No                 No                      No                                                    No                                                                 N/A
                                                                         VSP                         7/14/2020      Remained MHCB            GP                                  3               No                      Yes            No                   No                 Yes                     No                                                    Yes                                                                N/A
*Data Source – Manual CDC-11 A s submitted by each inst tution and Strategic Offender Management System
                                                                                                                                  TMHU 114‐A Tracking Log

                                                                Case 2:90-cv-00520-KJM-DB Document
                                                                                               Statewide6831 Filed 08/21/20 Page 75 of 114
                                                                                                                                       Week Of July 20‐26




Name   CDCR#   Institution   Date of Arrival   Discharge Date      Custody Status   Housing Location   Hours of Yard   Phone Call(s)              Showers      Appliances       Dayroom for Non‐MAX   Linen Exchange   RVR's received in TMHU (if      RVR Date and Offense          Supplies Issued      Comments (any additonal        ICC Review of MAX IP's
                                                                                                                                                            (Radio/TV/Tablet)                                           yes, fill out next column)                                                     information or unusual events)



                                                                                                                                                                                                                                                                                                                                        No ICC completed therefore
                  CAL          7/21/2020       Remained MHCB           MAX                                  0               No                      Yes            No                   N/A                No                      No                                                      No
                                                                                                                                                                                                                                                                                                                                               retained MAX
                                                                                                                                                                                                                                                                                                                                        No ICC completed therefore
                  CAL          7/24/2020       Remained MHCB           MAX                                  0               No                      Yes            No                   N/A                No                      No                                                      No
                                                                                                                                                                                                                                                                                                                                               retained MAX
                  CCI          7/24/2020       Remained MHCB            GP                                  R               No                      No             No                   No                 No                      No                                                      No                Refused Yard/Phone                     N/A
                                                                                                                                                                                                                                                                                                                                        No ICC completed therefore
                  CEN          7/26/2020       Remained MHCB           MAX                                  0               No                      No             No                   N/A                No                      No                                                      No
                                                                                                                                                                                                                                                                                                                                               retained MAX
                  CTF          7/24/2020       Remained MHCB            GP                                  0               No                      Yes            No                   No                 Yes                     No                                                      No                                                       N/A
                 MCSP          7/19/2020         7/22/2020              GP                                  1               No                      Yes            No                   No                 No                      No                                                      No                                                       N/A
                 MCSP          7/22/2020       Remained MHCB            GP                                  0               Yes                     Yes            No                   No                 No                      No                                                      No                                                       N/A
                 MCSP          7/22/2020       Remained MHCB            GP                                  0               Yes                     Yes            No                   No                 No                      No                                                      No                                                       N/A
                  RJD          7/23/2020       Remained MHCB            GP                                  0               No                      Yes            No                   No                 No                      No                                                      No               Arrived 3/W Saturday                    N/A
                                                                                                                                                                                                                                                                                                                                        No ICC completed therefore
                  RJD          7/22/2020       Remained MHCB           MAX                                  0               No                      Yes            No                   N/A                No                      No                                                      No
                                                                                                                                                                                                                                                                                                                                               retained MAX
                  RJD          7/23/2020       Remained MHCB            GP                                  0               No                      Yes            No                   No                 No                      No                                                      No                                                       N/A
                  RJD          7/24/2020       Remained MHCB            GP                                  0               No                      Yes            No                   No                 No                      No                                                      No                                                       N/A
                                                                                                                                                                                                                                                                                                                                        No ICC completed therefore
                  SAC          4/26/2020       Remained MHCB           MAX                                   0              No                      Yes            No                   N/A                No                      No                                                      No
                                                                                                                                                                                                                                                                                                                                               retained MAX
                                                                                                                                                                                                                                                      7/20/20 Refusing to Accept
                                                                                                                                                                                                                                                      Assigned Housing 7/24/20                                                          No ICC completed therefore
                  SAC          7/24/2020       Remained MHCB           MAX                                  0               No                      No             No                   N/A                No                      Yes                                                     No
                                                                                                                                                                                                                                                     Destruction Of State Property                                                             retained MAX
                                                                                                                                                                                                                                                          Less than $400 X2
                                                                                                                                                                                                                                                     7/25/2020 Battery on a Peace                                                       No ICC completed therefore
                  SAC           7/3/2020       Remained MHCB           MAX                                  2.5             No                      No             No                   N/A                No                      Yes                                                     No
                                                                                                                                                                                                                                                                Officer                                                                        retained MAX
                  SVSP         7/16/2020         7/21/2020              GP                                  2               No                      No             No                   No                 Yes                     No                                                      No                                                       N/A
                                                                                                                                                                                                                                                                                                                                        No ICC completed therefore
                  SVSP         7/24/2020       Remained MHCB           MAX                                  0               No                      No             No                   N/A                Yes                     No                                                      No
                                                                                                                                                                                                                                                                                                                                               retained MAX
                  SVSP         7/15/2020       Remained MHCB            GP                                  4               No                      Yes            No                   No                 Yes                     No                                                      No                                                       N/A
                                                                                                                                                                                                                                                     7/24/2020 Failure to Respond
                  SVSP          7/7/2020       Remained MHCB            GP                                  4               No                      Yes            No                   No                 Yes                     Yes                                                     No                                                      N/A
                                                                                                                                                                                                                                                             To Notices
                                                                                                                                                                                                                                                                                                                                        No ICC completed therefore
                  SVSP         7/21/2020       Remained MHCB           MAX                                  2               No                      Yes            No                   N/A                No                      No                                                      No
                                                                                                                                                                                                                                                                                                                                               retained MAX
                  SVSP         7/13/2020       Remained MHCB            GP                                  5               No                      Yes            No                   No                 No                      No                                                      Yes                                                      N/A
                  SVSP         7/23/2020       Remained MHCB            GP                                  0               No                      Yes            No                   No                 No                      No                                                      No                                                       N/A
                  SVSP         7/23/2020       Remained MHCB            GP                                  0               No                      Yes            No                   No                 No                      No                                                      No                                                       N/A
                  SVSP         7/24/2020       Remained MHCB            GP                                  0               No                      No             No                   No                 Yes                     No                                                      No                                                       N/A
                  VSP          7/21/2020       Remained MHCB            GP                                  0               No                      Yes            No                   No                 Yes                     No                                                      No                                                       N/A
                  VSP          07/14/202         7/22/2020              GP                                  5               No                      Yes            No                   No                 No                      No                                                      No                                                       N/A
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 76 of 114




              EXHIBIT 5
                                                                                                         Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 77 of 114


About this Report
Click here for a list of TMHU cellbed
          Date                Region     Institution   CDCR#    Patient Name   Cell bed   Program   Sub Program   MHI    Referral Date Time     Clinical LOS   TMHU Placement Date      TMHU Enddate         TMHU LOS    PC Contact      PC Contact Conf    MHMD Contact         MHMD Contact Conf       IDTT         RT Contact   Group Attended   Group Refused   Group Offered Total Offered   Conf Hour   Non Conf Hour   Cell Front   1st Rounding    2nd Rounding

 8/9/2020 12:00:00 AM         Region I      CCC        K13786                               ML          PF        MHCB   8/9/2020 2:02:00 PM        0.9         8/9/2020 3:13:25 PM   8/10/2020 2:38:51 PM     0.98        13:45:00           Conf                                                                                       0               0                0            1.25         1.25
                                                                                                                                                                                                                        Standard Conf
                                                                                                                                                                                                                        for 0 58 Hours
8/10/2020 12:00:00 AM         Region I      CCC        K13786                               ML         OHU        MHCB   8/9/2020 2:02:00 PM        0.9         8/9/2020 3:13:25 PM   8/10/2020 2:38:51 PM     0.98                                                                                    12:40:00                          0               0                0             0
                                                                                                                                                                                                                                                                                                       CellFront
                                                                                                                                                                                                                                                                                                      NonCof 0.00
                                                                                                                                                                                                                                                                                                        Hours
8/15/2020 12:00:00 AM         Region I      CCC        AD0630                               ML          GP        MHCB   8/15/2020 4:33:00 PM       1.79       8/15/2020 6:08:36 PM                            2.65        15:45:00           Conf                                                                                       0               0                0             1            1                                     NSG at 08:51
                                                                                                                                                                                                                        Standard Conf
                                                                                                                                                                                                                        for 0 92 Hours
8/16/2020 12:00:00 AM         Region I      CCC        AD0630                               ML         OHU        MHCB   8/15/2020 4:33:00 PM       1.79       8/15/2020 6:08:36 PM                            2.65                                                                                                                      0               0                0             0
8/17/2020 12:00:00 AM         Region I      CCC        AD0630                               ML         OHU        MHCB   8/15/2020 4:33:00 PM       1.79       8/15/2020 6:08:36 PM                            2.65                                                                                                                      0               0                0             0
7/20/2020 12:00:00 AM         Region I      FSP        BK5153                               ML         CMP        MHCB   7/20/2020 1:16:00 AM      12.45       7/20/2020 1:36:44 AM   7/22/2020 2:56:32 PM     2.56        09:23:00           Conf                                                                                       0               0                0            0.33         0.33
                                                                                                                                                                                                                        TherapeuticMo
                                                                                                                                                                                                                         dule Conf for
                                                                                                                                                                                                                          0 17 Hours
7/21/2020 12:00:00 AM         Region I      FSP        BK5153                              ASU         ASU        MHCB   7/20/2020 1:16:00 AM      12.45       7/20/2020 1:36:44 AM   7/22/2020 2:56:32 PM     2.56        09:05:00          NonCof        12:15:00 Standard           Conf             12:10:00                         0               0                0            0.77         0.68          0.08           0.08
                                                                                                                                                                                                                           CellFront                       Conf for 0.68 Hours                       Standard Conf
                                                                                                                                                                                                                         NonConf for                                                                 for 0.08 Hours
                                                                                                                                                                                                                          0 08 Hours
7/22/2020 12:00:00 AM         Region I      FSP        BK5153                              ASU         ASU        MHCB   7/20/2020 1:16:00 AM      12.45       7/20/2020 1:36:44 AM   7/22/2020 2:56:32 PM     2.56        09:33:00           Conf                                                                                       0               0                0            0.18         0.18
                                                                                                                                                                                                                        TherapeuticMo
                                                                                                                                                                                                                         dule Conf for
                                                                                                                                                                                                                          0 18 Hours
7/29/2020 12:00:00 AM         Region I     MCSP        AE1758                               ML         EOP        MHCB   ##################         19.9       7/29/2020 1:24:04 PM   8/3/2020 3:26:29 PM      5.08        11:27:00          NonCof                                                                                      0               0                0            0.4                         0.4
                                                                                                                                                                                                                         HoldingCell
                                                                                                                                                                                                                         NonConf for
                                                                                                                                                                                                                          0 40 Hours
7/30/2020 12:00:00 AM         Region I     MCSP        AE1758                               ML         SNY        MHCB   ##################         19.9       7/29/2020 1:24:04 PM   8/3/2020 3:26:29 PM      5.08        08:15:00          NonCof            07:45:00               NonCof                                             0               0                0            0.42                       0.42           0.08      MHPC at 08:54
                                                                                                                                                                                                                           CellFront                       TherapeuticModule
                                                                                                                                                                                                                         NonConf for                       NonCof 0.33 Hours
                                                                                                                                                                                                                          0 08 Hours
7/31/2020 12:00:00 AM         Region I     MCSP        AE1758                               ML         SNY        MHCB   ##################         19.9       7/29/2020 1:24:04 PM   8/3/2020 3:26:29 PM      5.08                                        08:30:00 CellFront         NonCof           10:30:00                          0               0                0            0.08                       0.08           0.08      NSG at 19:37
                                                                                                                                                                                                                                                           NonCof 0.08 Hours                           CellFront
                                                                                                                                                                                                                                                                                                      NonCof 0.17
                                                                                                                                                                                                                                                                                                        Hours
 8/1/2020 12:00:00 AM         Region I     MCSP        AE1758                              ASU        ASUHub      MHCB   ##################         19.9       7/29/2020 1:24:04 PM   8/3/2020 3:26:29 PM      5.08                                                                                                                      0               0                0             0
 8/2/2020 12:00:00 AM         Region I     MCSP        AE1758                              ASU        ASUHub      MHCB   ##################         19.9       7/29/2020 1:24:04 PM   8/3/2020 3:26:29 PM      5.08       07:30:00           NonCof                                                                                      0               0                0            0.08                       0.08           0.08      MHPC at 13:00
                                                                                                                                                                                                                          CellFront
                                                                                                                                                                                                                         NonConf for
                                                                                                                                                                                                                         0 08 Hours
 8/3/2020 12:00:00 AM         Region I     MCSP        AE1758                              ASU        ASUHub      MHCB   ##################         19.9       7/29/2020 1:24:04 PM   8/3/2020 3:26:29 PM      5.08                                                                                                                      0               1                1             1                                                  MHPC at 14:00
7/29/2020 12:00:00 AM         Region I     MCSP        C59960                              ML          SNY        MHCB   7/29/2020 1:43:00 PM       1.89       7/29/2020 3:12:22 PM   7/31/2020 1:06:04 PM     1.91       12:00:00           NonCof                                                                                      0               0                0            1.5                         1.5
                                                                                                                                                                                                                         HoldingCell
                                                                                                                                                                                                                         NonConf for
                                                                                                                                                                                                                         1 50 Hours
7/30/2020 12:00:00 AM         Region I     MCSP        C59960                               ML         SNY        MHCB   7/29/2020 1:43:00 PM       1.89       7/29/2020 3:12:22 PM   7/31/2020 1:06:04 PM     1.91       08:25:00           NonCof        09:00:00 CellFront         NonCof                                             0               0                0            0.25                       0.25           0.25      MHPC at 08:54
                                                                                                                                                                                                                          CellFront                        NonCof 0.08 Hours
                                                                                                                                                                                                                         NonConf for
                                                                                                                                                                                                                         0 17 Hours
7/31/2020 12:00:00 AM         Region I     MCSP        C59960                               ML         SNY        MHCB   7/29/2020 1:43:00 PM       1.89       7/29/2020 3:12:22 PM   7/31/2020 1:06:04 PM     1.91                                        08:00:00 CellFront         NonCof           10:45:00          0.08            0               0                0            0.2                         0.2           0.2
                                                                                                                                                                                                                                                           NonCof 0.20 Hours                           CellFront
                                                                                                                                                                                                                                                                                                      NonCof 0.17
                                                                                                                                                                                                                                                                                                        Hours
7/31/2020 12:00:00 AM         Region I     MCSP        K40081                              ASU        ASUHub      ICF    6/3/2020 12:57:00 PM      57.57       7/31/2020 2:15:12 AM   7/31/2020 4:36:57 PM     0.6         12:50:00          NonCof                                                                                      0               0                0            0.28                       0.28           0.28      NSG at 19:37
                                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                         NonConf for
                                                                                                                                                                                                                          0 28 Hours
 8/4/2020 12:00:00 AM         Region I     MCSP        K40081                              ASU        ASUHub      MHCB   8/4/2020 1:34:00 PM        1.89        8/4/2020 4:36:16 PM   8/6/2020 9:33:01 PM      2.21        17:40:00           Conf                                                                                       0               4                4            4.17         0.17                                   MHPC at 17:40
                                                                                                                                                                                                                        Standard Conf
                                                                                                                                                                                                                        for 0 17 Hours
 8/5/2020 12:00:00 AM         Region I     MCSP        K40081                              ASU        ASUHub      MHCB   8/4/2020 1:34:00 PM        1.89        8/4/2020 4:36:16 PM   8/6/2020 9:33:01 PM      2.21        10:25:00          NonCof                                                                                      0               0                0            0.08                       0.08           0.08
                                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                         NonConf for
                                                                                                                                                                                                                          0 08 Hours
 8/6/2020 12:00:00 AM         Region I     MCSP        K40081                              ASU        ASUHub      MHCB   8/4/2020 1:34:00 PM        1.89        8/4/2020 4:36:16 PM   8/6/2020 9:33:01 PM      2.21        10:00:00          NonCof        15:00:00 CellFront         NonCof                                             0               0                0            0.67                       0.67           0.67      MHPC at 14:07
                                                                                                                                                                                                                           CellFront                       NonCof 0.33 Hours
                                                                                                                                                                                                                         NonConf for
                                                                                                                                                                                                                          0 33 Hours
 8/4/2020 12:00:00 AM         Region I     MCSP        BL6801                               ML         EOP        MHCB   8/4/2020 1:43:00 PM       13.83        8/4/2020 3:46:42 PM   8/6/2020 6:42:17 PM      2.12        12:45:00          NonCof                                                                                      0               0                0            0.75                       0.75
                                                                                                                                                                                                                          HoldingCell
                                                                                                                                                                                                                         NonConf for
                                                                                                                                                                                                                          0 75 Hours
 8/5/2020 12:00:00 AM         Region I     MCSP        BL6801                               ML         SNY        MHCB   8/4/2020 1:43:00 PM       13.83        8/4/2020 3:46:42 PM   8/6/2020 6:42:17 PM      2.12        09:50:00          NonCof                                                                      0.38            0               1                1            1.08                       0.08           0.08
                                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                         NonConf for
                                                                                                                                                                                                                          0 08 Hours
 8/6/2020 12:00:00 AM         Region I     MCSP        BL6801                               ML         SNY        MHCB   8/4/2020 1:43:00 PM       13.83        8/4/2020 3:46:42 PM   8/6/2020 6:42:17 PM      2.12        08:49:00          NonCof        12:30:00 CellFront         NonCof                                             0               0                0            0.27                       0.27           0.27      NSG at 18:33
                                                                                                                                                                                                                           CellFront                       NonCof 0.25 Hours
                                                                                                                                                                                                                         NonConf for
                                                                                                                                                                                                                          0 02 Hours
 8/5/2020 12:00:00 AM         Region I     MCSP        V22279                               ML         EOP        MHCB   8/5/2020 3:36:00 PM        7.84        8/5/2020 6:44:00 PM   8/13/2020 3:07:17 PM     7.85                                                                                                                      0               0                0             0
 8/6/2020 12:00:00 AM         Region I     MCSP        V22279                               ML         SNY        MHCB   8/5/2020 3:36:00 PM        7.84        8/5/2020 6:44:00 PM   8/13/2020 3:07:17 PM     7.85                                        14:00:00 CellFront         NonCof                                             0               0                0            0.33                       0.33           0.33      NSG at 18:33
                                                                                                                                                                                                                                                           NonCof 0.33 Hours
 8/7/2020 12:00:00 AM         Region I     MCSP        V22279                               ML         SNY        MHCB   8/5/2020 3:36:00 PM        7.84        8/5/2020 6:44:00 PM   8/13/2020 3:07:17 PM     7.85       10:45:00           NonCof                                                    10:40:00                          0               1                1            1.17                       0.17           0.17      NSG at 16:20
                                                                                                                                                                                                                          CellFront                                                                    CellFront
                                                                                                                                                                                                                         NonConf for                                                                  NonCof 0.08
                                                                                                                                                                                                                         0 17 Hours                                                                     Hours
 8/8/2020 12:00:00 AM         Region I     MCSP        V22279                               ML         SNY        MHCB   8/5/2020 3:36:00 PM        7.84        8/5/2020 6:44:00 PM   8/13/2020 3:07:17 PM     7.85                                        10:15:00 CellFront         NonCof                                             0               0                0            0.17                       0.17           0.17      NSG at 18:06
                                                                                                                                                                                                                                                           NonCof 0.17 Hours
 8/9/2020 12:00:00 AM         Region I     MCSP        V22279                               ML         SNY        MHCB   8/5/2020 3:36:00 PM        7.84        8/5/2020 6:44:00 PM   8/13/2020 3:07:17 PM     7.85        08:10:00          NonCof                                                                                      0               0                0            0.08                       0.08           0.08      NSG at 19:04
                                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                         NonConf for
                                                                                                                                                                                                                          0 08 Hours
8/10/2020 12:00:00 AM         Region I     MCSP        V22279                               ML         SNY        MHCB   8/5/2020 3:36:00 PM        7.84        8/5/2020 6:44:00 PM   8/13/2020 3:07:17 PM     7.85        08:00:00          NonCof                                                    09:00:00                          0               0                0            0.08                       0.08           0.08      NSG at 15:17
                                                                                                                                                                                                                           CellFront                                                                   CellFront
                                                                                                                                                                                                                         NonConf for                                                                  NonCof 0.25
                                                                                                                                                                                                                          0 08 Hours                                                                    Hours
8/11/2020 12:00:00 AM         Region I     MCSP        V22279                               ML         SNY        MHCB   8/5/2020 3:36:00 PM        7.84        8/5/2020 6:44:00 PM   8/13/2020 3:07:17 PM     7.85        08:00:00          NonCof        10:45:00 CellFront         NonCof                                             0               0                0            0.43                       0.43           0.43      NSG at 17:39
                                                                                                                                                                                                                           CellFront                       NonCof 0.35 Hours
                                                                                                                                                                                                                         NonConf for
                                                                                                                                                                                                                          0 08 Hours
8/12/2020 12:00:00 AM         Region I     MCSP        V22279                               ML         SNY        MHCB   8/5/2020 3:36:00 PM        7.84        8/5/2020 6:44:00 PM   8/13/2020 3:07:17 PM     7.85        09:10:00          NonCof                                                                                      0               0                0            0.17                       0.17           0.17      NSG at 18:57
                                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                         NonConf for
                                                                                                                                                                                                                          0 17 Hours
8/13/2020 12:00:00 AM         Region I     MCSP        V22279                               ML         SNY        MHCB   8/5/2020 3:36:00 PM        7.84        8/5/2020 6:44:00 PM   8/13/2020 3:07:17 PM     7.85        09:03:00          NonCof        09:30:00 CellFront         NonCof           07:45:00                          0               0                0            0.7                         0.7           0.7       MHPC at 10:14
                                                                                                                                                                                                                           CellFront                       NonCof 0.25 Hours                           CellFront
                                                                                                                                                                                                                         NonConf for                                                                  NonCof 0.25
                                                                                                                                                                                                                          0 45 Hours                                                                    Hours
 8/3/2020 12:00:00 AM         Region I     MCSP        AL2219                              ASU        ASUHub      MHCB   8/3/2020 1:20:00 PM       14.85        8/3/2020 3:40:00 PM   8/12/2020 6:24:53 PM     9.11        12:52:00           Conf                                                                                       0               0                0            0.63         0.63
                                                                                                                                                                                                                        Standard Conf
                                                                                                                                                                                                                        for 0 63 Hours
 8/4/2020 12:00:00 AM         Region I     MCSP        AL2219                              ASU        ASUHub      MHCB   8/3/2020 1:20:00 PM       14.85        8/3/2020 3:40:00 PM   8/12/2020 6:24:53 PM     9.11        17:50:00          NonCof             09:50:00               Conf             10:30:00                         0               0                0            0.85         0.68          0.17           0.17      MHPC at 17:40
                                                                                                                                                                                                                           CellFront                       TherapeuticModule                         Standard Conf
                                                                                                                                                                                                                         NonConf for                       Conf for 0.68 Hours                       for 0.17 Hours
                                                                                                                                                                                                                          0 17 Hours
                                                           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 78 of 114

8/5/2020 12:00:00 AM    Region I   MCSP   AL2219   ASU   ASUHub   MHCB   8/3/2020 1:20:00 PM    14.85   8/3/2020 3:40:00 PM    8/12/2020 6:24:53 PM    9.11     10:30:00       NonCof                                                   0   0   0   0.08          0.08   0.08
                                                                                                                                                                CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                               0 08 Hours
8/6/2020 12:00:00 AM    Region I   MCSP   AL2219   ASU   ASUHub   MHCB   8/3/2020 1:20:00 PM    14.85   8/3/2020 3:40:00 PM    8/12/2020 6:24:53 PM    9.11     09:00:00       NonCof   11:30:00 CellFront    NonCof                    0   0   0   0.35          0.35   0.35   MHPC at 14:07
                                                                                                                                                                CellFront               NonCof 0.33 Hours
                                                                                                                                                               NonConf for
                                                                                                                                                               0 02 Hours
8/7/2020 12:00:00 AM    Region I   MCSP   AL2219   ASU   ASUHub   MHCB   8/3/2020 1:20:00 PM    14.85   8/3/2020 3:40:00 PM    8/12/2020 6:24:53 PM    9.11     10:20:00       NonCof                                                   0   0   0   0.17          0.17   0.17   MHPC at 14:11
                                                                                                                                                                CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                               0 17 Hours
8/8/2020 12:00:00 AM    Region I   MCSP   AL2219   ASU   ASUHub   MHCB   8/3/2020 1:20:00 PM    14.85   8/3/2020 3:40:00 PM    8/12/2020 6:24:53 PM    9.11                             09:05:00 Standard      Conf                     0   0   0   0.42   0.42                 MHPC at 19:00
                                                                                                                                                                                        Conf for 0.42 Hours
8/9/2020 12:00:00 AM    Region I   MCSP   AL2219   ASU   ASUHub   MHCB   8/3/2020 1:20:00 PM    14.85   8/3/2020 3:40:00 PM    8/12/2020 6:24:53 PM    9.11     08:45:00       NonCof                                                   0   0   0   0.17          0.17   0.17   MHPC at 13:00
                                                                                                                                                                CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                               0 17 Hours
8/10/2020 12:00:00 AM   Region I   MCSP   AL2219   ASU   ASUHub   MHCB   8/3/2020 1:20:00 PM    14.85   8/3/2020 3:40:00 PM    8/12/2020 6:24:53 PM    9.11     08:45:00       NonCof                                                   0   0   0   0.17          0.17   0.17   MHPC at 14:00
                                                                                                                                                                CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                               0 17 Hours
8/11/2020 12:00:00 AM   Region I   MCSP   AL2219   ASU   ASUHub   MHCB   8/3/2020 1:20:00 PM    14.85   8/3/2020 3:40:00 PM    8/12/2020 6:24:53 PM    9.11     08:40:00       NonCof   13:30:00 CellFront    NonCof     09:15:00       0   0   0   0.5           0.5    0.5    NSG at 17:00
                                                                                                                                                                CellFront               NonCof 0.33 Hours                CellFront
                                                                                                                                                               NonConf for                                              NonCof 0.25
                                                                                                                                                               0 17 Hours                                                 Hours
8/12/2020 12:00:00 AM   Region I   MCSP   AL2219   ASU   ASUHub   MHCB   8/3/2020 1:20:00 PM    14.85   8/3/2020 3:40:00 PM    8/12/2020 6:24:53 PM    9.11     09:00:00       NonCof                                                   0   0   0   0.17          0.17   0.17   MHPC at 14:11
                                                                                                                                                                CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                               0 17 Hours
8/6/2020 12:00:00 AM    Region I   MCSP   AN2011   ML     SNY     MHCB   8/6/2020 1:32:00 AM     5.4    8/6/2020 1:46:09 AM    8/11/2020 1:55:13 PM    5.51                                                                             0   0   0    0                          NSG at 18:33
8/7/2020 12:00:00 AM    Region I   MCSP   AN2011   ML     SNY     MHCB   8/6/2020 1:32:00 AM     5.4    8/6/2020 1:46:09 AM    8/11/2020 1:55:13 PM    5.51     10:55:00       NonCof                                    10:50:00       0   0   0   0.08          0.08   0.08   NSG at 16:20
                                                                                                                                                                CellFront                                                CellFront
                                                                                                                                                               NonConf for                                              NonCof 0.08
                                                                                                                                                               0 08 Hours                                                 Hours
8/8/2020 12:00:00 AM    Region I   MCSP   AN2011   ML     SNY     MHCB   8/6/2020 1:32:00 AM     5.4    8/6/2020 1:46:09 AM    8/11/2020 1:55:13 PM    5.51                             10:45:00 CellFront    NonCof                    0   0   0   0.17          0.17   0.17   NSG at 18:06
                                                                                                                                                                                        NonCof 0.17 Hours
8/9/2020 12:00:00 AM    Region I   MCSP   AN2011   ML     SNY     MHCB   8/6/2020 1:32:00 AM     5.4    8/6/2020 1:46:09 AM    8/11/2020 1:55:13 PM    5.51      08:00:00      NonCof                                                   0   0   0   0.08          0.08   0.08   NSG at 19:04
                                                                                                                                                                 CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                                0 08 Hours
8/10/2020 12:00:00 AM   Region I   MCSP   AN2011   ML     SNY     MHCB   8/6/2020 1:32:00 AM     5.4    8/6/2020 1:46:09 AM    8/11/2020 1:55:13 PM    5.51      08:25:00      NonCof                                                   0   0   0   0.08          0.08   0.08   NSG at 15:17
                                                                                                                                                                 CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                                0 08 Hours
8/11/2020 12:00:00 AM   Region I   MCSP   AN2011   ML     SNY     MHCB   8/6/2020 1:32:00 AM     5.4    8/6/2020 1:46:09 AM    8/11/2020 1:55:13 PM    5.51      09:15:00      NonCof   10:00:00 CellFront    NonCof     09:30:00       0   0   0   0.58          0.58   0.58   NSG at 18:45
                                                                                                                                                                 CellFront              NonCof 0.50 Hours                CellFront
                                                                                                                                                               NonConf for                                              NonCof 0.25
                                                                                                                                                                0 08 Hours                                                Hours
7/16/2020 12:00:00 AM   Region I   MCSP   D48809   ASU   ASUHub   MHCB   ##################     3.91    7/16/2020 4:07:38 PM   7/17/2020 3:53:03 PM    0.99      10:49:00       Conf         09:15:00          Conf                     0   0   0   1.07   1.07
                                                                                                                                                              Standard Conf             TherapeuticModule
                                                                                                                                                              for 0 58 Hours            Conf for 0 48 Hours
7/17/2020 12:00:00 AM   Region I   MCSP   D48809   ASU   ASUHub   MHCB   ##################     3.91    7/16/2020 4:07:38 PM   7/17/2020 3:53:03 PM    0.99      12:40:00       Conf                                      12:40:00      0   0   0   0.02   0.02                 MHPC at 08:06
                                                                                                                                                              Standard Conf                                            Standard Conf
                                                                                                                                                              for 0 02 Hours                                           for 0 02 Hours
7/30/2020 12:00:00 AM   Region I   MCSP   D69209   ML     EOP     MHCB   ##################     4.04    7/30/2020 3:43:59 PM    8/3/2020 5:44:41 PM    4.08      10:25:00       Conf                                                    0   0   0   0.15   0.15
                                                                                                                                                              Standard Conf
                                                                                                                                                              for 0 08 Hours
7/31/2020 12:00:00 AM   Region I   MCSP   D69209   ML     SNY     MHCB   ##################     4.04    7/30/2020 3:43:59 PM    8/3/2020 5:44:41 PM    4.08                             07:30:00 CellFront    NonCof     12:00:00       0   0   0   0.25          0.25   0.25
                                                                                                                                                                                        NonCof 0.25 Hours                CellFront
                                                                                                                                                                                                                        NonCof 0.22
                                                                                                                                                                                                                          Hours
8/1/2020 12:00:00 AM    Region I   MCSP   D69209   ML     SNY     MHCB   ##################     4.04    7/30/2020 3:43:59 PM    8/3/2020 5:44:41 PM    4.08                                                                             0   0   0    0
8/2/2020 12:00:00 AM    Region I   MCSP   D69209   ML     SNY     MHCB   ##################     4.04    7/30/2020 3:43:59 PM    8/3/2020 5:44:41 PM    4.08     07:35:00       NonCof                                                   0   0   0   0.08          0.08   0.08   MHPC at 13:00
                                                                                                                                                                CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                               0 08 Hours
8/3/2020 12:00:00 AM    Region I   MCSP   D69209   ML     SNY     MHCB   ##################     4.04    7/30/2020 3:43:59 PM    8/3/2020 5:44:41 PM    4.08     07:30:00       NonCof                                    09:30:00       0   0   0   0.08          0.08   0.08   MHPC at 08:00
                                                                                                                                                                CellFront                                                CellFront
                                                                                                                                                               NonConf for                                              NonCof 0.17
                                                                                                                                                               0 08 Hours                                                 Hours
7/15/2020 12:00:00 AM   Region I   MCSP   AT6402   ML     SNY     MHCB   ##################     1.42    7/14/2020 2:21:49 AM   7/15/2020 12:35:40 PM   1.43     08:30:00       NonCof                                                   0   0   0   0.25          0.25   0.25   MHPC at 08:30
                                                                                                                                                                CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                               0 25 Hours
7/22/2020 12:00:00 AM   Region I   MCSP   J59004   ML     EOP     MHCB   ##################     0.48    7/22/2020 1:19:15 AM   7/22/2020 2:45:45 PM    0.56     08:30:00       NonCof                                                   0   0   0   0.08          0.08   0.08   NSG at 19:59
                                                                                                                                                                CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                               0 08 Hours
8/4/2020 12:00:00 AM    Region I   MCSP   K37237   ML     EOP     MHCB   8/4/2020 4:52:00 PM     5.8    8/4/2020 6:07:54 PM    8/10/2020 3:11:54 PM    5.88     15:30:00       NonCof                                                   0   0   0    2             2
                                                                                                                                                               HoldingCell
                                                                                                                                                               NonConf for
                                                                                                                                                               2 00 Hours
8/5/2020 12:00:00 AM    Region I   MCSP   K37237   ML     SNY     MHCB   8/4/2020 4:52:00 PM     5.8    8/4/2020 6:07:54 PM    8/10/2020 3:11:54 PM    5.88     09:55:00       NonCof                                                   0   1   1   1.1           0.1    0.1
                                                                                                                                                                CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                               0 10 Hours
8/6/2020 12:00:00 AM    Region I   MCSP   K37237   ML     SNY     MHCB   8/4/2020 4:52:00 PM     5.8    8/4/2020 6:07:54 PM    8/10/2020 3:11:54 PM    5.88     08:47:00       NonCof   13:07:00 CellFront    NonCof                    0   0   0   0.23          0.23   0.23   NSG at 18:33
                                                                                                                                                                CellFront               NonCof 0.22 Hours
                                                                                                                                                               NonConf for
                                                                                                                                                               0 02 Hours
8/7/2020 12:00:00 AM    Region I   MCSP   K37237   ML     SNY     MHCB   8/4/2020 4:52:00 PM     5.8    8/4/2020 6:07:54 PM    8/10/2020 3:11:54 PM    5.88     10:30:00       NonCof                                    10:30:00       0   1   1   1.17          0.17   0.17   NSG at 16:20
                                                                                                                                                                CellFront                                                CellFront
                                                                                                                                                               NonConf for                                              NonCof 0.17
                                                                                                                                                               0 17 Hours                                                 Hours
8/8/2020 12:00:00 AM    Region I   MCSP   K37237   ML     SNY     MHCB   8/4/2020 4:52:00 PM     5.8    8/4/2020 6:07:54 PM    8/10/2020 3:11:54 PM    5.88                             12:25:00 CellFront    NonCof                    0   0   0   0.17          0.17   0.17   NSG at 18:06
                                                                                                                                                                                        NonCof 0.17 Hours
8/9/2020 12:00:00 AM    Region I   MCSP   K37237   ML     SNY     MHCB   8/4/2020 4:52:00 PM     5.8    8/4/2020 6:07:54 PM    8/10/2020 3:11:54 PM    5.88     09:00:00       NonCof                                                   0   0   0   0.17          0.17   0.17   NSG at 19:04
                                                                                                                                                                CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                               0 17 Hours
8/10/2020 12:00:00 AM   Region I   MCSP   K37237   ML     SNY     MHCB   8/4/2020 4:52:00 PM     5.8    8/4/2020 6:07:54 PM    8/10/2020 3:11:54 PM    5.88     08:10:00       NonCof                                                   0   0   0   0.08          0.08   0.08   MHPC at 08:00
                                                                                                                                                                CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                               0 08 Hours
8/15/2020 12:00:00 AM   Region I   MCSP   P65494   ASU   ASUHub   MHCB   8/15/2020 7:34:00 PM   1.58    8/15/2020 8:33:45 PM                           2.55                                                                             0   0   0    0
8/16/2020 12:00:00 AM   Region I   MCSP   P65494   ASU   ASUHub   MHCB   8/15/2020 7:34:00 PM   1.58    8/15/2020 8:33:45 PM                           2.55     08:10:00       NonCof                                                   0   0   0   0.08          0.08   0.08   MHPC at 13:45
                                                                                                                                                                CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                               0 08 Hours
8/17/2020 12:00:00 AM   Region I   MCSP   P65494   ASU   ASUHub   MHCB   8/15/2020 7:34:00 PM   1.58    8/15/2020 8:33:45 PM                           2.55     08:00:00       NonCof                                                   0   0   0   0.08          0.08   0.08
                                                                                                                                                                CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                               0 08 Hours
7/30/2020 12:00:00 AM   Region I   MCSP   BL1595   ML     SNY     MHCB   ##################     3.99    7/30/2020 1:31:29 PM    8/3/2020 3:50:30 PM    4.1      10:30:00       NonCof                                                   0   0   0   0.2           0.2
                                                                                                                                                               HoldingCell
                                                                                                                                                               NonConf for
                                                                                                                                                               0 20 Hours
7/31/2020 12:00:00 AM   Region I   MCSP   BL1595   ML     SNY     MHCB   ##################     3.99    7/30/2020 1:31:29 PM    8/3/2020 3:50:30 PM    4.1                              09:00:00 CellFront    NonCof     11:15:00       0   0   0   0.25          0.25   0.25
                                                                                                                                                                                        NonCof 0.25 Hours                CellFront
                                                                                                                                                                                                                        NonCof 0.17
                                                                                                                                                                                                                          Hours
8/1/2020 12:00:00 AM    Region I   MCSP   BL1595   ML     SNY     MHCB   ##################     3.99    7/30/2020 1:31:29 PM    8/3/2020 3:50:30 PM    4.1                                                                              0   0   0    0
8/2/2020 12:00:00 AM    Region I   MCSP   BL1595   ML     SNY     MHCB   ##################     3.99    7/30/2020 1:31:29 PM    8/3/2020 3:50:30 PM    4.1      07:40:00       NonCof                                                   0   0   0   0.08          0.08   0.08   MHPC at 13:00
                                                                                                                                                                CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                               0 08 Hours
                                                            Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 79 of 114

8/3/2020 12:00:00 AM    Region I   MCSP   BL1595    ML     SNY     MHCB   ##################     3.99    7/30/2020 1:31:29 PM     8/3/2020 3:50:30 PM     4.1       07:35:00      NonCof                                   09:50:00            0   0   0   0.08          0.08   0.08   MHPC at 08:00
                                                                                                                                                                    CellFront                                              CellFront
                                                                                                                                                                  NonConf for                                             NonCof 0.17
                                                                                                                                                                   0 08 Hours                                               Hours
8/7/2020 12:00:00 AM    Region I   MCSP   T74080   ASU    ASUHub   MHCB   8/7/2020 10:42:00 AM   3.03    8/7/2020 12:13:55 PM    8/10/2020 1:03:28 PM    3.03       10:20:00       Conf         08:45:00          Conf                         0   0   0   0.5    0.5
                                                                                                                                                                 Standard Conf             TherapeuticModule
                                                                                                                                                                 for 0 08 Hours            Conf for 0 42 Hours
8/8/2020 12:00:00 AM    Region I   MCSP   T74080   ASU    ASUHub   MHCB   8/7/2020 10:42:00 AM   3.03    8/7/2020 12:13:55 PM    8/10/2020 1:03:28 PM    3.03                              09:15:00 Standard      Conf                         0   0   0   0.5    0.5                  MHPC at 19:00
                                                                                                                                                                                           Conf for 0.50 Hours
 8/9/2020 12:00:00 AM   Region I   MCSP   T74080   ASU    ASUHub   MHCB   8/7/2020 10:42:00 AM   3.03    8/7/2020 12:13:55 PM    8/10/2020 1:03:28 PM    3.03                                                                                  0   0   0    0                          MHPC at 13:00
8/10/2020 12:00:00 AM   Region I   MCSP   T74080   ASU    ASUHub   MHCB   8/7/2020 10:42:00 AM   3.03    8/7/2020 12:13:55 PM    8/10/2020 1:03:28 PM    3.03                                                              09:30:00            0   0   0    0                          MHPC at 08:00
                                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                          NonCof 0.17
                                                                                                                                                                                                                            Hours
7/18/2020 12:00:00 AM   Region I   MCSP   AN0132   MHCB    MCB     MHCB   7/8/2020 3:17:00 PM    11.82   7/18/2020 10:56:36 AM   7/18/2020 11:21:04 AM   0.02       10:00:00       Conf                                                        0   0   0   0.9    0.9
                                                                                                                                                                 Standard Conf
                                                                                                                                                                 for 0 90 Hours
7/21/2020 12:00:00 AM   Region I   MCSP   BI6106   ASU    ASUHub   MHCB   7/21/2020 2:17:00 PM    2.9    7/21/2020 2:54:37 PM    7/30/2020 1:19:03 PM    8.93       13:40:00      NonCof                                                       0   0   0   0.17          0.17   0.17   NSG at 19:03
                                                                                                                                                                    CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 17 Hours
7/22/2020 12:00:00 AM   Region I   MCSP   BI6106   ASU    ASUHub   MHCB   7/21/2020 2:17:00 PM    2.9    7/21/2020 2:54:37 PM    7/30/2020 1:19:03 PM    8.93       08:25:00      NonCof                                                0.23   0   0   0   0.08          0.08   0.08   NSG at 17:32
                                                                                                                                                                    CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 08 Hours
7/23/2020 12:00:00 AM   Region I   MCSP   BI6106   ASU    ASUHub   MHCB   7/21/2020 2:17:00 PM    2.9    7/21/2020 2:54:37 PM    7/30/2020 1:19:03 PM    8.93       11:05:00      NonCof   09:50:00 CellFront    NonCof                        0   0   0   0.18          0.18   0.18   NSG at 18:19
                                                                                                                                                                    CellFront              NonCof 0.17 Hours
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 02 Hours
7/24/2020 12:00:00 AM   Region I   MCSP   BI6106   ASU    ASUHub   MHCB   7/21/2020 2:17:00 PM    2.9    7/21/2020 2:54:37 PM    7/30/2020 1:19:03 PM    8.93       10:16:00      NonCof                                   11:45:00            0   0   0   0.08          0.08   0.08   NSG at 15:00
                                                                                                                                                                    CellFront                                              CellFront
                                                                                                                                                                  NonConf for                                             NonCof 0.08
                                                                                                                                                                   0 08 Hours                                               Hours
8/7/2020 12:00:00 AM    Region I   MCSP   AR6041   ASU    ASUHub   MHCB   8/7/2020 12:30:00 PM   3.92     8/7/2020 3:05:46 PM    8/11/2020 1:55:13 PM    3.95       11:58:00      NonCof                                                       0   0   0   0.28          0.28          NSG at 16:20
                                                                                                                                                                   HoldingCell
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 28 Hours
 8/8/2020 12:00:00 AM   Region I   MCSP   AR6041    ML     SNY     MHCB   8/7/2020 12:30:00 PM   3.92     8/7/2020 3:05:46 PM    8/11/2020 1:55:13 PM    3.95                                                                                  0   0   0    0                          NSG at 18:06
 8/9/2020 12:00:00 AM   Region I   MCSP   AR6041    ML     SNY     MHCB   8/7/2020 12:30:00 PM   3.92     8/7/2020 3:05:46 PM    8/11/2020 1:55:13 PM    3.95                                                                                  0   0   0    0                          NSG at 19:04
8/10/2020 12:00:00 AM   Region I   MCSP   AR6041    ML     SNY     MHCB   8/7/2020 12:30:00 PM   3.92     8/7/2020 3:05:46 PM    8/11/2020 1:55:13 PM    3.95       08:20:00      NonCof                                                       0   0   0   0.08          0.08   0.08   NSG at 15:17
                                                                                                                                                                    CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 08 Hours
8/11/2020 12:00:00 AM   Region I   MCSP   AR6041    ML     SNY     MHCB   8/7/2020 12:30:00 PM   3.92     8/7/2020 3:05:46 PM    8/11/2020 1:55:13 PM    3.95       08:55:00      NonCof   08:30:00 CellFront    NonCof    09:00:00            0   0   0   0.42          0.42   0.42   NSG at 18:45
                                                                                                                                                                    CellFront              NonCof 0.33 Hours               CellFront
                                                                                                                                                                  NonConf for                                             NonCof 0.25
                                                                                                                                                                   0 08 Hours                                               Hours
7/19/2020 12:00:00 AM   Region I   MCSP   BA2428    ML     EOP     MHCB   7/19/2020 9:51:00 PM    2.5    7/19/2020 10:28:51 PM   7/22/2020 2:45:44 PM    2.68       21:15:00       Conf                                                        0   0   0    1      1
                                                                                                                                                                 Standard Conf
                                                                                                                                                                 for 0 50 Hours
7/20/2020 12:00:00 AM   Region I   MCSP   BA2428    ML     SNY     MHCB   7/19/2020 9:51:00 PM    2.5    7/19/2020 10:28:51 PM   7/22/2020 2:45:44 PM    2.68       08:00:00      NonCof                                                       0   1   1   1.08          0.08   0.08   MHPC at 13:30
                                                                                                                                                                    CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 08 Hours
7/21/2020 12:00:00 AM   Region I   MCSP   BA2428    ML     SNY     MHCB   7/19/2020 9:51:00 PM    2.5    7/19/2020 10:28:51 PM   7/22/2020 2:45:44 PM    2.68       08:00:00      NonCof                                                       0   0   0   0.08          0.08   0.08   MHPC at 13:30
                                                                                                                                                                    CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 08 Hours
7/22/2020 12:00:00 AM   Region I   MCSP   BA2428    ML     SNY     MHCB   7/19/2020 9:51:00 PM    2.5    7/19/2020 10:28:51 PM   7/22/2020 2:45:44 PM    2.68       08:00:00      NonCof                                   08:45:00            0   0   0   0.08          0.08   0.08   NSG at 19:59
                                                                                                                                                                    CellFront                                              CellFront
                                                                                                                                                                  NonConf for                                             NonCof 0.25
                                                                                                                                                                   0 08 Hours                                               Hours
7/18/2020 12:00:00 AM   Region I   MCSP   BL7914    ML     EOP     MHCB   7/18/2020 7:16:00 PM    2.7    7/18/2020 9:09:53 PM    7/19/2020 4:04:08 PM    0.79       17:45:00       Conf                                                        0   0   0   0.75   0.75                 NSG at 19:39
                                                                                                                                                                 TherapeuticMo
                                                                                                                                                                  dule Conf for
                                                                                                                                                                   0 50 Hours
7/19/2020 12:00:00 AM   Region I   MCSP   BL7914    ML     SNY     MHCB   7/18/2020 7:16:00 PM    2.7    7/18/2020 9:09:53 PM    7/19/2020 4:04:08 PM    0.79       07:55:00      NonCof                                                       0   0   0   0.08          0.08   0.08   MHPC at 15:00
                                                                                                                                                                    CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 08 Hours
7/20/2020 12:00:00 AM   Region I   MCSP   BL7914    ML     GP      MHCB   7/18/2020 7:16:00 PM    2.7    7/20/2020 8:35:18 AM    7/21/2020 2:46:00 PM    1.26       10:00:00       Conf                                                        0   0   0   0.25   0.25                 MHPC at 13:30
                                                                                                                                                                 TherapeuticMo
                                                                                                                                                                  dule Conf for
                                                                                                                                                                   0 25 Hours
7/21/2020 12:00:00 AM   Region I   MCSP   BL7914    ML     SNY     MHCB   7/18/2020 7:16:00 PM    2.7    7/20/2020 8:35:18 AM    7/21/2020 2:46:00 PM    1.26       08:30:00      NonCof                                   09:40:00            0   0   0   0.17          0.17   0.17   MHPC at 08:30
                                                                                                                                                                    CellFront                                              CellFront
                                                                                                                                                                  NonConf for                                             NonCof 0.17
                                                                                                                                                                   0 17 Hours                                               Hours
7/27/2020 12:00:00 AM   Region I   MCSP   BL7914   ASU    ASUHub   MHCB   7/27/2020 2:11:00 PM   1.85    7/27/2020 5:23:25 PM    8/8/2020 10:22:59 AM    11.71      13:20:00       Conf                                                        0   0   0   0.58   0.58                 NSG at 09:07
                                                                                                                                                                 Standard Conf
                                                                                                                                                                 for 0 58 Hours
7/28/2020 12:00:00 AM   Region I   MCSP   BL7914   ASU    ASUHub   MHCB   7/27/2020 2:11:00 PM   1.85    7/27/2020 5:23:25 PM    8/8/2020 10:22:59 AM    11.71      08:00:00      NonCof   10:30:00 CellFront    NonCof                        0   1   1   2.08          1.08   0.58   MHPC at 13:00
                                                                                                                                                                    CellFront              NonCof 0.42 Hours
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 17 Hours
7/29/2020 12:00:00 AM   Region I   MCSP   BL7914   ASU    ASUHub   MHCB   7/27/2020 2:11:00 PM   1.85    7/27/2020 5:23:25 PM    8/8/2020 10:22:59 AM    11.71      08:10:00      NonCof                                   09:00:00            0   0   0   0.17          0.17   0.17   MHPC at 08:00
                                                                                                                                                                    CellFront                                              CellFront
                                                                                                                                                                  NonConf for                                             NonCof 0.20
                                                                                                                                                                   0 17 Hours                                               Hours
8/1/2020 12:00:00 AM    Region I   MCSP   BL7914   ASU    ASUHub   MHCB   8/1/2020 3:44:00 PM    1.85    7/27/2020 5:23:25 PM    8/8/2020 10:22:59 AM    11.71                                                                                 0   0   0    0
8/2/2020 12:00:00 AM    Region I   MCSP   BL7914   ASU    ASUHub   MHCB   8/1/2020 3:44:00 PM    1.85    7/27/2020 5:23:25 PM    8/8/2020 10:22:59 AM    11.71                                                                                 0   0   0    0                          MHPC at 13:00
8/3/2020 12:00:00 AM    Region I   MCSP   BL7914   ASU    ASUHub   MHCB   8/1/2020 3:44:00 PM    1.85    7/27/2020 5:23:25 PM    8/8/2020 10:22:59 AM    11.71                                                             09:40:00            0   0   0    0                          NSG at 12:00
                                                                                                                                                                                                                           CellFront
                                                                                                                                                                                                                          NonCof 0.17
                                                                                                                                                                                                                            Hours
7/24/2020 12:00:00 AM   Region I   MCSP   BI8023    ML     SNY     MHCB   7/22/2020 3:40:00 PM   14.76   7/24/2020 7:02:34 PM    7/27/2020 2:08:42 PM     2.8      11:06:00       NonCof   08:00:00 CellFront    NonCof    11:16:00            0   0   0   0.32          0.32   0.32   MHPC at 09:40
                                                                                                                                                                   CellFront               NonCof 0.25 Hours               CellFront
                                                                                                                                                                  NonConf for                                             NonCof 0.10
                                                                                                                                                                  0 07 Hours                                                Hours
7/25/2020 12:00:00 AM   Region I   MCSP   BI8023    ML     SNY     MHCB   7/22/2020 3:40:00 PM   14.76   7/24/2020 7:02:34 PM    7/27/2020 2:08:42 PM     2.8      10:00:00       NonCof                                                       0   0   0   0.25          0.25   0.25   MHPC at 17:00
                                                                                                                                                                   CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 25 Hours
7/26/2020 12:00:00 AM   Region I   MCSP   BI8023    ML     SNY     MHCB   7/22/2020 3:40:00 PM   14.76   7/24/2020 7:02:34 PM    7/27/2020 2:08:42 PM     2.8      08:10:00       NonCof                                                       0   0   0   0.08          0.08   0.08   MHPC at 13:30
                                                                                                                                                                   CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 08 Hours
7/27/2020 12:00:00 AM   Region I   MCSP   BI8023    ML     SNY     MHCB   7/22/2020 3:40:00 PM   14.76   7/24/2020 7:02:34 PM    7/27/2020 2:08:42 PM     2.8      07:45:00       NonCof   07:50:00 CellFront    NonCof                        0   0   0   0.33          0.33   0.33   MHPC at 12:00
                                                                                                                                                                   CellFront               NonCof 0.17 Hours
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 17 Hours
8/7/2020 12:00:00 AM    Region I   MCSP   BI9215   ASU    ASUHub   MHCB   8/7/2020 7:11:00 PM    2.68     8/7/2020 8:29:20 PM    8/14/2020 6:25:07 PM    6.91      08:23:00       NonCof                                                       0   0   0   0.05          0.05   0.05
                                                                                                                                                                   CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 05 Hours
8/8/2020 12:00:00 AM    Region I   MCSP   BI9215   ASU    ASUHub   MHCB   8/7/2020 7:11:00 PM    2.68     8/7/2020 8:29:20 PM    8/14/2020 6:25:07 PM    6.91                              08:45:00 Standard      Conf                         0   0   0   0.25   0.25                 MHPC at 19:00
                                                                                                                                                                                           Conf for 0.25 Hours
 8/9/2020 12:00:00 AM   Region I   MCSP   BI9215   ASU    ASUHub   MHCB   8/7/2020 7:11:00 PM    2.68     8/7/2020 8:29:20 PM    8/14/2020 6:25:07 PM    6.91                                                                                  0   0   0    0                          MHPC at 13:00
8/10/2020 12:00:00 AM   Region I   MCSP   BI9215   ASU    ASUHub   MHCB   8/7/2020 7:11:00 PM    2.68     8/7/2020 8:29:20 PM    8/14/2020 6:25:07 PM    6.91      08:55:00       NonCof                                                       0   0   0   0.08          0.08   0.08   MHPC at 08:00
                                                                                                                                                                   CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 08 Hours
 8/8/2020 12:00:00 AM   Region I   MCSP   BI9430   ASU    ASUHub   MHCB   8/8/2020 4:59:00 AM    3.12    8/8/2020 10:23:00 AM                            9.97                                                                                  0   0   0    0                          MHPC at 19:00
 8/9/2020 12:00:00 AM   Region I   MCSP   BI9430   ASU    ASUHub   MHCB   8/8/2020 4:59:00 AM    3.12    8/8/2020 10:23:00 AM                            9.97                                                                                  0   0   0    0                          MHPC at 13:00
8/10/2020 12:00:00 AM   Region I   MCSP   BI9430   ASU    ASUHub   MHCB   8/8/2020 4:59:00 AM    3.12    8/8/2020 10:23:00 AM                            9.97                                                                                  0   0   0    0                          MHPC at 08:00
                                                           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 80 of 114

8/11/2020 12:00:00 AM   Region I   MCSP   BI9430   ASU   ASUHub   MHCB    8/8/2020 4:59:00 AM    3.12    8/8/2020 10:23:00 AM                          9.97       11:28:00       Conf                                                           0   0   0   0.63   0.63                 NSG at 17:00
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 32 Hours
7/15/2020 12:00:00 AM   Region I   MCSP   BJ0084   ML     EOP     MHCB    7/15/2020 2:02:00 AM   1.45    7/15/2020 2:24:49 AM   7/16/2020 3:30:49 PM   1.55       09:00:00      NonCof                                                   1.05   0   1   1   1.08          0.08   0.08   MHPC at 12:30
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 08 Hours
7/16/2020 12:00:00 AM   Region I   MCSP   BJ0084   ML     SNY     MHCB    7/15/2020 2:02:00 AM   1.45    7/15/2020 2:24:49 AM   7/16/2020 3:30:49 PM   1.55       11:21:00       Conf    08:50:00 Standard      Conf       11:12:00             0   3   3   3.98   0.98                 MHPC at 09:00
                                                                                                                                                               Standard Conf             Conf for 0.78 Hours            Standard Conf
                                                                                                                                                               for 0 20 Hours                                           for 0 33 Hours
7/15/2020 12:00:00 AM   Region I   MCSP   BK3443   ML     EOP     MHCB    7/15/2020 3:11:00 PM   12.81   7/15/2020 3:40:37 PM   7/28/2020 1:36:59 PM   12.91      14:43:00       Conf                                                           0   0   0   0.33   0.33
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 33 Hours
7/16/2020 12:00:00 AM   Region I   MCSP   BK3443   ML     SNY     MHCB    7/15/2020 3:11:00 PM   12.81   7/15/2020 3:40:37 PM   7/28/2020 1:36:59 PM   12.91      11:39:00      NonCof   10:00:00 CellFront    NonCof     11:57:00              0   0   0   0.63          0.63   0.63   MHPC at 09:00
                                                                                                                                                                  CellFront              NonCof 0.50 Hours                CellFront
                                                                                                                                                                NonConf for                                              NonCof 0.12
                                                                                                                                                                 0 13 Hours                                                Hours
7/17/2020 12:00:00 AM   Region I   MCSP   BK3443   ML     SNY     MHCB    7/15/2020 3:11:00 PM   12.81   7/15/2020 3:40:37 PM   7/28/2020 1:36:59 PM   12.91      13:13:00      NonCof                                                          0   0   0   0.03          0.03   0.03   MHPC at 17:15
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 03 Hours
7/18/2020 12:00:00 AM   Region I   MCSP   BK3443   ML     SNY     MHCB    7/15/2020 3:11:00 PM   12.81   7/15/2020 3:40:37 PM   7/28/2020 1:36:59 PM   12.91      10:22:00      NonCof                                                          0   0   0   0.08          0.08   0.08   MHPC at 10:06
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 08 Hours
7/19/2020 12:00:00 AM   Region I   MCSP   BK3443   ML     SNY     MHCB    7/15/2020 3:11:00 PM   12.81   7/15/2020 3:40:37 PM   7/28/2020 1:36:59 PM   12.91      07:35:00      NonCof   11:14:00 CellFront    NonCof                           0   0   0   0.27          0.27   0.27   MHPC at 15:00
                                                                                                                                                                  CellFront              NonCof 0.18 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 08 Hours
7/20/2020 12:00:00 AM   Region I   MCSP   BK3443   ML     SNY     MHCB    7/15/2020 3:11:00 PM   12.81   7/15/2020 3:40:37 PM   7/28/2020 1:36:59 PM   12.91      08:00:00      NonCof                                                          0   0   0   0.08          0.08   0.08   MHPC at 13:30
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 08 Hours
7/21/2020 12:00:00 AM   Region I   MCSP   BK3443   ML     SNY     MHCB    7/15/2020 3:11:00 PM   12.81   7/15/2020 3:40:37 PM   7/28/2020 1:36:59 PM   12.91      08:05:00      NonCof                                                          0   0   0   0.08          0.08   0.08   MHPC at 13:30
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 08 Hours
7/22/2020 12:00:00 AM   Region I   MCSP   BK3443   ML     SNY     MHCB    7/15/2020 3:11:00 PM   12.81   7/15/2020 3:40:37 PM   7/28/2020 1:36:59 PM   12.91      08:05:00      NonCof                                    09:00:00              0   0   0   0.08          0.08   0.08   MHPC at 13:00
                                                                                                                                                                  CellFront                                               CellFront
                                                                                                                                                                NonConf for                                              NonCof 0.17
                                                                                                                                                                 0 08 Hours                                                Hours
7/23/2020 12:00:00 AM   Region I   MCSP   BK3443   ML     SNY     MHCB    7/15/2020 3:11:00 PM   12.81   7/15/2020 3:40:37 PM   7/28/2020 1:36:59 PM   12.91      10:37:00      NonCof   10:38:00 CellFront    NonCof                           0   0   0   0.37          0.37   0.37   MHPC at 15:00
                                                                                                                                                                  CellFront              NonCof 0.25 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 12 Hours
7/24/2020 12:00:00 AM   Region I   MCSP   BK3443   ML     SNY     MHCB    7/15/2020 3:11:00 PM   12.81   7/15/2020 3:40:37 PM   7/28/2020 1:36:59 PM   12.91      12:00:00       Conf                                                           0   0   0   0.62   0.5    0.12   0.12   MHPC at 09:40
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 50 Hours
7/25/2020 12:00:00 AM   Region I   MCSP   BK3443   ML     SNY     MHCB    7/15/2020 3:11:00 PM   12.81   7/15/2020 3:40:37 PM   7/28/2020 1:36:59 PM   12.91      10:45:00      NonCof                                                          0   0   0   0.25          0.25   0.25   MHPC at 17:00
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 25 Hours
7/26/2020 12:00:00 AM   Region I   MCSP   BK3443   ML     SNY     MHCB    7/15/2020 3:11:00 PM   12.81   7/15/2020 3:40:37 PM   7/28/2020 1:36:59 PM   12.91      08:15:00      NonCof                                                          0   0   0   0.17          0.17   0.17   MHPC at 13:30
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 17 Hours
7/27/2020 12:00:00 AM   Region I   MCSP   BK3443   ML     SNY     MHCB    7/15/2020 3:11:00 PM   12.81   7/15/2020 3:40:37 PM   7/28/2020 1:36:59 PM   12.91      07:55:00      NonCof   08:10:00 CellFront    NonCof                           0   0   0   0.33          0.33   0.33   MHPC at 12:00
                                                                                                                                                                  CellFront              NonCof 0.17 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 17 Hours
7/28/2020 12:00:00 AM   Region I   MCSP   BK3443   ML     SNY     MHCB    7/15/2020 3:11:00 PM   12.81   7/15/2020 3:40:37 PM   7/28/2020 1:36:59 PM   12.91      08:10:00      NonCof                                    10:00:00              0   0   0   0.08          0.08   0.08   MHPC at 09:15
                                                                                                                                                                  CellFront                                               CellFront
                                                                                                                                                                NonConf for                                              NonCof 0.25
                                                                                                                                                                 0 08 Hours                                                Hours
7/15/2020 12:00:00 AM   Region I   MCSP   BK3517   ML     SNY     MHCB    7/14/2020 4:06:00 PM   12.71   7/14/2020 7:25:36 PM   7/20/2020 3:07:01 PM   5.82       09:05:00      NonCof       14:30:00          NonCof                           0   0   0   0.33          0.33   0.08   MHPC at 12:30
                                                                                                                                                                  CellFront              TherapeuticModule
                                                                                                                                                                NonConf for              NonCof 0.25 Hours
                                                                                                                                                                 0 08 Hours
7/16/2020 12:00:00 AM   Region I   MCSP   BK3517   ML     SNY     MHCB    7/14/2020 4:06:00 PM   12.71   7/14/2020 7:25:36 PM   7/20/2020 3:07:01 PM   5.82       11:48:00      NonCof   10:06:00 CellFront    NonCof     11:44:00              0   0   0   0.47          0.47   0.47   MHPC at 09:00
                                                                                                                                                                  CellFront              NonCof 0.40 Hours                CellFront
                                                                                                                                                                NonConf for                                              NonCof 0.22
                                                                                                                                                                 0 07 Hours                                                Hours
7/17/2020 12:00:00 AM   Region I   MCSP   BK3517   ML     SNY     MHCB    7/14/2020 4:06:00 PM   12.71   7/14/2020 7:25:36 PM   7/20/2020 3:07:01 PM   5.82       13:01:00      NonCof                                                          0   0   0   0.13          0.13   0.13   MHPC at 17:15
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 13 Hours
7/18/2020 12:00:00 AM   Region I   MCSP   BK3517   ML     SNY     MHCB    7/14/2020 4:06:00 PM   12.71   7/14/2020 7:25:36 PM   7/20/2020 3:07:01 PM   5.82       12:27:00       Conf                                                           0   0   0   0.17   0.17                 MHPC at 10:06
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 17 Hours
7/19/2020 12:00:00 AM   Region I   MCSP   BK3517   ML     SNY     MHCB    7/14/2020 4:06:00 PM   12.71   7/14/2020 7:25:36 PM   7/20/2020 3:07:01 PM   5.82       07:30:00      NonCof   10:03:00 Standard      Conf                            0   0   0   0.38   0.3    0.08   0.08   MHPC at 15:00
                                                                                                                                                                  CellFront              Conf for 0.30 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 08 Hours
7/20/2020 12:00:00 AM   Region I   MCSP   BK3517   ML     SNY     MHCB    7/14/2020 4:06:00 PM   12.71   7/14/2020 7:25:36 PM   7/20/2020 3:07:01 PM   5.82       08:05:00      NonCof                                                          0   0   0   0.08          0.08   0.08   MHPC at 13:30
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 08 Hours
7/31/2020 12:00:00 AM   Region I   MCSP   BK6814   ML      PF     MHCB    7/31/2020 5:35:00 PM   3.77    7/31/2020 6:28:20 PM   8/4/2020 5:15:42 PM    3.95                                                                                     0   0   0    0
 8/1/2020 12:00:00 AM   Region I   MCSP   BK6814   ML     SNY     MHCB    7/31/2020 5:35:00 PM   3.77    7/31/2020 6:28:20 PM   8/4/2020 5:15:42 PM    3.95                                                                                     0   0   0    0
 8/2/2020 12:00:00 AM   Region I   MCSP   BK6814   ML     SNY     MHCB    7/31/2020 5:35:00 PM   3.77    7/31/2020 6:28:20 PM   8/4/2020 5:15:42 PM    3.95                                                                                     0   0   0    0                          MHPC at 13:00
 8/3/2020 12:00:00 AM   Region I   MCSP   BK6814   ML     SNY     MHCB    7/31/2020 5:35:00 PM   3.77    7/31/2020 6:28:20 PM   8/4/2020 5:15:42 PM    3.95                                                                                     0   0   0    0                          MHPC at 14:00
 8/4/2020 12:00:00 AM   Region I   MCSP   BK6814   ML     SNY     MHCB    7/31/2020 5:35:00 PM   3.77    7/31/2020 6:28:20 PM   8/4/2020 5:15:42 PM    3.95      09:40:00       NonCof   13:15:00 CellFront    NonCof     09:30:00              0   0   0   0.37          0.37   0.37
                                                                                                                                                                 CellFront               NonCof 0.20 Hours                CellFront
                                                                                                                                                                NonConf for                                              NonCof 0.50
                                                                                                                                                                0 17 Hours                                                 Hours
7/15/2020 12:00:00 AM   Region I   SAC    AZ0884   ASU    NDS     ACUTE   7/1/2020 5:09:00 PM    21.84   6/28/2020 6:52:05 PM   7/23/2020 3:33:35 PM   24.86                             09:30:00 CellFront    NonCof                           0   0   0   0.5           0.5    0.5    MHPC at 07:00
                                                                                                                                                                                         NonCof 0.50 Hours
7/16/2020 12:00:00 AM   Region I   SAC    AZ0884   ASU    NDS     ACUTE   7/1/2020 5:09:00 PM    21.84   6/28/2020 6:52:05 PM   7/23/2020 3:33:35 PM   24.86     10:00:00       NonCof                                                          0   0   0   0.25          0.25   0.25
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 25 Hours
7/17/2020 12:00:00 AM   Region I   SAC    AZ0884   ASU    NDS     ACUTE   7/1/2020 5:09:00 PM    21.84   6/28/2020 6:52:05 PM   7/23/2020 3:33:35 PM   24.86                                                                                    0   0   0    0
7/18/2020 12:00:00 AM   Region I   SAC    AZ0884   ASU    NDS     ACUTE   7/1/2020 5:09:00 PM    21.84   6/28/2020 6:52:05 PM   7/23/2020 3:33:35 PM   24.86     09:30:00       NonCof                                                          0   0   0   0.25          0.25   0.25   MHPC at 07:00
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 25 Hours
7/19/2020 12:00:00 AM   Region I   SAC    AZ0884   ASU    NDS     ACUTE   7/1/2020 5:09:00 PM    21.84   6/28/2020 6:52:05 PM   7/23/2020 3:33:35 PM   24.86     09:50:00       NonCof                                                          0   0   0   0.33          0.33   0.33
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 33 Hours
7/20/2020 12:00:00 AM   Region I   SAC    AZ0884   ASU    NDS     ACUTE   7/1/2020 5:09:00 PM    21.84   6/28/2020 6:52:05 PM   7/23/2020 3:33:35 PM   24.86                                                                                    0   0   0    0
7/21/2020 12:00:00 AM   Region I   SAC    AZ0884   ASU    NDS     ACUTE   7/1/2020 5:09:00 PM    21.84   6/28/2020 6:52:05 PM   7/23/2020 3:33:35 PM   24.86     10:30:00       NonCof                                                          0   0   0   0.15          0.15   0.15
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 15 Hours
7/22/2020 12:00:00 AM   Region I   SAC    AZ0884   ASU    NDS     ACUTE   7/1/2020 5:09:00 PM    21.84   6/28/2020 6:52:05 PM   7/23/2020 3:33:35 PM   24.86     10:00:00       NonCof                                                          0   0   0   0.17          0.17   0.17   MHPC at 07:00
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 17 Hours
7/23/2020 12:00:00 AM   Region I   SAC    AZ0884   ASU    NDS     ACUTE   7/1/2020 5:09:00 PM    21.84   6/28/2020 6:52:05 PM   7/23/2020 3:33:35 PM   24.86     08:30:00       NonCof   11:00:00 CellFront    NonCof                           0   0   0   0.58          0.58   0.58
                                                                                                                                                                 CellFront               NonCof 0.33 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                0 25 Hours
                                                           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 81 of 114

7/15/2020 12:00:00 AM   Region I   SAC   AN9495   ASU     NDS     ACUTE   7/2/2020 2:58:00 PM    24.93   5/27/2020 8:37:08 PM    7/24/2020 3:15:48 PM    57.78     07:15:00       NonCof                                               0   0   0   0.25          0.25   0.25   MHPC at 07:00
                                                                                                                                                                   CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 25 Hours
7/16/2020 12:00:00 AM   Region I   SAC   AN9495   ASU     NDS     ACUTE   7/2/2020 2:58:00 PM    24.93   5/27/2020 8:37:08 PM    7/24/2020 3:15:48 PM    57.78                             09:30:00 CellFront   NonCof                 0   0   0   0.42          0.42   0.42
                                                                                                                                                                                           NonCof 0.42 Hours
7/17/2020 12:00:00 AM   Region I   SAC   AN9495   ASU     NDS     ACUTE   7/2/2020 2:58:00 PM    24.93   5/27/2020 8:37:08 PM    7/24/2020 3:15:48 PM    57.78     10:10:00       NonCof                                               0   0   0   0.15          0.15   0.15
                                                                                                                                                                   CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 15 Hours
7/18/2020 12:00:00 AM   Region I   SAC   AN9495   ASU     NDS     ACUTE   7/2/2020 2:58:00 PM    24.93   5/27/2020 8:37:08 PM    7/24/2020 3:15:48 PM    57.78     09:15:00       NonCof                                               0   0   0   0.25          0.25   0.25   MHPC at 07:00
                                                                                                                                                                   CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 25 Hours
7/19/2020 12:00:00 AM   Region I   SAC   AN9495   ASU     NDS     ACUTE   7/2/2020 2:58:00 PM    24.93   5/27/2020 8:37:08 PM    7/24/2020 3:15:48 PM    57.78                             11:15:00 CellFront   NonCof                 0   0   0   0.25          0.25   0.25
                                                                                                                                                                                           NonCof 0.25 Hours
7/20/2020 12:00:00 AM   Region I   SAC   AN9495   ASU     NDS     ACUTE   7/2/2020 2:58:00 PM    24.93   5/27/2020 8:37:08 PM    7/24/2020 3:15:48 PM    57.78     10:10:00       NonCof                                               0   0   0   0.15          0.15   0.15
                                                                                                                                                                   CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 15 Hours
7/21/2020 12:00:00 AM   Region I   SAC   AN9495   ASU     NDS     ACUTE   7/2/2020 2:58:00 PM    24.93   5/27/2020 8:37:08 PM    7/24/2020 3:15:48 PM    57.78     10:00:00       NonCof                                               0   0   0   0.15          0.15   0.15
                                                                                                                                                                   CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 15 Hours
7/22/2020 12:00:00 AM   Region I   SAC   AN9495   ASU     NDS     ACUTE   7/2/2020 2:58:00 PM    24.93   5/27/2020 8:37:08 PM    7/24/2020 3:15:48 PM    57.78                             09:55:00 CellFront   NonCof                 0   0   0   0.18          0.18   0.18   MHPC at 07:00
                                                                                                                                                                                           NonCof 0.18 Hours
7/23/2020 12:00:00 AM   Region I   SAC   AN9495   ASU     NDS     ACUTE   7/2/2020 2:58:00 PM    24.93   5/27/2020 8:37:08 PM    7/24/2020 3:15:48 PM    57.78                                                                         0   0   0    0                          MHPC at 07:00
7/24/2020 12:00:00 AM   Region I   SAC   AN9495   ASU     NDS     ACUTE   7/2/2020 2:58:00 PM    24.93   5/27/2020 8:37:08 PM    7/24/2020 3:15:48 PM    57.78     11:20:00       NonCof                                               0   0   0   0.25          0.25   0.25   MHPC at 07:00
                                                                                                                                                                   CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 17 Hours
7/25/2020 12:00:00 AM   Region I   SAC   AN9495   MHCB   UnlMCB   ACUTE   7/2/2020 2:58:00 PM    24.93   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                             14:00:00 CellFront   NonCof                 0   0   0   0.42          0.42   0.42
                                                                                                                                                                                           NonCof 0.42 Hours
7/26/2020 12:00:00 AM   Region I   SAC   AN9495   MHCB    MCB     ACUTE   7/2/2020 2:58:00 PM    24.93   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42      13:00:00       Conf                                                0   0   0   0.5    0.5           0.5
                                                                                                                                                                 CellFront Conf
                                                                                                                                                                 for 0 50 Hours
7/27/2020 12:00:00 AM   Region I   SAC   AN9495   MHCB    MCB     ACUTE   7/2/2020 2:58:00 PM    24.93   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42      09:40:00      NonCof                                               0   0   0   0.17          0.17   0.17
                                                                                                                                                                    CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 17 Hours
7/28/2020 12:00:00 AM   Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42      13:35:00      NonCof                                               0   0   0   0.08          0.08   0.08
                                                                                                                                                                    CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 08 Hours
7/29/2020 12:00:00 AM   Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                                                                         0   0   0    0
7/30/2020 12:00:00 AM   Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                                                                         0   0   0    0
7/31/2020 12:00:00 AM   Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42     12:20:00       NonCof                                               0   0   0   0.08          0.08   0.08
                                                                                                                                                                   CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 08 Hours
8/1/2020 12:00:00 AM    Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                                                                         0   0   0    0
8/2/2020 12:00:00 AM    Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                                                                         0   0   0    0
8/3/2020 12:00:00 AM    Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                                                                         0   0   0    0
8/4/2020 12:00:00 AM    Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                                                            09:40:00     0   0   0    0
                                                                                                                                                                                                                          Standard
                                                                                                                                                                                                                         NonCof 0.17
                                                                                                                                                                                                                           Hours
8/5/2020 12:00:00 AM    Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42     10:35:00       NonCof                                               0   0   0   0.17          0.17   0.17
                                                                                                                                                                   CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 17 Hours
8/6/2020 12:00:00 AM    Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                             09:30:00 CellFront   NonCof                 0   0   0   0.08          0.08   0.08
                                                                                                                                                                                           NonCof 0.08 Hours
8/7/2020 12:00:00 AM    Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42     10:35:00       NonCof                                               0   0   0   0.08          0.08   0.08
                                                                                                                                                                   CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 08 Hours
 8/8/2020 12:00:00 AM   Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                                                                         0   0   0    0
 8/9/2020 12:00:00 AM   Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                                                                         0   0   0    0
8/10/2020 12:00:00 AM   Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                                                                         0   0   0    0
8/11/2020 12:00:00 AM   Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                                                                         0   0   0    0
8/12/2020 12:00:00 AM   Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42     12:50:00       NonCof                                               0   0   0   0.08          0.08   0.08
                                                                                                                                                                   CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                  0 08 Hours
8/13/2020 12:00:00 AM   Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                                                                         0   0   0    0
8/14/2020 12:00:00 AM   Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42      10:50:00       Conf                                                0   0   0   0.22   0.22
                                                                                                                                                                 Standard Conf
                                                                                                                                                                 for 0 22 Hours
8/15/2020 12:00:00 AM   Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                                                                         0   0   0    0
8/16/2020 12:00:00 AM   Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                                                                         0   0   0    0
8/17/2020 12:00:00 AM   Region I   SAC   AN9495   PSU     PSU      ICF    7/27/2020 1:22:00 PM   21.85   7/25/2020 1:50:25 AM    8/17/2020 11:50:58 AM   23.42                                                                         0   0   0    0
7/15/2020 12:00:00 AM   Region I   SAC   AL8707   ASU     NDS     ACUTE    7/6/2020 3:40:00 PM   16.87   6/29/2020 3:49:54 PM     7/23/2020 6:35:54 PM   24.12      07:30:00       Conf                                                0   0   0   0.17   0.17          0.17   MHPC at 07:00
                                                                                                                                                                 CellFront Conf
                                                                                                                                                                 for 0 17 Hours
7/16/2020 12:00:00 AM   Region I   SAC   AL8707   ASU     NDS     ACUTE   7/6/2020 3:40:00 PM    16.87   6/29/2020 3:49:54 PM    7/23/2020 6:35:54 PM    24.12      10:30:00      NonCof                                               0   0   0   0.25          0.25   0.25
                                                                                                                                                                    CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 25 Hours
7/17/2020 12:00:00 AM   Region I   SAC   AL8707   ASU     NDS     ACUTE   7/6/2020 3:40:00 PM    16.87   6/29/2020 3:49:54 PM    7/23/2020 6:35:54 PM    24.12      10:20:00      NonCof                                               0   0   0   0.15          0.15   0.15
                                                                                                                                                                    CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 15 Hours
7/18/2020 12:00:00 AM   Region I   SAC   AL8707   ASU     NDS     ACUTE   7/6/2020 3:40:00 PM    16.87   6/29/2020 3:49:54 PM    7/23/2020 6:35:54 PM    24.12      09:45:00      NonCof                                               0   0   0   0.25          0.25   0.25   MHPC at 07:00
                                                                                                                                                                    CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 25 Hours
7/19/2020 12:00:00 AM   Region I   SAC   AL8707   ASU     NDS     ACUTE   7/6/2020 3:40:00 PM    16.87   6/29/2020 3:49:54 PM    7/23/2020 6:35:54 PM    24.12      10:15:00      NonCof                                               0   0   0   0.33          0.33   0.33
                                                                                                                                                                    CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 33 Hours
7/20/2020 12:00:00 AM   Region I   SAC   AL8707   ASU     NDS     ACUTE   7/6/2020 3:40:00 PM    16.87   6/29/2020 3:49:54 PM    7/23/2020 6:35:54 PM    24.12                                                                         0   0   0    0
7/21/2020 12:00:00 AM   Region I   SAC   AL8707   ASU     NDS     ACUTE   7/6/2020 3:40:00 PM    16.87   6/29/2020 3:49:54 PM    7/23/2020 6:35:54 PM    24.12      10:20:00       Conf                                                0   0   0   0.15   0.15
                                                                                                                                                                 TherapeuticMo
                                                                                                                                                                  dule Conf for
                                                                                                                                                                   0 15 Hours
7/22/2020 12:00:00 AM   Region I   SAC   AL8707   ASU     NDS     ACUTE   7/6/2020 3:40:00 PM    16.87   6/29/2020 3:49:54 PM    7/23/2020 6:35:54 PM    24.12      10:20:00      NonCof                                               0   0   0   0.17          0.17   0.17   MHPC at 07:00
                                                                                                                                                                    CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 17 Hours
7/23/2020 12:00:00 AM   Region I   SAC   AL8707   ASU     NDS     ACUTE   7/6/2020 3:40:00 PM    16.87   6/29/2020 3:49:54 PM    7/23/2020 6:35:54 PM    24.12      08:45:00      NonCof   08:00:00 CellFront   NonCof                 0   0   0   1.33          1.33   1.33
                                                                                                                                                                    CellFront              NonCof 0.50 Hours
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 25 Hours
7/25/2020 12:00:00 AM   Region I   SAC   AC4695   PSU     PSU     MHCB    ##################     0.47    7/25/2020 12:27:08 AM   7/25/2020 2:02:29 PM    0.57       09:50:00      NonCof                                               0   0   0   0.58   0.25   0.33   0.33
                                                                                                                                                                    CellFront
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 33 Hours
7/24/2020 12:00:00 AM   Region I   SAC   G08783   ASU     ASU     MHCB    7/24/2020 9:55:00 PM   16.49   7/24/2020 10:55:52 PM   7/25/2020 2:11:30 PM    0.64       21:05:00      NonCof                                               0   0   0   0.22          0.22
                                                                                                                                                                  HoldingCell
                                                                                                                                                                  NonConf for
                                                                                                                                                                   0 22 Hours
7/25/2020 12:00:00 AM   Region I   SAC   G08783   ASU     NDS     MHCB    7/24/2020 9:55:00 PM   16.49   7/24/2020 10:55:52 PM   7/25/2020 2:11:30 PM    0.64                              15:00:00 CellFront   NonCof                 0   0   0   0.67          0.67   0.67
                                                                                                                                                                                           NonCof 0.67 Hours
                                                          Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 82 of 114

7/15/2020 12:00:00 AM   Region I   SAC   G61478   ASU    NDS   ACUTE   7/9/2020 12:55:00 PM   39.87   6/30/2020 10:54:44 PM   7/22/2020 12:38:31 PM   21.57    06:30:00     NonCof                                                  0   0   0   0.25   0.25   0.25   MHPC at 07:00
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 25 Hours
7/16/2020 12:00:00 AM   Region I   SAC   G61478   ASU    NDS   ACUTE   7/9/2020 12:55:00 PM   39.87   6/30/2020 10:54:44 PM   7/22/2020 12:38:31 PM   21.57    09:15:00     NonCof   08:30:00 CellFront   NonCof                    0   0   0   1.22   1.22   1.22
                                                                                                                                                               CellFront             NonCof 0.50 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                              0 25 Hours
7/17/2020 12:00:00 AM   Region I   SAC   G61478   ASU    NDS   ACUTE   7/9/2020 12:55:00 PM   39.87   6/30/2020 10:54:44 PM   7/22/2020 12:38:31 PM   21.57    10:30:00     NonCof                                                  0   0   0   0.15   0.15   0.15
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 15 Hours
7/18/2020 12:00:00 AM   Region I   SAC   G61478   ASU    NDS   ACUTE   7/9/2020 12:55:00 PM   39.87   6/30/2020 10:54:44 PM   7/22/2020 12:38:31 PM   21.57    10:00:00     NonCof                                                  0   0   0   0.25   0.25   0.25   MHPC at 07:00
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 25 Hours
7/19/2020 12:00:00 AM   Region I   SAC   G61478   ASU    NDS   ACUTE   7/9/2020 12:55:00 PM   39.87   6/30/2020 10:54:44 PM   7/22/2020 12:38:31 PM   21.57                          11:00:00 CellFront   NonCof                    0   0   0   0.25   0.25   0.25
                                                                                                                                                                                     NonCof 0.25 Hours
7/20/2020 12:00:00 AM   Region I   SAC   G61478   ASU    NDS   ACUTE   7/9/2020 12:55:00 PM   39.87   6/30/2020 10:54:44 PM   7/22/2020 12:38:31 PM   21.57    10:20:00     NonCof                                                  0   0   0   0.15   0.15   0.15
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 15 Hours
7/21/2020 12:00:00 AM   Region I   SAC   G61478   ASU    NDS   ACUTE   7/9/2020 12:55:00 PM   39.87   6/30/2020 10:54:44 PM   7/22/2020 12:38:31 PM   21.57    10:50:00     NonCof                                                  0   0   0   0.17   0.17   0.17
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 17 Hours
7/22/2020 12:00:00 AM   Region I   SAC   G61478   ASU    NDS   ACUTE   7/9/2020 12:55:00 PM   39.87   6/30/2020 10:54:44 PM   7/22/2020 12:38:31 PM   21.57                          09:15:00 CellFront   NonCof                    0   0   0   0.27   0.27   0.27   MHPC at 07:00
                                                                                                                                                                                     NonCof 0.27 Hours
7/17/2020 12:00:00 AM   Region I   SAC   K67312   PSU    PSU   MHCB    7/17/2020 4:31:00 AM   3.41    7/17/2020 7:14:35 AM    7/22/2020 3:36:09 PM    5.35     04:00:00     NonCof                                                  0   0   0   0.33   0.33
                                                                                                                                                              HoldingCell
                                                                                                                                                              NonConf for
                                                                                                                                                              0 33 Hours
7/18/2020 12:00:00 AM   Region I   SAC   K67312   ASU    NDS   MHCB    7/17/2020 4:31:00 AM   3.41    7/17/2020 7:14:35 AM    7/22/2020 3:36:09 PM    5.35     09:00:00     NonCof                                                  0   0   0   0.25   0.25   0.25   MHPC at 07:00
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 25 Hours
7/19/2020 12:00:00 AM   Region I   SAC   K67312   ASU    NDS   MHCB    7/17/2020 4:31:00 AM   3.41    7/17/2020 7:14:35 AM    7/22/2020 3:36:09 PM    5.35     11:20:00     NonCof   11:30:00 CellFront   NonCof                    0   0   0   0.67   0.67   0.67
                                                                                                                                                               CellFront             NonCof 0.25 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                              0 42 Hours
7/20/2020 12:00:00 AM   Region I   SAC   K67312   ASU    NDS   MHCB    7/17/2020 4:31:00 AM   3.41    7/17/2020 7:14:35 AM    7/22/2020 3:36:09 PM    5.35     10:40:00     NonCof                                                  0   0   0   0.25   0.25   0.25
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 25 Hours
7/21/2020 12:00:00 AM   Region I   SAC   K67312   ASU    NDS   ACUTE   7/20/2020 2:18:00 PM   8.96    7/17/2020 7:14:35 AM    7/22/2020 3:36:09 PM    5.35     10:10:00     NonCof                                                  0   0   0   0.15   0.15   0.15
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 15 Hours
7/22/2020 12:00:00 AM   Region I   SAC   K67312   ASU    NDS   ACUTE   7/20/2020 2:18:00 PM   8.96    7/17/2020 7:14:35 AM    7/22/2020 3:36:09 PM    5.35                           09:35:00 CellFront   NonCof                    0   0   0   0.25   0.25   0.25   MHPC at 07:00
                                                                                                                                                                                     NonCof 0.25 Hours
7/15/2020 12:00:00 AM   Region I   SAC   P79828   ASU    NDS   MHCB    7/5/2020 3:10:00 AM    10.45    7/5/2020 3:50:49 AM    7/22/2020 1:04:52 PM    17.38    09:50:00     NonCof   10:05:00 CellFront   NonCof                    0   0   0   0.5    0.5    0.5    MHPC at 07:00
                                                                                                                                                               CellFront             NonCof 0.33 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                              0 17 Hours
7/16/2020 12:00:00 AM   Region I   SAC   P79828   ASU    NDS   ACUTE   7/15/2020 2:00:00 PM   7.96     7/5/2020 3:50:49 AM    7/22/2020 1:04:52 PM    17.38    08:45:00     NonCof                                                  0   0   0   0.25   0.25   0.25
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 25 Hours
7/17/2020 12:00:00 AM   Region I   SAC   P79828   ASU    NDS   ACUTE   7/15/2020 2:00:00 PM   7.96     7/5/2020 3:50:49 AM    7/22/2020 1:04:52 PM    17.38                                                                         0   0   0    0
7/18/2020 12:00:00 AM   Region I   SAC   P79828   ASU    NDS   ACUTE   7/15/2020 2:00:00 PM   7.96     7/5/2020 3:50:49 AM    7/22/2020 1:04:52 PM    17.38    10:15:00     NonCof                                                  0   0   0    0      0      0
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 00 Hours
7/19/2020 12:00:00 AM   Region I   SAC   P79828   ASU    NDS   ACUTE   7/15/2020 2:00:00 PM   7.96     7/5/2020 3:50:49 AM    7/22/2020 1:04:52 PM    17.38    10:45:00     NonCof                                                  0   0   0   0.5    0.5    0.5
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 50 Hours
7/20/2020 12:00:00 AM   Region I   SAC   P79828   ASU    NDS   ACUTE   7/15/2020 2:00:00 PM   7.96     7/5/2020 3:50:49 AM    7/22/2020 1:04:52 PM    17.38                                                                         0   0   0    0
7/21/2020 12:00:00 AM   Region I   SAC   P79828   ASU    NDS   ACUTE   7/15/2020 2:00:00 PM   7.96     7/5/2020 3:50:49 AM    7/22/2020 1:04:52 PM    17.38    10:40:00     NonCof                                                  0   0   0   0.15   0.15   0.15
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 15 Hours
7/22/2020 12:00:00 AM   Region I   SAC   P79828   ASU    NDS   ACUTE   7/15/2020 2:00:00 PM   7.96     7/5/2020 3:50:49 AM    7/22/2020 1:04:52 PM    17.38    10:30:00     NonCof                                                  0   0   0   0.17   0.17   0.17
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 17 Hours
7/22/2020 12:00:00 AM   Region I   SAC   P79828   ASU    NDS   ACUTE   7/15/2020 2:00:00 PM   7.96    7/22/2020 3:49:30 PM    7/23/2020 3:53:31 PM      1      10:30:00     NonCof                                                  0   0   0   0.17   0.17   0.17
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 17 Hours
7/23/2020 12:00:00 AM   Region I   SAC   P79828   ASU    NDS   ACUTE   7/15/2020 2:00:00 PM   7.96    7/22/2020 3:49:30 PM    7/23/2020 3:53:31 PM      1      09:15:00     NonCof   08:35:00 CellFront   NonCof                    0   0   0   0.6    0.6    0.6
                                                                                                                                                               CellFront             NonCof 0.35 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                              0 25 Hours
7/28/2020 12:00:00 AM   Region I   SAC   T25954   MHCB   MCB    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93    08:50:00     NonCof   07:00:00 CellFront   NonCof      09:00:00      0   0   0   0.33   0.33   0.33
                                                                                                                                                               CellFront             NonCof 0.17 Hours             Standard Conf
                                                                                                                                                              NonConf for                                          for 0.17 Hours
                                                                                                                                                              0 17 Hours
7/29/2020 12:00:00 AM   Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93                                                                         0   0   0    0
7/30/2020 12:00:00 AM   Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93    08:36:00     NonCof                                                  0   0   0   0.05   0.05   0.05
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 05 Hours
7/31/2020 12:00:00 AM   Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93                          09:30:00 CellFront   NonCof                    0   0   0   0.25   0.25   0.25
                                                                                                                                                                                     NonCof 0.25 Hours
8/1/2020 12:00:00 AM    Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93                                                                         0   0   0    0
8/2/2020 12:00:00 AM    Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93                                                                         0   0   0    0
8/3/2020 12:00:00 AM    Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93                                                                         0   0   0    0
8/4/2020 12:00:00 AM    Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93    08:10:00     NonCof                                                  0   0   0   0.15   0.15   0.15
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 15 Hours
8/5/2020 12:00:00 AM    Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93                                                           09:15:00      0   0   0    0
                                                                                                                                                                                                                   Standard Conf
                                                                                                                                                                                                                   for 0 08 Hours
8/6/2020 12:00:00 AM    Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93                                                                         0   0   0    0
8/7/2020 12:00:00 AM    Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93    09:20:00     NonCof                                                  0   0   0   0.08   0.08   0.08
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 08 Hours
 8/8/2020 12:00:00 AM   Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93                                                                         0   0   0    0
 8/9/2020 12:00:00 AM   Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93                                                                         0   0   0    0
8/10/2020 12:00:00 AM   Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93                                                                         0   0   0    0
8/11/2020 12:00:00 AM   Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93    08:45:00     NonCof                                                  0   0   0   0.12   0.12   0.12
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 12 Hours
8/12/2020 12:00:00 AM   Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93                                                                         0   0   0    0
8/13/2020 12:00:00 AM   Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93                                                                         0   0   0    0
8/14/2020 12:00:00 AM   Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93    13:01:00     NonCof                                                  0   0   0   0.15   0.15   0.15
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 15 Hours
8/15/2020 12:00:00 AM   Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93                                                                         0   0   0    0
8/16/2020 12:00:00 AM   Region I   SAC   T25954   ASU    ASU    ICF    5/20/2020 8:30:00 AM   90.05   7/28/2020 11:30:12 AM                           20.93                                                                         0   0   0    0
                                                           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 83 of 114

8/17/2020 12:00:00 AM   Region I    SAC    T25954   ASU   ASU    ICF    5/20/2020 8:30:00 AM   90.05    7/28/2020 11:30:12 AM                          20.93                                                                            0   0   0    0
8/18/2020 12:00:00 AM   Region I    SAC    T25954   ASU   ASU    ICF    5/20/2020 8:30:00 AM   90.05    7/28/2020 11:30:12 AM                          20.93                                                                            0   0   0    0
7/15/2020 12:00:00 AM   Region I    SAC    T55738   ASU   NDS   ACUTE    7/6/2020 4:02:00 PM   16.89     7/3/2020 6:25:22 PM    7/23/2020 8:24:58 PM   20.08     11:45:00       NonCof                                                  0   0   0   0.25          0.25   0.25   MHPC at 07:00
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 25 Hours
7/16/2020 12:00:00 AM   Region I    SAC    T55738   ASU   NDS   ACUTE   7/6/2020 4:02:00 PM    16.89     7/3/2020 6:25:22 PM    7/23/2020 8:24:58 PM   20.08     09:30:00       NonCof   09:05:00 CellFront   NonCof                    0   0   0   0.58          0.58   0.58
                                                                                                                                                                 CellFront               NonCof 0.33 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                0 25 Hours
7/17/2020 12:00:00 AM   Region I    SAC    T55738   ASU   NDS   ACUTE   7/6/2020 4:02:00 PM    16.89     7/3/2020 6:25:22 PM    7/23/2020 8:24:58 PM   20.08     10:40:00       NonCof                                                  0   0   0   0.15          0.15   0.15
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 15 Hours
7/18/2020 12:00:00 AM   Region I    SAC    T55738   ASU   NDS   ACUTE   7/6/2020 4:02:00 PM    16.89     7/3/2020 6:25:22 PM    7/23/2020 8:24:58 PM   20.08                             09:10:00 CellFront   NonCof                    0   0   0   0.17          0.17   0.17   MHPC at 07:00
                                                                                                                                                                                         NonCof 0.17 Hours
7/19/2020 12:00:00 AM   Region I    SAC    T55738   ASU   NDS   ACUTE   7/6/2020 4:02:00 PM    16.89     7/3/2020 6:25:22 PM    7/23/2020 8:24:58 PM   20.08     10:30:00       NonCof                                                  0   0   0   0.25          0.25   0.25
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 25 Hours
7/20/2020 12:00:00 AM   Region I    SAC    T55738   ASU   NDS   ACUTE   7/6/2020 4:02:00 PM    16.89     7/3/2020 6:25:22 PM    7/23/2020 8:24:58 PM   20.08     10:30:00       NonCof                                                  0   0   0   0.15          0.15   0.15
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 15 Hours
7/21/2020 12:00:00 AM   Region I    SAC    T55738   ASU   NDS   ACUTE   7/6/2020 4:02:00 PM    16.89     7/3/2020 6:25:22 PM    7/23/2020 8:24:58 PM   20.08                             08:30:00 Bedside     NonCof                    0   0   0   0.5           0.5
                                                                                                                                                                                         NonCof 0.50 Hours
7/22/2020 12:00:00 AM   Region I    SAC    T55738   ASU   NDS   ACUTE   7/6/2020 4:02:00 PM    16.89     7/3/2020 6:25:22 PM    7/23/2020 8:24:58 PM   20.08     10:10:00       NonCof                                                  0   0   0   0.17          0.17   0.17   MHPC at 07:00
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 17 Hours
7/23/2020 12:00:00 AM   Region I    SAC    T55738   ASU   NDS   ACUTE   7/6/2020 4:02:00 PM    16.89     7/3/2020 6:25:22 PM    7/23/2020 8:24:58 PM   20.08     09:00:00       NonCof   10:00:00 CellFront   NonCof                    0   0   0   0.72          0.72   0.72
                                                                                                                                                                 CellFront               NonCof 0.47 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                0 25 Hours
7/24/2020 12:00:00 AM   Region I    SAC    T55738   PSU   PSU   MHCB    7/23/2020 1:23:00 PM    6.11    7/24/2020 7:45:42 PM    7/27/2020 5:33:39 PM   2.91                                                                             0   0   0    0
7/25/2020 12:00:00 AM   Region I    SAC    T55738   ASU   NDS   MHCB    7/23/2020 1:23:00 PM    6.11    7/24/2020 7:45:42 PM    7/27/2020 5:33:39 PM   2.91                                                                             0   0   0    0
7/26/2020 12:00:00 AM   Region I    SAC    T55738   ASU   NDS   MHCB    7/23/2020 1:23:00 PM    6.11    7/24/2020 7:45:42 PM    7/27/2020 5:33:39 PM   2.91                                                                             0   0   0    0
7/27/2020 12:00:00 AM   Region I    SAC    T55738   ASU   NDS   MHCB    7/23/2020 1:23:00 PM    6.11    7/24/2020 7:45:42 PM    7/27/2020 5:33:39 PM   2.91      12:00:00       NonCof                                                  0   0   0   0.17          0.17   0.17
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 17 Hours
7/15/2020 12:00:00 AM   Region I    SAC    AR5932   ASU   NDS    ICF    5/1/2020 3:37:00 PM    108.75   6/16/2020 8:43:26 PM    7/27/2020 5:33:39 PM   40.87     07:00:00       NonCof                                                  0   0   0   0.75          0.75   0.75   MHPC at 07:00
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 50 Hours
7/16/2020 12:00:00 AM   Region I    SAC    AR5932   ASU   NDS    ICF    5/1/2020 3:37:00 PM    108.75   6/16/2020 8:43:26 PM    7/27/2020 5:33:39 PM   40.87                             10:05:00 CellFront   NonCof                    0   0   0   0.33          0.33   0.33
                                                                                                                                                                                         NonCof 0.33 Hours
7/17/2020 12:00:00 AM   Region I    SAC    AR5932   ASU   NDS    ICF    5/1/2020 3:37:00 PM    108.75   6/16/2020 8:43:26 PM    7/27/2020 5:33:39 PM   40.87     10:00:00       NonCof                                                  0   0   0   0.15          0.15   0.15
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 15 Hours
7/18/2020 12:00:00 AM   Region I    SAC    AR5932   ASU   NDS    ICF    5/1/2020 3:37:00 PM    108.75   6/16/2020 8:43:26 PM    7/27/2020 5:33:39 PM   40.87                             09:00:00 CellFront   NonCof                    0   0   0   0.17          0.17   0.17   MHPC at 07:00
                                                                                                                                                                                         NonCof 0.17 Hours
7/19/2020 12:00:00 AM   Region I    SAC    AR5932   ASU   NDS    ICF    5/1/2020 3:37:00 PM    108.75   6/16/2020 8:43:26 PM    7/27/2020 5:33:39 PM   40.87     09:30:00       NonCof                                                  0   0   0   0.33          0.33   0.33
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 33 Hours
7/20/2020 12:00:00 AM   Region I    SAC    AR5932   ASU   NDS    ICF    5/1/2020 3:37:00 PM    108.75   6/16/2020 8:43:26 PM    7/27/2020 5:33:39 PM   40.87     10:00:00       NonCof                                                  0   0   0   0.15          0.15   0.15
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 15 Hours
7/21/2020 12:00:00 AM   Region I    SAC    AR5932   ASU   NDS    ICF    5/1/2020 3:37:00 PM    108.75   6/16/2020 8:43:26 PM    7/27/2020 5:33:39 PM   40.87                             09:00:00 CellFront   NonCof                    0   0   0   0.42          0.42   0.42
                                                                                                                                                                                         NonCof 0.42 Hours
7/22/2020 12:00:00 AM   Region I    SAC    AR5932   ASU   NDS    ICF    5/1/2020 3:37:00 PM    108.75   6/16/2020 8:43:26 PM    7/27/2020 5:33:39 PM   40.87      09:50:00       Conf                                                   0   0   0   0.17   0.17                 MHPC at 07:00
                                                                                                                                                               TherapeuticMo
                                                                                                                                                                dule Conf for
                                                                                                                                                                 0 17 Hours
7/23/2020 12:00:00 AM   Region I    SAC    AR5932   ASU   NDS    ICF    5/1/2020 3:37:00 PM    108.75   6/16/2020 8:43:26 PM    7/27/2020 5:33:39 PM   40.87                             09:30:00 CellFront   NonCof                    0   0   0   0.33          0.33   0.33   MHPC at 07:00
                                                                                                                                                                                         NonCof 0.33 Hours
7/24/2020 12:00:00 AM   Region I    SAC    AR5932   ASU   NDS    ICF    5/1/2020 3:37:00 PM    108.75   6/16/2020 8:43:26 PM    7/27/2020 5:33:39 PM   40.87     10:30:00       NonCof                                    12:00:00      0   0   0   0.17          0.17   0.17   MHPC at 07:00
                                                                                                                                                                 CellFront                                             Standard Conf
                                                                                                                                                                NonConf for                                            for 0.20 Hours
                                                                                                                                                                0 17 Hours
7/25/2020 12:00:00 AM   Region I    SAC    AR5932   ASU   NDS    ICF     5/1/2020 3:37:00 PM   108.75   6/16/2020 8:43:26 PM    7/27/2020 5:33:39 PM   40.87                                                                            0   0   0    0
7/26/2020 12:00:00 AM   Region I    SAC    AR5932   ASU   NDS    ICF     5/1/2020 3:37:00 PM   108.75   6/16/2020 8:43:26 PM    7/27/2020 5:33:39 PM   40.87                                                                            0   0   0    0
7/27/2020 12:00:00 AM   Region I    SAC    AR5932   ASU   NDS    ICF     5/1/2020 3:37:00 PM   108.75   6/16/2020 8:43:26 PM    7/27/2020 5:33:39 PM   40.87                                                                            0   0   0    0
7/24/2020 12:00:00 AM   Region I    SAC    AU0589   PSU   PSU   MHCB    7/24/2020 9:46:00 PM    0.54    7/24/2020 10:55:52 PM   7/25/2020 2:02:36 PM    0.63      21:19:00      NonCof                                                  0   0   0   0.22          0.22
                                                                                                                                                                HoldingCell
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 22 Hours
7/25/2020 12:00:00 AM   Region I    SAC    AU0589   ASU   NDS   MHCB    7/24/2020 9:46:00 PM    0.54    7/24/2020 10:55:52 PM   7/25/2020 2:02:36 PM   0.63       09:25:00      NonCof                                                  0   0   0   0.42          0.42   0.42
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 42 Hours
7/15/2020 12:00:00 AM   Region I    SAC    AU9983   ASU   NDS   MHCB    7/14/2020 9:27:00 PM    0.55    7/14/2020 10:45:16 PM   7/15/2020 3:45:14 PM   0.71       10:00:00       Conf    11:00:00 CellFront   NonCof                    0   0   0   0.98   0.5    0.48   0.48
                                                                                                                                                               TherapeuticMo             NonCof 0.48 Hours
                                                                                                                                                                dule Conf for
                                                                                                                                                                 0 50 Hours
7/15/2020 12:00:00 AM   Region I    SAC    BJ7370   ASU   NDS   MHCB    7/8/2020 10:34:00 PM    8.66    7/9/2020 12:30:59 AM    7/17/2020 8:41:40 PM   8.84       06:15:00      NonCof                                                  0   0   0   0.25          0.25   0.25   MHPC at 07:00
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 25 Hours
7/16/2020 12:00:00 AM   Region I    SAC    BJ7370   ASU   NDS   MHCB    7/8/2020 10:34:00 PM    8.66    7/9/2020 12:30:59 AM    7/17/2020 8:41:40 PM   8.84       09:00:00      NonCof                                                  0   0   0   0.25          0.25   0.25
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 25 Hours
7/17/2020 12:00:00 AM   Region I    SAC    BJ7370   ASU   NDS   MHCB    7/8/2020 10:34:00 PM    8.66    7/9/2020 12:30:59 AM    7/17/2020 8:41:40 PM   8.84       10:50:00      NonCof                                                  0   0   0   0.15          0.15   0.15
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 15 Hours
7/15/2020 12:00:00 AM   Region I    SAC    BC6245   ASU   NDS   ACUTE   6/29/2020 1:22:00 PM   49.85    6/16/2020 3:54:51 PM    7/15/2020 4:03:39 PM   29.01      06:00:00      NonCof                                                  0   0   0   0.25          0.25   0.25
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 25 Hours
7/15/2020 12:00:00 AM   Region I    SAC    BC9946   ASU   NDS   MHCB    7/10/2020 6:47:00 PM    6.64    7/10/2020 8:46:25 PM    7/17/2020 8:23:52 PM   6.98       12:00:00      NonCof   09:00:00 CellFront   NonCof                    0   0   0   0.72          0.72   0.72   MHPC at 07:00
                                                                                                                                                                  CellFront              NonCof 0.47 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 25 Hours
7/16/2020 12:00:00 AM   Region I    SAC    BC9946   ASU   NDS   MHCB    7/10/2020 6:47:00 PM    6.64    7/10/2020 8:46:25 PM    7/17/2020 8:23:52 PM   6.98       09:45:00      NonCof                                                  0   0   0   0.25          0.25   0.25
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 25 Hours
7/17/2020 12:00:00 AM   Region I    SAC    BC9946   ASU   NDS   MHCB    7/10/2020 6:47:00 PM    6.64    7/10/2020 8:46:25 PM    7/17/2020 8:23:52 PM   6.98       11:00:00      NonCof                                                  0   0   0   0.18          0.18
                                                                                                                                                                HoldingCell
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 18 Hours
7/15/2020 12:00:00 AM   Region I    SAC    BD2945   ASU   NDS   MHCB    7/13/2020 7:47:00 PM    1.74    7/13/2020 8:36:40 PM    7/15/2020 3:45:14 PM    1.8       12:15:00      NonCof   13:00:00 CellFront   NonCof                    0   0   0    1             1      1
                                                                                                                                                                  CellFront              NonCof 0.75 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 25 Hours
7/19/2020 12:00:00 AM   Region II   CCWF   WG4728   ML    GP    MHCB    7/19/2020 7:51:00 PM    0.47    7/19/2020 8:26:57 PM    7/20/2020 8:27:47 PM     1                                                                              0   0   0    0
7/20/2020 12:00:00 AM   Region II   CCWF   WG4728   ML    GP    MHCB    7/19/2020 7:51:00 PM    0.47    7/19/2020 8:26:57 PM    7/20/2020 8:27:47 PM     1        06:30:00       Conf                                                   0   0   0   0.67   0.67
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 67 Hours
8/16/2020 12:00:00 AM   Region II   CCWF   W95457   ML    GP    MHCB    8/16/2020 7:31:00 PM    0.51    8/16/2020 8:43:50 PM    8/17/2020 2:17:05 PM   0.73                                                                             0   0   0    0
                                                             Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 84 of 114

8/17/2020 12:00:00 AM   Region II   CCWF   W95457    ML     GP      MHCB    8/16/2020 7:31:00 PM   0.51    8/16/2020 8:43:50 PM    8/17/2020 2:17:05 PM    0.73       06:55:00       Conf                                                  0   0   0   0.58   0.58
                                                                                                                                                                   TherapeuticMo
                                                                                                                                                                    dule Conf for
                                                                                                                                                                     0 58 Hours
7/30/2020 12:00:00 AM   Region II   CCWF   WA0324    ML     EOP     MHCB    7/30/2020 4:22:00 AM   0.16    7/30/2020 5:20:03 AM    7/30/2020 10:01:31 AM    0.2       07:45:00      NonCof                                                 0   0   0   0.42          0.42   0.42   NSG at 19:45
                                                                                                                                                                      CellFront
                                                                                                                                                                     NonConf for
                                                                                                                                                                     0 42 Hours
7/25/2020 12:00:00 AM   Region II   CCWF   WG2774    ML     GP      MHCB    7/24/2020 9:40:00 PM   0.46    7/25/2020 3:31:01 AM    7/25/2020 11:38:15 AM   0.34    08:30:00 Conf     Conf                                                  0   0   0   0.33   0.33
                                                                                                                                                                   for 0.33 Hours
8/12/2020 12:00:00 AM   Region II   CCWF   WE7696   MHCB    MCB     ACUTE   6/8/2020 2:48:00 PM    64.88   8/12/2020 1:52:39 PM    8/14/2020 12:43:22 PM   1.95       08:15:00       Conf     08:00:00 Bedside     Conf      09:30:00      0   0   0   0.5    0.5
                                                                                                                                                                    Bedside Conf             Conf for 0.25 Hours           Bedside Conf
                                                                                                                                                                   for 0 25 Hours                                         for 0 50 Hours
8/13/2020 12:00:00 AM   Region II   CCWF   WE7696   ASU    ASUHub    ICF    ##################     5.91    8/12/2020 1:52:39 PM    8/14/2020 12:43:22 PM   1.95       14:00:00       Conf                                                  2   0   2   2.5    0.5     2
                                                                                                                                                                   Standard Conf
                                                                                                                                                                   for 0 50 Hours
8/14/2020 12:00:00 AM   Region II   CCWF   WE7696   ASU    ASUHub    ICF    ##################     5.91    8/12/2020 1:52:39 PM    8/14/2020 12:43:22 PM   1.95                                                                            2   0   2    2             2
8/15/2020 12:00:00 AM   Region II   CCWF   WE5489   ML       GP     MHCB    8/15/2020 9:02:00 PM   0.49    8/15/2020 10:16:42 PM    8/16/2020 1:13:17 PM   0.62                                                                            0   0   0    0
8/16/2020 12:00:00 AM   Region II   CCWF   WE5489   ML       GP     MHCB    8/15/2020 9:02:00 PM   0.49    8/15/2020 10:16:42 PM    8/16/2020 1:13:17 PM   0.62                                                                            0   0   0    0
7/18/2020 12:00:00 AM   Region II   CCWF   WF2155   ML       GP     MHCB    7/18/2020 7:54:00 PM   0.52    7/18/2020 11:27:09 PM    7/19/2020 2:22:32 PM   0.62                                                                            0   0   0    0                          NSG at 17:47
7/19/2020 12:00:00 AM   Region II   CCWF   WF2155   ML       GP     MHCB    7/18/2020 7:54:00 PM   0.52    7/18/2020 11:27:09 PM    7/19/2020 2:22:32 PM   0.62      08:10:00       NonCof                                                 0   0   0   0.17          0.17   0.17   NSG at 17:58
                                                                                                                                                                     CellFront
                                                                                                                                                                    NonConf for
                                                                                                                                                                    0 17 Hours
8/16/2020 12:00:00 AM   Region II   CCWF   WF4707    ML     GP      MHCB    ##################     0.36    8/16/2020 11:55:18 PM   8/17/2020 1:28:54 PM    0.56                                                                            0   0   0    0
8/17/2020 12:00:00 AM   Region II   CCWF   WF4707    ML     GP      MHCB    ##################     0.36    8/16/2020 11:55:18 PM   8/17/2020 1:28:54 PM    0.56      07:30:00       NonCof                                                 0   0   0   0.58          0.58   0.58
                                                                                                                                                                     CellFront
                                                                                                                                                                    NonConf for
                                                                                                                                                                    0 58 Hours
7/23/2020 12:00:00 AM   Region II   CCWF   WG0290    ML     EOP     MHCB    ##################     0.48    7/23/2020 11:55:43 PM   7/24/2020 11:26:01 AM   0.48                                                                            0   0   0    0                          NSG at 22:51
7/24/2020 12:00:00 AM   Region II   CCWF   WG0290    ML     EOP     MHCB    ##################     0.48    7/23/2020 11:55:43 PM   7/24/2020 11:26:01 AM   0.48       09:00:00      NonCof                                                 0   0   0   0.5           0.5    0.5    NSG at 23:39
                                                                                                                                                                      CellFront
                                                                                                                                                                    NonConf for
                                                                                                                                                                     0 50 Hours
8/8/2020 12:00:00 AM    Region II   CCWF   WG4872    RC     RC      MHCB    8/8/2020 3:52:00 AM    0.18     8/8/2020 5:05:03 AM    8/8/2020 10:43:29 AM    0.23       08:30:00       Conf                                                  0   0   0   0.5    0.5
                                                                                                                                                                   Standard Conf
                                                                                                                                                                   for 0 50 Hours
8/8/2020 12:00:00 AM    Region II   CMC    BB2337    ML     EOP     MHCB    8/8/2020 7:13:00 PM    0.61     8/8/2020 7:19:53 PM    8/9/2020 11:54:54 AM    0.69                                                                            0   0   0    0
8/9/2020 12:00:00 AM    Region II   CMC    BB2337    ML      PF     MHCB    8/8/2020 7:13:00 PM    0.61     8/8/2020 7:19:53 PM    8/9/2020 11:54:54 AM    0.69       08:55:00       Conf                                                  0   0   0   0.47   0.47          0.47
                                                                                                                                                                   CellFront Conf
                                                                                                                                                                   for 0 47 Hours
7/19/2020 12:00:00 AM   Region II   CMC    BK2852    ML     EOP     MHCB    7/19/2020 8:13:00 PM   0.55    7/19/2020 8:51:22 PM    7/20/2020 10:36:20 AM   0.57                                                                            0   0   0    0
7/20/2020 12:00:00 AM   Region II   CMC    BK2852    ML      PF     MHCB    7/19/2020 8:13:00 PM   0.55    7/19/2020 8:51:22 PM    7/20/2020 10:36:20 AM   0.57       08:00:00       Conf                                                  0   0   0   0.85   0.85
                                                                                                                                                                   TherapeuticMo
                                                                                                                                                                    dule Conf for
                                                                                                                                                                     0 75 Hours
8/16/2020 12:00:00 AM   Region II   CMC    K71610   ASU    ASUHub    ICF    ##################     4.37    8/16/2020 8:21:22 PM    8/17/2020 10:10:24 AM   0.58                                                                            0   0   0    0                          NSG at 10:30
8/17/2020 12:00:00 AM   Region II   CMC    K71610   ML       PF     MHCB    8/16/2020 8:02:00 PM   0.67    8/16/2020 8:21:22 PM    8/17/2020 10:10:24 AM   0.58                                                                            0   0   0    0
8/13/2020 12:00:00 AM   Region II   CMC    P46818   ASU    ASUHub   MHCB    ##################     5.39    8/13/2020 12:35:05 AM    8/13/2020 8:55:05 AM   0.35                                                                            0   0   0    0
 8/1/2020 12:00:00 AM   Region II   CMC    AR7491   ML      EOP     MHCB     8/1/2020 6:18:00 PM   0.64     8/1/2020 6:56:51 PM     8/2/2020 10:19:10 AM   0.64                                                                            0   0   0    0
 8/2/2020 12:00:00 AM   Region II   CMC    AR7491   ML       PF     MHCB     8/1/2020 6:18:00 PM   0.64     8/1/2020 6:56:51 PM     8/2/2020 10:19:10 AM   0.64                                                                            0   0   0    0
7/25/2020 12:00:00 AM   Region II   CMC    BH7705   ML      EOP     MHCB    7/25/2020 8:30:00 PM   0.55    7/25/2020 8:44:37 PM    7/26/2020 10:43:48 AM   0.58                                                                            0   0   0    0
7/26/2020 12:00:00 AM   Region II   CMC    BH7705   ML       PF     MHCB    7/25/2020 8:30:00 PM   0.55    7/25/2020 8:44:37 PM    7/26/2020 10:43:48 AM   0.58      08:41:00       NonCof                                                 0   1   1   1.82          0.82   0.82
                                                                                                                                                                     CellFront
                                                                                                                                                                    NonConf for
                                                                                                                                                                    0 82 Hours
 8/9/2020 12:00:00 AM   Region II   CMC    AT3319    ML     EOP     MHCB    8/9/2020 8:14:00 PM     2.6     8/9/2020 8:29:14 PM    8/10/2020 9:56:39 AM    0.56                                                                            0   0   0    0
8/10/2020 12:00:00 AM   Region II   CMC    AT3319    ML      PF     MHCB    8/9/2020 8:14:00 PM     2.6     8/9/2020 8:29:14 PM    8/10/2020 9:56:39 AM    0.56       08:00:00       Conf                                                  0   0   0   0.67   0.67
                                                                                                                                                                   TherapeuticMo
                                                                                                                                                                    dule Conf for
                                                                                                                                                                     0 67 Hours
8/5/2020 12:00:00 AM    Region II   CTF    BH9948    ML     GP      MHCB    8/5/2020 9:31:00 PM    1.69    8/5/2020 10:23:27 PM    8/5/2020 11:34:28 PM    0.05       11:17:00       Conf                                                  0   0   0   1.87   0.87    1
                                                                                                                                                                   Standard Conf
                                                                                                                                                                   for 0 87 Hours
8/5/2020 12:00:00 AM    Region II   CTF    BH1520    ML     SNY     MHCB    ##################     5.55    8/5/2020 11:34:29 PM     8/6/2020 4:17:44 PM     0.7       08:59:00       Conf                                                  0   0   0   0.47   0.47
                                                                                                                                                                   Standard Conf
                                                                                                                                                                   for 0 47 Hours
8/6/2020 12:00:00 AM    Region II   CTF    BH1520    ML     GP      MHCB    ##################     5.55    8/5/2020 11:34:29 PM     8/6/2020 4:17:44 PM     0.7       08:37:00       Conf                                    12:18:00      0   0   0   0.5    0.5
                                                                                                                                                                   Standard Conf                                          Standard Conf
                                                                                                                                                                   for 0 50 Hours                                         for 0 33 Hours
8/4/2020 12:00:00 AM    Region II   CTF    BL0480    ML     SNY     MHCB    8/2/2020 1:54:00 PM    11.95    8/4/2020 1:23:20 PM     8/5/2020 6:06:27 PM     1.2       10:39:00       Conf                                    12:10:00      0   0   0   0.32   0.32
                                                                                                                                                                   Standard Conf                                          Standard Conf
                                                                                                                                                                   for 0 32 Hours                                         for 0 65 Hours
8/5/2020 12:00:00 AM    Region II   CTF    BL0480    ML     GP      MHCB    8/2/2020 1:54:00 PM    11.95    8/4/2020 1:23:20 PM     8/5/2020 6:06:27 PM     1.2       13:31:00      NonCof                                                 0   0   0   0.23          0.23   0.23
                                                                                                                                                                      CellFront
                                                                                                                                                                    NonConf for
                                                                                                                                                                     0 23 Hours
7/26/2020 12:00:00 AM   Region II   DVI    H50735    RC     RC      MHCB    7/26/2020 3:43:00 AM   0.36    7/26/2020 4:20:08 AM    8/10/2020 6:09:59 PM    15.58      10:23:00      NonCof                                                 0   0   0   1.32          1.32
                                                                                                                                                                       Bedside
                                                                                                                                                                    NonConf for
                                                                                                                                                                     1 32 Hours
7/16/2020 12:00:00 AM   Region II   DVI    BL6954   ASU     ASU     MHCB    ##################     1.04    7/16/2020 12:24:53 PM   7/17/2020 2:54:51 PM     1.1       10:00:00      NonCof        13:30:00         Conf                    0   0   0   3.37   2.03   1.33
                                                                                                                                                                     HoldingCell             TherapeuticModule
                                                                                                                                                                    NonConf for              Conf for 0.68 Hours
                                                                                                                                                                     1 33 Hours
7/17/2020 12:00:00 AM   Region II   DVI    BL6954    ML     OHU     MHCB    ##################     1.04    7/16/2020 12:24:53 PM   7/17/2020 2:54:51 PM     1.1       10:59:00       Conf    10:59:00 Standard     Conf      10:59:00      0   0   0   1.5    1.5
                                                                                                                                                                   Standard Conf             Conf for 0.75 Hours          Standard Conf
                                                                                                                                                                   for 0 75 Hours                                         for 0 75 Hours
7/27/2020 12:00:00 AM   Region II   DVI    BK8181    RC     RC      MHCB    7/27/2020 9:32:00 PM   0.67    7/27/2020 11:04:50 PM   7/28/2020 12:26:55 PM   0.56                                                                            0   0   0    0                          NSG at 17:04
7/28/2020 12:00:00 AM   Region II   DVI    BK8181    ML     OHU     MHCB    7/27/2020 9:32:00 PM   0.67    7/27/2020 11:04:50 PM   7/28/2020 12:26:55 PM   0.56       09:00:00       Conf                                                  0   0   0   0.92   0.92                 NSG at 18:38
                                                                                                                                                                   Standard Conf
                                                                                                                                                                   for 0 92 Hours
7/29/2020 12:00:00 AM   Region II   DVI    BL7860   ASU     ASU     MHCB    7/29/2020 3:44:00 PM    0.8    7/29/2020 5:06:43 PM    7/30/2020 12:25:03 PM    0.8       13:21:00      NonCof                                                 0   0   0   3.1           3.1
                                                                                                                                                                     HoldingCell
                                                                                                                                                                    NonConf for
                                                                                                                                                                     1 55 Hours
7/30/2020 12:00:00 AM   Region II   DVI    BL7860    ML     OHU     MHCB    7/29/2020 3:44:00 PM    0.8    7/29/2020 5:06:43 PM    7/30/2020 12:25:03 PM    0.8       10:06:00       Conf                                                  0   0   0   0.87   0.87                 NSG at 17:40
                                                                                                                                                                   Standard Conf
                                                                                                                                                                   for 0 87 Hours
7/31/2020 12:00:00 AM   Region II   DVI    BL1494    ML     GP      MHCB    ##################     17.95   7/31/2020 1:23:59 PM    8/6/2020 11:20:19 AM    5.91       10:16:00       Conf    15:27:00 Standard     Conf                    0   0   0   1.93   1.93                 NSG at 08:58
                                                                                                                                                                   Standard Conf             Conf for 1.22 Hours
                                                                                                                                                                   for 0 72 Hours
8/1/2020 12:00:00 AM    Region II   DVI    BL1494    ML     OHU     MHCB    ##################     17.95   7/31/2020 1:23:59 PM    8/6/2020 11:20:19 AM    5.91       08:45:00       Conf                                                  0   0   0   0.33   0.33
                                                                                                                                                                   Standard Conf
                                                                                                                                                                   for 0 33 Hours
8/2/2020 12:00:00 AM    Region II   DVI    BL1494    ML     OHU     MHCB    ##################     17.95   7/31/2020 1:23:59 PM    8/6/2020 11:20:19 AM    5.91       10:30:00       Conf                                                  0   0   0   0.67   0.67
                                                                                                                                                                   Standard Conf
                                                                                                                                                                   for 0 67 Hours
8/3/2020 12:00:00 AM    Region II   DVI    BL1494    ML     OHU     MHCB    ##################     17.95   7/31/2020 1:23:59 PM    8/6/2020 11:20:19 AM    5.91       09:00:00       Conf    11:00:00 Standard     Conf      10:34:00      0   1   1    3      2
                                                                                                                                                                   Standard Conf             Conf for 1.00 Hours          Standard Conf
                                                                                                                                                                   for 1 00 Hours                                         for 0 75 Hours
8/4/2020 12:00:00 AM    Region II   DVI    BL1494    ML     OHU     MHCB    ##################     17.95   7/31/2020 1:23:59 PM    8/6/2020 11:20:19 AM    5.91       08:52:00       Conf    08:52:00 Standard     Conf                    1   0   1   1.82   1.57
                                                                                                                                                                   Standard Conf             Conf for 0.45 Hours
                                                                                                                                                                   for 0 12 Hours
8/5/2020 12:00:00 AM    Region II   DVI    BL1494    ML     OHU     MHCB    ##################     17.95   7/31/2020 1:23:59 PM    8/6/2020 11:20:19 AM    5.91       09:55:00       Conf    09:55:00 Standard     Conf                    0   0   0   3.1    2.1     1
                                                                                                                                                                   Standard Conf             Conf for 0.60 Hours
                                                                                                                                                                   for 0 42 Hours
8/6/2020 12:00:00 AM    Region II   DVI    BL1494    ML     OHU     MHCB    ##################     17.95   7/31/2020 1:23:59 PM    8/6/2020 11:20:19 AM    5.91       08:15:00      NonCof                                                 0   0   0   0.58   0.33   0.25   0.25
                                                                                                                                                                      CellFront
                                                                                                                                                                    NonConf for
                                                                                                                                                                     0 25 Hours
                                                          Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 85 of 114

7/29/2020 12:00:00 AM   Region II   DVI   BL3509   ASU   ASU   MHCB   7/29/2020 9:18:00 AM   15.17   7/29/2020 11:05:23 AM    8/2/2020 4:35:21 PM    4.23      08:39:00       NonCof   11:00:00 Standard       Conf                     0   0   0   3.85   1.5    2.35
                                                                                                                                                               Standard                Conf for 1.00 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                              2 35 Hours
7/30/2020 12:00:00 AM   Region II   DVI   BL3509   ML    OHU   MHCB   7/29/2020 9:18:00 AM   15.17   7/29/2020 11:05:23 AM    8/2/2020 4:35:21 PM    4.23      09:30:00       NonCof   09:50:00 Bedside       NonCof                    0   0   0   0.92          0.92
                                                                                                                                                               Bedside                 NonCof 0.42 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                              0 50 Hours
7/31/2020 12:00:00 AM   Region II   DVI   BL3509   ML    OHU   MHCB   7/29/2020 9:18:00 AM   15.17   7/29/2020 11:05:23 AM    8/2/2020 4:35:21 PM    4.23                                                                               0   0   0    0
 8/1/2020 12:00:00 AM   Region II   DVI   BL3509   ML    OHU   MHCB   7/29/2020 9:18:00 AM   15.17   7/29/2020 11:05:23 AM    8/2/2020 4:35:21 PM    4.23                                                                               0   0   0    0
 8/2/2020 12:00:00 AM   Region II   DVI   BL3509   ML    OHU   MHCB   7/29/2020 9:18:00 AM   15.17   7/29/2020 11:05:23 AM    8/2/2020 4:35:21 PM    4.23                                                                               0   0   0    0
7/23/2020 12:00:00 AM   Region II   SCC   AY6567   ML     PF   MHCB   ##################      0.4    7/23/2020 12:19:17 AM   7/23/2020 12:59:50 PM   0.53       08:32:00       Conf                                                     0   0   0   0.72   0.72
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 0 72 Hours
 8/8/2020 12:00:00 AM   Region II   SCC   AW1988   ASU   ASU   MHCB   8/8/2020 2:26:00 PM    8.87     8/8/2020 4:05:19 PM                            9.73                                                                               0   0   0    0
 8/9/2020 12:00:00 AM   Region II   SCC   AW1988   ML    OHU   MHCB   8/8/2020 2:26:00 PM    8.87     8/8/2020 4:05:19 PM                            9.73                                                                               0   0   0    0
8/10/2020 12:00:00 AM   Region II   SCC   AW1988   ML    OHU   MHCB   8/8/2020 2:26:00 PM    8.87     8/8/2020 4:05:19 PM                            9.73       11:27:00       Conf    16:00:00 HoldingCell    Conf                     0   0   0   1.38   1.38
                                                                                                                                                             TherapeuticMo              Conf for 1.00 Hours
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 38 Hours
8/11/2020 12:00:00 AM   Region II   SCC   AW1988   ASU   ASU   MHCB   8/8/2020 2:26:00 PM    8.87     8/8/2020 4:05:19 PM                            9.73       09:15:00       Conf                                       10:36:00      0   0   0   1.05   0.88   0.17   0.17
                                                                                                                                                             Standard Conf                                             Standard Conf
                                                                                                                                                             for 0 50 Hours                                            for 0 33 Hours
8/12/2020 12:00:00 AM   Region II   SCC   AW1988   ASU   ASU   MHCB   8/8/2020 2:26:00 PM    8.87     8/8/2020 4:05:19 PM                            9.73       11:20:00       Conf                                                     0   0   0   0.63   0.38   0.25   0.25
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 0 38 Hours
8/13/2020 12:00:00 AM   Region II   SCC   AW1988   ASU   ASU   MHCB   8/8/2020 2:26:00 PM    8.87     8/8/2020 4:05:19 PM                            9.73       08:45:00      NonCof                                                    0   0   0   0.97   0.72   0.25   0.25
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 25 Hours
8/14/2020 12:00:00 AM   Region II   SCC   AW1988   ASU   ASU   MHCB   8/8/2020 2:26:00 PM    8.87     8/8/2020 4:05:19 PM                            9.73       08:45:00       Conf                                                     0   1   1   1.58   0.33   0.25   0.25
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 0 33 Hours
8/15/2020 12:00:00 AM   Region II   SCC   AW1988   ASU   ASU   MHCB   8/8/2020 2:26:00 PM    8.87     8/8/2020 4:05:19 PM                            9.73       15:20:00       Conf                                                     0   0   0   0.58   0.45   0.13   0.13
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 0 45 Hours
8/16/2020 12:00:00 AM   Region II   SCC   AW1988   ASU   ASU   MHCB   8/8/2020 2:26:00 PM    8.87     8/8/2020 4:05:19 PM                            9.73                              08:10:00 CellFront      Conf                     0   0   0   0.35   0.35          0.08
                                                                                                                                                                                       Conf for 0.08 Hours
8/17/2020 12:00:00 AM   Region II   SCC   AW1988   ASU   ASU   MHCB   8/8/2020 2:26:00 PM    8.87     8/8/2020 4:05:19 PM                            9.73       09:33:00       Conf                                       10:45:00      0   0   0   0.63   0.47   0.17   0.17
                                                                                                                                                             TherapeuticMo                                             Standard Conf
                                                                                                                                                              dule Conf for                                            for 0.25 Hours
                                                                                                                                                               0 47 Hours
7/15/2020 12:00:00 AM   Region II   SCC   BH9440   ASU   ASU   MHCB   ##################     3.99    7/12/2020 2:56:31 PM    7/28/2020 2:28:30 PM    15.98      08:18:00       Conf         09:21:00           Conf       10:16:00      0   0   0   2.03   2.03
                                                                                                                                                             TherapeuticMo             TherapeuticModule               Standard Conf
                                                                                                                                                              dule Conf for            Conf for 0.42 Hours             for 0.17 Hours
                                                                                                                                                               0 25 Hours
7/16/2020 12:00:00 AM   Region II   SCC   BH9440   ASU   ASU   MHCB   ##################     3.99    7/12/2020 2:56:31 PM    7/28/2020 2:28:30 PM    15.98      08:18:00       Conf                                       11:50:00      0   0   0   1.72   1.72
                                                                                                                                                             TherapeuticMo                                             Standard Conf
                                                                                                                                                              dule Conf for                                            for 0.30 Hours
                                                                                                                                                               0 45 Hours
7/19/2020 12:00:00 AM   Region II   SCC   BK1315   ML    SNY   MHCB   7/19/2020 1:31:00 PM   10.09   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      12:05:00       Conf                                                     0   0   0   0.75   0.75
                                                                                                                                                               HoldingCell
                                                                                                                                                              Conf for 0.75
                                                                                                                                                                  Hours
7/20/2020 12:00:00 AM   Region II   SCC   BK1315   ML    OHU   MHCB   7/19/2020 1:31:00 PM   10.09   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      09:09:00      NonCof                                                    0   0   0   0.73   0.37   0.37   0.37
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 37 Hours
7/21/2020 12:00:00 AM   Region II   SCC   BK1315   ML    OHU   MHCB   7/19/2020 1:31:00 PM   10.09   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      08:05:00      NonCof   13:56:00 Standard       Conf                     0   0   0   1.28   1.12   0.17   0.17
                                                                                                                                                                CellFront              Conf for 0.43 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                               0 17 Hours
7/22/2020 12:00:00 AM   Region II   SCC   BK1315   ML    OHU   MHCB   7/19/2020 1:31:00 PM   10.09   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      12:03:00      NonCof   15:04:00 Standard       Conf       15:03:00      0   0   0   1.48   1.12   0.37   0.37
                                                                                                                                                                CellFront              Conf for 0.43 Hours             Standard Conf
                                                                                                                                                              NonConf for                                              for 0.18 Hours
                                                                                                                                                               0 37 Hours
7/23/2020 12:00:00 AM   Region II   SCC   BK1315   ML    OHU   MHCB   7/19/2020 1:31:00 PM   10.09   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      13:42:00      NonCof                                                    0   0   0   0.72   0.45   0.27   0.27
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 27 Hours
7/24/2020 12:00:00 AM   Region II   SCC   BK1315   ML    OHU   MHCB   7/19/2020 1:31:00 PM   10.09   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      08:00:00      NonCof                                                    0   0   0    3     2.5    0.5    0.5
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 50 Hours
7/25/2020 12:00:00 AM   Region II   SCC   BK1315   ML    OHU   MHCB   7/19/2020 1:31:00 PM   10.09   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      11:41:00       Conf                                                     0   0   0   0.53   0.33   0.2    0.2
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 0 33 Hours
7/26/2020 12:00:00 AM   Region II   SCC   BK1315   ML    OHU   MHCB   7/19/2020 1:31:00 PM   10.09   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77                             14:18:00 CellFront     NonCof                    0   0   0   0.47   0.13   0.33   0.33
                                                                                                                                                                                       NonCof 0.33 Hours
7/27/2020 12:00:00 AM   Region II   SCC   BK1315   ML    OHU   MHCB   7/19/2020 1:31:00 PM   10.09   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      12:34:00      NonCof   14:01:00 CellFront     NonCof                    0   0   0   1.05   0.48   0.57   0.57
                                                                                                                                                                CellFront              NonCof 0.32 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                               0 25 Hours
7/28/2020 12:00:00 AM   Region II   SCC   BK1315   ML    OHU   MHCB   7/19/2020 1:31:00 PM   10.09   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      07:50:00      NonCof                                                    0   0   0   0.77   0.65   0.12   0.12
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 12 Hours
7/29/2020 12:00:00 AM   Region II   SCC   BK1315   ML    OHU   MHCB   7/19/2020 1:31:00 PM   10.09   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      10:39:00      NonCof                                      14:45:00      0   0   0   0.13          0.13   0.13
                                                                                                                                                                CellFront                                              Standard Conf
                                                                                                                                                              NonConf for                                              for 0.37 Hours
                                                                                                                                                               0 13 Hours
7/30/2020 12:00:00 AM   Region II   SCC   BK1315   ML    OHU   ICF    7/29/2020 3:45:00 PM   4.93    7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      03:45:00       Conf                                                     0   0   0   0.87   0.75   0.12   0.12
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 0 75 Hours
7/31/2020 12:00:00 AM   Region II   SCC   BK1315   ML    OHU   ICF    7/29/2020 3:45:00 PM   4.93    7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      09:05:00      NonCof                                                    0   0   0   1.42    1     0.42   0.42
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 42 Hours
8/1/2020 12:00:00 AM    Region II   SCC   BK1315   ML    OHU   ICF    7/29/2020 3:45:00 PM   4.93    7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      08:30:00       Conf                                                     0   0   0   0.57   0.42   0.15   0.15
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 0 42 Hours
8/2/2020 12:00:00 AM    Region II   SCC   BK1315   ML    OHU   ICF    7/29/2020 3:45:00 PM   4.93    7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77                             15:38:00 Standard       Conf                     0   0   0   0.3    0.15   0.15   0.15
                                                                                                                                                                                       Conf for 0.15 Hours
8/3/2020 12:00:00 AM    Region II   SCC   BK1315   ML    OHU   ICF    7/29/2020 3:45:00 PM   4.93    7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      08:30:00      NonCof                                                    0   0   0   1.03   0.53   0.5    0.5
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 50 Hours
8/4/2020 12:00:00 AM    Region II   SCC   BK1315   ML    OHU   ICF    8/3/2020 2:44:00 PM    14.79   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      07:50:00      NonCof                                                    0   0   0   0.47   0.3    0.17   0.17
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 17 Hours
8/5/2020 12:00:00 AM    Region II   SCC   BK1315   ML    OHU   ICF    8/3/2020 2:44:00 PM    14.79   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      09:16:00      NonCof   13:45:00 CellFront     NonCof      15:30:00      0   0   0   1.48   0.7    0.78   0.78
                                                                                                                                                                CellFront              NonCof 0.52 Hours               Standard Conf
                                                                                                                                                              NonConf for                                              for 0.25 Hours
                                                                                                                                                               0 27 Hours
8/6/2020 12:00:00 AM    Region II   SCC   BK1315   ML    OHU   ICF    8/3/2020 2:44:00 PM    14.79   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      09:00:00      NonCof                                                    0   0   0   0.73   0.38   0.35   0.35
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 35 Hours
8/7/2020 12:00:00 AM    Region II   SCC   BK1315   ASU   ASU   ICF    8/3/2020 2:44:00 PM    14.79   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      09:35:00       Conf                                                     0   0   0   1.55   1.55
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 1 00 Hours
8/8/2020 12:00:00 AM    Region II   SCC   BK1315   ASU   ASU   ICF    8/3/2020 2:44:00 PM    14.79   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      08:25:00       Conf                                                     0   0   0   0.67   0.5    0.17   0.17
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 50 Hours
                                                           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 86 of 114

8/9/2020 12:00:00 AM    Region II   SCC    BK1315   ASU   ASU    ICF    8/3/2020 2:44:00 PM    14.79   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      13:04:00      NonCof                                                  0     0    0     0.6           0.6    0.6
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 60 Hours
8/10/2020 12:00:00 AM   Region II   SCC    BK1315   ASU   ASU    ICF    8/3/2020 2:44:00 PM    14.79   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      08:00:00       Conf    17:50:00 Standard     Conf                     0     0    0     0.43   0.43
                                                                                                                                                               TherapeuticMo             Conf for 0.08 Hours
                                                                                                                                                                dule Conf for
                                                                                                                                                                 0 35 Hours
8/11/2020 12:00:00 AM   Region II   SCC    BK1315   ASU   ASU    ICF    8/3/2020 2:44:00 PM    14.79   7/19/2020 2:42:23 PM    8/12/2020 9:04:55 AM    23.77      09:47:00       Conf                                                   0     0    0     0.58   0.58
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 33 Hours
8/12/2020 12:00:00 AM   Region II   SCC    BK1315   ASU   ASU    ICF     8/3/2020 2:44:00 PM   14.79   7/19/2020 2:42:23 PM     8/12/2020 9:04:55 AM   23.77                                                                            0     0    0      0
8/15/2020 12:00:00 AM   Region II   SCC    BL1619   ML     PF   MHCB    8/15/2020 1:11:00 PM    0.82   8/15/2020 1:36:52 PM    8/16/2020 10:25:27 AM    0.87                                                                            0     0    0      0
8/16/2020 12:00:00 AM   Region II   SCC    BL1619   ML    OHU   MHCB    8/15/2020 1:11:00 PM    0.82   8/15/2020 1:36:52 PM    8/16/2020 10:25:27 AM    0.87                             08:00:00 Standard     Conf                     0     0    0     0.75   0.75
                                                                                                                                                                                         Conf for 0.75 Hours
7/15/2020 12:00:00 AM   Region II   SVSP   AK1707   ML    SNY    ICF    7/7/2020 2:21:00 PM    41.81   7/13/2020 10:43:13 AM   7/17/2020 3:46:15 PM    4.21    10:25:00 Yard    NonCof                                                  0     0    0     0.43          0.43
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 43 Hours
7/16/2020 12:00:00 AM   Region II   SVSP   AK1707   ML    SNY    ICF    7/7/2020 2:21:00 PM    41.81   7/13/2020 10:43:13 AM   7/17/2020 3:46:15 PM    4.21       13:41:00      NonCof                                                  0     0    0     0.4           0.4    0.4
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 40 Hours
7/17/2020 12:00:00 AM   Region II   SVSP   AK1707   ML    SNY    ICF    7/7/2020 2:21:00 PM    41.81   7/13/2020 10:43:13 AM   7/17/2020 3:46:15 PM    4.21       11:55:00       Conf    17:00:00 Standard     Conf                     0     0    0     1.42   1.42
                                                                                                                                                               Standard Conf             Conf for 1.00 Hours
                                                                                                                                                               for 0 42 Hours
7/31/2020 12:00:00 AM   Region II   SVSP   AB2012   ML    EOP   MHCB    7/31/2020 6:25:00 PM   0.61    7/31/2020 9:06:17 PM     8/1/2020 1:01:15 PM    0.66       17:38:00       Conf                                                   0     0    0     0.62   0.62
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 62 Hours
8/1/2020 12:00:00 AM    Region II   SVSP   AB2012   ML    SNY   MHCB    7/31/2020 6:25:00 PM   0.61    7/31/2020 9:06:17 PM     8/1/2020 1:01:15 PM    0.66       08:50:00      NonCof                                                  0     0    0     0.25          0.25   0.25
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 25 Hours
7/15/2020 12:00:00 AM   Region II   SVSP   AY4381   ML    SNY   MHCB    7/13/2020 2:57:00 PM   2.94    7/13/2020 5:28:37 PM    7/22/2020 10:41:01 AM   8.72       10:34:00      NonCof                                                  0     1    1     1.52          0.52   0.52
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 52 Hours
7/16/2020 12:00:00 AM   Region II   SVSP   AY4381   ML    SNY   MHCB    7/13/2020 2:57:00 PM   2.94    7/13/2020 5:28:37 PM    7/22/2020 10:41:01 AM   8.72       10:03:00      NonCof                                  12:15:00        0     0    0     0.37          0.37   0.37
                                                                                                                                                                  CellFront                                             CellFront
                                                                                                                                                                NonConf for                                            NonCof 0.92
                                                                                                                                                                 0 37 Hours                                              Hours
7/17/2020 12:00:00 AM   Region II   SVSP   AY4381   ML    SNY   ACUTE   7/16/2020 1:36:00 PM   32.84   7/13/2020 5:28:37 PM    7/22/2020 10:41:01 AM   8.72       12:15:00      NonCof                                                  0     0    0     0.17          0.17   0.17
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 17 Hours
7/18/2020 12:00:00 AM   Region II   SVSP   AY4381   ML    SNY   ACUTE   7/16/2020 1:36:00 PM   32.84   7/13/2020 5:28:37 PM    7/22/2020 10:41:01 AM   8.72       09:47:00      NonCof                                                  0     0    0     0.08          0.08   0.08
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 08 Hours
7/19/2020 12:00:00 AM   Region II   SVSP   AY4381   ML    SNY   ACUTE   7/16/2020 1:36:00 PM   32.84   7/13/2020 5:28:37 PM    7/22/2020 10:41:01 AM   8.72       13:02:00      NonCof                                                  0     0    0     0.08          0.08   0.08
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 08 Hours
7/20/2020 12:00:00 AM   Region II   SVSP   AY4381   ML    SNY   ACUTE   7/16/2020 1:36:00 PM   32.84   7/13/2020 5:28:37 PM    7/22/2020 10:41:01 AM   8.72       14:40:00      NonCof                                                  0     0    0     0.42          0.42   0.42
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 42 Hours
7/21/2020 12:00:00 AM   Region II   SVSP   AY4381   ML    SNY   ACUTE   7/16/2020 1:36:00 PM   32.84   7/13/2020 5:28:37 PM    7/22/2020 10:41:01 AM   8.72       13:00:00      NonCof                                                  0     0    0     0.33          0.33   0.33
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 33 Hours
7/22/2020 12:00:00 AM   Region II   SVSP   AY4381   ML    SNY   ACUTE   7/16/2020 1:36:00 PM   32.84   7/13/2020 5:28:37 PM    7/22/2020 10:41:01 AM   8.72       08:55:00      NonCof                                                  0     1    1     1.25          0.25   0.25
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 25 Hours
8/2/2020 12:00:00 AM    Region II   SVSP   G47082   ASU   SRH   MHCB    8/2/2020 12:18:00 AM   0.39    8/2/2020 12:20:00 AM     8/2/2020 3:55:53 PM    0.65                                                                             0     0    0      0
8/3/2020 12:00:00 AM    Region II   SVSP   G47082   ASU   SRH   MHCB     8/3/2020 1:30:00 AM   0.39     8/3/2020 2:00:57 AM     8/3/2020 3:53:18 PM    0.58                                                                             0     0    0      0
8/5/2020 12:00:00 AM    Region II   SVSP   G47082   ASU   SRH   MHCB    8/5/2020 10:42:00 PM   0.5     8/5/2020 11:18:57 PM     8/6/2020 3:53:53 PM    0.69       12:34:00       Conf                                                   0     0    0     0.58   0.58
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 58 Hours
8/6/2020 12:00:00 AM    Region II   SVSP   G47082   ML    SNY   MHCB    8/5/2020 10:42:00 PM    0.5    8/5/2020 11:18:57 PM     8/6/2020 3:53:53 PM    0.69       10:05:00       Conf                                                   0     0    0     0.6    0.5    0.1    0.1
                                                                                                                                                               TherapeuticMo
                                                                                                                                                                dule Conf for
                                                                                                                                                                 0 50 Hours
8/4/2020 12:00:00 AM    Region II   SVSP   AR1814   ML    EOP   MHCB    8/4/2020 8:58:00 PM    0.69     8/4/2020 9:15:16 PM     8/5/2020 7:21:58 PM    0.92                                                                             1     0    1      1             1
8/5/2020 12:00:00 AM    Region II   SVSP   AR1814   ML    SNY   MHCB    8/4/2020 8:58:00 PM    0.69     8/4/2020 9:15:16 PM     8/5/2020 7:21:58 PM    0.92       13:20:00       Conf                                                   0     1    1     1.75   0.75
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 75 Hours
7/24/2020 12:00:00 AM   Region II   SVSP   AK6295   ML    GP    MHCB    ##################     0.45    7/24/2020 11:59:55 PM   7/25/2020 3:52:09 PM    0.66                                                                             0     0    0      0                          NSG at 13:45
7/25/2020 12:00:00 AM   Region II   SVSP   AK6295   ML    SNY   MHCB    ##################     0.45    7/24/2020 11:59:55 PM   7/25/2020 3:52:09 PM    0.66       09:45:00       Conf                                                   0     0    0     0.25   0.25
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 25 Hours
8/7/2020 12:00:00 AM    Region II   SVSP   AL3085   ML    EOP   MHCB    8/7/2020 5:30:00 PM    0.76     8/7/2020 7:54:07 PM     8/8/2020 4:00:17 PM    0.84                                                                             0     0    0      0
8/8/2020 12:00:00 AM    Region II   SVSP   AL3085   ML    SNY   MHCB    8/7/2020 5:30:00 PM    0.76     8/7/2020 7:54:07 PM     8/8/2020 4:00:17 PM    0.84       11:07:00       Conf                                                   0     0    0     0.5    0.5
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 50 Hours
7/24/2020 12:00:00 AM   Region II   SVSP   AN3340   ML    EOP   MHCB    ##################     0.49    7/24/2020 11:30:31 PM   7/25/2020 1:23:28 PM    0.58                                                                            0.5    0   0.5    0.5           0.5
7/25/2020 12:00:00 AM   Region II   SVSP   AN3340   ML    SNY   MHCB    ##################     0.49    7/24/2020 11:30:31 PM   7/25/2020 1:23:28 PM    0.58       09:42:00       Conf                                                   0     0    0     0.6    0.6
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 60 Hours
7/19/2020 12:00:00 AM   Region II   SVSP   AE8014   ML    SNY   MHCB    ##################      0.5    7/19/2020 12:00:18 AM   7/19/2020 12:18:55 PM   0.51       11:01:00       Conf                                                   0     0    0     0.73   0.73                 NSG at 14:30
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 73 Hours
8/12/2020 12:00:00 AM   Region II   SVSP   AG5703   ML    EOP   MHCB    8/12/2020 9:14:00 PM   0.59    8/12/2020 10:15:23 PM   8/13/2020 3:39:31 PM    0.73                                                                            1.75   0   1.75   1.75          1.75
8/13/2020 12:00:00 AM   Region II   SVSP   AG5703   ML    SNY   MHCB    8/12/2020 9:14:00 PM   0.59    8/12/2020 10:15:23 PM   8/13/2020 3:39:31 PM    0.73      10:21:00       NonCof                                                  0     0    0     0.25          0.25   0.25
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 25 Hours
8/17/2020 12:00:00 AM   Region II   SVSP   AH3543   ML    SNY   MHCB    ##################     0.43    8/17/2020 11:46:53 PM                           0.41                                                                             0     0    0      0
8/18/2020 12:00:00 AM   Region II   SVSP   AH3543   ML    SNY   MHCB    ##################     0.43    8/17/2020 11:46:53 PM                           0.41                                                                             0     0    0      0
7/24/2020 12:00:00 AM   Region II   SVSP   AS2153   ML    EOP   MHCB    7/24/2020 8:58:00 PM   0.52    7/24/2020 9:09:12 PM    7/25/2020 1:23:32 PM    0.68    13:50:00 Yard    NonCof                                                  0     0    0     0.08          0.08
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 08 Hours
7/25/2020 12:00:00 AM   Region II   SVSP   AS2153   ML    SNY   MHCB    7/24/2020 8:58:00 PM   0.52    7/24/2020 9:09:12 PM    7/25/2020 1:23:32 PM    0.68       09:12:00       Conf                                                   0     0    0     0.47   0.47
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 47 Hours
8/18/2020 12:00:00 AM   Region II   SVSP   J62153   ML    EOP   MHCB    8/18/2020 1:20:00 AM   0.35    8/18/2020 1:51:00 AM                            0.33                                                                             0     0    0      0
 8/7/2020 12:00:00 AM   Region II   SVSP   K19503   ML    SNY   MHCB     8/6/2020 6:53:00 PM   0.71    8/7/2020 12:54:32 PM     8/7/2020 6:33:42 PM    0.24       12:30:00      NonCof                                                  0     0    0     0.25          0.25   0.25
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 25 Hours
7/24/2020 12:00:00 AM   Region II   SVSP   BI0653   ML    SNY   MHCB    7/24/2020 4:10:00 PM   2.89    7/24/2020 5:51:29 PM    7/27/2020 3:40:49 PM    2.91       15:30:00       Conf                                                   0     0    0     1.27   1.27
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 63 Hours
7/25/2020 12:00:00 AM   Region II   SVSP   BI0653   ML    SNY   MHCB    7/24/2020 4:10:00 PM   2.89    7/24/2020 5:51:29 PM    7/27/2020 3:40:49 PM    2.91       16:00:00      NonCof                                                  0     0    0     0.17          0.17   0.17
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 17 Hours
7/26/2020 12:00:00 AM   Region II   SVSP   BI0653   ML    SNY   MHCB    7/24/2020 4:10:00 PM   2.89    7/24/2020 5:51:29 PM    7/27/2020 3:40:49 PM    2.91       12:24:00       Conf                                                   0     0    0     0.43   0.43
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 43 Hours
7/27/2020 12:00:00 AM   Region II   SVSP   BI0653   ML    SNY   MHCB    7/24/2020 4:10:00 PM   2.89    7/24/2020 5:51:29 PM    7/27/2020 3:40:49 PM    2.91       10:03:00       Conf    09:12:00 Standard     Conf      09:12:00       0     0    0     2.3    2.3
                                                                                                                                                               Standard Conf             Conf for 0.93 Hours          Standard Conf
                                                                                                                                                               for 0 68 Hours                                         for 0 95 Hours
                                                           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 87 of 114

7/26/2020 12:00:00 AM   Region II   SVSP   AL8816   ML    WC    MHCB   7/26/2020 8:30:00 AM    1.2    7/26/2020 9:13:21 AM    7/27/2020 3:47:56 PM    1.27      08:00:00       Conf                                                     0     0    0      0.5    0.5
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 0 50 Hours
7/27/2020 12:00:00 AM   Region II   SVSP   AL8816   ML    SNY   MHCB   7/26/2020 8:30:00 AM    1.2    7/26/2020 9:13:21 AM    7/27/2020 3:47:56 PM    1.27      10:51:00       Conf                                      12:55:00       0     0    0     1.73    1.73
                                                                                                                                                             Standard Conf                                            Standard Conf
                                                                                                                                                             for 0 90 Hours                                           for 0 42 Hours
7/15/2020 12:00:00 AM   Region II   SVSP   V43834   ML    SNY   MHCB   ##################     9.08    7/14/2020 12:03:27 PM   7/23/2020 3:58:52 PM    9.16      12:05:00      NonCof                                                    0     0    0     0.32           0.32    0.32
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 32 Hours
7/16/2020 12:00:00 AM   Region II   SVSP   V43834   ML    SNY   MHCB   ##################     9.08    7/14/2020 12:03:27 PM   7/23/2020 3:58:52 PM    9.16      09:10:00      NonCof                                                    0     0    0     0.37           0.37    0.37
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 37 Hours
7/17/2020 12:00:00 AM   Region II   SVSP   V43834   ML    SNY   MHCB   ##################     9.08    7/14/2020 12:03:27 PM   7/23/2020 3:58:52 PM    9.16      15:05:00      NonCof                                    12:26:00        0     0    0     0.33           0.33    0.33    NSG at 08:40
                                                                                                                                                                CellFront                                               CellFront
                                                                                                                                                              NonConf for                                              NonCof 0.17
                                                                                                                                                               0 33 Hours                                                Hours
7/18/2020 12:00:00 AM   Region II   SVSP   V43834   ML    SNY   MHCB   ##################     9.08    7/14/2020 12:03:27 PM   7/23/2020 3:58:52 PM    9.16      09:53:00      NonCof                                                    0     0    0     0.08           0.08    0.08
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 08 Hours
7/19/2020 12:00:00 AM   Region II   SVSP   V43834   ML    SNY   MHCB   ##################     9.08    7/14/2020 12:03:27 PM   7/23/2020 3:58:52 PM    9.16      12:10:00       Conf                                                     0     0    0     0.28    0.28
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 0 28 Hours
7/20/2020 12:00:00 AM   Region II   SVSP   V43834   ML    SNY   MHCB   ##################     9.08    7/14/2020 12:03:27 PM   7/23/2020 3:58:52 PM    9.16      09:00:00      NonCof                                                    0     0    0     0.38           0.38    0.38
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 38 Hours
7/21/2020 12:00:00 AM   Region II   SVSP   V43834   ML    SNY   MHCB   ##################     9.08    7/14/2020 12:03:27 PM   7/23/2020 3:58:52 PM    9.16      18:05:00      NonCof                                                    0     0    0     0.27           0.27    0.27    RT at 12:30
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 27 Hours
7/22/2020 12:00:00 AM   Region II   SVSP   V43834   ML    SNY   MHCB   ##################     9.08    7/14/2020 12:03:27 PM   7/23/2020 3:58:52 PM    9.16      09:21:00       Conf                                                     0     0    0     0.83    0.83                   NSG at 08:30
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 0 83 Hours
7/23/2020 12:00:00 AM   Region II   SVSP   V43834   ML    SNY   MHCB   ##################     9.08    7/14/2020 12:03:27 PM   7/23/2020 3:58:52 PM    9.16      10:01:00       Conf                                      11:40:00       0     0    0     0.85    0.85                   NSG at 08:30
                                                                                                                                                             Standard Conf                                            Standard Conf
                                                                                                                                                             for 0 43 Hours                                           for 0 37 Hours
7/23/2020 12:00:00 AM   Region II   SVSP   V62793   ML    SNY   MHCB   7/23/2020 2:24:00 PM   7.97    7/23/2020 3:41:35 PM    7/29/2020 2:42:10 PM    5.96      09:53:00      NonCof                                                    0     0    0      1.4            1.4            NSG at 08:00
                                                                                                                                                              NonConf for
                                                                                                                                                               0 62 Hours
7/24/2020 12:00:00 AM   Region II   SVSP   V62793   ML    SNY   MHCB   7/23/2020 2:24:00 PM   7.97    7/23/2020 3:41:35 PM    7/29/2020 2:42:10 PM    5.96                                                               13:00:00       0     0    0      0
                                                                                                                                                                                                                      Standard Conf
                                                                                                                                                                                                                      for 0 15 Hours
7/25/2020 12:00:00 AM   Region II   SVSP   V62793   ML    SNY   MHCB   7/23/2020 2:24:00 PM   7.97    7/23/2020 3:41:35 PM    7/29/2020 2:42:10 PM    5.96      16:17:00      NonCof                                                    0     0    0     0.08           0.08    0.08
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 08 Hours
7/26/2020 12:00:00 AM   Region II   SVSP   V62793   ML    SNY   MHCB   7/23/2020 2:24:00 PM   7.97    7/23/2020 3:41:35 PM    7/29/2020 2:42:10 PM    5.96      11:52:00       Conf                                                     0     0    0      0.1    0.1
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 0 10 Hours
7/27/2020 12:00:00 AM   Region II   SVSP   V62793   ML    SNY   MHCB   7/23/2020 2:24:00 PM   7.97    7/23/2020 3:41:35 PM    7/29/2020 2:42:10 PM    5.96      14:35:00      NonCof    15:25:00 CellFront   NonCof                     0     0    0     0.35           0.35    0.35
                                                                                                                                                                CellFront               NonCof 0.05 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                               0 30 Hours
7/28/2020 12:00:00 AM   Region II   SVSP   V62793   ML    SNY   MHCB   7/23/2020 2:24:00 PM   7.97    7/23/2020 3:41:35 PM    7/29/2020 2:42:10 PM    5.96      13:06:00      NonCof                                                    0     0    0     0.25           0.25    0.25
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 25 Hours
7/29/2020 12:00:00 AM   Region II   SVSP   V62793   ML    SNY   MHCB   7/23/2020 2:24:00 PM   7.97    7/23/2020 3:41:35 PM    7/29/2020 2:42:10 PM    5.96      17:18:00      NonCof    08:30:00 NonCof      NonCof                     0     0    0     119.6          119.6    0.2
                                                                                                                                                                CellFront                 119.40 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                               0 20 Hours
 8/2/2020 12:00:00 AM   Region II   SVSP   AT1387   ML    EOP   MHCB    8/2/2020 3:23:00 AM   16.26    8/2/2020 3:38:00 AM    8/2/2020 1:34:12 PM     0.41                                                                              0     0    0      0
7/23/2020 12:00:00 AM   Region II   SVSP   AX3074   ML    EOP   MHCB   7/23/2020 5:18:00 PM    7.86   7/23/2020 6:34:24 PM    7/29/2020 3:13:24 PM    5.86      14:40:00       Conf                                                    0.75   0   0.75   1.18    0.43   0.75
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 0 43 Hours
7/24/2020 12:00:00 AM   Region II   SVSP   AX3074   ML    SNY   MHCB   7/23/2020 5:18:00 PM   7.86    7/23/2020 6:34:24 PM    7/29/2020 3:13:24 PM    5.86                                                               11:45:00       0     1    1      1
                                                                                                                                                                                                                      Standard Conf
                                                                                                                                                                                                                      for 0 25 Hours
7/25/2020 12:00:00 AM   Region II   SVSP   AX3074   ML    SNY   MHCB   7/23/2020 5:18:00 PM   7.86    7/23/2020 6:34:24 PM    7/29/2020 3:13:24 PM    5.86      16:11:00      NonCof                                                    0     0    0     0.08           0.08    0.08
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 08 Hours
7/26/2020 12:00:00 AM   Region II   SVSP   AX3074   ML    SNY   MHCB   7/23/2020 5:18:00 PM   7.86    7/23/2020 6:34:24 PM    7/29/2020 3:13:24 PM    5.86      12:08:00       Conf                                                     0     0    0     0.12    0.12
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 0 12 Hours
7/27/2020 12:00:00 AM   Region II   SVSP   AX3074   ML    SNY   MHCB   7/23/2020 5:18:00 PM   7.86    7/23/2020 6:34:24 PM    7/29/2020 3:13:24 PM    5.86      14:10:00      NonCof   10:47:00 Standard      Conf                      0     1    1     4.18    2.62   0.57    0.57
                                                                                                                                                                CellFront              Conf for 2.62 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                               0 28 Hours
7/28/2020 12:00:00 AM   Region II   SVSP   AX3074   ML    SNY   MHCB   7/23/2020 5:18:00 PM   7.86    7/23/2020 6:34:24 PM    7/29/2020 3:13:24 PM    5.86      15:03:00      NonCof                                                    0     1    1      1.9            0.9     0.9
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 45 Hours
7/29/2020 12:00:00 AM   Region II   SVSP   AX3074   ML    SNY   MHCB   7/23/2020 5:18:00 PM   7.86    7/23/2020 6:34:24 PM    7/29/2020 3:13:24 PM    5.86      16:45:00      NonCof    08:00:00 CellFront   NonCof                     0     1    1     120.9          119.9   119.9
                                                                                                                                                                CellFront              NonCof 119.62 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                               0 28 Hours
7/23/2020 12:00:00 AM   Region II   SVSP   BA6481   ML    SNY   MHCB   7/23/2020 4:28:00 AM   0.23    7/23/2020 4:58:58 AM    7/23/2020 12:39:30 PM   0.32                                                                              0     0    0      0
7/27/2020 12:00:00 AM   Region II   SVSP   BB6540   ML    SNY   MHCB   7/27/2020 2:00:00 PM   2.94    7/27/2020 6:32:36 PM     7/29/2020 9:59:56 PM   2.14                                                                              0     0    0      0
7/28/2020 12:00:00 AM   Region II   SVSP   BB6540   ML    SNY   MHCB   7/27/2020 2:00:00 PM   2.94    7/27/2020 6:32:36 PM     7/29/2020 9:59:56 PM   2.14                                                                              0     0    0      0
7/29/2020 12:00:00 AM   Region II   SVSP   BB6540   ML    SNY   MHCB   7/27/2020 2:00:00 PM   2.94    7/27/2020 6:32:36 PM     7/29/2020 9:59:56 PM   2.14                                                                              0     0    0      0
7/29/2020 12:00:00 AM   Region II   SVSP   BB6540   ML    SNY   MHCB   7/27/2020 2:00:00 PM   2.94    7/29/2020 10:00:00 PM   7/29/2020 11:32:43 PM   0.06                                                                              0     0    0      0
7/21/2020 12:00:00 AM   Region II   SVSP   BH5924   ML    SNY   MHCB   7/20/2020 1:54:00 PM   2.93    7/21/2020 12:11:35 AM    7/23/2020 3:21:01 PM   2.63      14:15:00      NonCof                                                    0     0    0     0.25           0.25    0.25
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 25 Hours
7/22/2020 12:00:00 AM   Region II   SVSP   BH5924   ML    SNY   MHCB   7/20/2020 1:54:00 PM   2.93    7/21/2020 12:11:35 AM   7/23/2020 3:21:01 PM    2.63      08:20:00      NonCof                                                    0     0    0     0.58           0.58    0.58
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 58 Hours
7/23/2020 12:00:00 AM   Region II   SVSP   BH5924   ML    SNY   MHCB   7/20/2020 1:54:00 PM   2.93    7/21/2020 12:11:35 AM   7/23/2020 3:21:01 PM    2.63      09:10:00       Conf                                      12:05:00       0     0    0     1.02    1.02
                                                                                                                                                             Standard Conf                                            Standard Conf
                                                                                                                                                             for 0 52 Hours                                           for 0 37 Hours
8/7/2020 12:00:00 AM    Region II   SVSP   BH5924   ASU   SRH   MHCB   8/7/2020 6:31:00 PM    0.69     8/7/2020 7:13:06 PM     8/8/2020 3:57:15 PM    0.86                                                                              0     0    0      0
8/8/2020 12:00:00 AM    Region II   SVSP   BH5924   ML    SNY   MHCB   8/7/2020 6:31:00 PM    0.69     8/7/2020 7:13:06 PM     8/8/2020 3:57:15 PM    0.86      10:25:00       Conf                                                     0     0    0     0.68    0.68                   NSG at 08:30
                                                                                                                                                             Standard Conf
                                                                                                                                                             for 0 68 Hours
7/15/2020 12:00:00 AM   Region II   SVSP   BH7160   ML    SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        13:16:00      NonCof                                                    0     0    0     0.38           0.38    0.38
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 38 Hours
7/16/2020 12:00:00 AM   Region II   SVSP   BH7160   ML    SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        10:35:00      NonCof                                                    0     0    0     0.33           0.33    0.33
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 33 Hours
7/17/2020 12:00:00 AM   Region II   SVSP   BH7160   ML    SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        09:20:00      NonCof                                    12:36:00        0     0    0     0.42           0.42    0.42
                                                                                                                                                                CellFront                                               CellFront
                                                                                                                                                              NonConf for                                              NonCof 0.17
                                                                                                                                                               0 42 Hours                                                Hours
7/18/2020 12:00:00 AM   Region II   SVSP   BH7160   ML    SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        09:41:00      NonCof                                                    0     0    0     0.08           0.08    0.08
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 08 Hours
                                                          Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 88 of 114

7/19/2020 12:00:00 AM   Region II   SVSP   BH7160   ML   SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        12:30:00       Conf                                                     0     0    0     0.5    0.5
                                                                                                                                                            Standard Conf
                                                                                                                                                            for 0 50 Hours
7/20/2020 12:00:00 AM   Region II   SVSP   BH7160   ML   SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        15:45:00      NonCof                                                    0     0    0     0.33          0.33   0.33
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 33 Hours
7/21/2020 12:00:00 AM   Region II   SVSP   BH7160   ML   SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        12:40:00      NonCof                                                    0     0    0     0.25          0.25   0.25
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 25 Hours
7/22/2020 12:00:00 AM   Region II   SVSP   BH7160   ML   SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        13:02:00      NonCof                                                    0     0    0     0.38          0.38   0.38
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 38 Hours
7/23/2020 12:00:00 AM   Region II   SVSP   BH7160   ML   SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        08:10:00      NonCof                                                    0     0    0     0.35          0.35   0.35
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 35 Hours
7/24/2020 12:00:00 AM   Region II   SVSP   BH7160   ML   SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        10:25:00      NonCof                                    12:40:00        0     0    0     0.33          0.33   0.33
                                                                                                                                                               CellFront                                               CellFront
                                                                                                                                                             NonConf for                                              NonCof 0.37
                                                                                                                                                              0 33 Hours                                                Hours
7/25/2020 12:00:00 AM   Region II   SVSP   BH7160   ML   SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        15:07:00      NonCof                                                    0     0    0     0.08          0.08   0.08
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 08 Hours
7/26/2020 12:00:00 AM   Region II   SVSP   BH7160   ML   SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        10:00:00      NonCof                                                    0     0    0     0.08          0.08   0.08
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 08 Hours
7/27/2020 12:00:00 AM   Region II   SVSP   BH7160   ML   SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        15:27:00      NonCof   09:09:00 CellFront     Conf                      0     0    0     4.78   4.42   0.37   4.78
                                                                                                                                                               CellFront              Conf for 4.42 Hours
                                                                                                                                                             NonConf for
                                                                                                                                                              0 37 Hours
7/28/2020 12:00:00 AM   Region II   SVSP   BH7160   ML   SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        11:03:00      NonCof                                                    0     0    0     0.3           0.3    0.3
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 30 Hours
7/29/2020 12:00:00 AM   Region II   SVSP   BH7160   ML   SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        18:21:00      NonCof                                                    0     0    0     0.3           0.3    0.3
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 30 Hours
7/30/2020 12:00:00 AM   Region II   SVSP   BH7160   ML   SNY   ICF    7/8/2020 12:21:00 PM   40.89    7/7/2020 2:59:29 PM    7/30/2020 2:59:59 PM    23        16:21:00      NonCof                                                    0     0    0     0.48          0.48   0.48
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 48 Hours
7/29/2020 12:00:00 AM   Region II   SVSP   BI0257   ML   EOP   MHCB   ##################     0.54    7/29/2020 11:17:45 PM   7/30/2020 3:13:40 PM   0.66                                                                              1.75   0   1.75   1.75          1.75
7/30/2020 12:00:00 AM   Region II   SVSP   BI0257   ML   SNY   MHCB   ##################     0.54    7/29/2020 11:17:45 PM   7/30/2020 3:13:40 PM   0.66       10:50:00       Conf                                                     0     0    0     0.67   0.67
                                                                                                                                                            Standard Conf
                                                                                                                                                            for 0 33 Hours
8/14/2020 12:00:00 AM   Region II   VSP    BL2035   ML   PF    MHCB   8/14/2020 4:03:00 PM   3.74    8/14/2020 6:19:05 PM                           3.64                                                                               0     0    0      0
8/15/2020 12:00:00 AM   Region II   VSP    BL2035   ML   PF    MHCB   8/14/2020 4:03:00 PM   3.74    8/14/2020 6:19:05 PM                           3.64                                                                               0     0    0      0
8/16/2020 12:00:00 AM   Region II   VSP    BL2035   ML   PF    MHCB   8/14/2020 4:03:00 PM   3.74    8/14/2020 6:19:05 PM                           3.64      12:25:00       NonCof                                                    0     0    0     0.17          0.17   0.17
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
8/17/2020 12:00:00 AM   Region II   VSP    BL2035   ML   PF    MHCB   8/14/2020 4:03:00 PM   3.74    8/14/2020 6:19:05 PM                           3.64      11:00:00       NonCof   11:30:00 CellFront    NonCof                     0     0    0     0.17          0.17   0.17
                                                                                                                                                              CellFront               NonCof 0.08 Hours
                                                                                                                                                             NonConf for
                                                                                                                                                             0 08 Hours
8/18/2020 12:00:00 AM   Region II   VSP    BL2035   ML   PF    MHCB   8/14/2020 4:03:00 PM   3.74    8/14/2020 6:19:05 PM                           3.64                                                                               0     0    0      0
7/25/2020 12:00:00 AM   Region II   VSP    F99529   ML   GP    MHCB   7/25/2020 9:19:00 PM   8.66    7/25/2020 10:23:23 PM   8/3/2020 2:47:31 PM    8.68                                                                               0     0    0      0
7/26/2020 12:00:00 AM   Region II   VSP    F99529   ML   PF    MHCB   7/25/2020 9:19:00 PM   8.66    7/25/2020 10:23:23 PM   8/3/2020 2:47:31 PM    8.68      09:40:00       NonCof                                                    0     0    0     0.17          0.17   0.17
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
7/27/2020 12:00:00 AM   Region II   VSP    F99529   ML   PF    MHCB   7/25/2020 9:19:00 PM   8.66    7/25/2020 10:23:23 PM   8/3/2020 2:47:31 PM    8.68      11:45:00       NonCof                                                    0     0    0     0.42          0.42   0.42
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 33 Hours
7/28/2020 12:00:00 AM   Region II   VSP    F99529   ML   PF    MHCB   7/25/2020 9:19:00 PM   8.66    7/25/2020 10:23:23 PM   8/3/2020 2:47:31 PM    8.68      12:00:00       NonCof   15:28:00 Standard      Conf                      0     0    0     0.92   0.5    0.42   0.42
                                                                                                                                                              CellFront               Conf for 0.50 Hours
                                                                                                                                                             NonConf for
                                                                                                                                                             0 25 Hours
7/29/2020 12:00:00 AM   Region II   VSP    F99529   ML   PF    MHCB   7/25/2020 9:19:00 PM   8.66    7/25/2020 10:23:23 PM   8/3/2020 2:47:31 PM    8.68      09:45:00       NonCof                                     15:05:00       0     0    0     0.25          0.25
                                                                                                                                                              Standard                                               TherapeuticMo
                                                                                                                                                             NonConf for                                              dule Conf for
                                                                                                                                                             0 25 Hours                                                0 17 Hours
7/30/2020 12:00:00 AM   Region II   VSP    F99529   ML   PF    MHCB   7/25/2020 9:19:00 PM   8.66    7/25/2020 10:23:23 PM   8/3/2020 2:47:31 PM    8.68      10:50:00       NonCof                                                    0     0    0     0.42          0.42   0.42
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
7/31/2020 12:00:00 AM   Region II   VSP    F99529   ML   PF    MHCB   7/25/2020 9:19:00 PM   8.66    7/25/2020 10:23:23 PM   8/3/2020 2:47:31 PM    8.68      11:20:00       NonCof                                                    0     0    0     0.75   0.58   0.17   0.17
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
8/1/2020 12:00:00 AM    Region II   VSP    F99529   ML   PF    MHCB   7/25/2020 9:19:00 PM   8.66    7/25/2020 10:23:23 PM   8/3/2020 2:47:31 PM    8.68      09:05:00       NonCof                                                    0     0    0     0.25          0.25   0.25
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
8/2/2020 12:00:00 AM    Region II   VSP    F99529   ML   PF    MHCB   7/25/2020 9:19:00 PM   8.66    7/25/2020 10:23:23 PM   8/3/2020 2:47:31 PM    8.68      12:50:00       NonCof                                                    0     0    0     0.25          0.25   0.25
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 25 Hours
8/3/2020 12:00:00 AM    Region II   VSP    F99529   ML   PF    MHCB   7/25/2020 9:19:00 PM   8.66    7/25/2020 10:23:23 PM   8/3/2020 2:47:31 PM    8.68      11:15:00       NonCof                                    12:55:00        0     0    0     0.17          0.17   0.17   NSG at 18:00
                                                                                                                                                              CellFront                                                CellFront
                                                                                                                                                             NonConf for                                              NonCof 0.17
                                                                                                                                                             0 17 Hours                                                 Hours
7/27/2020 12:00:00 AM   Region II   VSP    H87835   ML   PF    MHCB   7/27/2020 6:40:00 PM   1.82    7/27/2020 7:10:27 PM    7/29/2020 3:39:14 PM   1.85                                                                               0     0    0      0
7/28/2020 12:00:00 AM   Region II   VSP    H87835   ML   PF    MHCB   7/27/2020 6:40:00 PM   1.82    7/27/2020 7:10:27 PM    7/29/2020 3:39:14 PM   1.85       10:15:00       Conf                                                     0     0    0     0.58   0.25   0.33   0.33
                                                                                                                                                            TherapeuticMo
                                                                                                                                                             dule Conf for
                                                                                                                                                              0 25 Hours
7/29/2020 12:00:00 AM   Region II   VSP    H87835   ML   PF    MHCB   7/27/2020 6:40:00 PM   1.82    7/27/2020 7:10:27 PM    7/29/2020 3:39:14 PM   1.85       10:50:00       Conf         10:53:00          Conf       14:05:00       0     0    0     1.73   1.73
                                                                                                                                                            TherapeuticMo             TherapeuticModule              TherapeuticMo
                                                                                                                                                             dule Conf for            Conf for 0.62 Hours             dule Conf for
                                                                                                                                                              0 50 Hours                                               0 17 Hours
7/26/2020 12:00:00 AM   Region II   VSP    K20022   ML   PF    MHCB   7/26/2020 7:08:00 PM   2.83    7/26/2020 7:49:33 PM    7/29/2020 4:10:09 PM   2.85                                                                               0     0    0      0
7/27/2020 12:00:00 AM   Region II   VSP    K20022   ML   PF    MHCB   7/26/2020 7:08:00 PM   2.83    7/26/2020 7:49:33 PM    7/29/2020 4:10:09 PM   2.85       10:55:00       Conf                                                     0     0    0     0.58   0.42   0.17   0.17
                                                                                                                                                            TherapeuticMo
                                                                                                                                                             dule Conf for
                                                                                                                                                              0 42 Hours
7/28/2020 12:00:00 AM   Region II   VSP    K20022   ML   PF    MHCB   7/26/2020 7:08:00 PM   2.83    7/26/2020 7:49:33 PM    7/29/2020 4:10:09 PM   2.85       10:40:00      NonCof                                                    0     0    0     0.5           0.5    0.5
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 17 Hours
7/29/2020 12:00:00 AM   Region II   VSP    K20022   ML   PF    MHCB   7/26/2020 7:08:00 PM   2.83    7/26/2020 7:49:33 PM    7/29/2020 4:10:09 PM   2.85       10:15:00       Conf    10:00:00 Standard      Conf       14:50:00       0     0    0     1.25   1.25
                                                                                                                                                            TherapeuticMo             Conf for 0.67 Hours            TherapeuticMo
                                                                                                                                                             dule Conf for                                            dule Conf for
                                                                                                                                                              0 58 Hours                                               0 17 Hours
8/1/2020 12:00:00 AM    Region II   VSP    BJ2083   ML   PF    MHCB   7/30/2020 9:12:00 AM   13.15    8/1/2020 1:23:18 PM    8/12/2020 2:36:01 PM   11.05      09:18:00      NonCof                                                    0     0    0     0.13          0.13   0.13   NSG at 18:30
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 05 Hours
                                                          Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 89 of 114

8/2/2020 12:00:00 AM    Region II   VSP   BJ2083   ML    PF    MHCB    7/30/2020 9:12:00 AM   13.15    8/1/2020 1:23:18 PM    8/12/2020 2:36:01 PM   11.05      08:43:00      NonCof                                                 0   0   0    0.17            0.17     0.17    NSG at 18:39
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 08 Hours
8/3/2020 12:00:00 AM    Region II   VSP   BJ2083   ML    PF    MHCB    7/30/2020 9:12:00 AM   13.15    8/1/2020 1:23:18 PM    8/12/2020 2:36:01 PM   11.05      11:25:00      NonCof                                                 0   0   0    0.25            0.25     0.25    NSG at 18:00
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 17 Hours
8/4/2020 12:00:00 AM    Region II   VSP   BJ2083   ML    PF    MHCB    7/30/2020 9:12:00 AM   13.15    8/1/2020 1:23:18 PM    8/12/2020 2:36:01 PM   11.05      12:00:00       Conf                                                  0   0   0    0.33    0.25    0.08     0.08    NSG at 21:01
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 25 Hours
8/5/2020 12:00:00 AM    Region II   VSP   BJ2083   ML    PF    MHCB    7/30/2020 9:12:00 AM   13.15    8/1/2020 1:23:18 PM    8/12/2020 2:36:01 PM   11.05      10:45:00      NonCof                                   11:30:00      0   0   0    0.08            0.08     0.08    NSG at 09:00
                                                                                                                                                                CellFront                                           Standard Conf
                                                                                                                                                              NonConf for                                           for 0.25 Hours
                                                                                                                                                               0 08 Hours
8/6/2020 12:00:00 AM    Region II   VSP   BJ2083   ML    PF    MHCB    7/30/2020 9:12:00 AM   13.15    8/1/2020 1:23:18 PM    8/12/2020 2:36:01 PM   11.05      09:30:00      NonCof                                                 0   0   0   142.68          142.68   142.68   NSG at 08:10
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 17 Hours
8/7/2020 12:00:00 AM    Region II   VSP   BJ2083   ML    PF    MHCB    7/30/2020 9:12:00 AM   13.15    8/1/2020 1:23:18 PM    8/12/2020 2:36:01 PM   11.05      08:10:00      NonCof                                                 0   0   0    0.33            0.33     0.33
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 17 Hours
8/8/2020 12:00:00 AM    Region II   VSP   BJ2083   ML    PF    MHCB    7/30/2020 9:12:00 AM   13.15    8/1/2020 1:23:18 PM    8/12/2020 2:36:01 PM   11.05      08:39:00      NonCof                                                 0   0   0    0.05            0.05     0.05
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 00 Hours
8/9/2020 12:00:00 AM    Region II   VSP   BJ2083   ML    PF    MHCB    7/30/2020 9:12:00 AM   13.15    8/1/2020 1:23:18 PM    8/12/2020 2:36:01 PM   11.05      08:03:00      NonCof                                                 0   0   0    0.5     0.42    0.08     0.08    NSG at 19:07
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 08 Hours
8/10/2020 12:00:00 AM   Region II   VSP   BJ2083   ML    PF    MHCB    7/30/2020 9:12:00 AM   13.15    8/1/2020 1:23:18 PM    8/12/2020 2:36:01 PM   11.05      11:20:00      NonCof                                                 0   0   0    0.08            0.08     0.08    NSG at 19:31
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 08 Hours
8/11/2020 12:00:00 AM   Region II   VSP   BJ2083   ML    PF    MHCB    7/30/2020 9:12:00 AM   13.15    8/1/2020 1:23:18 PM    8/12/2020 2:36:01 PM   11.05      11:50:00      NonCof                                                 0   0   0    0.17            0.17     0.17
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 17 Hours
8/12/2020 12:00:00 AM   Region II   VSP   BJ2083   ML    PF    MHCB    7/30/2020 9:12:00 AM   13.15    8/1/2020 1:23:18 PM    8/12/2020 2:36:01 PM   11.05      10:15:00      NonCof                                 12:15:00        0   0   0    0.25            0.25     0.25
                                                                                                                                                                CellFront                                           HoldingCell
                                                                                                                                                              NonConf for                                           Conf for 0.25
                                                                                                                                                               0 25 Hours                                             Hours
8/11/2020 12:00:00 AM   Region II   VSP   C86751   ML    GP    MHCB    8/11/2020 3:34:00 PM    0.8    8/11/2020 8:19:29 PM    8/14/2020 7:42:15 PM   2.97       15:10:00       Conf                                                  0   0   0    0.5     0.5
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 25 Hours
8/12/2020 12:00:00 AM   Region II   VSP   C86751   ASU   ASU   MHCB    8/11/2020 3:34:00 PM    0.8    8/11/2020 8:19:29 PM    8/14/2020 7:42:15 PM   2.97       10:30:00      NonCof                                                 0   0   0    0.17            0.17     0.17
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 17 Hours
8/17/2020 12:00:00 AM   Region II   VSP   F60809   ML    PF    MHCB    8/7/2020 8:46:00 AM    10.19   8/17/2020 1:28:20 PM                           0.84       11:05:00      NonCof                                   13:00:00      0   0   0    0.17            0.17     0.17
                                                                                                                                                                CellFront                                           Standard Conf
                                                                                                                                                              NonConf for                                           for 0.17 Hours
                                                                                                                                                               0 17 Hours
8/18/2020 12:00:00 AM   Region II   VSP   F60809   ML    PF    ACUTE   8/17/2020 1:22:00 PM   0.85    8/17/2020 1:28:20 PM                           0.84                                                                            0   0   0     0
 8/8/2020 12:00:00 AM   Region II   VSP   P77740   ML    PF    MHCB     8/8/2020 2:16:00 PM   1.98     8/8/2020 3:27:04 PM    8/12/2020 3:44:24 PM   4.01       13:25:00      NonCof                                                 0   0   0    0.17            0.17
                                                                                                                                                               HoldingCell
                                                                                                                                                              NonConf for
                                                                                                                                                               0 17 Hours
8/9/2020 12:00:00 AM    Region II   VSP   P77740   ML    PF    MHCB    8/8/2020 2:16:00 PM    1.98     8/8/2020 3:27:04 PM    8/12/2020 3:44:24 PM   4.01       07:53:00      NonCof                                                 0   0   0    0.13            0.13     0.13
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 05 Hours
8/10/2020 12:00:00 AM   Region II   VSP   P77740   ML    PF    MHCB    8/8/2020 2:16:00 PM    1.98     8/8/2020 3:27:04 PM    8/12/2020 3:44:24 PM   4.01       11:10:00      NonCof                                  13:00:00       0   0   0    0.17            0.17     0.17
                                                                                                                                                                CellFront                                             CellFront
                                                                                                                                                              NonConf for                                            NonCof 0.17
                                                                                                                                                               0 17 Hours                                              Hours
8/11/2020 12:00:00 AM   Region II   VSP   P77740   ML    PF    MHCB    8/10/2020 9:17:00 PM   1.66     8/8/2020 3:27:04 PM    8/12/2020 3:44:24 PM   4.01       11:45:00      NonCof                                                 0   0   0    0.23            0.23     0.23
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 23 Hours
8/12/2020 12:00:00 AM   Region II   VSP   P77740   ML    PF    MHCB    8/10/2020 9:17:00 PM   1.66     8/8/2020 3:27:04 PM    8/12/2020 3:44:24 PM   4.01       10:40:00      NonCof                                   12:25:00      0   0   0    0.58    0.5     0.08     0.08
                                                                                                                                                                CellFront                                              CellFront
                                                                                                                                                              NonConf for                                            NonCof 0.17
                                                                                                                                                               0 08 Hours                                                Hours
7/21/2020 12:00:00 AM   Region II   VSP   T42797   ML    EOP   MHCB    7/21/2020 2:55:00 PM   9.91    7/21/2020 3:54:08 PM    7/31/2020 2:37:40 PM   9.95       09:20:00       Conf                                    10:55:00      0   1   1    1.58    0.58
                                                                                                                                                             Standard Conf                                          Standard Conf
                                                                                                                                                             for 0 33 Hours                                         for 0 22 Hours
7/22/2020 12:00:00 AM   Region II   VSP   T42797   ML    PF    MHCB    7/21/2020 2:55:00 PM   9.91    7/21/2020 3:54:08 PM    7/31/2020 2:37:40 PM   9.95       10:30:00      NonCof                                                 0   0   0    0.42            0.42     0.42
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 25 Hours
7/23/2020 12:00:00 AM   Region II   VSP   T42797   ML    PF    MHCB    7/21/2020 2:55:00 PM   9.91    7/21/2020 3:54:08 PM    7/31/2020 2:37:40 PM   9.95       10:40:00      NonCof                                                 0   0   0    0.25            0.25     0.25
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 17 Hours
7/24/2020 12:00:00 AM   Region II   VSP   T42797   ML    PF    MHCB    7/21/2020 2:55:00 PM   9.91    7/21/2020 3:54:08 PM    7/31/2020 2:37:40 PM   9.95       08:40:00       Conf    12:20:00 CellFront    Conf      12:45:00      0   0   0    0.5     0.5              0.5
                                                                                                                                                             CellFront Conf            Conf for 0.33 Hours          Standard Conf
                                                                                                                                                             for 0 17 Hours                                         for 0 25 Hours
7/25/2020 12:00:00 AM   Region II   VSP   T42797   ML    PF    MHCB    7/21/2020 2:55:00 PM   9.91    7/21/2020 3:54:08 PM    7/31/2020 2:37:40 PM   9.95       08:30:00      NonCof                                                 0   0   0    0.75    0.5     0.25     0.25
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 25 Hours
7/26/2020 12:00:00 AM   Region II   VSP   T42797   ML    PF    MHCB    7/21/2020 2:55:00 PM   9.91    7/21/2020 3:54:08 PM    7/31/2020 2:37:40 PM   9.95       09:35:00      NonCof                                                 0   0   0    0.17            0.17     0.17
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 08 Hours
7/27/2020 12:00:00 AM   Region II   VSP   T42797   ML    PF    MHCB    7/21/2020 2:55:00 PM   9.91    7/21/2020 3:54:08 PM    7/31/2020 2:37:40 PM   9.95       12:06:00      NonCof                                                 0   0   0    0.23            0.23     0.23
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 15 Hours
7/28/2020 12:00:00 AM   Region II   VSP   T42797   ML    PF    MHCB    7/21/2020 2:55:00 PM   9.91    7/21/2020 3:54:08 PM    7/31/2020 2:37:40 PM   9.95       10:10:00      NonCof                                                 0   0   0     1      0.92    0.08     0.08
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 08 Hours
7/29/2020 12:00:00 AM   Region II   VSP   T42797   ML    PF    MHCB    7/21/2020 2:55:00 PM   9.91    7/21/2020 3:54:08 PM    7/31/2020 2:37:40 PM   9.95       09:00:00       Conf                                                  0   0   0    0.42    0.42
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 25 Hours
7/30/2020 12:00:00 AM   Region II   VSP   T42797   ML    PF    MHCB    7/21/2020 2:55:00 PM   9.91    7/21/2020 3:54:08 PM    7/31/2020 2:37:40 PM   9.95       10:40:00      NonCof                                                 0   0   0    0.42            0.42     0.42
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 17 Hours
7/31/2020 12:00:00 AM   Region II   VSP   T42797   ML    PF    MHCB    7/21/2020 2:55:00 PM   9.91    7/21/2020 3:54:08 PM    7/31/2020 2:37:40 PM   9.95       11:00:00      NonCof                                   12:20:00      0   0   0    0.42    0.25    0.17     0.17
                                                                                                                                                                CellFront                                           Standard Conf
                                                                                                                                                              NonConf for                                           for 0.17 Hours
                                                                                                                                                               0 17 Hours
7/27/2020 12:00:00 AM   Region II   VSP   V53884   ML    PF    MHCB    ##################     9.05    7/27/2020 12:09:55 PM   8/5/2020 2:48:45 PM    9.11       11:20:00       Conf                                                  0   0   0    0.08    0.08                     NSG at 19:32
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 08 Hours
7/28/2020 12:00:00 AM   Region II   VSP   V53884   ML    PF    MHCB    ##################     9.05    7/27/2020 12:09:55 PM   8/5/2020 2:48:45 PM    9.11       10:30:00      NonCof                                                 0   0   0    0.25            0.25     0.25    NSG at 08:00
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 17 Hours
                                                         Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 90 of 114

7/29/2020 12:00:00 AM   Region II   VSP   V53884   ML   PF    MHCB   ##################     9.05    7/27/2020 12:09:55 PM    8/5/2020 2:48:45 PM    9.11       09:15:00       Conf         09:15:00          Conf      15:15:00      0   0     0     0.75   0.75                 NSG at 08:00
                                                                                                                                                            TherapeuticMo             TherapeuticModule             TherapeuticMo
                                                                                                                                                             dule Conf for            Conf for 0.50 Hours            dule Conf for
                                                                                                                                                              0 25 Hours                                              0 17 Hours
7/30/2020 12:00:00 AM   Region II   VSP   V53884   ML   PF    MHCB   ##################     9.05    7/27/2020 12:09:55 PM    8/5/2020 2:48:45 PM    9.11       11:00:00      NonCof                                                  0   0     0     0.42          0.42   0.42   NSG at 10:00
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 17 Hours
7/31/2020 12:00:00 AM   Region II   VSP   V53884   ML   PF    MHCB   ##################     9.05    7/27/2020 12:09:55 PM    8/5/2020 2:48:45 PM    9.11       11:10:00      NonCof                                                  0   0     0     0.25          0.25   0.25   NSG at 20:17
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 08 Hours
8/1/2020 12:00:00 AM    Region II   VSP   V53884   ML   PF    MHCB   ##################     9.05    7/27/2020 12:09:55 PM    8/5/2020 2:48:45 PM    9.11       09:15:00      NonCof                                                  0   0     0     0.22          0.22   0.22   NSG at 18:30
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 05 Hours
8/2/2020 12:00:00 AM    Region II   VSP   V53884   ML   PF    MHCB   ##################     9.05    7/27/2020 12:09:55 PM    8/5/2020 2:48:45 PM    9.11       08:40:00      NonCof                                                  0   0     0     0.13          0.13   0.13   NSG at 18:39
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 05 Hours
8/3/2020 12:00:00 AM    Region II   VSP   V53884   ML   PF    MHCB   ##################     9.05    7/27/2020 12:09:55 PM    8/5/2020 2:48:45 PM    9.11       11:35:00      NonCof                                                  0   0     0     0.17          0.17   0.17   NSG at 18:00
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 08 Hours
8/4/2020 12:00:00 AM    Region II   VSP   V53884   ML   PF    MHCB   ##################     9.05    7/27/2020 12:09:55 PM    8/5/2020 2:48:45 PM    9.11       12:15:00      NonCof                                                  0   0     0     0.17          0.17   0.17   NSG at 08:00
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 08 Hours
8/5/2020 12:00:00 AM    Region II   VSP   V53884   ML   PF    MHCB   ##################     9.05    7/27/2020 12:09:55 PM    8/5/2020 2:48:45 PM    9.11                                                               11:00:00      0   0     0      0                          NSG at 09:00
                                                                                                                                                                                                                    Standard Conf
                                                                                                                                                                                                                    for 0 33 Hours
8/4/2020 12:00:00 AM    Region II   VSP   AS1808   ML   EOP   MHCB   8/4/2020 4:15:00 AM    3.24     8/4/2020 4:24:36 AM    8/7/2020 11:27:33 AM    3.29       09:00:00      NonCof                                                  0   2     2     2.25          0.25   0.25   NSG at 08:00
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 17 Hours
8/5/2020 12:00:00 AM    Region II   VSP   AS1808   ML   PF    MHCB   8/4/2020 4:15:00 AM    3.24     8/4/2020 4:24:36 AM    8/7/2020 11:27:33 AM    3.29       10:55:00      NonCof                                                  0   1     1     1.33          0.33   0.33
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 17 Hours
8/6/2020 12:00:00 AM    Region II   VSP   AS1808   ML   PF    MHCB   8/4/2020 4:15:00 AM    3.24     8/4/2020 4:24:36 AM    8/7/2020 11:27:33 AM    3.29       09:05:00      NonCof                                                  0   2     2     2.75   0.5    0.25   0.25
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 00 Hours
8/7/2020 12:00:00 AM    Region II   VSP   AS1808   ML   PF    MHCB   8/4/2020 4:15:00 AM    3.24     8/4/2020 4:24:36 AM    8/7/2020 11:27:33 AM    3.29       08:00:00      NonCof                                  09:30:00        1   0     1     1.17    1     0.17   0.17
                                                                                                                                                               CellFront                                            HoldingCell
                                                                                                                                                             NonConf for                                            Conf for 0.25
                                                                                                                                                              0 17 Hours                                              Hours
7/20/2020 12:00:00 AM   Region II   VSP   BL5335   ML   EOP   MHCB   7/20/2020 4:10:00 PM   0.76    7/20/2020 5:18:16 PM    7/21/2020 11:17:46 AM   0.75    09:30:00 Conf     Conf                                                   0   0     0     0.67   0.67
                                                                                                                                                            for 0.50 Hours
7/21/2020 12:00:00 AM   Region II   VSP   BL5335   ML   PF    MHCB   7/20/2020 4:10:00 PM   0.76    7/20/2020 5:18:16 PM    7/21/2020 11:17:46 AM   0.75       09:50:00       Conf                                                   0   2     2     2.25   0.25
                                                                                                                                                            TherapeuticMo
                                                                                                                                                             dule Conf for
                                                                                                                                                              0 25 Hours
8/3/2020 12:00:00 AM    Region II   VSP   AV0848   ML   PF    MHCB   8/3/2020 3:16:00 PM    3.78     8/3/2020 4:08:32 PM     8/7/2020 1:12:50 PM    3.88       15:00:00       Conf                                                   0   0     0     0.08   0.08
                                                                                                                                                              HoldingCell
                                                                                                                                                             Conf for 0.08
                                                                                                                                                                 Hours
8/4/2020 12:00:00 AM    Region II   VSP   AV0848   ML   PF    MHCB   8/3/2020 3:16:00 PM    3.78     8/3/2020 4:08:32 PM     8/7/2020 1:12:50 PM    3.88       09:30:00       Conf                                                   0   0     0     0.5    0.42   0.08   0.08
                                                                                                                                                            TherapeuticMo
                                                                                                                                                             dule Conf for
                                                                                                                                                              0 42 Hours
8/5/2020 12:00:00 AM    Region II   VSP   AV0848   ML   PF    MHCB   8/3/2020 3:16:00 PM    3.78     8/3/2020 4:08:32 PM     8/7/2020 1:12:50 PM    3.88       10:30:00      NonCof                                                  0   0     0     0.5    0.33   0.17   0.17
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 17 Hours
8/6/2020 12:00:00 AM    Region II   VSP   AV0848   ML   PF    MHCB   8/3/2020 3:16:00 PM    3.78     8/3/2020 4:08:32 PM     8/7/2020 1:12:50 PM    3.88       08:50:00      NonCof                                                  0   0     0     0.33          0.33   0.33
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 17 Hours
8/7/2020 12:00:00 AM    Region II   VSP   AV0848   ML   PF    MHCB   8/3/2020 3:16:00 PM    3.78     8/3/2020 4:08:32 PM     8/7/2020 1:12:50 PM    3.88       08:50:00       Conf                                   09:20:00        0   0     0     0.33   0.17   0.17   0.17
                                                                                                                                                              HoldingCell                                           HoldingCell
                                                                                                                                                             Conf for 0.17                                          Conf for 0.17
                                                                                                                                                                 Hours                                                Hours
7/15/2020 12:00:00 AM   Region II   VSP   BB8741   ML   PF    MHCB   7/14/2020 4:40:00 PM   7.95    7/14/2020 5:38:14 PM    7/22/2020 3:58:33 PM    7.93       09:00:00       Conf                                                   0   2     2     2.33   0.33          0.33
                                                                                                                                                            CellFront Conf
                                                                                                                                                            for 0 17 Hours
7/16/2020 12:00:00 AM   Region II   VSP   BB8741   ML   PF    MHCB   7/14/2020 4:40:00 PM   7.95    7/14/2020 5:38:14 PM    7/22/2020 3:58:33 PM    7.93       10:00:00       Conf                                                   0   0     0     0.33   0.33          0.17
                                                                                                                                                            Standard Conf
                                                                                                                                                            for 0 17 Hours
7/17/2020 12:00:00 AM   Region II   VSP   BB8741   ML   PF    MHCB   7/14/2020 4:40:00 PM   7.95    7/14/2020 5:38:14 PM    7/22/2020 3:58:33 PM    7.93       10:00:00       Conf    11:30:00 Standard      Conf      12:00:00      0   0     0     0.58   0.58          0.17
                                                                                                                                                            CellFront Conf            Conf for 0.42 Hours           Standard Conf
                                                                                                                                                            for 0 17 Hours                                          for 0 25 Hours
7/18/2020 12:00:00 AM   Region II   VSP   BB8741   ML   PF    MHCB   7/14/2020 4:40:00 PM   7.95    7/14/2020 5:38:14 PM    7/22/2020 3:58:33 PM    7.93       15:00:00       Conf                                                   0   0     0     0.25   0.25          0.25
                                                                                                                                                            CellFront Conf
                                                                                                                                                            for 0 25 Hours
7/19/2020 12:00:00 AM   Region II   VSP   BB8741   ML   PF    MHCB   7/14/2020 4:40:00 PM   7.95    7/14/2020 5:38:14 PM    7/22/2020 3:58:33 PM    7.93       11:40:00       Conf                                                   0   0     0     0.17   0.17
                                                                                                                                                              HoldingCell
                                                                                                                                                             Conf for 0.17
                                                                                                                                                                 Hours
7/20/2020 12:00:00 AM   Region II   VSP   BB8741   ML   PF    MHCB   7/14/2020 4:40:00 PM   7.95    7/14/2020 5:38:14 PM    7/22/2020 3:58:33 PM    7.93       10:00:00      NonCof                                                  0   1     1     1.33          0.33   0.33
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 17 Hours
7/21/2020 12:00:00 AM   Region II   VSP   BB8741   ML   PF    MHCB   7/14/2020 4:40:00 PM   7.95    7/14/2020 5:38:14 PM    7/22/2020 3:58:33 PM    7.93    09:30:00 Yard     Conf                                                   0   1     1     1.33   0.33          0.08
                                                                                                                                                             Conf for 0.25
                                                                                                                                                                 Hours
7/22/2020 12:00:00 AM   Region II   VSP   BB8741   ML   PF    MHCB   7/14/2020 4:40:00 PM   7.95    7/14/2020 5:38:14 PM    7/22/2020 3:58:33 PM    7.93       09:50:00      NonCof                                    14:30:00      0   1     1     1.08          0.08   0.08
                                                                                                                                                               CellFront                                            TherapeuticMo
                                                                                                                                                             NonConf for                                             dule Conf for
                                                                                                                                                              0 08 Hours                                              0 50 Hours
7/29/2020 12:00:00 AM   Region II   VSP   BB8741   ML   PF    MHCB   7/29/2020 2:37:00 PM   0.88    7/29/2020 3:55:32 PM    8/11/2020 3:24:47 PM    12.98      14:10:00       Conf    12:45:00 Standard      Conf                    0   1     1     4.27   3.27
                                                                                                                                                            TherapeuticMo             Conf for 1.58 Hours
                                                                                                                                                             dule Conf for
                                                                                                                                                              0 17 Hours
7/30/2020 12:00:00 AM   Region II   VSP   BB8741   ML   PF    MHCB   7/29/2020 2:37:00 PM   0.88    7/29/2020 3:55:32 PM    8/11/2020 3:24:47 PM    12.98      10:30:00      NonCof                                                  0   0     0     0.33          0.33   0.33
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 17 Hours
7/31/2020 12:00:00 AM   Region II   VSP   BB8741   ML   PF    MHCB   ##################     11.96   7/29/2020 3:55:32 PM    8/11/2020 3:24:47 PM    12.98      11:45:00       Conf    11:25:00 HoldingCell   Conf      11:55:00      0   2.5   2.5   3.02   0.52
                                                                                                                                                            Standard Conf              Conf for 0.18 Hours          Standard Conf
                                                                                                                                                            for 0 17 Hours                                          for 0 25 Hours
8/1/2020 12:00:00 AM    Region II   VSP   BB8741   ML   PF    MHCB   ##################     11.96   7/29/2020 3:55:32 PM    8/11/2020 3:24:47 PM    12.98      09:00:00      NonCof                                                  0   0     0     0.3           0.3    0.3
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 05 Hours
8/2/2020 12:00:00 AM    Region II   VSP   BB8741   ML   PF    MHCB   ##################     11.96   7/29/2020 3:55:32 PM    8/11/2020 3:24:47 PM    12.98      08:20:00      NonCof                                                  0   0     0     0.17          0.17   0.17
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 00 Hours
8/3/2020 12:00:00 AM    Region II   VSP   BB8741   ML   PF    MHCB   ##################     11.96   7/29/2020 3:55:32 PM    8/11/2020 3:24:47 PM    12.98      09:30:00      NonCof                                                  1   0     1     1.17    1     0.17   0.17
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 08 Hours
8/4/2020 12:00:00 AM    Region II   VSP   BB8741   ML   PF    MHCB   ##################     11.96   7/29/2020 3:55:32 PM    8/11/2020 3:24:47 PM    12.98      09:55:00      NonCof        15:12:00          Conf                    0   0     0     0.78   0.62   0.17   0.17
                                                                                                                                                               CellFront              TherapeuticModule
                                                                                                                                                             NonConf for              Conf for 0.62 Hours
                                                                                                                                                              0 08 Hours
                                                           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 91 of 114

8/5/2020 12:00:00 AM    Region II    VSP   BB8741   ML    PF    MHCB    ##################     11.96   7/29/2020 3:55:32 PM   8/11/2020 3:24:47 PM    12.98      10:00:00      NonCof                                     10:30:00      0   1     1     1.08          0.08   0.08
                                                                                                                                                                 CellFront                                             TherapeuticMo
                                                                                                                                                                NonConf for                                             dule Conf for
                                                                                                                                                                0 08 Hours                                               0 42 Hours
8/6/2020 12:00:00 AM    Region II    VSP   BB8741   ML    PF    MHCB    ##################     11.96   7/29/2020 3:55:32 PM   8/11/2020 3:24:47 PM    12.98      09:10:00      NonCof    14:30:00 NonCof      NonCof                    0   0     0     0.75          0.25   0.25
                                                                                                                                                                 CellFront                  0.50 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                0 08 Hours
8/7/2020 12:00:00 AM    Region II    VSP   BB8741   ML    PF    MHCB    ##################     11.96   7/29/2020 3:55:32 PM   8/11/2020 3:24:47 PM    12.98      07:50:00      NonCof                                                   1   2.5   3.5   3.83    1     0.33   0.33
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 17 Hours
8/8/2020 12:00:00 AM    Region II    VSP   BB8741   ML    PF    MHCB    ##################     11.96   7/29/2020 3:55:32 PM   8/11/2020 3:24:47 PM    12.98      08:30:00      NonCof                                                   0   0     0     0.05          0.05   0.05
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 00 Hours
8/9/2020 12:00:00 AM    Region II    VSP   BB8741   ML    PF    MHCB    ##################     11.96   7/29/2020 3:55:32 PM   8/11/2020 3:24:47 PM    12.98      07:50:00      NonCof                                                   0   0     0     0.68          0.68   0.68
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 60 Hours
8/10/2020 12:00:00 AM   Region II    VSP   BB8741   ML    PF    MHCB    ##################     11.96   7/29/2020 3:55:32 PM   8/11/2020 3:24:47 PM    12.98      11:05:00      NonCof                                                   0   0     0     0.08          0.08   0.08
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 08 Hours
8/11/2020 12:00:00 AM   Region II    VSP   BB8741   ML    PF    MHCB    ##################     11.96   7/29/2020 3:55:32 PM   8/11/2020 3:24:47 PM    12.98      10:20:00      NonCof                                     10:50:00      0   0     0     0.08          0.08   0.08
                                                                                                                                                                 CellFront                                             TherapeuticMo
                                                                                                                                                                NonConf for                                             dule Conf for
                                                                                                                                                                0 08 Hours                                               0 17 Hours
7/15/2020 12:00:00 AM   Region II    VSP   BF5280   ML    PF    ACUTE   6/26/2020 2:38:00 PM   52.8    6/17/2020 3:48:33 PM   7/15/2020 9:51:02 AM    27.75      09:15:00       Conf                                                    0   0     0     0.25   0.25          0.25
                                                                                                                                                              CellFront Conf
                                                                                                                                                              for 0 25 Hours
8/7/2020 12:00:00 AM    Region II    VSP   BK9043   ML    PF    MHCB    8/7/2020 1:35:00 PM    3.01    8/7/2020 3:44:14 PM    8/10/2020 7:51:36 PM    3.17       08:29:00       Conf                                                    0   0     0     0.53   0.53
                                                                                                                                                              Standard Conf
                                                                                                                                                              for 0 20 Hours
8/8/2020 12:00:00 AM    Region II    VSP   BK9043   ML    PF    MHCB    8/7/2020 1:35:00 PM    3.01    8/7/2020 3:44:14 PM    8/10/2020 7:51:36 PM    3.17       08:33:00      NonCof                                                   0   0     0     0.13          0.13   0.13
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 05 Hours
8/9/2020 12:00:00 AM    Region II    VSP   BK9043   ML    PF    MHCB    8/7/2020 1:35:00 PM    3.01    8/7/2020 3:44:14 PM    8/10/2020 7:51:36 PM    3.17       07:56:00      NonCof                                                   0   0     0     0.38   0.33   0.05   0.05
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 05 Hours
8/10/2020 12:00:00 AM   Region II    VSP   BK9043   ML    PF    MHCB    8/7/2020 1:35:00 PM    3.01    8/7/2020 3:44:14 PM    8/10/2020 7:51:36 PM    3.17       10:05:00      NonCof                                    12:50:00       0   0     0     0.17          0.17   0.17
                                                                                                                                                                 CellFront                                               CellFront
                                                                                                                                                                NonConf for                                             NonCof 0.17
                                                                                                                                                                0 17 Hours                                                Hours
8/9/2020 12:00:00 AM    Region II    VSP   BL1636   ASU   ASU   MHCB    8/9/2020 8:29:00 PM    0.58    8/9/2020 8:53:28 PM    8/10/2020 1:30:56 PM    0.69       12:35:00       Conf                                                    0   0     0     0.42   0.42
                                                                                                                                                              Standard Conf
                                                                                                                                                              for 0 42 Hours
8/10/2020 12:00:00 AM   Region II    VSP   BL1636   ASU   ASU   MHCB    8/9/2020 8:29:00 PM    0.58    8/9/2020 8:53:28 PM    8/10/2020 1:30:56 PM    0.69       09:45:00      NonCof                                                   0   0     0     0.17          0.17   0.17
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 17 Hours
8/17/2020 12:00:00 AM   Region II    VSP   BL1636   ASU   ASU   MHCB    8/17/2020 8:53:00 AM   1.03    8/17/2020 9:06:02 AM   8/17/2020 3:44:58 PM    0.28       08:10:00       Conf                                                    0   0     0     0.25   0.25
                                                                                                                                                               Bedside Conf
                                                                                                                                                              for 0 25 Hours
7/15/2020 12:00:00 AM   Region II    VSP   BL5480   ASU   ASU   MHCB    7/12/2020 3:30:00 PM   2.91    7/12/2020 3:53:08 PM   7/17/2020 3:40:14 PM    4.99       08:35:00      NonCof                                     12:50:00      0   1     1     1.08          0.08   0.08
                                                                                                                                                                 CellFront                                             Standard Conf
                                                                                                                                                                NonConf for                                            for 0.17 Hours
                                                                                                                                                                0 08 Hours
8/15/2020 12:00:00 AM   Region II    VSP   BL6023   ML    EOP   MHCB    8/15/2020 7:26:00 PM   0.6     8/15/2020 7:48:44 PM   8/16/2020 11:03:44 AM   0.64                                                                              0   0     0      0                          NSG at 15:00
8/16/2020 12:00:00 AM   Region II    VSP   BL6023   ML     PF   MHCB    8/15/2020 7:26:00 PM   0.6     8/15/2020 7:48:44 PM   8/16/2020 11:03:44 AM   0.64                                                                              0   0     0      0
 8/5/2020 12:00:00 AM   Region II    VSP   BL8062   ML    EOP   MHCB     8/5/2020 3:10:00 PM   0.78     8/5/2020 3:55:12 PM    8/6/2020 11:52:49 AM   0.83       14:00:00       Conf                                                    1   1     2     2.83   0.83    1
                                                                                                                                                              Standard Conf
                                                                                                                                                              for 0 33 Hours
8/6/2020 12:00:00 AM    Region II    VSP   BL8062   ML    PF    MHCB    8/5/2020 3:10:00 PM    0.78    8/5/2020 3:55:12 PM    8/6/2020 11:52:49 AM    0.83       09:20:00      NonCof                                                   0   1     1     1.17          0.17   0.17
                                                                                                                                                                 CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                                0 17 Hours
7/16/2020 12:00:00 AM   Region III   ASP   BI7611   ML    PF    MHCB    7/16/2020 4:56:00 PM   6.87    7/16/2020 7:36:54 PM   7/24/2020 8:57:29 AM    7.56       15:34:00       Conf                                                    0   0     0      1      1
                                                                                                                                                              TherapeuticMo
                                                                                                                                                               dule Conf for
                                                                                                                                                                1 00 Hours
7/17/2020 12:00:00 AM   Region III   ASP   BI7611   ML    OHU   MHCB    7/16/2020 4:56:00 PM   6.87    7/16/2020 7:36:54 PM   7/24/2020 8:57:29 AM    7.56       08:50:00       Conf    16:23:00 Standard      Conf                     0   0     0     2.05   2.05
                                                                                                                                                              Standard Conf             Conf for 0.60 Hours
                                                                                                                                                              for 0 87 Hours
7/18/2020 12:00:00 AM   Region III   ASP   BI7611   ML    OHU   MHCB    7/16/2020 4:56:00 PM   6.87    7/16/2020 7:36:54 PM   7/24/2020 8:57:29 AM    7.56       14:11:00       Conf                                                    0   0     0     0.18   0.18
                                                                                                                                                              TherapeuticMo
                                                                                                                                                               dule Conf for
                                                                                                                                                                0 18 Hours
7/19/2020 12:00:00 AM   Region III   ASP   BI7611   ML    OHU   MHCB    7/16/2020 4:56:00 PM   6.87    7/16/2020 7:36:54 PM   7/24/2020 8:57:29 AM    7.56       13:07:00       Conf                                                    0   0     0     0.27   0.27
                                                                                                                                                              TherapeuticMo
                                                                                                                                                               dule Conf for
                                                                                                                                                                0 27 Hours
7/20/2020 12:00:00 AM   Region III   ASP   BI7611   ML    OHU   MHCB    7/16/2020 4:56:00 PM   6.87    7/16/2020 7:36:54 PM   7/24/2020 8:57:29 AM    7.56                              11:31:00 Standard      Conf                     0   0     0     0.4    0.4
                                                                                                                                                                                        Conf for 0.40 Hours
7/21/2020 12:00:00 AM   Region III   ASP   BI7611   ML    OHU   MHCB    7/16/2020 4:56:00 PM   6.87    7/16/2020 7:36:54 PM   7/24/2020 8:57:29 AM    7.56       10:50:00       Conf                                      10:50:00      0   0     0     0.42   0.42
                                                                                                                                                              TherapeuticMo                                            TherapeuticMo
                                                                                                                                                               dule Conf for                                            dule Conf for
                                                                                                                                                                0 42 Hours                                               0 42 Hours
7/22/2020 12:00:00 AM   Region III   ASP   BI7611   ML    OHU   MHCB    7/16/2020 4:56:00 PM   6.87    7/16/2020 7:36:54 PM   7/24/2020 8:57:29 AM    7.56       12:29:00       Conf                                                    0   0     0     0.4    0.4
                                                                                                                                                              TherapeuticMo
                                                                                                                                                               dule Conf for
                                                                                                                                                                0 40 Hours
7/23/2020 12:00:00 AM   Region III   ASP   BI7611   ML    OHU   MHCB    7/16/2020 4:56:00 PM   6.87    7/16/2020 7:36:54 PM   7/24/2020 8:57:29 AM    7.56       13:01:00       Conf         13:00:00          Conf       13:00:00      0   0     0     1.18   1.18
                                                                                                                                                              TherapeuticMo             TherapeuticModule              TherapeuticMo
                                                                                                                                                               dule Conf for            Conf for 0.75 Hours             dule Conf for
                                                                                                                                                                0 43 Hours                                               0 50 Hours
7/16/2020 12:00:00 AM   Region III   ASP   BK5129   ML    PF    MHCB    7/16/2020 4:05:00 PM   12.09   7/16/2020 4:45:37 PM   7/28/2020 7:56:08 PM    12.13      15:29:00       Conf                                                    0   0     0     1.6    1.6
                                                                                                                                                              Standard Conf
                                                                                                                                                              for 0 53 Hours
7/17/2020 12:00:00 AM   Region III   ASP   BK5129   ML    OHU   MHCB    7/16/2020 4:05:00 PM   12.09   7/16/2020 4:45:37 PM   7/28/2020 7:56:08 PM    12.13      09:44:00       Conf    16:59:00 Standard      Conf                     0   0     0     2.85   2.85
                                                                                                                                                              Standard Conf             Conf for 0.88 Hours
                                                                                                                                                              for 1 10 Hours
7/18/2020 12:00:00 AM   Region III   ASP   BK5129   ML    OHU   MHCB    7/16/2020 4:05:00 PM   12.09   7/16/2020 4:45:37 PM   7/28/2020 7:56:08 PM    12.13      14:29:00       Conf                                                    0   0     0     0.25   0.25
                                                                                                                                                              TherapeuticMo
                                                                                                                                                               dule Conf for
                                                                                                                                                                0 25 Hours
7/19/2020 12:00:00 AM   Region III   ASP   BK5129   ML    OHU   MHCB    7/16/2020 4:05:00 PM   12.09   7/16/2020 4:45:37 PM   7/28/2020 7:56:08 PM    12.13      12:04:00       Conf                                                    0   0     0     0.45   0.45
                                                                                                                                                              TherapeuticMo
                                                                                                                                                               dule Conf for
                                                                                                                                                                0 45 Hours
7/20/2020 12:00:00 AM   Region III   ASP   BK5129   ML    OHU   MHCB    7/16/2020 4:05:00 PM   12.09   7/16/2020 4:45:37 PM   7/28/2020 7:56:08 PM    12.13      15:00:00       Conf                                                    0   0     0     0.5    0.5
                                                                                                                                                              TherapeuticMo
                                                                                                                                                               dule Conf for
                                                                                                                                                                0 50 Hours
7/21/2020 12:00:00 AM   Region III   ASP   BK5129   ML    OHU   MHCB    7/16/2020 4:05:00 PM   12.09   7/16/2020 4:45:37 PM   7/28/2020 7:56:08 PM    12.13      11:15:00       Conf    11:20:00 Standard      Conf       11:15:00      0   0     0     0.85   0.85
                                                                                                                                                              TherapeuticMo             Conf for 0.50 Hours            TherapeuticMo
                                                                                                                                                               dule Conf for                                            dule Conf for
                                                                                                                                                                0 35 Hours                                               0 35 Hours
7/22/2020 12:00:00 AM   Region III   ASP   BK5129   ML    OHU   MHCB    7/16/2020 4:05:00 PM   12.09   7/16/2020 4:45:37 PM   7/28/2020 7:56:08 PM    12.13      12:53:00       Conf                                                    0   0     0     0.78   0.78
                                                                                                                                                              TherapeuticMo
                                                                                                                                                               dule Conf for
                                                                                                                                                                0 78 Hours
                                                          Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 92 of 114

7/23/2020 12:00:00 AM   Region III   ASP   BK5129   ML   OHU   MHCB    7/16/2020 4:05:00 PM   12.09   7/16/2020 4:45:37 PM   7/28/2020 7:56:08 PM    12.13      15:26:00       Conf                                                   0   0   0   0.13   0.13
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 13 Hours
7/24/2020 12:00:00 AM   Region III   ASP   BK5129   ML   OHU   MHCB    7/16/2020 4:05:00 PM   12.09   7/16/2020 4:45:37 PM   7/28/2020 7:56:08 PM    12.13      14:06:00       Conf    11:12:00 Standard      Conf                    0   0   0   0.95   0.95
                                                                                                                                                             TherapeuticMo             Conf for 0.55 Hours
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 40 Hours
7/25/2020 12:00:00 AM   Region III   ASP   BK5129   ML   OHU   MHCB    7/16/2020 4:05:00 PM   12.09   7/16/2020 4:45:37 PM   7/28/2020 7:56:08 PM    12.13      09:25:00       Conf                                                   0   0   0   0.33   0.33
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 33 Hours
7/26/2020 12:00:00 AM   Region III   ASP   BK5129   ML   OHU   MHCB    7/16/2020 4:05:00 PM   12.09   7/16/2020 4:45:37 PM   7/28/2020 7:56:08 PM    12.13      11:24:00       Conf                                                   0   0   0   0.27   0.27
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 27 Hours
7/27/2020 12:00:00 AM   Region III   ASP   BK5129   ML   OHU   MHCB    7/16/2020 4:05:00 PM   12.09   7/16/2020 4:45:37 PM   7/28/2020 7:56:08 PM    12.13      15:00:00       Conf    09:34:00 Standard      Conf                    0   0   0   1.3    1.3
                                                                                                                                                             TherapeuticMo             Conf for 0.45 Hours
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 85 Hours
7/28/2020 12:00:00 AM   Region III   ASP   BK5129   ML   OHU   MHCB    7/16/2020 4:05:00 PM   12.09   7/16/2020 4:45:37 PM   7/28/2020 7:56:08 PM    12.13      13:00:00       Conf                                     13:04:00      0   0   0   0.5    0.5
                                                                                                                                                             TherapeuticMo                                           TherapeuticMo
                                                                                                                                                              dule Conf for                                           dule Conf for
                                                                                                                                                               0 50 Hours                                              0 43 Hours
7/31/2020 12:00:00 AM   Region III   ASP   P64144   ML   PF    MHCB    7/31/2020 1:08:00 PM   11.27   7/31/2020 3:01:50 PM   8/11/2020 8:30:59 PM    11.23      12:23:00       Conf                                                   0   0   0   1.7    1.7
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 87 Hours
8/1/2020 12:00:00 AM    Region III   ASP   P64144   ML   OHU   MHCB    7/31/2020 1:08:00 PM   11.27   7/31/2020 3:01:50 PM   8/11/2020 8:30:59 PM    11.23      16:51:00       Conf                                                   0   0   0   0.5    0.5
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 50 Hours
8/2/2020 12:00:00 AM    Region III   ASP   P64144   ML   OHU   MHCB    7/31/2020 1:08:00 PM   11.27   7/31/2020 3:01:50 PM   8/11/2020 8:30:59 PM    11.23      14:02:00       Conf                                                   0   0   0   0.55   0.55
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 55 Hours
8/3/2020 12:00:00 AM    Region III   ASP   P64144   ML   OHU   MHCB    7/31/2020 1:08:00 PM   11.27   7/31/2020 3:01:50 PM   8/11/2020 8:30:59 PM    11.23      10:00:00       Conf    13:58:00 Standard      Conf      12:00:00      0   0   0   1.45   1.45
                                                                                                                                                             TherapeuticMo             Conf for 0.45 Hours           TherapeuticMo
                                                                                                                                                              dule Conf for                                           dule Conf for
                                                                                                                                                               1 00 Hours                                              0 33 Hours
8/4/2020 12:00:00 AM    Region III   ASP   P64144   ML   OHU   MHCB    7/31/2020 1:08:00 PM   11.27   7/31/2020 3:01:50 PM   8/11/2020 8:30:59 PM    11.23      13:34:00       Conf                                                   0   0   0   0.8    0.8
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 80 Hours
8/5/2020 12:00:00 AM    Region III   ASP   P64144   ML   OHU   MHCB    7/31/2020 1:08:00 PM   11.27   7/31/2020 3:01:50 PM   8/11/2020 8:30:59 PM    11.23      13:00:00       Conf    13:06:00 HoldingCell   Conf                    0   0   0   1.48   1.48
                                                                                                                                                             TherapeuticMo              Conf for 0.65 Hours
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 83 Hours
8/6/2020 12:00:00 AM    Region III   ASP   P64144   ML   OHU   MHCB    7/31/2020 1:08:00 PM   11.27   7/31/2020 3:01:50 PM   8/11/2020 8:30:59 PM    11.23      12:40:00       Conf                                     13:15:00      0   0   0   0.5    0.5
                                                                                                                                                             TherapeuticMo                                           TherapeuticMo
                                                                                                                                                              dule Conf for                                           dule Conf for
                                                                                                                                                               0 50 Hours                                              0 35 Hours
8/7/2020 12:00:00 AM    Region III   ASP   P64144   ML   OHU   MHCB    7/31/2020 1:08:00 PM   11.27   7/31/2020 3:01:50 PM   8/11/2020 8:30:59 PM    11.23      11:00:00       Conf    13:37:00 Standard      Conf                    0   0   0   1.75   1.75
                                                                                                                                                             TherapeuticMo             Conf for 1.00 Hours
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 75 Hours
8/8/2020 12:00:00 AM    Region III   ASP   P64144   ML   OHU   MHCB    7/31/2020 1:08:00 PM   11.27   7/31/2020 3:01:50 PM   8/11/2020 8:30:59 PM    11.23      12:26:00       Conf                                                   0   0   0   0.4    0.4
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 40 Hours
8/9/2020 12:00:00 AM    Region III   ASP   P64144   ML   OHU   MHCB    7/31/2020 1:08:00 PM   11.27   7/31/2020 3:01:50 PM   8/11/2020 8:30:59 PM    11.23      10:05:00       Conf                                                   0   0   0   0.18   0.18
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 18 Hours
8/10/2020 12:00:00 AM   Region III   ASP   P64144   ML   OHU   MHCB    7/31/2020 1:08:00 PM   11.27   7/31/2020 3:01:50 PM   8/11/2020 8:30:59 PM    11.23      14:18:00       Conf                                                   0   0   0   0.43   0.43
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 43 Hours
8/11/2020 12:00:00 AM   Region III   ASP   P64144   ML   OHU   MHCB    7/31/2020 1:08:00 PM   11.27   7/31/2020 3:01:50 PM   8/11/2020 8:30:59 PM    11.23                                                              13:00:00      0   0   0    0
                                                                                                                                                                                                                     TherapeuticMo
                                                                                                                                                                                                                      dule Conf for
                                                                                                                                                                                                                       0 33 Hours
 8/8/2020 12:00:00 AM   Region III   ASP   V11284   ML    PF   MHCB    8/8/2020 10:07:00 AM   3.39    8/8/2020 11:45:34 AM   8/11/2020 9:04:50 PM    3.39                                                                             0   0   0    0
 8/9/2020 12:00:00 AM   Region III   ASP   V11284   ML   OHU   MHCB    8/8/2020 10:07:00 AM   3.39    8/8/2020 11:45:34 AM   8/11/2020 9:04:50 PM    3.39                                                                             0   0   0    0
8/10/2020 12:00:00 AM   Region III   ASP   V11284   ML   OHU   MHCB    8/8/2020 10:07:00 AM   3.39    8/8/2020 11:45:34 AM   8/11/2020 9:04:50 PM    3.39       14:44:00       Conf    12:17:00 Standard      Conf                    0   0   0   1.23   1.23
                                                                                                                                                             TherapeuticMo             Conf for 0.72 Hours
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 52 Hours
8/11/2020 12:00:00 AM   Region III   ASP   V11284   ML   OHU   MHCB    8/8/2020 10:07:00 AM   3.39    8/8/2020 11:45:34 AM   8/11/2020 9:04:50 PM    3.39       11:00:00       Conf                                     13:25:00      0   0   0   0.5    0.5
                                                                                                                                                             TherapeuticMo                                           TherapeuticMo
                                                                                                                                                              dule Conf for                                           dule Conf for
                                                                                                                                                               0 50 Hours                                              0 33 Hours
7/15/2020 12:00:00 AM   Region III   ASP   BF9001   ML   OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM   7/29/2020 12:06:28 PM   31.59                             13:30:00 HoldingCell   Conf                    0   0   0   0.4    0.4
                                                                                                                                                                                        Conf for 0.40 Hours
7/16/2020 12:00:00 AM   Region III   ASP   BF9001   ML   OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM   7/29/2020 12:06:28 PM   31.59      12:27:00       Conf                                                   0   0   0   0.2    0.2
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 20 Hours
7/17/2020 12:00:00 AM   Region III   ASP   BF9001   ML   OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM   7/29/2020 12:06:28 PM   31.59                             14:31:00 Standard      Conf                    0   0   0   1.87   1.87
                                                                                                                                                                                       Conf for 1.87 Hours
7/18/2020 12:00:00 AM   Region III   ASP   BF9001   ML   OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM   7/29/2020 12:06:28 PM   31.59      13:20:00       Conf                                                   0   0   0   0.5    0.5
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 50 Hours
7/19/2020 12:00:00 AM   Region III   ASP   BF9001   ML   OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM   7/29/2020 12:06:28 PM   31.59      14:31:00      NonCof                                                  0   0   0   0.02          0.02   0.02
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 02 Hours
7/20/2020 12:00:00 AM   Region III   ASP   BF9001   ML   OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM   7/29/2020 12:06:28 PM   31.59                             11:57:00 Standard      Conf                    0   0   0   0.72   0.72
                                                                                                                                                                                       Conf for 0.72 Hours
7/21/2020 12:00:00 AM   Region III   ASP   BF9001   ML   OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM   7/29/2020 12:06:28 PM   31.59      10:00:00       Conf                                                   0   0   0   0.25   0.25
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 25 Hours
7/22/2020 12:00:00 AM   Region III   ASP   BF9001   ML   OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM   7/29/2020 12:06:28 PM   31.59      11:00:00       Conf                                                   0   0   0   0.75   0.75
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 75 Hours
7/23/2020 12:00:00 AM   Region III   ASP   BF9001   ML   OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM   7/29/2020 12:06:28 PM   31.59      15:57:00       Conf         14:02:00          Conf                    0   0   0   0.97   0.97
                                                                                                                                                             TherapeuticMo             TherapeuticModule
                                                                                                                                                              dule Conf for            Conf for 0.97 Hours
                                                                                                                                                               0 00 Hours
7/24/2020 12:00:00 AM   Region III   ASP   BF9001   ML   OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM   7/29/2020 12:06:28 PM   31.59      14:33:00       Conf                                                   0   0   0   0.63   0.63
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 63 Hours
7/25/2020 12:00:00 AM   Region III   ASP   BF9001   ML   OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM   7/29/2020 12:06:28 PM   31.59      09:00:00      NonCof                                                  0   0   0   0.02          0.02   0.02
                                                                                                                                                                CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                               0 02 Hours
7/26/2020 12:00:00 AM   Region III   ASP   BF9001   ML   OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM   7/29/2020 12:06:28 PM   31.59      13:45:00       Conf                                                   0   0   0   0.33   0.33
                                                                                                                                                             TherapeuticMo
                                                                                                                                                              dule Conf for
                                                                                                                                                               0 33 Hours
                                                           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 93 of 114

7/27/2020 12:00:00 AM   Region III   ASP   BF9001   ML    OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM    7/29/2020 12:06:28 PM   31.59      16:00:00       Conf    08:38:00 Standard       Conf                     0   0   0   1.08   1.08
                                                                                                                                                               TherapeuticMo             Conf for 0.58 Hours
                                                                                                                                                                dule Conf for
                                                                                                                                                                 0 50 Hours
7/28/2020 12:00:00 AM   Region III   ASP   BF9001   ML    OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM    7/29/2020 12:06:28 PM   31.59      13:45:00       Conf                                                     0   0   0   0.42   0.42
                                                                                                                                                               TherapeuticMo
                                                                                                                                                                dule Conf for
                                                                                                                                                                 0 42 Hours
7/29/2020 12:00:00 AM   Region III   ASP   BF9001   ML    OHU   ACUTE   7/13/2020 2:48:00 PM   31.83   6/27/2020 9:55:18 PM    7/29/2020 12:06:28 PM   31.59                                                                              0   0   0    0
7/15/2020 12:00:00 AM   Region III   ASP   BK1144   ML    OHU   MHCB    6/28/2020 6:55:00 PM   16.71   6/28/2020 8:18:29 PM     7/15/2020 8:26:17 PM   17.01      10:28:00       Conf    11:25:00 HoldingCell    Conf       10:58:00      0   0   0   0.9    0.9
                                                                                                                                                               TherapeuticMo              Conf for 0.43 Hours            TherapeuticMo
                                                                                                                                                                dule Conf for                                             dule Conf for
                                                                                                                                                                 0 47 Hours                                                0 73 Hours
8/2/2020 12:00:00 AM    Region III   ASP   BK1144   ML    PF    MHCB    8/2/2020 7:13:00 AM    1.47     8/2/2020 7:46:55 AM     8/3/2020 8:06:29 PM    1.51       07:05:00       Conf                                                     0   0   0   0.5    0.5
                                                                                                                                                               TherapeuticMo
                                                                                                                                                                dule Conf for
                                                                                                                                                                 0 50 Hours
8/3/2020 12:00:00 AM    Region III   ASP   BK1144   ML    OHU   MHCB    8/2/2020 7:13:00 AM    1.47     8/2/2020 7:46:55 AM     8/3/2020 8:06:29 PM    1.51       10:00:00       Conf    13:40:00 Standard       Conf       14:00:00      0   0   0   1.62   1.62
                                                                                                                                                               TherapeuticMo             Conf for 0.28 Hours             TherapeuticMo
                                                                                                                                                                dule Conf for                                             dule Conf for
                                                                                                                                                                 0 50 Hours                                                0 25 Hours
8/16/2020 12:00:00 AM   Region III   ASP   BJ6132   ML     PF   MHCB    8/15/2020 6:18:00 PM   2.64    8/16/2020 9:16:49 AM                            2.02                                                                               0   0   0    0
8/17/2020 12:00:00 AM   Region III   ASP   BJ6132   ML    OHU   MHCB    8/15/2020 6:18:00 PM   2.64    8/16/2020 9:16:49 AM                            2.02       14:00:00       Conf    13:59:00 Standard       Conf                     0   0   0   1.43   1.43
                                                                                                                                                               Standard Conf             Conf for 0.48 Hours
                                                                                                                                                               for 0 47 Hours
8/18/2020 12:00:00 AM   Region III   ASP   BJ6132   ML    OHU   MHCB    8/15/2020 6:18:00 PM   2.64    8/16/2020 9:16:49 AM                            2.02                                                                               0   0   0    0
8/12/2020 12:00:00 AM   Region III   CCI   G46303   ML     PF   MHCB    ##################     0.6     8/12/2020 10:57:30 PM   8/13/2020 7:23:36 PM    0.85      11:00:00       NonCof                                                    0   0   0   1.6           1.6    1.6
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                1 60 Hours
8/13/2020 12:00:00 AM   Region III   CCI   G46303   ASU   ASU   MHCB    ##################      0.6    8/12/2020 10:57:30 PM   8/13/2020 7:23:36 PM    0.85      12:45:00       NonCof                                                    0   0   0   0.5           0.5    0.5
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 50 Hours
8/6/2020 12:00:00 AM    Region III   CCI   T50230   ASU   ASU   MHCB    8/6/2020 1:02:00 PM    0.98     8/6/2020 4:53:47 PM     8/7/2020 6:40:42 PM    1.07                               10:30:00 NonCof       NonCof                    0   0   0    1
                                                                                                                                                                                             0.25 Hours
8/7/2020 12:00:00 AM    Region III   CCI   T50230   ML    SNY   MHCB    8/6/2020 1:02:00 PM    0.98     8/6/2020 4:53:47 PM     8/7/2020 6:40:42 PM    1.07       11:15:00       Conf                                                     0   0   0   1.4    1.07   0.33   0.33
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 1 07 Hours
 8/8/2020 12:00:00 AM   Region III   CCI   G16403   ML    SNY   MHCB     8/8/2020 6:01:00 PM   0.79     8/8/2020 9:01:29 PM    8/9/2020 4:46:44 PM     0.82                                                                               0   0   0    0
 8/9/2020 12:00:00 AM   Region III   CCI   G16403   ML    SNY   MHCB     8/8/2020 6:01:00 PM   0.79     8/8/2020 9:01:29 PM    8/9/2020 4:46:44 PM     0.82                                                                               0   0   0    0
8/11/2020 12:00:00 AM   Region III   CCI   E81080   ML    SNY   MHCB    8/11/2020 8:05:00 PM   1.64    8/11/2020 8:33:48 PM    8/13/2020 4:18:27 PM    1.82      17:15:00       NonCof                                                    0   0   0   2.75          2.75          NSG at 12:34
                                                                                                                                                                HoldingCell
                                                                                                                                                                NonConf for
                                                                                                                                                                2 75 Hours
8/12/2020 12:00:00 AM   Region III   CCI   E81080   ML    SNY   MHCB    8/11/2020 8:05:00 PM   1.64    8/11/2020 8:33:48 PM    8/13/2020 4:18:27 PM    1.82                                                                               0   0   0    0
8/13/2020 12:00:00 AM   Region III   CCI   E81080   ML    SNY   MHCB    8/11/2020 8:05:00 PM   1.64    8/11/2020 8:33:48 PM    8/13/2020 4:18:27 PM    1.82                                                                 10:00:00      0   0   0    0
                                                                                                                                                                                                                         Standard Conf
                                                                                                                                                                                                                         for 0 75 Hours
8/11/2020 12:00:00 AM   Region III   CCI   BA5819   ML    SNY   MHCB    8/11/2020 1:38:00 PM   1.92    8/11/2020 3:26:53 PM    8/13/2020 2:36:14 PM    1.97       10:20:00      NonCof   12:53:00 Standard       Conf                     0   0   0   2.03   1.2    0.83
                                                                                                                                                               TherapeuticMo             Conf for 0.30 Hours
                                                                                                                                                                dule NonConf
                                                                                                                                                               for 0 83 Hours
8/12/2020 12:00:00 AM   Region III   CCI   BA5819   ML    SNY   MHCB    8/11/2020 1:38:00 PM   1.92    8/11/2020 3:26:53 PM    8/13/2020 2:36:14 PM    1.97                              14:33:00 Standard       Conf                     0   0   0   0.1    0.1
                                                                                                                                                                                         Conf for 0.10 Hours
8/13/2020 12:00:00 AM   Region III   CCI   BA5819   ML    SNY   MHCB    8/11/2020 1:38:00 PM   1.92    8/11/2020 3:26:53 PM    8/13/2020 2:36:14 PM    1.97       09:45:00      NonCof                                     11:15:00       0   0   0   0.25          0.25   0.25
                                                                                                                                                                  CellFront                                                CellFront
                                                                                                                                                                 NonConf for                                              NonCof 0.17
                                                                                                                                                                 0 25 Hours                                                 Hours
7/23/2020 12:00:00 AM   Region III   CCI   P90209   ML    SNY   MHCB    7/23/2020 2:27:00 PM   0.95    7/23/2020 3:52:48 PM    7/24/2020 9:10:52 PM    1.22       13:54:00      NonCof   11:22:00 Standard       Conf                     0   0   0   5.5    4.15   1.35
                                                                                                                                                               TherapeuticMo             Conf for 1.38 Hours
                                                                                                                                                                dule NonConf
                                                                                                                                                               for 1 35 Hours
7/24/2020 12:00:00 AM   Region III   CCI   P90209   ML    SNY   MHCB    7/23/2020 2:27:00 PM   0.95    7/23/2020 3:52:48 PM    7/24/2020 9:10:52 PM    1.22       11:12:00       Conf                                                     0   0   0   2.1    2.1                  NSG at 13:10
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 1 05 Hours
7/24/2020 12:00:00 AM   Region III   CCI   BI2562   ML    SNY   MHCB    7/24/2020 4:09:00 PM   2.92    7/24/2020 6:35:59 PM    7/27/2020 9:20:34 PM    3.11       11:30:00       Conf    13:20:00 Standard       Conf                     0   0   0   2.25   2.25
                                                                                                                                                               Standard Conf             Conf for 0.67 Hours
                                                                                                                                                               for 0 75 Hours
7/25/2020 12:00:00 AM   Region III   CCI   BI2562   ML    SNY   MHCB    7/24/2020 4:09:00 PM   2.92    7/24/2020 6:35:59 PM    7/27/2020 9:20:34 PM    3.11                                                                               0   0   0    0
7/26/2020 12:00:00 AM   Region III   CCI   BI2562   ML    SNY   MHCB    7/24/2020 4:09:00 PM   2.92    7/24/2020 6:35:59 PM    7/27/2020 9:20:34 PM    3.11                                                                               0   0   0    0
7/27/2020 12:00:00 AM   Region III   CCI   BI2562   ML    SNY   MHCB    7/24/2020 4:09:00 PM   2.92    7/24/2020 6:35:59 PM    7/27/2020 9:20:34 PM    3.11      11:30:00       NonCof                                                    0   0   0   0.5           0.5    0.5
                                                                                                                                                                 CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                                0 50 Hours
7/16/2020 12:00:00 AM   Region III   CCI   BE4753   ML    PF    MHCB    7/16/2020 4:26:00 PM   0.75    7/16/2020 6:39:43 PM    7/17/2020 6:46:54 PM     1        16:15:00        Conf                                                     0   0   0   1.87   1.87                 NSG at 09:55
                                                                                                                                                               HoldingCell
                                                                                                                                                               Conf for 1.87
                                                                                                                                                                   Hours
7/17/2020 12:00:00 AM   Region III   CCI   BE4753   ASU   ASU   MHCB    7/16/2020 4:26:00 PM   0.75    7/16/2020 6:39:43 PM    7/17/2020 6:46:54 PM     1        11:10:00       NonCof                                                    0   0   0   0.42          0.42   0.42
                                                                                                                                                                 CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                                0 42 Hours
7/15/2020 12:00:00 AM   Region III   CCI   BH2815   ML    SNY   MHCB    7/10/2020 4:22:00 PM   9.91    7/10/2020 7:51:48 PM    7/21/2020 10:11:54 AM   10.6      11:10:00       NonCof                                                    0   0   0   0.45   0.37   0.08   0.08   NSG at 07:58
                                                                                                                                                                 CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                                0 08 Hours
7/16/2020 12:00:00 AM   Region III   CCI   BH2815   ML    SNY   MHCB    7/10/2020 4:22:00 PM   9.91    7/10/2020 7:51:48 PM    7/21/2020 10:11:54 AM   10.6      11:13:00       NonCof   14:34:00 CellFront     NonCof                    0   0   0   0.32          0.32   0.32   NSG at 16:53
                                                                                                                                                                 CellFront               NonCof 0.10 Hours
                                                                                                                                                               NonConf for
                                                                                                                                                                0 22 Hours
7/17/2020 12:00:00 AM   Region III   CCI   BH2815   ML    SNY   MHCB    7/10/2020 4:22:00 PM   9.91    7/10/2020 7:51:48 PM    7/21/2020 10:11:54 AM   10.6      11:18:00       NonCof   15:10:00 Standard       Conf                     0   0   0   0.17   0.02   0.15   0.15   NSG at 07:22
                                                                                                                                                                 CellFront               Conf for 0.02 Hours
                                                                                                                                                               NonConf for
                                                                                                                                                                0 15 Hours
7/18/2020 12:00:00 AM   Region III   CCI   BH2815   ML    SNY   MHCB    7/10/2020 4:22:00 PM   9.91    7/10/2020 7:51:48 PM    7/21/2020 10:11:54 AM   10.6      09:10:00       NonCof                                                    0   0   0   0.37          0.37   0.37
                                                                                                                                                                 CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                                0 18 Hours
7/19/2020 12:00:00 AM   Region III   CCI   BH2815   ML    SNY   MHCB    7/10/2020 4:22:00 PM   9.91    7/10/2020 7:51:48 PM    7/21/2020 10:11:54 AM   10.6      08:23:00       NonCof                                                    0   0   0   0.25          0.25   0.25   NSG at 16:07
                                                                                                                                                                 CellFront
                                                                                                                                                               NonConf for
                                                                                                                                                                0 12 Hours
7/20/2020 12:00:00 AM   Region III   CCI   BH2815   ML    SNY   MHCB    7/10/2020 4:22:00 PM   9.91    7/10/2020 7:51:48 PM    7/21/2020 10:11:54 AM   10.6                              13:17:00 Standard       Conf       13:17:00      0   0   0    0      0                   NSG at 09:33
                                                                                                                                                                                         Conf for 0.00 Hours             Standard Conf
                                                                                                                                                                                                                         for 0 00 Hours
7/15/2020 12:00:00 AM   Region III   CCI   BL1269   ML    SNY   MHCB    7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     11:10:00       NonCof                                                    0   0   0   0.5           0.5    0.5    NSG at 07:58
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 00 Hours
7/16/2020 12:00:00 AM   Region III   CCI   BL1269   ML    SNY   MHCB    7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     11:27:00       NonCof   14:29:00 CellFront     NonCof                    0   0   0   0.17          0.17   0.17   NSG at 16:53
                                                                                                                                                                 CellFront               NonCof 0.05 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                0 12 Hours
7/17/2020 12:00:00 AM   Region III   CCI   BL1269   ML    SNY   MHCB    7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     11:59:00       NonCof   14:33:00 Standard       Conf                     0   0   0   0.32   0.12   0.2    0.2    NSG at 07:22
                                                                                                                                                                 CellFront               Conf for 0.12 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                0 20 Hours
7/18/2020 12:00:00 AM   Region III   CCI   BL1269   ML    SNY   MHCB    7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     08:59:00       NonCof                                                    0   0   0   0.32          0.32   0.32
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 18 Hours
7/19/2020 12:00:00 AM   Region III   CCI   BL1269   ML    SNY   MHCB    7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     08:17:00       NonCof                                                    0   0   0   0.22          0.22   0.22   NSG at 16:07
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 10 Hours
                                                             Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 94 of 114

7/20/2020 12:00:00 AM   Region III   CCI    BL1269   ML     SNY     MHCB   7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     12:00:00       NonCof   13:15:00 Standard      Conf       13:15:00      0   0   0   0.27   0.02   0.25   0.25   NSG at 09:33
                                                                                                                                                                    CellFront               Conf for 0.02 Hours            Standard Conf
                                                                                                                                                                   NonConf for                                             for 0.00 Hours
                                                                                                                                                                   0 25 Hours
7/21/2020 12:00:00 AM   Region III   CCI    BL1269   ML     SNY     MHCB   7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     10:30:00       NonCof                                                   0   0   0   0.47          0.47   0.47
                                                                                                                                                                    CellFront
                                                                                                                                                                   NonConf for
                                                                                                                                                                   0 17 Hours
7/22/2020 12:00:00 AM   Region III   CCI    BL1269   ML     SNY     MHCB   7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     13:30:00       NonCof                                                   0   0   0   0.37          0.37   0.37
                                                                                                                                                                    CellFront
                                                                                                                                                                   NonConf for
                                                                                                                                                                   0 25 Hours
7/23/2020 12:00:00 AM   Region III   CCI    BL1269   ML     SNY     MHCB   7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     10:40:00       NonCof   09:20:00 CellFront    NonCof                    0   0   0   0.43          0.43   0.43   NSG at 10:34
                                                                                                                                                                    CellFront               NonCof 0.10 Hours
                                                                                                                                                                   NonConf for
                                                                                                                                                                   0 33 Hours
7/24/2020 12:00:00 AM   Region III   CCI    BL1269   ML     SNY     MHCB   7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     11:07:00       NonCof   13:48:00 CellFront    NonCof                    0   0   0   0.25          0.25   0.25   NSG at 13:10
                                                                                                                                                                    CellFront               NonCof 0.12 Hours
                                                                                                                                                                   NonConf for
                                                                                                                                                                   0 13 Hours
7/25/2020 12:00:00 AM   Region III   CCI    BL1269   ML     SNY     MHCB   7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     09:10:00       NonCof                                                   0   0   0   0.37          0.37   0.37
                                                                                                                                                                    CellFront
                                                                                                                                                                   NonConf for
                                                                                                                                                                   0 37 Hours
7/26/2020 12:00:00 AM   Region III   CCI    BL1269   ML     SNY     MHCB   7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     07:40:00       NonCof                                                   0   0   0   0.55          0.55   0.55
                                                                                                                                                                    CellFront
                                                                                                                                                                   NonConf for
                                                                                                                                                                   0 35 Hours
7/27/2020 12:00:00 AM   Region III   CCI    BL1269   ML     SNY     MHCB   7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     11:25:00       NonCof   11:55:00 CellFront    NonCof     12:09:00       0   0   0   3.27          3.27   3.27
                                                                                                                                                                    CellFront               NonCof 2.70 Hours                CellFront
                                                                                                                                                                   NonConf for                                              NonCof 0.20
                                                                                                                                                                   0 08 Hours                                                 Hours
7/28/2020 12:00:00 AM   Region III   CCI    BL1269   ML     SNY     MHCB   7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     09:45:00       NonCof                                                   0   0   0   0.37          0.37   0.37
                                                                                                                                                                    CellFront
                                                                                                                                                                   NonConf for
                                                                                                                                                                   0 25 Hours
7/29/2020 12:00:00 AM   Region III   CCI    BL1269   ML     SNY     MHCB   7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29     09:50:00       NonCof                                                   0   0   0   0.42          0.42   0.42
                                                                                                                                                                    CellFront
                                                                                                                                                                   NonConf for
                                                                                                                                                                   0 25 Hours
7/30/2020 12:00:00 AM   Region III   CCI    BL1269   ML     SNY     MHCB   7/3/2020 2:42:00 PM    26.95    7/4/2020 8:48:10 AM    7/30/2020 3:46:56 PM    26.29                             09:45:00 CellFront    NonCof     11:50:00       0   0   0   0.17          0.17   0.17
                                                                                                                                                                                            NonCof 0.17 Hours                CellFront
                                                                                                                                                                                                                            NonCof 0.25
                                                                                                                                                                                                                              Hours
7/20/2020 12:00:00 AM   Region III   COR    F73072   ASU    SRH     MHCB   7/20/2020 6:20:00 PM   0.62    7/20/2020 7:14:11 PM    7/21/2020 10:08:42 AM   0.62                                                                              0   0   0    0                          NSG at 13:35
7/21/2020 12:00:00 AM   Region III   COR    F73072   ML     DPU     MHCB   7/20/2020 6:20:00 PM   0.62    7/20/2020 7:14:11 PM    7/21/2020 10:08:42 AM   0.62     08:10:00         Conf                                                    0   0   0   0.67   0.67                 NSG at 07:30
                                                                                                                                                                  HoldingCell
                                                                                                                                                                  Conf for 0.37
                                                                                                                                                                    Hours
8/14/2020 12:00:00 AM   Region III   COR    AK4443   ML     EOP     MHCB   ##################     3.92    8/14/2020 11:58:24 AM   8/14/2020 1:22:10 PM    0.06                                                                              0   1   1    1
8/17/2020 12:00:00 AM   Region III   COR    AM3825   ASU   ASUHub   MHCB   8/16/2020 6:18:00 PM   1.64    8/17/2020 9:00:12 AM    8/17/2020 3:11:47 PM    0.26                                                                              0   0   0    0
8/17/2020 12:00:00 AM   Region III   COR    G62401   ML     DPU     MHCB   ##################     1.91    8/17/2020 10:51:41 AM   8/17/2020 5:38:59 PM    0.28       09:50:00       Conf                                                    0   0   0   0.28   0.28
                                                                                                                                                                    HoldingCell
                                                                                                                                                                   Conf for 0.28
                                                                                                                                                                       Hours
7/24/2020 12:00:00 AM   Region III   COR    BG4574   ML     EOP     MHCB   ##################     13.19   7/24/2020 1:16:34 PM    7/24/2020 3:18:07 PM    0.08       11:01:00       Conf                                                    0   2   2   2.23   0.23
                                                                                                                                                                  Standard Conf
                                                                                                                                                                  for 0 23 Hours
7/31/2020 12:00:00 AM   Region III   KVSP   P31751   ASU    SRH      ICF   ##################     18.98   7/31/2020 8:11:19 AM    8/3/2020 12:51:38 PM    3.19                                                                              0   0   0    0
 8/1/2020 12:00:00 AM   Region III   KVSP   P31751   ML     GP       ICF   ##################     18.98   7/31/2020 8:11:19 AM    8/3/2020 12:51:38 PM    3.19                                                                              0   0   0    0
 8/2/2020 12:00:00 AM   Region III   KVSP   P31751   ML     GP       ICF   ##################     18.98   7/31/2020 8:11:19 AM    8/3/2020 12:51:38 PM    3.19                                                                              0   0   0    0
 8/3/2020 12:00:00 AM   Region III   KVSP   P31751   ML     GP       ICF   ##################     18.98   7/31/2020 8:11:19 AM    8/3/2020 12:51:38 PM    3.19                                                                              0   0   0    0
7/15/2020 12:00:00 AM   Region III   KVSP   T35294   ML     GP      MHCB   7/15/2020 2:17:00 PM    0.88   7/15/2020 3:55:29 PM    7/15/2020 5:21:50 PM    0.06       13:15:00       Conf                                                    0   0   0   0.75   0.75
                                                                                                                                                                   HoldingCell
                                                                                                                                                                   Conf for 0.75
                                                                                                                                                                       Hours
7/15/2020 12:00:00 AM   Region III   LAC    BK2654   ML     EOP     ICF    ##################     56.15   7/15/2020 5:26:49 PM    7/16/2020 3:21:56 PM    0.91       14:00:00      NonCof                                     10:45:00      0   0   0   0.33          0.33
                                                                                                                                                                   NonConf for                                             Standard Conf
                                                                                                                                                                    0 33 Hours                                             for 0 50 Hours
7/16/2020 12:00:00 AM   Region III   LAC    BK2654   ML     SNY     ICF    7/15/2020 3:58:00 PM   7.84    7/15/2020 5:26:49 PM    7/16/2020 3:21:56 PM    0.91       13:01:00       Conf                                                    0   0   0   0.4    0.4
                                                                                                                                                                  TherapeuticMo
                                                                                                                                                                   dule Conf for
                                                                                                                                                                    0 40 Hours
8/12/2020 12:00:00 AM   Region III   LAC    AM6315   ASU   ASUHub   MHCB   8/8/2020 10:24:00 PM   9.47    8/12/2020 11:04:13 AM   8/14/2020 1:03:59 PM    2.08       08:16:00       Conf                                      09:01:00      0   0   0   0.48   0.48
                                                                                                                                                                  TherapeuticMo                                            Standard Conf
                                                                                                                                                                   dule Conf for                                           for 0.32 Hours
                                                                                                                                                                    0 48 Hours
8/13/2020 12:00:00 AM   Region III   LAC    AM6315   ASU   ASUHub   MHCB   8/8/2020 10:24:00 PM   9.47    8/12/2020 11:04:13 AM   8/14/2020 1:03:59 PM    2.08                              07:50:00 CellFront    NonCof                    0   0   0   0.17          0.17   0.17
                                                                                                                                                                                            NonCof 0.17 Hours
8/14/2020 12:00:00 AM   Region III   LAC    AM6315   ASU   ASUHub   MHCB   8/8/2020 10:24:00 PM   9.47    8/12/2020 11:04:13 AM   8/14/2020 1:03:59 PM    2.08      12:20:00       NonCof                                                   0   0   0   0.08          0.08   0.08
                                                                                                                                                                    CellFront
                                                                                                                                                                   NonConf for
                                                                                                                                                                   0 08 Hours
7/15/2020 12:00:00 AM   Region III   LAC    AP3975   ML     SNY     MHCB   ##################     10.06   7/11/2020 12:54:05 PM   7/21/2020 3:39:28 PM    10.11     12:15:00       NonCof                                                   0   0   0   0.25          0.25   0.25
                                                                                                                                                                    CellFront
                                                                                                                                                                   NonConf for
                                                                                                                                                                   0 25 Hours
7/16/2020 12:00:00 AM   Region III   LAC    AP3975   ML     SNY     MHCB   ##################     10.06   7/11/2020 12:54:05 PM   7/21/2020 3:39:28 PM    10.11     11:02:00       NonCof                                                   0   0   0   0.12          0.12   0.12
                                                                                                                                                                    CellFront
                                                                                                                                                                   NonConf for
                                                                                                                                                                   0 12 Hours
7/17/2020 12:00:00 AM   Region III   LAC    AP3975   ML     SNY     MHCB   ##################     10.06   7/11/2020 12:54:05 PM   7/21/2020 3:39:28 PM    10.11                             09:00:00 Standard      Conf                     0   0   0   0.47   0.47
                                                                                                                                                                                            Conf for 0.47 Hours
7/18/2020 12:00:00 AM   Region III   LAC    AP3975   ML     SNY     MHCB   ##################     10.06   7/11/2020 12:54:05 PM   7/21/2020 3:39:28 PM    10.11      07:20:00      NonCof                                                   0   0   0   0.12          0.12   0.12
                                                                                                                                                                     CellFront
                                                                                                                                                                   NonConf for
                                                                                                                                                                    0 12 Hours
7/19/2020 12:00:00 AM   Region III   LAC    AP3975   ML     SNY     MHCB   ##################     10.06   7/11/2020 12:54:05 PM   7/21/2020 3:39:28 PM    10.11      07:06:00       Conf    11:47:00 CellFront    NonCof                    0   0   0   0.62   0.17   0.45   0.45
                                                                                                                                                                  TherapeuticMo             NonCof 0.45 Hours
                                                                                                                                                                   dule Conf for
                                                                                                                                                                    0 17 Hours
7/20/2020 12:00:00 AM   Region III   LAC    AP3975   ML     SNY     MHCB   ##################     10.06   7/11/2020 12:54:05 PM   7/21/2020 3:39:28 PM    10.11      10:00:00      NonCof                                                   0   0   0   0.25          0.25   0.25
                                                                                                                                                                     CellFront
                                                                                                                                                                   NonConf for
                                                                                                                                                                    0 25 Hours
7/21/2020 12:00:00 AM   Region III   LAC    AP3975   ML     SNY     MHCB   ##################     10.06   7/11/2020 12:54:05 PM   7/21/2020 3:39:28 PM    10.11                                                              12:30:00       0   0   0    0
                                                                                                                                                                                                                             CellFront
                                                                                                                                                                                                                            NonCof 0.25
                                                                                                                                                                                                                              Hours
7/19/2020 12:00:00 AM   Region III   LAC    AC8551   ML     EOP     MHCB   7/19/2020 5:53:00 PM   1.85    7/19/2020 7:32:35 PM    7/21/2020 3:21:56 PM    1.83       16:49:00       Conf                                                    0   0   0   0.28   0.28
                                                                                                                                                                   Bedside Conf
                                                                                                                                                                  for 0 28 Hours
7/20/2020 12:00:00 AM   Region III   LAC    AC8551   ML     SNY     MHCB   7/19/2020 5:53:00 PM   1.85    7/19/2020 7:32:35 PM    7/21/2020 3:21:56 PM    1.83                              16:00:00 Standard      Conf                     0   0   0   0.5    0.5
                                                                                                                                                                                            Conf for 0.50 Hours
7/21/2020 12:00:00 AM   Region III   LAC    AC8551   ML     SNY     MHCB   7/19/2020 5:53:00 PM    1.85   7/19/2020 7:32:35 PM    7/21/2020 3:21:56 PM    1.83                                                                              0   0   0    0
7/27/2020 12:00:00 AM   Region III   LAC    BC7158   ML     SNY     MHCB   7/27/2020 5:54:00 PM   10.77   7/27/2020 7:44:35 PM    7/30/2020 2:51:05 PM    2.8       15:50:00       NonCof                                                   0   0   0   0.5           0.5
                                                                                                                                                                   NonConf for
                                                                                                                                                                   0 25 Hours
7/28/2020 12:00:00 AM   Region III   LAC    BC7158   ASU    SRH     MHCB   7/27/2020 5:54:00 PM   10.77   7/27/2020 7:44:35 PM    7/30/2020 2:51:05 PM     2.8      08:15:00       NonCof   15:00:00 CellFront    NonCof                    0   0   0   0.75          0.75   0.75
                                                                                                                                                                    CellFront               NonCof 0.17 Hours
                                                                                                                                                                   NonConf for
                                                                                                                                                                   0 25 Hours
7/29/2020 12:00:00 AM   Region III   LAC    BC7158   ASU    SRH     MHCB   7/27/2020 5:54:00 PM   10.77   7/27/2020 7:44:35 PM    7/30/2020 2:51:05 PM     2.8                                                                09:00:00      0   0   0    0
                                                                                                                                                                                                                           Standard Conf
                                                                                                                                                                                                                           for 0 33 Hours
                                                              Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 95 of 114

7/30/2020 12:00:00 AM   Region III   LAC    BC7158   ASU     SRH     MHCB    7/27/2020 5:54:00 PM   10.77   7/27/2020 7:44:35 PM    7/30/2020 2:51:05 PM     2.8       11:25:00      NonCof                                                   0   0   0   0.17          0.17   0.17
                                                                                                                                                                       CellFront
                                                                                                                                                                     NonConf for
                                                                                                                                                                      0 17 Hours
8/11/2020 12:00:00 AM   Region III   LAC    AS8590   ASU     SRH     MHCB    ##################     7.95    8/11/2020 11:29:53 AM   8/13/2020 3:19:06 PM    2.16       11:10:00       Conf    15:00:00 Standard      Conf                     0   0   0   0.58   0.58
                                                                                                                                                                    TherapeuticMo             Conf for 0.08 Hours
                                                                                                                                                                     dule Conf for
                                                                                                                                                                      0 50 Hours
8/12/2020 12:00:00 AM   Region III   LAC    AS8590   ASU     SRH     MHCB    ##################     7.95    8/11/2020 11:29:53 AM   8/13/2020 3:19:06 PM    2.16                                                                09:17:00      0   0   0    0
                                                                                                                                                                                                                             Standard Conf
                                                                                                                                                                                                                             for 0 22 Hours
8/13/2020 12:00:00 AM   Region III    LAC   AS8590   ASU     SRH     MHCB    ##################     7.95    8/11/2020 11:29:53 AM   8/13/2020 3:19:06 PM    2.16                                                                              0   0   0    0
 8/5/2020 12:00:00 AM   Region III   PVSP   BL1639   ML      SNY     MHCB    8/5/2020 4:10:00 PM    4.84     8/5/2020 5:33:59 PM    8/10/2020 1:51:02 PM    4.85       15:25:00       Conf     09:15:00 NonCof      NonCof                    0   0   0   0.83   0.58
                                                                                                                                                                      HoldingCell                 0.25 Hours
                                                                                                                                                                     Conf for 0.58
                                                                                                                                                                         Hours
8/6/2020 12:00:00 AM    Region III   PVSP   BL1639    ML     SNY     MHCB    8/5/2020 4:10:00 PM    4.84     8/5/2020 5:33:59 PM    8/10/2020 1:51:02 PM    4.85       08:35:00       Conf    11:00:00 CellFront     Conf       11:00:00      0   0   0   2.85   2.85          2.85
                                                                                                                                                                    CellFront Conf            Conf for 2.85 Hours            Standard Conf
                                                                                                                                                                    for 0 00 Hours                                           for 0 12 Hours
8/7/2020 12:00:00 AM    Region III   PVSP   BL1639    ML     SNY     MHCB    8/5/2020 4:10:00 PM    4.84     8/5/2020 5:33:59 PM    8/10/2020 1:51:02 PM    4.85       07:50:00       Conf                                                    0   0   0   0.48   0.48
                                                                                                                                                                    Standard Conf
                                                                                                                                                                    for 0 48 Hours
8/8/2020 12:00:00 AM    Region III   PVSP   BL1639    ML     SNY     MHCB    8/5/2020 4:10:00 PM    4.84     8/5/2020 5:33:59 PM    8/10/2020 1:51:02 PM    4.85       11:15:00       Conf                                                    0   0   0   0.93   0.93          0.93
                                                                                                                                                                    CellFront Conf
                                                                                                                                                                    for 0 93 Hours
8/9/2020 12:00:00 AM    Region III   PVSP   BL1639    ML     SNY     MHCB    8/5/2020 4:10:00 PM    4.84     8/5/2020 5:33:59 PM    8/10/2020 1:51:02 PM    4.85       10:14:00       Conf                                                    0   0   0   0.45   0.45          0.45
                                                                                                                                                                    CellFront Conf
                                                                                                                                                                    for 0 45 Hours
8/10/2020 12:00:00 AM   Region III   PVSP   BL1639    ML     SNY     MHCB    8/5/2020 4:10:00 PM    4.84     8/5/2020 5:33:59 PM    8/10/2020 1:51:02 PM    4.85       08:27:00       Conf         10:45:00          Conf       10:45:00      0   0   0   0.4    0.4           0.32
                                                                                                                                                                    CellFront Conf            TherapeuticModule              TherapeuticMo
                                                                                                                                                                    for 0.32 Hours            Conf for 0.08 Hours             dule Conf for
                                                                                                                                                                                                                               0 08 Hours
8/1/2020 12:00:00 AM    Region III   PVSP   BF4464   ASU     SRH     MHCB    ##################     13.48    8/1/2020 7:58:29 PM     8/3/2020 4:04:18 PM    1.84       09:00:00      NonCof                                                   0   0   0   0.5           0.5    0.5
                                                                                                                                                                       CellFront
                                                                                                                                                                     NonConf for
                                                                                                                                                                      0 50 Hours
8/2/2020 12:00:00 AM    Region III   PVSP   BF4464   ASU     SRH     MHCB    ##################     13.48    8/1/2020 7:58:29 PM     8/3/2020 4:04:18 PM    1.84       08:52:00      NonCof                                                   0   0   0   0.27          0.27   0.27
                                                                                                                                                                       CellFront
                                                                                                                                                                     NonConf for
                                                                                                                                                                      0 27 Hours
8/3/2020 12:00:00 AM    Region III   PVSP   BF4464   ASU     SRH     MHCB    ##################     13.48    8/1/2020 7:58:29 PM     8/3/2020 4:04:18 PM    1.84       06:34:00       Conf    10:00:00 Conf for      Conf                     0   0   0   0.67   0.67          0.33
                                                                                                                                                                    CellFront Conf               0.33 Hours
                                                                                                                                                                    for 0 17 Hours
8/15/2020 12:00:00 AM   Region III   PVSP   BL2514    ML     SNY     MHCB    8/15/2020 1:40:00 PM   2.84    8/15/2020 2:30:31 PM                             2.8       10:00:00       Conf                                                    0   0   0   0.9    0.9
                                                                                                                                                                    Standard Conf
                                                                                                                                                                    for 0 58 Hours
8/16/2020 12:00:00 AM   Region III   PVSP   BL2514    ML     SNY     MHCB    8/15/2020 1:40:00 PM   2.84    8/15/2020 2:30:31 PM                             2.8                                                                              0   0   0    0
8/17/2020 12:00:00 AM   Region III   PVSP   BL2514    ML     SNY     MHCB    8/15/2020 1:40:00 PM   2.84    8/15/2020 2:30:31 PM                             2.8       08:45:00       Conf         09:30:00          Conf       08:45:00      0   0   0   0.25   0.25           0
                                                                                                                                                                    CellFront Conf            TherapeuticModule              Standard Conf
                                                                                                                                                                    for 0 00 Hours            Conf for 0 25 Hours            for 0 58 Hours
8/18/2020 12:00:00 AM   Region III   PVSP   BL2514    ML     SNY     MHCB    8/15/2020 1:40:00 PM    2.84   8/15/2020 2:30:31 PM                            2.8                                                                               0   0   0    0
8/10/2020 12:00:00 AM   Region III   WSP    BK1546   MHCB    MCB     ACUTE   6/10/2020 2:33:00 PM   60.88   8/10/2020 1:58:18 PM    8/10/2020 8:04:32 PM    0.25       11:33:00       Conf    10:00:00 Standard      Conf       10:14:00      0   0   0   1.45   1.45
                                                                                                                                                                    Standard Conf             Conf for 1.00 Hours            Standard Conf
                                                                                                                                                                    for 0 45 Hours                                           for 1 30 Hours
8/15/2020 12:00:00 AM   Region IV    CAL    AN9514   ASU    ASUStd   MHCB    8/15/2020 4:38:00 PM   2.71    8/15/2020 5:49:28 PM                            2.66                                                                              0   0   0    0
8/16/2020 12:00:00 AM   Region IV    CAL    AN9514   ML      OHU     MHCB    8/15/2020 4:38:00 PM   2.71    8/15/2020 5:49:28 PM                            2.66                                                                              0   0   0    0
8/17/2020 12:00:00 AM   Region IV    CAL    AN9514   ML      OHU     MHCB    8/15/2020 4:38:00 PM   2.71    8/15/2020 5:49:28 PM                            2.66       14:05:00       Conf    09:00:00 Standard      Conf                     0   0   0   1.53   1.53
                                                                                                                                                                    Standard Conf             Conf for 0.75 Hours
                                                                                                                                                                    for 0 78 Hours
8/18/2020 12:00:00 AM   Region IV    CAL    AN9514    ML     OHU     MHCB    8/15/2020 4:38:00 PM   2.71    8/15/2020 5:49:28 PM                             2.66                                                                             0   0   0    0
7/15/2020 12:00:00 AM   Region IV    CAL    AT2000    ML     OHU     MHCB    7/14/2020 6:28:00 PM   6.74    6/30/2020 1:26:47 AM    7/21/2020 12:54:16 PM   21.48      13:25:00       Conf    18:00:00 Standard      Conf                     0   0   0   3.37   3.37
                                                                                                                                                                    Standard Conf             Conf for 1.00 Hours
                                                                                                                                                                    for 1 12 Hours
7/16/2020 12:00:00 AM   Region IV    CAL    AT2000    ML     OHU     MHCB    7/14/2020 6:28:00 PM   6.74    6/30/2020 1:26:47 AM    7/21/2020 12:54:16 PM   21.48      10:49:00       Conf                                                    0   0   0   0.63   0.63
                                                                                                                                                                    TherapeuticMo
                                                                                                                                                                     dule Conf for
                                                                                                                                                                      0 63 Hours
7/17/2020 12:00:00 AM   Region IV    CAL    AT2000    ML     OHU     MHCB    7/14/2020 6:28:00 PM   6.74    6/30/2020 1:26:47 AM    7/21/2020 12:54:16 PM   21.48                             17:10:00 Standard      Conf                     0   0   0   1.08   1.08
                                                                                                                                                                                              Conf for 1.08 Hours
7/18/2020 12:00:00 AM   Region IV    CAL    AT2000    ML     OHU     MHCB    7/14/2020 6:28:00 PM   6.74    6/30/2020 1:26:47 AM    7/21/2020 12:54:16 PM   21.48                             11:46:00 Standard      Conf                     0   0   0   0.98   0.98
                                                                                                                                                                                              Conf for 0.98 Hours
7/19/2020 12:00:00 AM   Region IV    CAL    AT2000    ML     OHU     MHCB    7/14/2020 6:28:00 PM   6.74    6/30/2020 1:26:47 AM    7/21/2020 12:54:16 PM   21.48                             12:09:00 Standard      Conf                     0   0   0   0.35   0.35
                                                                                                                                                                                              Conf for 0.35 Hours
7/20/2020 12:00:00 AM   Region IV    CAL    AT2000    ML     OHU     MHCB    7/14/2020 6:28:00 PM   6.74    6/30/2020 1:26:47 AM    7/21/2020 12:54:16 PM   21.48      14:22:00      NonCof   15:55:00 Standard      Conf                     0   0   0   0.23   0.1    0.13   0.13
                                                                                                                                                                       CellFront              Conf for 0.10 Hours
                                                                                                                                                                     NonConf for
                                                                                                                                                                      0 13 Hours
7/21/2020 12:00:00 AM   Region IV    CAL    AT2000    ML     OHU     MHCB    7/14/2020 6:28:00 PM   6.74    6/30/2020 1:26:47 AM    7/21/2020 12:54:16 PM   21.48      10:06:00       Conf                                     12:08:00       0   0   0   2.43   2.43
                                                                                                                                                                    TherapeuticMo                                              Standard
                                                                                                                                                                     dule Conf for                                            NonCof 0.37
                                                                                                                                                                      0 18 Hours                                                Hours
8/10/2020 12:00:00 AM   Region IV    CAL    AT2000   ASU    ASUStd   MHCB    8/10/2020 5:12:00 PM   2.91    8/10/2020 7:06:20 PM    8/13/2020 4:01:36 PM    2.87       15:45:00       Conf                                                    0   0   0   2.5    2.5
                                                                                                                                                                    Standard Conf
                                                                                                                                                                    for 1 25 Hours
8/11/2020 12:00:00 AM   Region IV    CAL    AT2000    ML     OHU     MHCB    8/10/2020 5:12:00 PM   2.91    8/10/2020 7:06:20 PM    8/13/2020 4:01:36 PM    2.87       12:59:00       Conf    12:00:00 Standard      Conf                     0   0   0   1.55   1.55
                                                                                                                                                                    Standard Conf             Conf for 1.00 Hours
                                                                                                                                                                    for 0 55 Hours
8/12/2020 12:00:00 AM   Region IV    CAL    AT2000    ML     OHU     MHCB    8/10/2020 5:12:00 PM   2.91    8/10/2020 7:06:20 PM    8/13/2020 4:01:36 PM    2.87       12:00:00       Conf                                                    0   0   0    1      1
                                                                                                                                                                    Standard Conf
                                                                                                                                                                    for 1 00 Hours
8/13/2020 12:00:00 AM   Region IV    CAL    AT2000    ML     OHU     MHCB    8/10/2020 5:12:00 PM   2.91    8/10/2020 7:06:20 PM    8/13/2020 4:01:36 PM    2.87       13:24:00       Conf                                      13:33:00      0   0   0   0.15   0.15
                                                                                                                                                                    Standard Conf                                            Standard Conf
                                                                                                                                                                    for 0 15 Hours                                           for 0 45 Hours
7/17/2020 12:00:00 AM   Region IV    CAL    BH1269    ML     GP      MHCB    ##################     3.22    7/17/2020 10:51:14 AM   7/20/2020 6:56:45 PM    3.34       08:10:00       Conf    09:00:00 Standard      Conf                     0   0   0   3.87   3.87
                                                                                                                                                                    Standard Conf             Conf for 1.00 Hours
                                                                                                                                                                    for 2 70 Hours
7/18/2020 12:00:00 AM   Region IV    CAL    BH1269    ML     OHU     MHCB    ##################     3.22    7/17/2020 10:51:14 AM   7/20/2020 6:56:45 PM    3.34       14:55:00       Conf    09:52:00 Standard      Conf                     0   0   0   1.1    1.1
                                                                                                                                                                    Standard Conf             Conf for 0.63 Hours
                                                                                                                                                                    for 0 47 Hours
7/19/2020 12:00:00 AM   Region IV    CAL    BH1269    ML     OHU     MHCB    ##################     3.22    7/17/2020 10:51:14 AM   7/20/2020 6:56:45 PM    3.34                              10:27:00 Standard      Conf                     0   0   0   0.45   0.45
                                                                                                                                                                                              Conf for 0.45 Hours
7/20/2020 12:00:00 AM   Region IV    CAL    BH1269    ML     OHU     MHCB    ##################     3.22    7/17/2020 10:51:14 AM   7/20/2020 6:56:45 PM    3.34       10:17:00       Conf    08:22:00 Standard      Conf       13:40:00      0   0   0   1.43   1.43
                                                                                                                                                                    Standard Conf             Conf for 0.47 Hours            Standard Conf
                                                                                                                                                                    for 0 97 Hours                                           for 0 28 Hours
7/15/2020 12:00:00 AM   Region IV    CAL    BI2709    ML     OHU     MHCB    7/14/2020 6:46:00 PM   6.72    6/30/2020 1:26:47 AM    7/21/2020 12:54:16 PM   21.48      14:42:00       Conf    19:20:00 Standard      Conf                     0   0   0   3.08   3.08
                                                                                                                                                                    TherapeuticMo             Conf for 1.42 Hours
                                                                                                                                                                     dule Conf for
                                                                                                                                                                      1 67 Hours
7/16/2020 12:00:00 AM   Region IV    CAL    BI2709    ML     OHU     MHCB    7/14/2020 6:46:00 PM   6.72    6/30/2020 1:26:47 AM    7/21/2020 12:54:16 PM   21.48      09:46:00       Conf                                                    0   0   0   0.67   0.67
                                                                                                                                                                    Standard Conf
                                                                                                                                                                    for 0 67 Hours
7/17/2020 12:00:00 AM   Region IV    CAL    BI2709    ML     OHU     MHCB    7/14/2020 6:46:00 PM   6.72    6/30/2020 1:26:47 AM    7/21/2020 12:54:16 PM   21.48                             16:07:00 Standard      Conf                     0   0   0   0.8    0.8
                                                                                                                                                                                              Conf for 0.80 Hours
7/18/2020 12:00:00 AM   Region IV    CAL    BI2709    ML     OHU     MHCB    7/14/2020 6:46:00 PM   6.72    6/30/2020 1:26:47 AM    7/21/2020 12:54:16 PM   21.48                             10:33:00 Standard      Conf                     0   0   0   0.78   0.78
                                                                                                                                                                                              Conf for 0.78 Hours
7/19/2020 12:00:00 AM   Region IV    CAL    BI2709    ML     OHU     MHCB    7/14/2020 6:46:00 PM   6.72    6/30/2020 1:26:47 AM    7/21/2020 12:54:16 PM   21.48                             09:41:00 Standard      Conf                     0   0   0   0.55   0.55
                                                                                                                                                                                              Conf for 0.55 Hours
7/20/2020 12:00:00 AM   Region IV    CAL    BI2709    ML     OHU     MHCB    7/14/2020 6:46:00 PM   6.72    6/30/2020 1:26:47 AM    7/21/2020 12:54:16 PM   21.48      14:35:00       Conf                                                    0   0   0   0.72   0.72
                                                                                                                                                                    TherapeuticMo
                                                                                                                                                                     dule Conf for
                                                                                                                                                                      0 72 Hours
7/21/2020 12:00:00 AM   Region IV    CAL    BI2709    ML     OHU     MHCB    7/14/2020 6:46:00 PM   6.72    6/30/2020 1:26:47 AM    7/21/2020 12:54:16 PM   21.48      09:06:00       Conf                                      11:38:00      0   0   0   0.87   0.87
                                                                                                                                                                    TherapeuticMo                                            TherapeuticMo
                                                                                                                                                                     dule Conf for                                            dule Conf for
                                                                                                                                                                      0 87 Hours                                               0 30 Hours
7/24/2020 12:00:00 AM   Region IV    CAL    BI2709   ASU    ASUStd   MHCB    7/24/2020 2:03:00 PM   10.02   7/24/2020 2:40:35 PM     8/3/2020 7:37:38 PM    10.21                                                                             0   0   0    0
                                                           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 96 of 114

7/25/2020 12:00:00 AM   Region IV   CAL   BI2709   ML     OHU     MHCB   7/24/2020 2:03:00 PM   10.02   7/24/2020 2:40:35 PM    8/3/2020 7:37:38 PM    10.21      12:31:00      Conf                                                  0   0   0   1.05   1.05
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 73 Hours
7/26/2020 12:00:00 AM   Region IV   CAL   BI2709   ML     OHU     MHCB   7/24/2020 2:03:00 PM   10.02   7/24/2020 2:40:35 PM    8/3/2020 7:37:38 PM    10.21      11:25:00      Conf                                                  0   0   0   0.67   0.67
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 67 Hours
7/27/2020 12:00:00 AM   Region IV   CAL   BI2709   ML     OHU     MHCB   7/24/2020 2:03:00 PM   10.02   7/24/2020 2:40:35 PM    8/3/2020 7:37:38 PM    10.21      10:15:00      Conf   14:30:00 Standard      Conf      14:30:00      0   0   0   1.5    1.5
                                                                                                                                                               TherapeuticMo           Conf for 0.63 Hours           TherapeuticMo
                                                                                                                                                                dule Conf for                                         dule Conf for
                                                                                                                                                                 0 87 Hours                                            0 33 Hours
7/28/2020 12:00:00 AM   Region IV   CAL   BI2709   ML     OHU     MHCB   7/24/2020 2:03:00 PM   10.02   7/24/2020 2:40:35 PM    8/3/2020 7:37:38 PM    10.21      12:05:00      Conf                                                  0   0   0   0.75   0.75
                                                                                                                                                               TherapeuticMo
                                                                                                                                                                dule Conf for
                                                                                                                                                                 0 75 Hours
7/29/2020 12:00:00 AM   Region IV   CAL   BI2709   ML     OHU     MHCB   7/24/2020 2:03:00 PM   10.02   7/24/2020 2:40:35 PM    8/3/2020 7:37:38 PM    10.21      13:14:00      Conf        08:18:00          Conf                    0   0   0   0.75   0.75
                                                                                                                                                               TherapeuticMo           TherapeuticModule
                                                                                                                                                                dule Conf for          Conf for 0.15 Hours
                                                                                                                                                                 0 60 Hours
7/30/2020 12:00:00 AM   Region IV   CAL   BI2709   ML     OHU     MHCB   7/24/2020 2:03:00 PM   10.02   7/24/2020 2:40:35 PM    8/3/2020 7:37:38 PM    10.21      12:48:00      Conf                                                  0   0   0   0.43   0.43
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 43 Hours
7/31/2020 12:00:00 AM   Region IV   CAL   BI2709   ML     OHU     MHCB   7/24/2020 2:03:00 PM   10.02   7/24/2020 2:40:35 PM    8/3/2020 7:37:38 PM    10.21      12:50:00      Conf   14:23:00 Standard      Conf                    0   0   0   0.92   0.92
                                                                                                                                                               Standard Conf           Conf for 0.48 Hours
                                                                                                                                                               for 0 43 Hours
8/1/2020 12:00:00 AM    Region IV   CAL   BI2709   ML     OHU     MHCB   7/24/2020 2:03:00 PM   10.02   7/24/2020 2:40:35 PM    8/3/2020 7:37:38 PM    10.21      10:50:00      Conf                                                  0   0   0   0.42   0.42   0.42
                                                                                                                                                               CellFront Conf
                                                                                                                                                               for 0 42 Hours
8/2/2020 12:00:00 AM    Region IV   CAL   BI2709   ML     OHU     MHCB   7/24/2020 2:03:00 PM   10.02   7/24/2020 2:40:35 PM    8/3/2020 7:37:38 PM    10.21                                                                          0   0   0    0
8/3/2020 12:00:00 AM    Region IV   CAL   BI2709   ML     OHU     MHCB   7/24/2020 2:03:00 PM   10.02   7/24/2020 2:40:35 PM    8/3/2020 7:37:38 PM    10.21      10:31:00      Conf   12:30:00 Standard      Conf      12:45:00      0   0   0   0.92   0.92
                                                                                                                                                               Standard Conf           Conf for 0.23 Hours           TherapeuticMo
                                                                                                                                                               for 0.68 Hours                                         dule Conf for
                                                                                                                                                                                                                       1 97 Hours
7/17/2020 12:00:00 AM   Region IV   CAL   BA6878   ASU   ASUStd   MHCB   ##################     3.13    7/17/2020 3:01:56 PM    7/20/2020 7:11:41 PM   3.17       12:40:00      Conf   11:50:00 Standard      Conf                    0   0   0   1.92   1.92
                                                                                                                                                               Standard Conf           Conf for 1.42 Hours
                                                                                                                                                               for 0 50 Hours
7/18/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   ##################     3.13    7/17/2020 3:01:56 PM    7/20/2020 7:11:41 PM   3.17       15:28:00      Conf                                                  0   0   0   0.48   0.48
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 48 Hours
7/19/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   ##################     3.13    7/17/2020 3:01:56 PM    7/20/2020 7:11:41 PM   3.17                            11:08:00 Standard      Conf                    0   0   0   0.8    0.8
                                                                                                                                                                                       Conf for 0.80 Hours
7/20/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   ##################     3.13    7/17/2020 3:01:56 PM    7/20/2020 7:11:41 PM   3.17       09:47:00      Conf                                    13:10:00      0   0   0   0.4    0.4
                                                                                                                                                               TherapeuticMo                                         TherapeuticMo
                                                                                                                                                                dule Conf for                                         dule Conf for
                                                                                                                                                                 0 40 Hours                                            0 40 Hours
7/21/2020 12:00:00 AM   Region IV   CAL   BA6878   ASU   ASUStd   MHCB   7/21/2020 9:56:00 PM   12.68   7/21/2020 10:21:10 PM   8/3/2020 7:37:38 PM    12.89      14:25:00      Conf                                                  0   0   0   0.83   0.83
                                                                                                                                                               TherapeuticMo
                                                                                                                                                                dule Conf for
                                                                                                                                                                 0 83 Hours
7/22/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   7/21/2020 9:56:00 PM   12.68   7/21/2020 10:21:10 PM   8/3/2020 7:37:38 PM    12.89      10:03:00      Conf                                                  0   0   0   1.77   1.77
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 1 77 Hours
7/23/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   7/21/2020 9:56:00 PM   12.68   7/21/2020 10:21:10 PM   8/3/2020 7:37:38 PM    12.89      09:55:00      Conf   16:30:00 Standard      Conf                    0   0   0   0.85   0.85
                                                                                                                                                               Standard Conf           Conf for 0.40 Hours
                                                                                                                                                               for 0 45 Hours
7/24/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   7/21/2020 9:56:00 PM   12.68   7/21/2020 10:21:10 PM   8/3/2020 7:37:38 PM    12.89      14:07:00      Conf   15:45:00 Standard      Conf                    0   0   0   0.52   0.52
                                                                                                                                                               Standard Conf           Conf for 0.35 Hours
                                                                                                                                                               for 0 17 Hours
7/25/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   7/21/2020 9:56:00 PM   12.68   7/21/2020 10:21:10 PM   8/3/2020 7:37:38 PM    12.89      11:45:00      Conf                                                  0   0   0   0.43   0.43
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 43 Hours
7/26/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   7/21/2020 9:56:00 PM   12.68   7/21/2020 10:21:10 PM   8/3/2020 7:37:38 PM    12.89      11:09:00      Conf                                                  0   0   0   0.23   0.23
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 23 Hours
7/27/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   7/21/2020 9:56:00 PM   12.68   7/21/2020 10:21:10 PM   8/3/2020 7:37:38 PM    12.89      09:30:00      Conf   15:10:00 Standard      Conf      14:00:00      0   0   0   0.8    0.8
                                                                                                                                                               TherapeuticMo           Conf for 0.13 Hours           TherapeuticMo
                                                                                                                                                                dule Conf for                                         dule Conf for
                                                                                                                                                                 0 67 Hours                                            0 33 Hours
7/28/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   7/21/2020 9:56:00 PM   12.68   7/21/2020 10:21:10 PM   8/3/2020 7:37:38 PM    12.89      10:00:00      Conf                                                  0   0   0   1.5    1.5
                                                                                                                                                               TherapeuticMo
                                                                                                                                                                dule Conf for
                                                                                                                                                                 1 50 Hours
7/29/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   7/21/2020 9:56:00 PM   12.68   7/21/2020 10:21:10 PM   8/3/2020 7:37:38 PM    12.89      14:00:00      Conf        08:36:00          Conf                    0   0   0   0.98   0.98
                                                                                                                                                               TherapeuticMo           TherapeuticModule
                                                                                                                                                                dule Conf for          Conf for 0.32 Hours
                                                                                                                                                                 0 67 Hours
7/30/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   7/21/2020 9:56:00 PM   12.68   7/21/2020 10:21:10 PM   8/3/2020 7:37:38 PM    12.89      12:20:00      Conf                                                  0   0   0   0.25   0.25
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 25 Hours
7/31/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   7/21/2020 9:56:00 PM   12.68   7/21/2020 10:21:10 PM   8/3/2020 7:37:38 PM    12.89      13:23:00      Conf        14:00:00          Conf                    0   0   0   0.65   0.65
                                                                                                                                                               Standard Conf           TherapeuticModule
                                                                                                                                                               for 0 28 Hours          Conf for 0 37 Hours
8/1/2020 12:00:00 AM    Region IV   CAL   BA6878   ML     OHU     MHCB   7/21/2020 9:56:00 PM   12.68   7/21/2020 10:21:10 PM   8/3/2020 7:37:38 PM    12.89      11:16:00      Conf                                                  0   0   0   0.27   0.27
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 27 Hours
8/2/2020 12:00:00 AM    Region IV   CAL   BA6878   ML     OHU     MHCB   7/21/2020 9:56:00 PM   12.68   7/21/2020 10:21:10 PM   8/3/2020 7:37:38 PM    12.89                                                                          0   0   0    0
8/3/2020 12:00:00 AM    Region IV   CAL   BA6878   ML     OHU     MHCB   7/21/2020 9:56:00 PM   12.68   7/21/2020 10:21:10 PM   8/3/2020 7:37:38 PM    12.89      11:20:00      Conf   12:45:00 Standard      Conf      14:44:00      0   0   0    1      1
                                                                                                                                                               TherapeuticMo           Conf for 0.23 Hours           TherapeuticMo
                                                                                                                                                                dule Conf for                                         dule Conf for
                                                                                                                                                                 0 77 Hours                                            0 90 Hours
8/4/2020 12:00:00 AM    Region IV   CAL   BA6878   ASU   ASUStd   MHCB   8/4/2020 7:14:00 PM    0.89     8/4/2020 8:30:29 PM    8/5/2020 5:51:10 PM    0.89       08:35:00      Conf                                                  0   0   0    1      1
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 1 00 Hours
8/5/2020 12:00:00 AM    Region IV   CAL   BA6878   ML     OHU     MHCB   8/4/2020 7:14:00 PM    0.89     8/4/2020 8:30:29 PM    8/5/2020 5:51:10 PM    0.89       09:52:00      Conf   14:31:00 HoldingCell   Conf      14:00:00      0   0   0   1.32   1.32
                                                                                                                                                               Standard Conf            Conf for 0.35 Hours          Standard Conf
                                                                                                                                                               for 0 97 Hours                                        for 0 42 Hours
 8/8/2020 12:00:00 AM   Region IV   CAL   BA6878   ASU   ASUStd   MHCB   8/8/2020 3:24:00 PM    9.76     8/8/2020 3:53:14 PM                           9.74                                                                           0   0   0    0
 8/9/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   8/8/2020 3:24:00 PM    9.76     8/8/2020 3:53:14 PM                           9.74                                                                           0   0   0    0
8/10/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   8/8/2020 3:24:00 PM    9.76     8/8/2020 3:53:14 PM                           9.74       11:17:00      Conf                                                  0   0   0   0.63   0.63
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 63 Hours
8/11/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   8/8/2020 3:24:00 PM    9.76     8/8/2020 3:53:14 PM                           9.74       11:09:00      Conf   08:12:00 Standard      Conf      11:19:00      0   0   0   0.9    0.9
                                                                                                                                                               Standard Conf           Conf for 0.82 Hours           Standard Conf
                                                                                                                                                               for 0 08 Hours                                        for 0 28 Hours
8/12/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   8/8/2020 3:24:00 PM    9.76     8/8/2020 3:53:14 PM                           9.74       13:02:00      Conf                                                  0   0   0   0.33   0.33
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 33 Hours
8/13/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   8/8/2020 3:24:00 PM    9.76     8/8/2020 3:53:14 PM                           9.74       11:59:00      Conf                                                  0   0   0   0.72   0.72
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 72 Hours
8/14/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   8/8/2020 3:24:00 PM    9.76     8/8/2020 3:53:14 PM                           9.74       14:00:00      Conf   08:30:00 Standard      Conf                    0   0   0   1.02   1.02
                                                                                                                                                               Standard Conf           Conf for 0.73 Hours
                                                                                                                                                               for 0 28 Hours
8/15/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   8/8/2020 3:24:00 PM    9.76     8/8/2020 3:53:14 PM                           9.74                            10:00:00 Standard      Conf                    0   0   0    1      1
                                                                                                                                                                                       Conf for 1.00 Hours
8/16/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   8/8/2020 3:24:00 PM    9.76     8/8/2020 3:53:14 PM                           9.74                            10:16:00 Standard      Conf                    0   0   0   0.73   0.73
                                                                                                                                                                                       Conf for 0.73 Hours
8/17/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB   8/8/2020 3:24:00 PM    9.76     8/8/2020 3:53:14 PM                           9.74       13:10:00      Conf   08:31:00 Standard      Conf                    0   0   0   3.55   3.55
                                                                                                                                                               Standard Conf           Conf for 0.28 Hours
                                                                                                                                                               for 3 27 Hours
8/18/2020 12:00:00 AM   Region IV   CAL   BA6878   ML     OHU     MHCB    8/8/2020 3:24:00 PM   9.76     8/8/2020 3:53:14 PM                           9.74                                                                           0   0   0    0
 8/3/2020 12:00:00 AM   Region IV   CEN   G32880   ML     GP      MHCB   8/3/2020 10:47:00 PM   0.71    8/3/2020 11:22:04 PM    8/4/2020 7:57:53 PM    0.86                                                                           0   0   0    0
 8/4/2020 12:00:00 AM   Region IV   CEN   G32880   ML     CTC     MHCB   8/3/2020 10:47:00 PM   0.71    8/3/2020 11:22:04 PM    8/4/2020 7:57:53 PM    0.86       10:08:00      Conf                                                  0   0   0   3.7    3.7
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 2 62 Hours
7/25/2020 12:00:00 AM   Region IV   CEN   AX8755   ASU   ASUStd   MHCB   7/25/2020 8:00:00 PM   1.85    7/25/2020 9:01:55 PM    7/27/2020 7:31:52 PM   1.94                                                                           0   0   0    0
                                                         Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 97 of 114

7/26/2020 12:00:00 AM   Region IV   CEN   AX8755   ML   CTC   MHCB   7/25/2020 8:00:00 PM   1.85    7/25/2020 9:01:55 PM   7/27/2020 7:31:52 PM   1.94       15:00:00       Conf                                                    0   0   0   1.48   1.48
                                                                                                                                                          Standard Conf
                                                                                                                                                          for 1 48 Hours
7/27/2020 12:00:00 AM   Region IV   CEN   AX8755   ML   CTC   MHCB   7/25/2020 8:00:00 PM   1.85    7/25/2020 9:01:55 PM   7/27/2020 7:31:52 PM   1.94       13:36:00       Conf    15:10:00 Standard      Conf       14:35:00      0   0   0   0.93   0.93
                                                                                                                                                          Standard Conf             Conf for 0.25 Hours            Standard Conf
                                                                                                                                                          for 0 68 Hours                                           for 0 10 Hours
8/5/2020 12:00:00 AM    Region IV   ISP   AY0176   ML   GP    MHCB   8/5/2020 6:46:00 PM    12.62   8/5/2020 7:31:29 PM                           12.59                                                                             0   0   0    0
8/6/2020 12:00:00 AM    Region IV   ISP   AY0176   ML   OHU   MHCB   8/5/2020 6:46:00 PM    12.62   8/5/2020 7:31:29 PM                           12.59      09:34:00       Conf                                                    0   0   0   1.37   1.37
                                                                                                                                                          Standard Conf
                                                                                                                                                          for 1 08 Hours
8/7/2020 12:00:00 AM    Region IV   ISP   AY0176   ML   OHU   MHCB   8/5/2020 6:46:00 PM    12.62   8/5/2020 7:31:29 PM                           12.59      11:10:00       Conf                                     09:45:00       0   0   0   0.23   0.15   0.08   0.23
                                                                                                                                                          CellFront Conf                                             Standard
                                                                                                                                                          for 0.15 Hours                                            NonCof 0.25
                                                                                                                                                                                                                      Hours
8/8/2020 12:00:00 AM    Region IV   ISP   AY0176   ML   OHU   MHCB   8/5/2020 6:46:00 PM    12.62   8/5/2020 7:31:29 PM                           12.59      10:45:00      NonCof                                                   0   0   0    1     0.67   0.33   0.33
                                                                                                                                                             CellFront
                                                                                                                                                           NonConf for
                                                                                                                                                            0 33 Hours
8/9/2020 12:00:00 AM    Region IV   ISP   AY0176   ML   OHU   MHCB   8/5/2020 6:46:00 PM    12.62   8/5/2020 7:31:29 PM                           12.59      08:45:00      NonCof                                                   0   0   0   1.08   0.78   0.3    0.3
                                                                                                                                                             CellFront
                                                                                                                                                           NonConf for
                                                                                                                                                            0 30 Hours
8/10/2020 12:00:00 AM   Region IV   ISP   AY0176   ML   OHU   MHCB   8/5/2020 6:46:00 PM    12.62   8/5/2020 7:31:29 PM                           12.59      10:07:00       Conf    12:48:00 Standard      Conf                     0   0   0   2.03   1.73   0.3    0.3
                                                                                                                                                          Standard Conf             Conf for 0.45 Hours
                                                                                                                                                          for 0 87 Hours
8/11/2020 12:00:00 AM   Region IV   ISP   AY0176   ML   OHU   MHCB   8/5/2020 6:46:00 PM    12.62   8/5/2020 7:31:29 PM                           12.59      08:44:00       Conf                                                    0   0   0   0.78   0.73   0.05   0.05
                                                                                                                                                          Standard Conf
                                                                                                                                                          for 0 73 Hours
8/12/2020 12:00:00 AM   Region IV   ISP   AY0176   ML   OHU   MHCB   8/5/2020 6:46:00 PM    12.62   8/5/2020 7:31:29 PM                           12.59      08:40:00       Conf                                                    0   0   0   1.08   0.57   0.52   0.52
                                                                                                                                                          Standard Conf
                                                                                                                                                          for 0 57 Hours
8/13/2020 12:00:00 AM   Region IV   ISP   AY0176   ML   OHU   MHCB   8/5/2020 6:46:00 PM    12.62   8/5/2020 7:31:29 PM                           12.59      09:03:00      NonCof                                                   0   0   0   0.33          0.33   0.33
                                                                                                                                                             CellFront
                                                                                                                                                           NonConf for
                                                                                                                                                            0 30 Hours
8/14/2020 12:00:00 AM   Region IV   ISP   AY0176   ML   OHU   MHCB   8/5/2020 6:46:00 PM    12.62   8/5/2020 7:31:29 PM                           12.59      10:30:00       Conf                                      11:00:00      0   0   0    2      2
                                                                                                                                                          Standard Conf                                            Standard Conf
                                                                                                                                                          for 0 50 Hours                                           for 0 38 Hours
8/15/2020 12:00:00 AM   Region IV   ISP   AY0176   ML   OHU   MHCB   8/5/2020 6:46:00 PM    12.62   8/5/2020 7:31:29 PM                           12.59      10:18:00      NonCof                                                   0   0   0   1.13   1.02   0.12   0.12
                                                                                                                                                             CellFront
                                                                                                                                                           NonConf for
                                                                                                                                                            0 12 Hours
8/16/2020 12:00:00 AM   Region IV   ISP   AY0176   ML   OHU   MHCB   8/5/2020 6:46:00 PM    12.62   8/5/2020 7:31:29 PM                           12.59      09:00:00      NonCof                                                   0   0   0   0.58   0.4    0.18   0.18
                                                                                                                                                             CellFront
                                                                                                                                                           NonConf for
                                                                                                                                                            0 18 Hours
8/17/2020 12:00:00 AM   Region IV   ISP   AY0176   ML   OHU   MHCB   8/5/2020 6:46:00 PM    12.62   8/5/2020 7:31:29 PM                           12.59      09:34:00       Conf                                                    0   0   0   0.13   0.03   0.1    0.1
                                                                                                                                                          Standard Conf
                                                                                                                                                          for 0 03 Hours
8/18/2020 12:00:00 AM   Region IV   ISP   AY0176   ML   OHU   MHCB    8/5/2020 6:46:00 PM   12.62    8/5/2020 7:31:29 PM                          12.59                                                                             0   0   0    0
7/15/2020 12:00:00 AM   Region IV   ISP   AY5243   ML   OHU   MHCB   7/13/2020 3:18:00 PM    2.78   7/13/2020 3:48:03 PM   7/16/2020 3:03:51 PM    2.97      14:40:00      NonCof   10:09:00 Standard      Conf      11:27:00       0   0   0   1.03   0.87   0.17   0.17
                                                                                                                                                             CellFront              Conf for 0.87 Hours              Standard
                                                                                                                                                           NonConf for                                              NonCof 0.30
                                                                                                                                                            0 17 Hours                                                Hours
7/16/2020 12:00:00 AM   Region IV   ISP   AY5243   ML   OHU   MHCB   7/13/2020 3:18:00 PM   2.78    7/13/2020 3:48:03 PM   7/16/2020 3:03:51 PM   2.97       08:26:00       Conf                                     13:45:00       0   0   0   0.27   0.27
                                                                                                                                                          Standard Conf                                              Standard
                                                                                                                                                          for 0.27 Hours                                            NonCof 0.25
                                                                                                                                                                                                                      Hours
7/15/2020 12:00:00 AM   Region IV   ISP   BA9706   ML   OHU   MHCB   7/13/2020 4:21:00 PM   2.93    7/13/2020 5:37:00 PM   7/16/2020 3:30:42 PM   2.91       14:45:00      NonCof   08:41:00 Standard      Conf      11:14:00       0   0   0   1.2    0.7    0.5    0.5
                                                                                                                                                             CellFront              Conf for 0.70 Hours              Standard
                                                                                                                                                           NonConf for                                              NonCof 0.22
                                                                                                                                                            0 50 Hours                                                Hours
7/16/2020 12:00:00 AM   Region IV   ISP   BA9706   ML   OHU   MHCB   7/13/2020 4:21:00 PM   2.93    7/13/2020 5:37:00 PM   7/16/2020 3:30:42 PM   2.91       08:45:00       Conf                                     14:01:00       0   0   0   0.3    0.3
                                                                                                                                                          Standard Conf                                              Standard
                                                                                                                                                          for 0.30 Hours                                            NonCof 0.47
                                                                                                                                                                                                                      Hours
8/17/2020 12:00:00 AM   Region IV   ISP   BE8496   ML   SNY   MHCB   8/17/2020 6:45:00 PM   0.62    8/17/2020 7:02:39 PM                          0.61                                                                              0   0   0    0
8/18/2020 12:00:00 AM   Region IV   ISP   BE8496   ML   OHU   MHCB   8/17/2020 6:45:00 PM   0.62    8/17/2020 7:02:39 PM                          0.61                                                                              0   0   0    0
7/15/2020 12:00:00 AM   Region IV   RJD   AG7726   ML   EOP   MHCB   ##################     11.9    7/15/2020 2:43:13 PM   7/20/2020 5:54:10 PM   5.13      11:00:00       NonCof                                                   0   0   0   0.83          0.83          RT at 08:45
                                                                                                                                                           NonConf for
                                                                                                                                                           0 83 Hours
7/16/2020 12:00:00 AM   Region IV   RJD   AG7726   ML   EOP   MHCB   ##################     11.9    7/15/2020 2:43:13 PM   7/20/2020 5:54:10 PM   5.13      09:25:00       NonCof   13:10:00 CellFront    NonCof     13:00:00       0   0   0   0.45          0.45   0.45
                                                                                                                                                            CellFront               NonCof 0.20 Hours                CellFront
                                                                                                                                                           NonConf for                                              NonCof 0.25
                                                                                                                                                           0 25 Hours                                                 Hours
7/17/2020 12:00:00 AM   Region IV   RJD   AG7726   ML   EOP   MHCB   ##################     11.9    7/15/2020 2:43:13 PM   7/20/2020 5:54:10 PM   5.13      11:10:00       NonCof   11:00:00 CellFront    NonCof                    0   0   0   0.42          0.42   0.42
                                                                                                                                                            CellFront               NonCof 0.08 Hours
                                                                                                                                                           NonConf for
                                                                                                                                                           0 33 Hours
7/18/2020 12:00:00 AM   Region IV   RJD   AG7726   ML   EOP   MHCB   ##################     11.9    7/15/2020 2:43:13 PM   7/20/2020 5:54:10 PM   5.13      09:15:00       NonCof                                                   0   0   0   0.35          0.35   0.35
                                                                                                                                                            CellFront
                                                                                                                                                           NonConf for
                                                                                                                                                           0 35 Hours
7/19/2020 12:00:00 AM   Region IV   RJD   AG7726   ML   EOP   MHCB   ##################     11.9    7/15/2020 2:43:13 PM   7/20/2020 5:54:10 PM   5.13      09:22:00       NonCof                                                   0   0   0   0.08          0.08   0.08
                                                                                                                                                            CellFront
                                                                                                                                                           NonConf for
                                                                                                                                                           0 08 Hours
7/20/2020 12:00:00 AM   Region IV   RJD   AG7726   ML   EOP   MHCB   ##################     11.9    7/15/2020 2:43:13 PM   7/20/2020 5:54:10 PM   5.13                              09:19:00 CellFront    NonCof                    0   0   0   2.5           2.5    2.5
                                                                                                                                                                                    NonCof 2.50 Hours
8/4/2020 12:00:00 AM    Region IV   RJD   D63101   ML   SNY   MHCB   8/4/2020 10:32:00 AM   0.95    8/4/2020 1:07:59 PM    8/5/2020 11:39:04 AM   0.94    09:38:00 Conf     Conf    11:30:00 CellFront    NonCof                    0   0   0   1.32   0.98   0.33   0.33
                                                                                                                                                          for 0.98 Hours            NonCof 0.33 Hours
8/5/2020 12:00:00 AM    Region IV   RJD   D63101   ML   EOP   MHCB   8/4/2020 10:32:00 AM   0.95    8/4/2020 1:07:59 PM    8/5/2020 11:39:04 AM   0.94       08:20:00      NonCof                                                   0   0   0   0.08          0.08   0.08   RT at 12:30
                                                                                                                                                             CellFront
                                                                                                                                                           NonConf for
                                                                                                                                                            0 08 Hours
8/12/2020 12:00:00 AM   Region IV   RJD   F06375   ML   EOP   MHCB   ##################     5.88    8/12/2020 8:38:46 PM                          5.55       09:20:00      NonCof                                                   0   1   1   1.75          0.75          NSG at 10:51
                                                                                                                                                           NonConf for
                                                                                                                                                            0 17 Hours
8/13/2020 12:00:00 AM   Region IV   RJD   F06375   ML   EOP   MHCB   ##################     5.88    8/12/2020 8:38:46 PM                          5.55       08:00:00      NonCof                                    14:05:00       0   0   0    1             1      1
                                                                                                                                                             CellFront                                               CellFront
                                                                                                                                                           NonConf for                                              NonCof 0.12
                                                                                                                                                            0 50 Hours                                                Hours
8/14/2020 12:00:00 AM   Region IV   RJD   F06375   ML   EOP   MHCB   ##################     5.88    8/12/2020 8:38:46 PM                          5.55                              09:50:00 CellFront    NonCof                    0   0   0   0.2           0.2    0.2    RT at 09:30
                                                                                                                                                                                    NonCof 0.20 Hours
8/15/2020 12:00:00 AM   Region IV   RJD   F06375   ML   EOP   MHCB   ##################     5.88    8/12/2020 8:38:46 PM                          5.55      08:47:00       NonCof                                                   0   0   0   0.2           0.2    0.2
                                                                                                                                                            CellFront
                                                                                                                                                           NonConf for
                                                                                                                                                           0 20 Hours
8/16/2020 12:00:00 AM   Region IV   RJD   F06375   ML   EOP   MHCB   ##################     5.88    8/12/2020 8:38:46 PM                          5.55      09:50:00       NonCof                                                   0   0   0   0.17          0.17   0.17
                                                                                                                                                            CellFront
                                                                                                                                                           NonConf for
                                                                                                                                                           0 17 Hours
8/17/2020 12:00:00 AM   Region IV   RJD   F06375   ML   EOP   MHCB   ##################     5.88    8/12/2020 8:38:46 PM                          5.55                                                                              0   0   0    0
8/18/2020 12:00:00 AM   Region IV   RJD   F06375   ML   EOP   MHCB   ##################     5.88    8/12/2020 8:38:46 PM                          5.55                                                                              0   0   0    0
7/19/2020 12:00:00 AM   Region IV   RJD   F95733   ML   EOP   MHCB   7/19/2020 5:33:00 PM   0.68    7/19/2020 8:08:28 PM   7/23/2020 8:33:13 PM   4.02                                                                              0   0   0    0
7/20/2020 12:00:00 AM   Region IV   RJD   F95733   ML   EOP   MHCB   7/19/2020 5:33:00 PM   0.68    7/19/2020 8:08:28 PM   7/23/2020 8:33:13 PM   4.02      09:25:00       NonCof                                                   0   1   1   1.33          0.33   0.33
                                                                                                                                                            CellFront
                                                                                                                                                           NonConf for
                                                                                                                                                           0 33 Hours
7/15/2020 12:00:00 AM   Region IV   RJD   AY0375   ML   EOP   MHCB   7/7/2020 10:05:00 PM   7.54    7/7/2020 11:41:06 PM   7/16/2020 1:16:43 AM   8.07      09:50:00       NonCof                                    09:50:00       0   0   0   0.33          0.33   0.33
                                                                                                                                                            CellFront                                                CellFront
                                                                                                                                                           NonConf for                                              NonCof 0.33
                                                                                                                                                           0 33 Hours                                                 Hours
                                                           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 98 of 114

7/16/2020 12:00:00 AM   Region IV   RJD   AY0375   ML     EOP     MHCB   7/16/2020 2:20:00 AM   0.27    7/7/2020 11:41:06 PM    7/16/2020 1:16:43 AM   8.07       08:10:00      NonCof                                               0   1   1   1.67          0.67   0.67
                                                                                                                                                                  CellFront
                                                                                                                                                                 NonConf for
                                                                                                                                                                 0 33 Hours
7/20/2020 12:00:00 AM   Region IV   RJD   AY0375   ML     EOP     MHCB   7/20/2020 4:36:00 PM   0.74    7/20/2020 5:41:08 PM    7/21/2020 4:17:55 PM   0.94       15:30:00      NonCof                                               0   0   0   0.33          0.33
                                                                                                                                                               TherapeuticMo
                                                                                                                                                                dule NonConf
                                                                                                                                                               for 0 33 Hours
7/21/2020 12:00:00 AM   Region IV   RJD   AY0375   ML     EOP     MHCB   7/20/2020 4:36:00 PM   0.74    7/20/2020 5:41:08 PM    7/21/2020 4:17:55 PM   0.94       09:13:00      NonCof   14:56:00 CellFront   NonCof                 0   0   0   1.22          1.22   1.22
                                                                                                                                                                  CellFront              NonCof 0.30 Hours
                                                                                                                                                                 NonConf for
                                                                                                                                                                 0 62 Hours
7/23/2020 12:00:00 AM   Region IV   RJD   AY0375   ML     EOP     MHCB   7/23/2020 4:31:00 PM   14.71   7/23/2020 6:18:56 PM    7/27/2020 4:00:26 PM    3.9                                  15:20:00         NonCof                 0   0   0   0.67          0.67
                                                                                                                                                                                         TherapeuticModule
                                                                                                                                                                                         NonCof 0 67 Hours
7/24/2020 12:00:00 AM   Region IV   RJD   AY0375   ML     EOP     MHCB   7/23/2020 4:31:00 PM   14.71   7/23/2020 6:18:56 PM    7/27/2020 4:00:26 PM    3.9       08:45:00      NonCof   07:30:00 CellFront   NonCof                 0   1   1   1.67          0.67   0.67
                                                                                                                                                                  CellFront              NonCof 0.17 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 33 Hours
7/25/2020 12:00:00 AM   Region IV   RJD   AY0375   ML     EOP     MHCB   7/23/2020 4:31:00 PM   14.71   7/23/2020 6:18:56 PM    7/27/2020 4:00:26 PM    3.9       10:01:00      NonCof                                               0   0   0   0.17          0.17   0.17
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 17 Hours
7/26/2020 12:00:00 AM   Region IV   RJD   AY0375   ML     EOP     MHCB   7/23/2020 4:31:00 PM   14.71   7/23/2020 6:18:56 PM    7/27/2020 4:00:26 PM    3.9       10:00:00      NonCof                                               0   0   0   1.9           1.9
                                                                                                                                                                   Bedside
                                                                                                                                                                NonConf for
                                                                                                                                                                 1 90 Hours
7/27/2020 12:00:00 AM   Region IV   RJD   AY0375   ML     EOP     MHCB   7/23/2020 4:31:00 PM   14.71   7/23/2020 6:18:56 PM    7/27/2020 4:00:26 PM    3.9       10:15:00      NonCof   09:01:00 CellFront   NonCof                 0   1   1   1.33          0.33   0.33
                                                                                                                                                                  CellFront              NonCof 0.08 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 25 Hours
7/17/2020 12:00:00 AM   Region IV   RJD   G29509   ASU   ASUHub   MHCB   ##################     0.41    7/17/2020 1:01:40 AM    7/17/2020 1:57:12 PM   0.54       08:45:00      NonCof                                               0   0   0    1             1      1
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 1 00 Hours
8/3/2020 12:00:00 AM    Region IV   RJD   G35675   ML     SNY     MHCB   8/3/2020 6:30:00 PM    0.56     8/3/2020 9:01:45 PM    8/5/2020 8:49:21 PM    1.99       13:50:00      NonCof                                               0   0   0    1             1
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 42 Hours
8/4/2020 12:00:00 AM    Region IV   RJD   G35675   ASU    ASU     MHCB   8/3/2020 6:30:00 PM    0.56     8/3/2020 9:01:45 PM    8/5/2020 8:49:21 PM    1.99       07:43:00      NonCof                                               0   0   0   0.28          0.28
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 28 Hours
8/6/2020 12:00:00 AM    Region IV   RJD   G35675   ML     SNY     MHCB   8/6/2020 12:06:00 PM   0.96     8/6/2020 1:16:46 PM    8/7/2020 12:39:17 PM   0.97       10:00:00       Conf                                                0   0   0   0.42   0.42
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 42 Hours
8/7/2020 12:00:00 AM    Region IV   RJD   G35675   ML     EOP     MHCB   8/6/2020 12:06:00 PM   0.96     8/6/2020 1:16:46 PM    8/7/2020 12:39:17 PM   0.97       09:30:00      NonCof                                               0   0   0   0.5           0.5    0.5
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 50 Hours
7/24/2020 12:00:00 AM   Region IV   RJD   G61225   ML     EOP     MHCB   7/24/2020 9:08:00 PM   10.54   7/24/2020 11:40:02 PM   7/26/2020 4:06:11 PM   1.68       20:35:00      NonCof                                               0   1   1   1.25          0.25
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 25 Hours
7/25/2020 12:00:00 AM   Region IV   RJD   G61225   ML     EOP     MHCB   7/24/2020 9:08:00 PM   10.54   7/24/2020 11:40:02 PM   7/26/2020 4:06:11 PM   1.68                                                                          0   0   0    0
7/26/2020 12:00:00 AM   Region IV   RJD   G61225   ML     EOP     MHCB   7/24/2020 9:08:00 PM   10.54   7/24/2020 11:40:02 PM   7/26/2020 4:06:11 PM   1.68      13:38:00       NonCof                                               0   0   0   0.13          0.13   0.13
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 13 Hours
7/22/2020 12:00:00 AM   Region IV   RJD   P72839   ML     SNY     MHCB   ##################     8.96    7/22/2020 1:25:12 PM    7/24/2020 8:36:03 PM    2.3      10:35:00       NonCof                                               0   0   0   0.32          0.32
                                                                                                                                                                HoldingCell
                                                                                                                                                                NonConf for
                                                                                                                                                                0 32 Hours
7/23/2020 12:00:00 AM   Region IV   RJD   P72839   ML     EOP     MHCB   ##################     8.96    7/22/2020 1:25:12 PM    7/24/2020 8:36:03 PM    2.3      10:15:00       NonCof   12:50:00 CellFront   NonCof                 0   0   0   1.25          1.25   1.25
                                                                                                                                                                 CellFront               NonCof 0.25 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                0 50 Hours
7/24/2020 12:00:00 AM   Region IV   RJD   P72839   ML     EOP     MHCB   ##################     8.96    7/22/2020 1:25:12 PM    7/24/2020 8:36:03 PM    2.3      12:15:00       NonCof   12:15:00 CellFront   NonCof    12:15:00     0   0   0   0.5           0.5    0.5
                                                                                                                                                                 CellFront               NonCof 0.25 Hours              CellFront
                                                                                                                                                                NonConf for                                            NonCof 0.25
                                                                                                                                                                0 25 Hours                                               Hours
7/15/2020 12:00:00 AM   Region IV   RJD   AM4968   ML     EOP     MHCB   7/12/2020 2:36:00 AM   16.33   7/12/2020 5:20:35 AM    7/28/2020 4:10:55 PM   16.45                             09:30:00 CellFront   NonCof                 0   0   0   0.47          0.47   0.47
                                                                                                                                                                                         NonCof 0.23 Hours
7/16/2020 12:00:00 AM   Region IV   RJD   AM4968   ML     EOP     MHCB   7/12/2020 2:36:00 AM   16.33   7/12/2020 5:20:35 AM    7/28/2020 4:10:55 PM   16.45     10:00:00       NonCof                                               0   0   0   0.17          0.17   0.17
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 17 Hours
7/17/2020 12:00:00 AM   Region IV   RJD   AM4968   ML     EOP     MHCB   7/12/2020 2:36:00 AM   16.33   7/12/2020 5:20:35 AM    7/28/2020 4:10:55 PM   16.45     11:45:00       NonCof   08:15:00 CellFront   NonCof                 0   0   0   0.42          0.42   0.42
                                                                                                                                                                 CellFront               NonCof 0.25 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                0 17 Hours
7/18/2020 12:00:00 AM   Region IV   RJD   AM4968   ML     EOP     MHCB   7/12/2020 2:36:00 AM   16.33   7/12/2020 5:20:35 AM    7/28/2020 4:10:55 PM   16.45     10:00:00       NonCof                                               0   0   0   0.35          0.35   0.35
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 35 Hours
7/19/2020 12:00:00 AM   Region IV   RJD   AM4968   ML     EOP     MHCB   7/12/2020 2:36:00 AM   16.33   7/12/2020 5:20:35 AM    7/28/2020 4:10:55 PM   16.45     09:00:00       NonCof                                               0   0   0   0.25          0.25   0.25
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 25 Hours
7/20/2020 12:00:00 AM   Region IV   RJD   AM4968   ML     EOP     MHCB   7/12/2020 2:36:00 AM   16.33   7/12/2020 5:20:35 AM    7/28/2020 4:10:55 PM   16.45                             09:27:00 CellFront   NonCof                 0   0   0   2.42          2.42   2.42
                                                                                                                                                                                         NonCof 2.42 Hours
7/21/2020 12:00:00 AM   Region IV   RJD   AM4968   ML     EOP     MHCB   7/12/2020 2:36:00 AM   16.33   7/12/2020 5:20:35 AM    7/28/2020 4:10:55 PM   16.45     11:30:00       NonCof                                               0   0   0   0.25          0.25   0.25
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 25 Hours
7/22/2020 12:00:00 AM   Region IV   RJD   AM4968   ML     EOP     MHCB   7/12/2020 2:36:00 AM   16.33   7/12/2020 5:20:35 AM    7/28/2020 4:10:55 PM   16.45     12:10:00       NonCof   12:33:00 CellFront   NonCof    12:10:00     0   0   0   0.37          0.37   0.37
                                                                                                                                                                 CellFront               NonCof 0.20 Hours              CellFront
                                                                                                                                                                NonConf for                                            NonCof 0.17
                                                                                                                                                                0 17 Hours                                               Hours
7/23/2020 12:00:00 AM   Region IV   RJD   AM4968   ML     EOP     MHCB   7/12/2020 2:36:00 AM   16.33   7/12/2020 5:20:35 AM    7/28/2020 4:10:55 PM   16.45     10:45:00       NonCof                                               0   0   0   0.25          0.25   0.25
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 25 Hours
7/24/2020 12:00:00 AM   Region IV   RJD   AM4968   ML     EOP     MHCB   7/12/2020 2:36:00 AM   16.33   7/12/2020 5:20:35 AM    7/28/2020 4:10:55 PM   16.45     12:55:00       NonCof                                               0   0   0   0.17          0.17   0.17
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 17 Hours
7/25/2020 12:00:00 AM   Region IV   RJD   AM4968   ML     EOP     MHCB   7/12/2020 2:36:00 AM   16.33   7/12/2020 5:20:35 AM    7/28/2020 4:10:55 PM   16.45                                                                         0   0   0    0
7/26/2020 12:00:00 AM   Region IV   RJD   AM4968   ML     EOP     MHCB   7/12/2020 2:36:00 AM   16.33   7/12/2020 5:20:35 AM    7/28/2020 4:10:55 PM   16.45                                                                         0   0   0    0
7/27/2020 12:00:00 AM   Region IV   RJD   AM4968   ML     EOP     MHCB   7/12/2020 2:36:00 AM   16.33   7/12/2020 5:20:35 AM    7/28/2020 4:10:55 PM   16.45                             08:56:00 CellFront   NonCof                 0   0   0   0.07          0.07   0.07
                                                                                                                                                                                         NonCof 0.07 Hours
7/28/2020 12:00:00 AM   Region IV   RJD   AM4968   ML     EOP     MHCB   7/12/2020 2:36:00 AM   16.33   7/12/2020 5:20:35 AM    7/28/2020 4:10:55 PM   16.45     10:01:00       NonCof   09:40:00 CellFront   NonCof    10:01:00     0   0   0   3.12          3.12   3.12
                                                                                                                                                                 CellFront               NonCof 3.03 Hours              CellFront
                                                                                                                                                                NonConf for                                            NonCof 0.08
                                                                                                                                                                0 08 Hours                                               Hours
8/6/2020 12:00:00 AM    Region IV   RJD   AP0735   ML     EOP     MHCB   8/6/2020 1:35:00 PM    10.9     8/6/2020 2:16:58 PM    8/14/2020 6:25:57 PM   8.17      11:45:00       NonCof   13:30:00 CellFront   NonCof                 0   1   1   3.58          2.58   2.58
                                                                                                                                                                 CellFront               NonCof 0.33 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                2 25 Hours
8/7/2020 12:00:00 AM    Region IV   RJD   AP0735   ML     EOP     MHCB   8/6/2020 1:35:00 PM    10.9     8/6/2020 2:16:58 PM    8/14/2020 6:25:57 PM   8.17      10:00:00       NonCof   11:20:00 CellFront   NonCof    08:30:00     0   0   0   0.88          0.88   0.88
                                                                                                                                                                 CellFront               NonCof 0.38 Hours              CellFront
                                                                                                                                                                NonConf for                                            NonCof 0.50
                                                                                                                                                                0 50 Hours                                               Hours
8/8/2020 12:00:00 AM    Region IV   RJD   AP0735   ML     EOP     MHCB   8/6/2020 1:35:00 PM    10.9     8/6/2020 2:16:58 PM    8/14/2020 6:25:57 PM   8.17      08:50:00       NonCof                                               0   0   0   0.17          0.17   0.17
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 17 Hours
 8/9/2020 12:00:00 AM   Region IV   RJD   AP0735   ML     EOP     MHCB   8/6/2020 1:35:00 PM    10.9     8/6/2020 2:16:58 PM    8/14/2020 6:25:57 PM   8.17                                                                          0   0   0    0
8/10/2020 12:00:00 AM   Region IV   RJD   AP0735   ML     EOP     MHCB   8/6/2020 1:35:00 PM    10.9     8/6/2020 2:16:58 PM    8/14/2020 6:25:57 PM   8.17                              09:37:00 CellFront   NonCof                 0   0   0   0.13          0.13   0.13
                                                                                                                                                                                         NonCof 0.13 Hours
                                                           Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 99 of 114

8/11/2020 12:00:00 AM   Region IV   RJD   AP0735   ML     EOP     MHCB   8/6/2020 1:35:00 PM    10.9     8/6/2020 2:16:58 PM    8/14/2020 6:25:57 PM    8.17     11:30:00       NonCof                                               0   1   1   1.17          0.17   0.17
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 17 Hours
8/12/2020 12:00:00 AM   Region IV   RJD   AP0735   ML     EOP     MHCB   8/6/2020 1:35:00 PM    10.9     8/6/2020 2:16:58 PM    8/14/2020 6:25:57 PM    8.17     08:40:00       NonCof                                  08:40:00     0   0   0   0.17          0.17   0.17   RT at 13:30
                                                                                                                                                                 CellFront                                              CellFront
                                                                                                                                                                NonConf for                                            NonCof 0.17
                                                                                                                                                                0 17 Hours                                               Hours
8/13/2020 12:00:00 AM   Region IV   RJD   AP0735   ML     EOP     MHCB   8/6/2020 1:35:00 PM    10.9     8/6/2020 2:16:58 PM    8/14/2020 6:25:57 PM    8.17                             08:30:00 CellFront   NonCof                 0   1   1   1.25          0.25   0.25
                                                                                                                                                                                         NonCof 0.25 Hours
8/14/2020 12:00:00 AM   Region IV   RJD   AP0735   ML     EOP     MHCB   8/6/2020 1:35:00 PM    10.9     8/6/2020 2:16:58 PM    8/14/2020 6:25:57 PM    8.17                             10:12:00 CellFront   NonCof                 0   0   0   0.3           0.3    0.3    RT at 09:30
                                                                                                                                                                                         NonCof 0.30 Hours
8/2/2020 12:00:00 AM    Region IV   RJD   BJ6464   ML     EOP     MHCB   8/2/2020 4:38:00 PM     0.7     8/2/2020 6:34:22 PM     8/3/2020 1:41:58 PM    0.8                                                                          0   0   0    0
8/3/2020 12:00:00 AM    Region IV   RJD   BJ6464   ML     EOP     MHCB   8/2/2020 4:38:00 PM     0.7     8/2/2020 6:34:22 PM     8/3/2020 1:41:58 PM    0.8      13:00:00       NonCof                                               0   1   1   2.25          1.25   1.25   RT at 09:47
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                1 25 Hours
8/5/2020 12:00:00 AM    Region IV   RJD   AE1730   ML     EOP     MHCB   8/5/2020 12:13:00 PM   11.93    8/5/2020 3:03:27 PM     8/7/2020 7:01:20 PM    2.17     11:54:00       NonCof                                               0   0   0   0.18          0.18   0.18
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 18 Hours
8/6/2020 12:00:00 AM    Region IV   RJD   AE1730   ML     EOP     MHCB   8/5/2020 12:13:00 PM   11.93    8/5/2020 3:03:27 PM     8/7/2020 7:01:20 PM    2.17     10:05:00       NonCof   11:40:00 CellFront   NonCof                 0   1   1   1.58          0.58   0.58
                                                                                                                                                                 CellFront               NonCof 0.42 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                0 08 Hours
8/7/2020 12:00:00 AM    Region IV   RJD   AE1730   ML     EOP     MHCB   8/5/2020 12:13:00 PM   11.93    8/5/2020 3:03:27 PM     8/7/2020 7:01:20 PM    2.17                             10:00:00 CellFront   NonCof    09:00:00     0   0   0   0.33          0.33   0.33
                                                                                                                                                                                         NonCof 0.33 Hours              CellFront
                                                                                                                                                                                                                       NonCof 0.00
                                                                                                                                                                                                                         Hours
7/17/2020 12:00:00 AM   Region IV   RJD   AF4005   ML     SNY     MHCB   7/17/2020 4:58:00 PM   0.68    7/17/2020 8:19:29 PM    7/18/2020 10:28:47 AM   0.59                                                                         0   0   0    0
7/18/2020 12:00:00 AM   Region IV   RJD   AF4005   ML     EOP     MHCB   7/17/2020 4:58:00 PM   0.68    7/17/2020 8:19:29 PM    7/18/2020 10:28:47 AM   0.59     09:05:00       NonCof                                               0   0   0   0.17          0.17   0.17
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 17 Hours
8/18/2020 12:00:00 AM   Region IV   RJD   AF4005   ASU    ASU     MHCB   ##################     0.44    8/18/2020 12:48:57 AM                           0.37                                                                         0   0   0    0
7/15/2020 12:00:00 AM   Region IV   RJD   AH3275   ML     EOP     MHCB   7/14/2020 9:07:00 PM   0.48    7/14/2020 11:08:47 PM   7/15/2020 1:00:57 PM    0.58      08:05:00      NonCof                                               0   0   0   0.25          0.25   0.25
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 25 Hours
7/15/2020 12:00:00 AM   Region IV   RJD   BE8714   ML     EOP     MHCB   7/7/2020 4:29:00 AM    10.14    7/7/2020 4:59:27 AM    7/16/2020 4:23:25 PM    9.48      12:25:00      NonCof                                               0   0   0   0.25          0.25   0.25
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 25 Hours
7/16/2020 12:00:00 AM   Region IV   RJD   BE8714   ML     EOP     MHCB   7/7/2020 4:29:00 AM    10.14    7/7/2020 4:59:27 AM    7/16/2020 4:23:25 PM    9.48      12:00:00      NonCof   12:59:00 CellFront   NonCof                 0   0   0   0.33          0.33   0.33
                                                                                                                                                                  CellFront              NonCof 0.17 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 17 Hours
7/15/2020 12:00:00 AM   Region IV   RJD   AL3489   ML     EOP     MHCB   7/14/2020 4:16:00 PM    0.7    7/14/2020 8:02:48 PM    7/16/2020 9:24:09 AM    1.56      08:42:00      NonCof                                               0   1   1   1.3           0.3    0.3
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 30 Hours
7/15/2020 12:00:00 AM   Region IV   RJD   E68738   ML     EOP     MHCB   7/9/2020 2:00:00 PM    5.88     7/9/2020 4:41:03 PM    7/17/2020 12:23:28 PM   7.82      10:10:00      NonCof                                  10:10:00     0   0   0   0.25          0.25   0.25
                                                                                                                                                                  CellFront                                             CellFront
                                                                                                                                                                NonConf for                                            NonCof 0.25
                                                                                                                                                                 0 25 Hours                                              Hours
7/22/2020 12:00:00 AM   Region IV   RJD   AU0247   ASU   ASUHub   MHCB   7/22/2020 9:15:00 PM   15.53   7/22/2020 11:12:28 PM   7/29/2020 8:31:36 PM    6.89      19:00:00       Conf                                                0   0   0   0.5    0.5
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 50 Hours
7/23/2020 12:00:00 AM   Region IV   RJD   AU0247   ASU    ASU     MHCB   7/22/2020 9:15:00 PM   15.53   7/22/2020 11:12:28 PM   7/29/2020 8:31:36 PM    6.89      08:00:00      NonCof   13:06:00 CellFront   NonCof                 0   0   0   0.98          0.98   0.98
                                                                                                                                                                  CellFront              NonCof 0.15 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 42 Hours
7/24/2020 12:00:00 AM   Region IV   RJD   AU0247   ASU    ASU     MHCB   7/22/2020 9:15:00 PM   15.53   7/22/2020 11:12:28 PM   7/29/2020 8:31:36 PM    6.89                             12:00:00 CellFront   NonCof    13:30:00     0   0   0   0.25          0.25   0.25
                                                                                                                                                                                         NonCof 0.25 Hours              CellFront
                                                                                                                                                                                                                       NonCof 0.57
                                                                                                                                                                                                                         Hours
7/25/2020 12:00:00 AM   Region IV   RJD   AU0247   ASU    ASU     MHCB   7/22/2020 9:15:00 PM   15.53   7/22/2020 11:12:28 PM   7/29/2020 8:31:36 PM    6.89                                                                         0   0   0    0
7/26/2020 12:00:00 AM   Region IV   RJD   AU0247   ASU    ASU     MHCB   7/22/2020 9:15:00 PM   15.53   7/22/2020 11:12:28 PM   7/29/2020 8:31:36 PM    6.89                                                                         0   0   0    0
7/27/2020 12:00:00 AM   Region IV   RJD   AU0247   ASU    ASU     MHCB   7/22/2020 9:15:00 PM   15.53   7/22/2020 11:12:28 PM   7/29/2020 8:31:36 PM    6.89                                                                         0   0   0    0
7/28/2020 12:00:00 AM   Region IV   RJD   AU0247   ASU    ASU     MHCB   7/22/2020 9:15:00 PM   15.53   7/22/2020 11:12:28 PM   7/29/2020 8:31:36 PM    6.89      18:30:00       Conf                                                0   0   0   0.5    0.5
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 50 Hours
7/29/2020 12:00:00 AM   Region IV   RJD   AU0247   ASU    ASU     MHCB   7/22/2020 9:15:00 PM   15.53   7/22/2020 11:12:28 PM   7/29/2020 8:31:36 PM    6.89      08:18:00      NonCof   09:00:00 CellFront   NonCof                 0   0   0   0.38          0.38   0.38
                                                                                                                                                                  CellFront              NonCof 0.25 Hours
                                                                                                                                                                 NonConf for
                                                                                                                                                                 0 13 Hours
7/30/2020 12:00:00 AM   Region IV   RJD   AP2154   ML     EOP     MHCB   ##################     7.98    7/30/2020 1:37:14 PM     8/7/2020 1:22:22 PM    7.99      10:10:00      NonCof                                               0   0   0   1.5           1.5
                                                                                                                                                               TherapeuticMo
                                                                                                                                                                dule NonConf
                                                                                                                                                               for 1 50 Hours
7/31/2020 12:00:00 AM   Region IV   RJD   AP2154   ML     EOP     MHCB   ##################     7.98    7/30/2020 1:37:14 PM     8/7/2020 1:22:22 PM    7.99      09:20:00      NonCof                                               0   0   0   1.33          1.33   1.33   RT at 09:00
                                                                                                                                                                  CellFront
                                                                                                                                                                 NonConf for
                                                                                                                                                                 0 67 Hours
8/1/2020 12:00:00 AM    Region IV   RJD   AP2154   ML     EOP     MHCB   ##################     7.98    7/30/2020 1:37:14 PM     8/7/2020 1:22:22 PM    7.99      09:01:00      NonCof                                               0   0   0   0.18          0.18   0.18
                                                                                                                                                                  CellFront
                                                                                                                                                                 NonConf for
                                                                                                                                                                 0 18 Hours
8/2/2020 12:00:00 AM    Region IV   RJD   AP2154   ML     EOP     MHCB   ##################     7.98    7/30/2020 1:37:14 PM     8/7/2020 1:22:22 PM    7.99                                                                         0   0   0    0
8/3/2020 12:00:00 AM    Region IV   RJD   AP2154   ML     EOP     MHCB   ##################     7.98    7/30/2020 1:37:14 PM     8/7/2020 1:22:22 PM    7.99                             08:52:00 CellFront   NonCof    09:59:00     0   0   0   0.12          0.12   0.12
                                                                                                                                                                                         NonCof 0.12 Hours              CellFront
                                                                                                                                                                                                                       NonCof 0.10
                                                                                                                                                                                                                         Hours
8/4/2020 12:00:00 AM    Region IV   RJD   AP2154   ML     EOP     MHCB   ##################     7.98    7/30/2020 1:37:14 PM     8/7/2020 1:22:22 PM    7.99     11:00:00       NonCof                                               0   0   0   0.17          0.17   0.17
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 17 Hours
8/5/2020 12:00:00 AM    Region IV   RJD   AP2154   ML     EOP     MHCB   ##################     7.98    7/30/2020 1:37:14 PM     8/7/2020 1:22:22 PM    7.99     09:20:00       NonCof                                               0   0   0   0.17          0.17   0.17
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 17 Hours
8/6/2020 12:00:00 AM    Region IV   RJD   AP2154   ML     EOP     MHCB   ##################     7.98    7/30/2020 1:37:14 PM     8/7/2020 1:22:22 PM    7.99                             11:00:00 CellFront   NonCof                 0   0   0   0.5           0.5    0.5
                                                                                                                                                                                         NonCof 0.50 Hours
8/7/2020 12:00:00 AM    Region IV   RJD   AP2154   ML     EOP     MHCB   ##################     7.98    7/30/2020 1:37:14 PM     8/7/2020 1:22:22 PM    7.99     11:00:00       NonCof   11:00:00 CellFront   NonCof                 0   0   0   1.33          1.33   1.33
                                                                                                                                                                 CellFront               NonCof 0.33 Hours
                                                                                                                                                                NonConf for
                                                                                                                                                                0 50 Hours
8/17/2020 12:00:00 AM   Region IV   RJD   AP2154   ML     EOP     MHCB   8/17/2020 1:37:00 AM   0.32    8/17/2020 2:38:08 AM    8/17/2020 4:17:04 PM    0.57     09:05:00       NonCof                                               0   0   0   0.33          0.33   0.33
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 17 Hours
7/19/2020 12:00:00 AM   Region IV   RJD   BL0847   ML     EOP     MHCB   7/19/2020 9:17:00 PM   0.47    7/19/2020 11:24:52 PM   7/20/2020 3:34:18 PM    0.67                                                                         0   0   0    0
7/20/2020 12:00:00 AM   Region IV   RJD   BL0847   ML     EOP     MHCB   7/19/2020 9:17:00 PM   0.47    7/19/2020 11:24:52 PM   7/20/2020 3:34:18 PM    0.67     08:00:00       NonCof                                               0   0   0   0.5           0.5    0.5
                                                                                                                                                                 CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                0 50 Hours
8/2/2020 12:00:00 AM    Region IV   RJD   BL7759   ML     EOP     MHCB   8/2/2020 4:47:00 PM    0.68     8/2/2020 6:34:22 PM     8/4/2020 7:48:35 PM    2.05                                                                         0   0   0    0
8/3/2020 12:00:00 AM    Region IV   RJD   BL7759   ML     EOP     MHCB   8/2/2020 4:47:00 PM    0.68     8/2/2020 6:34:22 PM     8/4/2020 7:48:35 PM    2.05      08:35:00      NonCof                                               0   0   0   0.3           0.3    0.3    RT at 09:47
                                                                                                                                                                  CellFront
                                                                                                                                                                NonConf for
                                                                                                                                                                 0 30 Hours
7/30/2020 12:00:00 AM   Region IV   RJD   G64539   ML     EOP     MHCB   7/30/2020 3:20:00 PM    0.8    7/30/2020 6:01:48 PM    7/31/2020 4:31:51 PM    0.94      14:50:00       Conf                                                0   1   1   1.25   0.25
                                                                                                                                                               Standard Conf
                                                                                                                                                               for 0 25 Hours
                                                        Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 100 of 114

7/31/2020 12:00:00 AM   Region IV   RJD   G64539   ML   EOP   MHCB   7/30/2020 3:20:00 PM    0.8    7/30/2020 6:01:48 PM    7/31/2020 4:31:51 PM    0.94       10:05:00      NonCof                                               0   1   1   1.43          0.43   0.43   RT at 14:15
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 43 Hours
8/2/2020 12:00:00 AM    Region IV   RJD   G64539   ML   EOP   MHCB   8/2/2020 1:40:00 PM    0.84     8/2/2020 6:34:22 PM     8/3/2020 8:16:10 PM    1.07       13:10:00       Conf                                                0   0   0   0.5    0.5
                                                                                                                                                            Standard Conf
                                                                                                                                                            for 0 50 Hours
8/3/2020 12:00:00 AM    Region IV   RJD   G64539   ML   EOP   MHCB   8/2/2020 1:40:00 PM    0.84     8/2/2020 6:34:22 PM     8/3/2020 8:16:10 PM    1.07       08:00:00      NonCof   09:04:00 CellFront   NonCof                 0   0   0   1.58          1.58   1.58   RT at 09:47
                                                                                                                                                               CellFront              NonCof 0.08 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                              1 50 Hours
7/19/2020 12:00:00 AM   Region IV   RJD   AP6939   ML   EOP   MHCB   7/19/2020 1:57:00 AM   0.31    7/19/2020 3:04:30 AM    7/19/2020 11:39:36 PM   0.86       09:15:00      NonCof                                               0   0   0   0.25          0.25   0.25
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 25 Hours
7/29/2020 12:00:00 AM   Region IV   RJD   P56417   ML   EOP   MHCB   7/29/2020 2:20:00 PM   18.82   7/29/2020 5:36:54 PM     8/3/2020 1:27:43 PM    4.83       13:32:00      NonCof                                               1   0   1   1.67          1.67          RT at 09:00
                                                                                                                                                            TherapeuticMo
                                                                                                                                                             dule NonConf
                                                                                                                                                            for 0 67 Hours
7/30/2020 12:00:00 AM   Region IV   RJD   P56417   ML   EOP   MHCB   7/29/2020 2:20:00 PM   18.82   7/29/2020 5:36:54 PM     8/3/2020 1:27:43 PM    4.83       07:52:00      NonCof   11:30:00 CellFront   NonCof                 0   0   0   1.43          1.43   1.43
                                                                                                                                                               CellFront              NonCof 0.50 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                              0 47 Hours
7/31/2020 12:00:00 AM   Region IV   RJD   P56417   ML   EOP   MHCB   7/29/2020 2:20:00 PM   18.82   7/29/2020 5:36:54 PM     8/3/2020 1:27:43 PM    4.83       10:52:00      NonCof   12:30:00 CellFront   NonCof                 0   0   0   0.58          0.58   0.58   RT at 09:00
                                                                                                                                                               CellFront              NonCof 0.37 Hours
                                                                                                                                                              NonConf for
                                                                                                                                                              0 22 Hours
8/1/2020 12:00:00 AM    Region IV   RJD   P56417   ML   EOP   MHCB   7/29/2020 2:20:00 PM   18.82   7/29/2020 5:36:54 PM     8/3/2020 1:27:43 PM    4.83       09:15:00      NonCof                                               0   0   0   0.05          0.05   0.05
                                                                                                                                                               CellFront
                                                                                                                                                              NonConf for
                                                                                                                                                              0 05 Hours
8/2/2020 12:00:00 AM    Region IV   RJD   P56417   ML   EOP   MHCB   7/29/2020 2:20:00 PM   18.82   7/29/2020 5:36:54 PM     8/3/2020 1:27:43 PM    4.83                                                                          0   0   0    0
8/3/2020 12:00:00 AM    Region IV   RJD   P56417   ML   EOP   MHCB   7/29/2020 2:20:00 PM   18.82   7/29/2020 5:36:54 PM     8/3/2020 1:27:43 PM    4.83                              09:10:00 CellFront   NonCof    10:05:00     0   0   0   0.12          0.12   0.12
                                                                                                                                                                                      NonCof 0.12 Hours              CellFront
                                                                                                                                                                                                                    NonCof 0.15
                                                                                                                                                                                                                      Hours
7/24/2020 12:00:00 AM   Region IV   RJD   P79564   ML   EOP   MHCB   7/24/2020 7:08:00 PM   18.65   7/24/2020 8:49:14 PM    7/28/2020 7:41:34 PM    3.95                                                                          0   0   0    0
7/25/2020 12:00:00 AM   Region IV   RJD   P79564   ML   EOP   MHCB   7/24/2020 7:08:00 PM   18.65   7/24/2020 8:49:14 PM    7/28/2020 7:41:34 PM    3.95      09:10:00       NonCof                                               0   0   0   0.25          0.25   0.25
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 25 Hours
7/26/2020 12:00:00 AM   Region IV   RJD   P79564   ML   EOP   MHCB   7/24/2020 7:08:00 PM   18.65   7/24/2020 8:49:14 PM    7/28/2020 7:41:34 PM    3.95                                                                          0   0   0    0
7/27/2020 12:00:00 AM   Region IV   RJD   P79564   ML   EOP   MHCB   7/24/2020 7:08:00 PM   18.65   7/24/2020 8:49:14 PM    7/28/2020 7:41:34 PM    3.95      10:30:00       NonCof                                               0   0   0   0.17          0.17   0.17
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
7/28/2020 12:00:00 AM   Region IV   RJD   P79564   ML   EOP   MHCB   7/24/2020 7:08:00 PM   18.65   7/24/2020 8:49:14 PM    7/28/2020 7:41:34 PM    3.95      10:07:00       NonCof                                  10:07:00     0   0   0   0.1           0.1    0.1
                                                                                                                                                              CellFront                                              CellFront
                                                                                                                                                             NonConf for                                            NonCof 0.10
                                                                                                                                                             0 10 Hours                                               Hours
7/23/2020 12:00:00 AM   Region IV   RJD   P90380   ML   EOP   MHCB   7/23/2020 7:16:00 PM   0.65    7/23/2020 11:25:50 PM   7/24/2020 1:30:08 PM    0.59                                                                          0   0   0    0
7/24/2020 12:00:00 AM   Region IV   RJD   P90380   ML   EOP   MHCB   7/23/2020 7:16:00 PM   0.65    7/23/2020 11:25:50 PM   7/24/2020 1:30:08 PM    0.59      10:05:00       NonCof   09:30:00 CellFront   NonCof                 0   1   1   1.75          0.75   0.75
                                                                                                                                                              CellFront               NonCof 0.50 Hours
                                                                                                                                                             NonConf for
                                                                                                                                                             0 25 Hours
7/31/2020 12:00:00 AM   Region IV   RJD   T64610   ML   EOP   MHCB   7/31/2020 9:14:00 PM   0.51    7/31/2020 11:00:13 PM   8/1/2020 10:26:41 AM    0.48                                                                          1   0   1    1             1            RT at 09:00
 8/1/2020 12:00:00 AM   Region IV   RJD   T64610   ML   EOP   MHCB   7/31/2020 9:14:00 PM   0.51    7/31/2020 11:00:13 PM   8/1/2020 10:26:41 AM    0.48      09:01:00       NonCof                                               0   0   0   0.23          0.23   0.23
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 23 Hours
8/15/2020 12:00:00 AM   Region IV   RJD   T64610   ML   EOP   MHCB   8/15/2020 7:58:00 PM   0.58    8/15/2020 8:43:53 PM                            2.54                                                                          0   0   0    0
8/16/2020 12:00:00 AM   Region IV   RJD   T64610   ML   EOP   MHCB   8/15/2020 7:58:00 PM   0.58    8/15/2020 8:43:53 PM                            2.54      09:10:00       NonCof                                               0   0   0   0.63          0.63   0.63
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 63 Hours
 8/9/2020 12:00:00 AM   Region IV   RJD   T79916   ML   SNY   MHCB   8/9/2020 4:32:00 PM    7.77     8/9/2020 7:57:29 PM    8/14/2020 6:25:57 PM    4.94                                                                          0   0   0    0
8/10/2020 12:00:00 AM   Region IV   RJD   T79916   ML   EOP   MHCB   8/9/2020 4:32:00 PM    7.77     8/9/2020 7:57:29 PM    8/14/2020 6:25:57 PM    4.94      11:00:00       NonCof   13:55:00 CellFront   NonCof                 0   0   0   2.2           2.2    2.2
                                                                                                                                                              CellFront               NonCof 0.20 Hours
                                                                                                                                                             NonConf for
                                                                                                                                                             0 33 Hours
8/11/2020 12:00:00 AM   Region IV   RJD   T79916   ML   EOP   MHCB   8/9/2020 4:32:00 PM    7.77     8/9/2020 7:57:29 PM    8/14/2020 6:25:57 PM    4.94      11:20:00       NonCof                                               0   0   0   0.17          0.17   0.17
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
8/12/2020 12:00:00 AM   Region IV   RJD   T79916   ML   EOP   MHCB   8/9/2020 4:32:00 PM    7.77     8/9/2020 7:57:29 PM    8/14/2020 6:25:57 PM    4.94      08:35:00       NonCof                                  08:35:00     0   0   0   0.08          0.08   0.08
                                                                                                                                                              CellFront                                              CellFront
                                                                                                                                                             NonConf for                                            NonCof 0.08
                                                                                                                                                             0 08 Hours                                               Hours
8/13/2020 12:00:00 AM   Region IV   RJD   T79916   ML   EOP   MHCB   8/9/2020 4:32:00 PM    7.77     8/9/2020 7:57:29 PM    8/14/2020 6:25:57 PM    4.94                              13:00:00 CellFront   NonCof                 0   0   0   0.25          0.25   0.25
                                                                                                                                                                                      NonCof 0.25 Hours
8/14/2020 12:00:00 AM   Region IV   RJD   T79916   ML   EOP   MHCB   8/9/2020 4:32:00 PM    7.77     8/9/2020 7:57:29 PM    8/14/2020 6:25:57 PM    4.94                              10:02:00 CellFront   NonCof                 0   0   0   0.17          0.17   0.17   RT at 09:30
                                                                                                                                                                                      NonCof 0.17 Hours
7/19/2020 12:00:00 AM   Region IV   RJD   V40871   ML   EOP   MHCB   7/19/2020 4:26:00 PM    0.7    7/19/2020 8:05:55 PM    7/20/2020 11:17:25 AM   0.63                                                                          0   0   0    0
7/20/2020 12:00:00 AM   Region IV   RJD   V40871   ML   EOP   MHCB   7/19/2020 4:26:00 PM    0.7    7/19/2020 8:05:55 PM    7/20/2020 11:17:25 AM   0.63      08:45:00       NonCof                                               1   0   1   1.33          1.33   0.33
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 33 Hours
8/2/2020 12:00:00 AM    Region IV   RJD   AL8458   ML   EOP   ICF    ##################     9.08     8/2/2020 3:04:10 PM    8/12/2020 3:46:12 PM    10.03     09:50:00       NonCof                                               0   0   0   0.63   0.52   0.12   0.12
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 12 Hours
8/3/2020 12:00:00 AM    Region IV   RJD   AL8458   ML   EOP   MHCB   8/2/2020 1:00:00 PM    10.99    8/2/2020 3:04:10 PM    8/12/2020 3:46:12 PM    10.03     09:00:00       NonCof                                               0   0   0   0.5           0.5    0.5    RT at 09:47
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 50 Hours
8/4/2020 12:00:00 AM    Region IV   RJD   AL8458   ML   EOP   MHCB   8/2/2020 1:00:00 PM    10.99    8/2/2020 3:04:10 PM    8/12/2020 3:46:12 PM    10.03     11:10:00       NonCof   09:46:00 CellFront   NonCof                 0   1   1   1.4           0.4    0.4
                                                                                                                                                              CellFront               NonCof 0.23 Hours
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
8/5/2020 12:00:00 AM    Region IV   RJD   AL8458   ML   EOP   MHCB   8/2/2020 1:00:00 PM    10.99    8/2/2020 3:04:10 PM    8/12/2020 3:46:12 PM    10.03     10:35:00       NonCof   10:35:00 CellFront   NonCof    10:35:00     0   0   0   0.53          0.53   0.53
                                                                                                                                                              CellFront               NonCof 0.27 Hours              CellFront
                                                                                                                                                             NonConf for                                            NonCof 0.27
                                                                                                                                                             0 27 Hours                                               Hours
8/6/2020 12:00:00 AM    Region IV   RJD   AL8458   ML   EOP   MHCB   8/2/2020 1:00:00 PM    10.99    8/2/2020 3:04:10 PM    8/12/2020 3:46:12 PM    10.03     10:10:00       NonCof                                               1   0   1   1.17          1.17   0.17
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
8/7/2020 12:00:00 AM    Region IV   RJD   AL8458   ML   EOP   MHCB   8/2/2020 1:00:00 PM    10.99    8/2/2020 3:04:10 PM    8/12/2020 3:46:12 PM    10.03     11:30:00       NonCof   10:30:00 CellFront   NonCof                 0   0   0   0.83          0.83   0.83
                                                                                                                                                              CellFront               NonCof 0.33 Hours
                                                                                                                                                             NonConf for
                                                                                                                                                             0 50 Hours
8/8/2020 12:00:00 AM    Region IV   RJD   AL8458   ML   EOP   MHCB   8/2/2020 1:00:00 PM    10.99    8/2/2020 3:04:10 PM    8/12/2020 3:46:12 PM    10.03     09:00:00       NonCof                                               0   0   0   0.17          0.17   0.17
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
 8/9/2020 12:00:00 AM   Region IV   RJD   AL8458   ML   EOP   MHCB   8/2/2020 1:00:00 PM    10.99    8/2/2020 3:04:10 PM    8/12/2020 3:46:12 PM    10.03                                                                         0   0   0    0                          RT at 09:00
8/10/2020 12:00:00 AM   Region IV   RJD   AL8458   ML   EOP   MHCB   8/2/2020 1:00:00 PM    10.99    8/2/2020 3:04:10 PM    8/12/2020 3:46:12 PM    10.03                             09:46:00 CellFront   NonCof                 0   0   0   0.32          0.32   0.32
                                                                                                                                                                                      NonCof 0.32 Hours
8/11/2020 12:00:00 AM   Region IV   RJD   AL8458   ML   EOP   MHCB   8/2/2020 1:00:00 PM    10.99    8/2/2020 3:04:10 PM    8/12/2020 3:46:12 PM    10.03     11:00:00       NonCof                                               0   1   1   1.33          0.33   0.33
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 33 Hours
8/12/2020 12:00:00 AM   Region IV   RJD   AL8458   ML   EOP   MHCB   8/2/2020 1:00:00 PM    10.99    8/2/2020 3:04:10 PM    8/12/2020 3:46:12 PM    10.03     08:25:00       NonCof                                  08:25:00     0   0   0   0.17          0.17   0.17
                                                                                                                                                              CellFront                                              CellFront
                                                                                                                                                             NonConf for                                            NonCof 0.17
                                                                                                                                                             0 17 Hours                                               Hours
                                                         Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 101 of 114

7/15/2020 12:00:00 AM   Region IV   RJD   AR5985   ML    EOP   MHCB   7/11/2020 2:12:00 PM   16.84   7/11/2020 7:43:57 PM    7/28/2020 4:27:45 PM   16.86                             09:10:00 CellFront    NonCof                    0   0   0   0.33          0.33   0.33
                                                                                                                                                                                      NonCof 0.33 Hours
7/16/2020 12:00:00 AM   Region IV   RJD   AR5985   ML    EOP   MHCB   7/11/2020 2:12:00 PM   16.84   7/11/2020 7:43:57 PM    7/28/2020 4:27:45 PM   16.86      09:45:00      NonCof                                                   0   0   0   0.25          0.25   0.25
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 25 Hours
7/17/2020 12:00:00 AM   Region IV   RJD   AR5985   ML    EOP   MHCB   7/11/2020 2:12:00 PM   16.84   7/11/2020 7:43:57 PM    7/28/2020 4:27:45 PM   16.86      12:00:00       Conf    07:00:00 CellFront    NonCof                    0   0   0   1.83    1     0.83   0.83
                                                                                                                                                            Standard Conf             NonCof 0.50 Hours
                                                                                                                                                            for 0 33 Hours
7/18/2020 12:00:00 AM   Region IV   RJD   AR5985   ML    EOP   MHCB   7/11/2020 2:12:00 PM   16.84   7/11/2020 7:43:57 PM    7/28/2020 4:27:45 PM   16.86      09:39:00      NonCof                                                   0   0   0   0.12          0.12   0.12
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 12 Hours
7/19/2020 12:00:00 AM   Region IV   RJD   AR5985   ML    EOP   MHCB   7/11/2020 2:12:00 PM   16.84   7/11/2020 7:43:57 PM    7/28/2020 4:27:45 PM   16.86      09:15:00      NonCof                                                   0   0   0   0.08          0.08   0.08
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 08 Hours
7/20/2020 12:00:00 AM   Region IV   RJD   AR5985   ML    EOP   MHCB   7/11/2020 2:12:00 PM   16.84   7/11/2020 7:43:57 PM    7/28/2020 4:27:45 PM   16.86                             09:32:00 CellFront    NonCof                    0   0   0   0.08          0.08   0.08
                                                                                                                                                                                      NonCof 0.08 Hours
7/21/2020 12:00:00 AM   Region IV   RJD   AR5985   ML    EOP   MHCB   7/11/2020 2:12:00 PM   16.84   7/11/2020 7:43:57 PM    7/28/2020 4:27:45 PM   16.86     11:00:00       NonCof                                                   0   0   0   0.33          0.33   0.33
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 33 Hours
7/22/2020 12:00:00 AM   Region IV   RJD   AR5985   ML    EOP   MHCB   7/11/2020 2:12:00 PM   16.84   7/11/2020 7:43:57 PM    7/28/2020 4:27:45 PM   16.86     12:10:00       NonCof   12:00:00 CellFront    NonCof     12:00:00       0   0   0   0.53          0.53   0.53
                                                                                                                                                              CellFront               NonCof 0.53 Hours                CellFront
                                                                                                                                                             NonConf for                                              NonCof 0.17
                                                                                                                                                             0 00 Hours                                                 Hours
7/23/2020 12:00:00 AM   Region IV   RJD   AR5985   ML    EOP   MHCB   7/11/2020 2:12:00 PM   16.84   7/11/2020 7:43:57 PM    7/28/2020 4:27:45 PM   16.86     11:15:00       NonCof                                                   0   0   0   0.17          0.17   0.17
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
7/24/2020 12:00:00 AM   Region IV   RJD   AR5985   ML    EOP   MHCB   7/11/2020 2:12:00 PM   16.84   7/11/2020 7:43:57 PM    7/28/2020 4:27:45 PM   16.86     12:40:00       NonCof                                                   0   0   0   0.25          0.25   0.25
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 25 Hours
7/25/2020 12:00:00 AM   Region IV   RJD   AR5985   ML    EOP   MHCB   7/11/2020 2:12:00 PM   16.84   7/11/2020 7:43:57 PM    7/28/2020 4:27:45 PM   16.86     09:50:00       NonCof                                                   0   0   0   0.17          0.17   0.17
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
7/26/2020 12:00:00 AM   Region IV   RJD   AR5985   ML    EOP   MHCB   7/11/2020 2:12:00 PM   16.84   7/11/2020 7:43:57 PM    7/28/2020 4:27:45 PM   16.86     09:30:00       NonCof                                                   0   0   0   0.08          0.08   0.08
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 08 Hours
7/27/2020 12:00:00 AM   Region IV   RJD   AR5985   ML    EOP   MHCB   7/11/2020 2:12:00 PM   16.84   7/11/2020 7:43:57 PM    7/28/2020 4:27:45 PM   16.86     11:10:00       NonCof   08:51:00 CellFront    NonCof                    0   0   0   0.25          0.25   0.25
                                                                                                                                                              CellFront               NonCof 0.08 Hours
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
7/28/2020 12:00:00 AM   Region IV   RJD   AR5985   ML    EOP   MHCB   7/11/2020 2:12:00 PM   16.84   7/11/2020 7:43:57 PM    7/28/2020 4:27:45 PM   16.86     09:54:00       NonCof   09:47:00 CellFront    NonCof     09:54:00       0   0   0   0.27          0.27   0.27
                                                                                                                                                              CellFront               NonCof 0.15 Hours                CellFront
                                                                                                                                                             NonConf for                                              NonCof 0.12
                                                                                                                                                             0 12 Hours                                                 Hours
8/8/2020 12:00:00 AM    Region IV   RJD   AW2061   ML    EOP   MHCB   8/8/2020 8:42:00 PM    0.53    8/8/2020 10:55:47 PM    8/11/2020 1:14:22 PM   2.6                                                                               0   0   0    0
8/9/2020 12:00:00 AM    Region IV   RJD   AW2061   ML    EOP   MHCB   8/8/2020 8:42:00 PM    0.53    8/8/2020 10:55:47 PM    8/11/2020 1:14:22 PM   2.6                                                                               0   0   0    0
8/6/2020 12:00:00 AM    Region IV   RJD   AZ6853   ML    EOP   MHCB   8/6/2020 3:33:00 PM    0.74     8/6/2020 7:48:16 PM    8/7/2020 11:20:10 PM   1.15       10:40:00       Conf                                                    0   1   1   1.72   0.72
                                                                                                                                                            Standard Conf
                                                                                                                                                            for 0 22 Hours
8/7/2020 12:00:00 AM    Region IV   RJD   AZ6853   ML    EOP   MHCB   8/6/2020 3:33:00 PM    0.74     8/6/2020 7:48:16 PM    8/7/2020 11:20:10 PM   1.15       10:30:00      NonCof                                                   0   0   0   0.5           0.5    0.5
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 50 Hours
7/23/2020 12:00:00 AM   Region IV   RJD   BI5990   ML    EOP   MHCB   ##################     10.93   7/23/2020 3:16:44 PM    7/27/2020 4:00:27 PM   4.03       10:27:00      NonCof                                                   0   0   0   1.53          1.53
                                                                                                                                                             NonConf for
                                                                                                                                                              0 77 Hours
7/24/2020 12:00:00 AM   Region IV   RJD   BI5990   ML    EOP   MHCB   ##################     10.93   7/23/2020 3:16:44 PM    7/27/2020 4:00:27 PM   4.03       07:40:00      NonCof   10:00:00 CellFront    NonCof                    0   1   1   2.17          1.17   1.17
                                                                                                                                                               CellFront              NonCof 0.67 Hours
                                                                                                                                                             NonConf for
                                                                                                                                                              0 25 Hours
7/25/2020 12:00:00 AM   Region IV   RJD   BI5990   ML    EOP   MHCB   ##################     10.93   7/23/2020 3:16:44 PM    7/27/2020 4:00:27 PM   4.03                                                                              0   0   0    0
7/26/2020 12:00:00 AM   Region IV   RJD   BI5990   ML    EOP   MHCB   ##################     10.93   7/23/2020 3:16:44 PM    7/27/2020 4:00:27 PM   4.03                                                                              0   0   0    0
7/27/2020 12:00:00 AM   Region IV   RJD   BI5990   ML    EOP   MHCB   ##################     10.93   7/23/2020 3:16:44 PM    7/27/2020 4:00:27 PM   4.03      11:15:00       NonCof   09:06:00 CellFront    NonCof                    0   0   0   0.25          0.25   0.25
                                                                                                                                                              CellFront               NonCof 0.08 Hours
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
8/6/2020 12:00:00 AM    Region IV   RJD   BJ9734   ASU   ASU   MHCB   8/6/2020 12:49:00 AM   12.37    8/6/2020 3:24:00 AM    8/17/2020 4:32:41 PM   11.55     10:47:00       NonCof   12:30:00 CellFront    NonCof                    0   0   0   0.77          0.77   0.77
                                                                                                                                                              CellFront               NonCof 0.33 Hours
                                                                                                                                                             NonConf for
                                                                                                                                                             0 22 Hours
8/7/2020 12:00:00 AM    Region IV   RJD   BJ9734   ASU   ASU   MHCB   8/6/2020 12:49:00 AM   12.37    8/6/2020 3:24:00 AM    8/17/2020 4:32:41 PM   11.55                             09:30:00 CellFront    NonCof     08:00:00       0   0   0   0.33          0.33   0.33
                                                                                                                                                                                      NonCof 0.33 Hours                CellFront
                                                                                                                                                                                                                      NonCof 0.50
                                                                                                                                                                                                                        Hours
8/8/2020 12:00:00 AM    Region IV   RJD   BJ9734   ASU   ASU   MHCB   8/6/2020 12:49:00 AM   12.37    8/6/2020 3:24:00 AM    8/17/2020 4:32:41 PM   11.55     11:40:00       NonCof                                                   0   0   0   0.08          0.08   0.08
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 08 Hours
8/9/2020 12:00:00 AM    Region IV   RJD   BJ9734   ASU   ASU   MHCB   8/6/2020 12:49:00 AM   12.37    8/6/2020 3:24:00 AM    8/17/2020 4:32:41 PM   11.55     08:50:00       NonCof                                                   0   0   0   0.08          0.08   0.08
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 08 Hours
8/10/2020 12:00:00 AM   Region IV   RJD   BJ9734   ASU   ASU   MHCB   8/6/2020 12:49:00 AM   12.37    8/6/2020 3:24:00 AM    8/17/2020 4:32:41 PM   11.55                             10:09:00 CellFront    NonCof                    0   0   0   0.1           0.1    0.1
                                                                                                                                                                                      NonCof 0.10 Hours
8/11/2020 12:00:00 AM   Region IV   RJD   BJ9734   ASU   ASU   MHCB   8/6/2020 12:49:00 AM   12.37    8/6/2020 3:24:00 AM    8/17/2020 4:32:41 PM   11.55     08:25:00       NonCof                                                   0   0   0   0.17          0.17   0.17
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
8/12/2020 12:00:00 AM   Region IV   RJD   BJ9734   ASU   ASU   MHCB   8/6/2020 12:49:00 AM   12.37    8/6/2020 3:24:00 AM    8/17/2020 4:32:41 PM   11.55     09:35:00       NonCof                                                   0   0   0   0.17          0.17   0.17
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 17 Hours
8/13/2020 12:00:00 AM   Region IV   RJD   BJ9734   ASU   ASU   MHCB   8/6/2020 12:49:00 AM   12.37    8/6/2020 3:24:00 AM    8/17/2020 4:32:41 PM   11.55                                  08:00:00          Conf    11:59:00 Conf    0   0   0   0.33   0.33
                                                                                                                                                                                      TherapeuticModule              for 0.23 Hours
                                                                                                                                                                                      Conf for 0 33 Hours
8/14/2020 12:00:00 AM   Region IV   RJD   BJ9734   ASU   ASU   MHCB   8/6/2020 12:49:00 AM   12.37    8/6/2020 3:24:00 AM    8/17/2020 4:32:41 PM   11.55                             11:46:00 CellFront    NonCof                    0   0   0    0             0      0
                                                                                                                                                                                      NonCof 0.00 Hours
8/15/2020 12:00:00 AM   Region IV   RJD   BJ9734   ASU   ASU   MHCB   8/6/2020 12:49:00 AM   12.37    8/6/2020 3:24:00 AM    8/17/2020 4:32:41 PM   11.55     11:07:00       NonCof                                                   0   0   0   0.15          0.15   0.15
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 15 Hours
8/16/2020 12:00:00 AM   Region IV   RJD   BJ9734   ASU   ASU   MHCB   8/6/2020 12:49:00 AM   12.37    8/6/2020 3:24:00 AM    8/17/2020 4:32:41 PM   11.55     09:45:00       NonCof                                                   0   0   0   0.08          0.08   0.08
                                                                                                                                                              CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                             0 08 Hours
8/17/2020 12:00:00 AM   Region IV   RJD   BJ9734   ASU   ASU   MHCB   8/6/2020 12:49:00 AM   12.37    8/6/2020 3:24:00 AM    8/17/2020 4:32:41 PM   11.55                             14:22:00 CellFront    NonCof                    0   0   0   0.1           0.1    0.1
                                                                                                                                                                                      NonCof 0.10 Hours
7/22/2020 12:00:00 AM   Region IV   RJD   BK9146   ML    EOP   MHCB   7/22/2020 1:38:00 PM   0.85    7/22/2020 8:20:50 PM    7/23/2020 8:33:10 PM   1.01       13:00:00      NonCof                                     11:45:00      1   0   1   2.05          2.05
                                                                                                                                                             NonConf for                                             Standard Conf
                                                                                                                                                              0 50 Hours                                             for 0 08 Hours
7/23/2020 12:00:00 AM   Region IV   RJD   BK9146   ML    EOP   MHCB   7/22/2020 1:38:00 PM   0.85    7/22/2020 8:20:50 PM    7/23/2020 8:33:10 PM   1.01       09:25:00       Conf                                                    0   0   0   0.25   0.25
                                                                                                                                                            Standard Conf
                                                                                                                                                            for 0 25 Hours
7/30/2020 12:00:00 AM   Region IV   RJD   BL1942   ML    SNY   MHCB   ##################      0.4    7/30/2020 12:55:27 AM   8/8/2020 9:50:50 AM    9.37       09:31:00      NonCof                                                   0   0   0   0.27          0.27   0.27
                                                                                                                                                               CellFront
                                                                                                                                                             NonConf for
                                                                                                                                                              0 27 Hours
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 102 of 114




              EXHIBIT 6
                                                                                                                                                                                                                                                  Region
                                                                                                     Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 103 of 114

                   Glossary                                COVID-19 MH Operational Impact Dashboard - Safety [Beta Testing]                                                                                                                       All                      



                                            SRASHE & CSSRS Screener                                                                                                                      Self-Injurious Behavior
     2019     2020            CSSRS Total                                                                                                               SIB w/ Intent        SIB w/o Intent
9K                                                                                                                                                 600

      8132                                          8101                    8131
8K                            7748                                                                         7658                                    400
                                                               7282                           7361                                    7274
            7173
                   6929           6838
7K                                                                                                                      6717
                                                                                                                                                   200


6K                                                                                                                                                          61    56    77     76   94   78                60                                    73
                                                                                                                                                        0                                                                                                              45
                                                                                                                                                        Jan 2019         Apr 2019             Jul 2019      Oct 2019          Jan 2020        Apr 2020          Jul 2020
                                             5050                 5005
5K

                                                                                                                                                                                              YTD SIB with Intent
                                                       4559                    4470


4K                                                                                                                                                      2020     2019

                                                                                                                                                   1000

3K                                                                                     2701                                                          800

                                                                                                                                                     600
2K
                                                                                                                                                     400


1K                                                                                                                                                   200


                                            155                               125                                                                        0
                                 8                    91         80                    68                                                                 Jan 2020            Mar 2020          May 2020         Jul 2020          Sep 2020       Nov 2020
0K
      Jan 2020                Mar 2020              May 2020                Jul 2020          Sep 2020                  Nov 2020



 FSP        ASP    CAL    CCC     CCI CCWF CEN CHCF CIM               CIW    CMC CMF   COR    CRC      CTF    CVSP      DVI     CAC HDSP          ISP      KVSP LAC MCSP NKSP PBSP PVSP                    RJD    SAC       SATF   SCC   SOL     SQ      SVSP    VSP   WSP
                                                                                                                                                                                                                                           Region
                                                                                                     Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 104 of 114

               Glossary                                COVID-19 MH Operational Impact Dashboard - MHCB [Beta Testing]                                                                                                                       All                 



                            MHCB Location                                                                  Percent Rescinded                                                                                      Bed Type
Institution    ASP    CAL    CCWF   CEN   CHCF     CIM      CIW     CMC      CMF                                              < 1 Day                                              MCB                                                               PF         OHU

                                                                                       2020   2019


                                                                                      20%
                                                                                      10%
                                                                                      0%
                                                                                                                                                                                                                                                     ASU…       ICF
                                                                                                                        ≥ 1 and < 3 Days

                                                                                       2020   2019

                                                                                                                                                                                                                                                     EOP
                                                                                      20%
                                                                                      10%
                                                                                      0%

                                                                                                                              ≥ 3 Days                                                                            Referrals
                                                                                       2020   2019                                                                                  2020       2019

                                                                                                                                                                                   300
                                                                                      20%
                                                                                      10%
                                                                                      0%
                                                                                                                                                                                   200


                                                                                                      MHCB in THMU & ELOC
                                                                                                                                                                                   100
                                                                                                TMHU                                                                          12
                                                                                      Outpatient_ELOC                                                              9
                                                 ©
                                                 © 2020
                                                   2020 TomTom
                                                        TomTom ©© 2020
                                                                  2020 HERE,
                                                                        HERE, © ©                                                                                                   0
                                                       2020 Microsoft Corporation
                                                       2020 Microsoft Corporation       Inpatient_ELOC                         3                                                         Jan 2020      Apr 2020          Jul 2020         Oct 2020




 FSP     ASP    CAL    CCC     CCI CCWF CEN CHCF CIM                CIW     CMC CMF    COR    CRC      CTF    CVSP      DVI     CAC HDSP          ISP    KVSP LAC MCSP NKSP PBSP PVSP                 RJD   SAC   SATF    SCC       SOL   SQ      SVSP    VSP   WSP
                                                                                                                                                                                                                                 Region
                                                                                                Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 105 of 114

               Glossary                                COVID-19 MH Operational Impact Dashboard - Acute [Beta Testing]                                                                                                           All                



                            Acute Location                                                                                                                                                              Bed Type
Institution    CHCF   CIM    CIW   CMC   CMF     COR     KVSP      LAC                                                                                                   Acute/ICF                                                   MHCB




                                                                                                                                                                                                        Referrals
                                                                                                                                                                              2020   2019




                                                                                                                                                                         40


                                                                                                  Acute in THMU & ELOC
                                                                                                                                                                         20


                                                                                     Inpatient_ELOC                                                               81

                                               ©
                                               © 2020
                                                 2020 TomTom
                                                      TomTom ©© 2020
                                                                2020 HERE,
                                                                      HERE, © ©     Outpatient_ELOC       2                                                              0
                                                     2020 Microsoft Corporation
                                                     2020 Microsoft Corporation                                                                                               Jan 2020       Apr 2020          Jul 2020         Oct 2020




 FSP     ASP    CAL   CCC     CCI CCWF CEN CHCF CIM               CIW     CMC CMF   COR   CRC     CTF    CVSP      DVI     CAC HDSP          ISP    KVSP LAC MCSP NKSP PBSP PVSP            RJD   SAC   SATF    SCC       SOL   SQ     SVSP   VSP   WSP
                                                                                                                                                                                                                                         Region
                                                                                                  Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 106 of 114

               Glossary                                    COVID-19 MH Operational Impact Dashboard - ICF [Beta Testing]                                                                                                                 All                 



                             ICF Location                                                                                                                                                                       Bed Type
Institution    CCWF   CHCF    CIM   CIW   CMC      CMF      COR      KVSP                                                                                                        Acute/ICF                                                            ML




                                                                                                                                                                                                                                                      MHCB




                                                                                                                                                                                                                                                      ASU




                                                                                                                                                                                                                Referrals
                                                                                                                                                                                      2020   2019


                                                                                                                                                                                 60



                                                                                                                                                                                 40

                                                                                                        ICF in THMU & ELOC
                                                                                                                                                                                 20
                                                                                      Outpatient_ELOC                                                                      125
                                                                                       Inpatient_ELOC                              49
                                                ©
                                                © 2020
                                                  2020 TomTom
                                                       TomTom ©© 2020
                                                                 2020 HERE,
                                                                       HERE, © ©                                                                                                 0
                                                      2020 Microsoft Corporation
                                                      2020 Microsoft Corporation               TMHU         3                                                                         Jan 2020       Apr 2020          Jul 2020         Oct 2020




 FSP     ASP    CAL   CCC    CCI CCWF CEN CHCF CIM                 CIW      CMC CMF   COR   CRC     CTF    CVSP      DVI     CAC HDSP          ISP    KVSP LAC MCSP NKSP PBSP PVSP                  RJD   SAC   SATF    SCC       SOL   SQ     SVSP   VSP    WSP
                                                                                                                                                                                                                                       Region
                                                                                                      Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 107 of 114

                Glossary                                 COVID-19 MH Operational Impact Dashboard - TMHU [Beta Testing]                                                                                                                 All                



                        5-Day Follow Up                                                                          RVR's                                                                       Location Sent After TMHU
  Incomplete         Completed all 5 days                                                                                                                               ML                                          MHCB
  20


  15
                                                                            10                  Current Bug Impacting
                                                                                                         Data
  10

                                                                                5
                                                                                                    Story ID: 96532                                                                                                 ASU
      5


      0
          May 2020        Jun 2020          Jul 2020    Aug 2020
                                                                                0
                                                                                    May 2020          Jun 2020             Jul 2020               Aug 2020



                                            Discharge SRASHE & SPI                                                                                                      Referral, Placement, and %COVID-19+
  SRASHE        SPI                                                                                                                          Placement Date       Referral Date   %COVID+

                                                                                                                                                                                                                                                           100%
  20
                                                                                                                                             15
                                                                                                                                                                                                                                                           80%

  15
                                                                                                                                                                                                                                                           60%
                                                                                                                                             10
  10                                                                                                                                                                                                                                                       40%
                                                                                                                                              5
      5                                                                                                                                                                                                                                                    20%


                                                                                                                                              0                                                                                                            0%
      0                                                                                                                                             May 2020                      Jun 2020              Jul 2020                  Aug 2020
            May 2020                         Jun 2020                Jul 2020                    Aug 2020




FSP       ASP   CAL      CCC     CCI CCWF CEN CHCF CIM             CIW   CMC CMF          COR   CRC     CTF      CVSP    DVI     CAC HDSP          ISP    KVSP LAC MCSP NKSP PBSP PVSP            RJD    SAC       SATF   SCC   SOL   SQ      SVSP   VSP   WSP
                                                                                                                                                                                                                                              Region
                                                                                                 Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 108 of 114

              Glossary                         COVID-19 MH Operational Impact Dashboard - TMHU (Treatment) [Beta Testing]                                                                                                                     All                  



MAX: 5-Hrs. Tx. Offered Out of Cell                                                                Routine IDTT                                                                                           Initial IDTT
5+ Hours      < 5 Hours
                                                                                                                                                                      Initial NOT within 3 days   Initial within 3 days
 2
                                                                                                                                                                    40
                                                                                     Developing and Testing Visualization
 1
                                                                                                                                                                    30

 0
              Jun 2020              Jul 2020           Aug 2020
                                                                                                                                                                    20


                 Length of Stay (days)                                                      Rounding Count                                                          10

                                                                                            Rounding (Theraputic Notes Only)
MAX LOS >10        < 10     10 to <20    20 to <30   >30
                                                                                                                                                                     0
                                                                                                                                                                          May 2020                  Jun 2020                  Jul 2020                Aug 2020
                                                                           10
10
                                                                                                                                                                            Daily MH Contact Offered Percentage
 0                                                                         0                                                                                      100%
      May 2020           Jun 2020        Jul 2020      Aug 2020                 May 2020         Jun 2020           Jul 2020           Aug 2020

                                                                                                                                                                   80%

                 RT Contacts Offered                                                  Non-Confidential Count
                                                                                                                                                                   60%
1.0

              Current Bug Impacting                                                                                                                                40%
                                                                           50
0.5                    Data
                 Story ID: 94968
                                                                                                                                                                   20%


0.0                                                                         0                                                                                        0%
 May 2020              Jun 2020         Jul 2020       Aug 2020                 May 2020         Jun 2020           Jul 2020           Aug 2020                             May 2020                Jun 2020                Jul 2020              Aug 2020




FSP     ASP      CAL     CCC      CCI CCWF CEN CHCF CIM           CIW   CMC CMF     COR    CRC     CTF      CVSP    DVI     CAC HDSP          ISP    KVSP LAC MCSP NKSP PBSP PVSP                    RJD     SAC     SATF    SCC       SOL   SQ     SVSP     VSP   WSP
                                                                                                                                                                                                                              Region
                                                                                                       Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 109 of 114

                Glossary                      COVID-19 MH Operational Impact Dashboard - ELOC & EOP [Beta Testing]                                                                                                            All                 



                           ELOC Location                                                                                                 EOP Patients Not in                               Inpatient in EOP Housing
Institution    (Blank)   ASP   CAL   CCI   CCWF      CHCF      CIM     CIW
                                                                                                                                              EOP Bed                                 ML                                ASU




                                                                                                                                                 525
                                                                                                 MHCB Patients LOS in Outpatient
                                                                                                                                                                                                                        RC                 PSU



                                                                                       5                                                                                                   Patients Awaiting EOP Bed
                                                                                                                                                                                      ML                        ASU                         Acute/ICF


                                                                                       0
                                                                                                         0-5 Days                15-20 Days                20+ Days



                                                                                                    Inpatient Referrals in ELOC
                                                                                           Outpatient_ELOC                                                            136

                                                                                            Inpatient_ELOC                                                                      133
                                                  ©
                                                  © 2020
                                                    2020 TomTom
                                                         TomTom ©© 2020
                                                                   2020 HERE,
                                                                         HERE, © ©
                                                        2020 Microsoft Corporation
                                                        2020 Microsoft Corporation                  TMHU               15                                                                                       MHCB                  SHU




 FSP     ASP     CAL     CCC   CCI CCWF CEN CHCF CIM                 CIW     CMC CMF       COR   CRC     CTF    CVSP      DVI     CAC HDSP          ISP    KVSP LAC MCSP NKSP PBSP PVSP     RJD   SAC   SATF   SCC    SOL    SQ     SVSP    VSP   WSP
Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 110 of 114




              EXHIBIT B
     Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 111 of 114
 Institutional Roadmap to Reopening-August 14, 2020

Introduction
This document outlines, at a high-level, the Roadmap to Reopening major programs within the California
Department of Corrections Rehabilitation (CDCR) and California Correctional Health Care Services
(CCHCS). In an effort to mitigate the spread of COVID-19, the Departmental Operations Center (DOC) was
established to provide statewide oversight and direction for COVID-19 efforts. The following are examples
of actions taken to decrease exposure and increase physical distancing in California’s prisons:

 −   Expedited release of inmates.                         −   Provided hand sanitizer to staff/inmates.
 −   Suspended normal visiting.                            −   Provide face coverings to staff/inmates
 −   Suspended intake from county jails.                   −   Modified programming at all institutions
 −   Modified housing assignments in dorm                      to increase physical distancing and
     settings to facilitate physical distancing.               implemented enhanced cleaning.
 −   Screening to include both a verbal                    −   Implemented a screening process for all
     questionnaire and temperature checks for all              inmate workers.
     individuals entering state prisons.                   −   Provided daily updates on the CDCR
 −   Conducted Board of Parole Hearings via                    website to ensure transparent
     videoconference.                                          communications with staff, families,
 −   Continued to reinforce the importance of                  stakeholders, and the public.
     hand-washing and frequent cleaning.                   −   Continued communication with local and
 −   Provided and mandated the use of reusable                 state authorities to determine current
     cloth barrier masks                                       mitigation levels in the community.

The CDCR-CCHCS Roadmap to Reopening incorporates a multi-phased approach to reopen statewide
operations, relying on the recommended guidelines set forth by the Centers for Disease Control and
Prevention (CDC), the California Department of Public Health (CDPH), and other stakeholders. It is
important to note that multiple considerations may affect the speed at which institutions and various
program areas reopen. Institutions will continuously evaluate and monitor positive COVID cases and will
reinstate precautionary measures, as needed, to protect all of those who live and work in California’s
prisons. This document is not intended to replace other COVID-related policies, but to work in concert
with companion policies. As such, and as an example, specific questions related to transferring of inmates
between institutions would be detailed via the CDCR/CCHCS test-and-transfer policy.

Phases Defined
        Phase 1: Most restrictive modifications
        Phase 2: Ease Phase 1 restrictions
        Phase 3: Expand opportunities outside housing units
        Phase 4: Return to “new” normal program for all staff and the population

Movement between the phases will be at the discretion of the Warden and Chief Executive Officer who
shall report daily to the Department Operations Center (DOC) their current phase, and any plans to move
to different phases in subsequent days. Depending on institutional design, movement between phases
may apply to the entire institution or individual facilities within an institution, at the discretion of the
Warden and CEO. This is to recognize significant differences related to design, dorm/cell housing, and
intermixing of inmates and staff in various facilities. Throughout the phases, the Department is committed
to ensuring the safety, security, and well-being of all staff and inmates by continuing to perform the
precautionary measures listed above.


                                                      CDCR-CCHCS Institutional Roadmap to Reopening, 1
   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 112 of 114
Factors for Determining Movement from One Phase to the Next
When assessing an institution’s readiness to move from one phase to the next, whether loosening or
tightening restrictions, the following factors will be considered:
    1. Is the institution experiencing a stabilizing or decreasing disease burden for the inmate
        population? Case Rate:
             Phase I to II: No new cases on a rolling 14-day cumulative new case rate.
             Phase II to III: No new cases on a rolling 60-day cumulative new case rate.
             Phase III to IV: No positive or new cases for a 90-day period.
             Phase IV: Reopening to new normal operations. Note that this may include continuing
                precautionary measures such as face coverings, more frequent cleanings, etc.
    2. Is the institution able to sustain adequate testing levels to monitor the ongoing health of the
        institution? If inadequate, remain in Phase 1.
    3. Is the institution able to sustain adequate staffing coverage for both custody and nursing posts?
        If inadequate, remain in Phase 1.
    4. Does the institution have access to an adequate supply of personal protective equipment (PPE)
        and hand sanitizer should an outbreak occur? If inadequate, remain in Phase 1.
    5. Has the institution instituted Physical Distancing with the ability to monitor, sustain, and enforce
        the measures successfully? If inadequate, remain in Phase 1.
    6. Ongoing employee testing and contact tracing program in place.

General Operation Provisions
    Phase 1
    −   The institution has a current outbreak – three or more COVID-19 positive patients
    −   Movement and programming access severely restricted within the individual facility or institution

    Phase 2
    −   The institution has outbreak contained
    −   Movement and program-area access within the facility or institution eased based on location and
        COVID status of the inmate population

    Phase 3
    −   No current positive inmates
    −   Increased movement and program access

    Phase 4
    −   Resumption of pre-COVID-19 programming. Note that this may include continuing precautionary
        measures such as face coverings, more frequent cleanings, etc.

Health Care Operations
    Phase 1
    −   Essential and critical health care appointments only.

    Phase 2
    −   Careful resumption of routine clinical operations:
            Episodic non-essential
            High-risk and chronic care patients
            Telemedicine (including ISUDT)
            On-site specialty services


                                                                   Institutional Roadmap to Reopening, 2
   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 113 of 114
              Allow Mental Health services where physical distancing can be maintained
              Resume Dental

    Phase 3
    −   Resume all clinical operations

Institutional Operations
    Phase 1
    −   The institution is closed to visitors, volunteers, and activities involving outside groups.
    −   No outside vendors, non-essential contractors, or non-employees permitted on institutional
        grounds, other than those who are essential for supplying the institution with needed goods.
            ISUDT Program Providers, including Alcohol And Other Drug (AOD) Counselors; are
               essential contractors
    −   Inmate workforce limited to essential functions.
    −   Yard/feeding with the same population within the same housing unit.
    −   Limited dayroom access to the same rotating groups. Physical distancing to be maintained.
    −   No family visiting (overnight visits).
    −   Limited recreational dayroom access to allow physical distancing.

    Phase 2
    −   Visitation limited to one visitor for one hour, per inmate per month. Tables in visiting rooms must
        be six feet apart, staggered schedule, mandatory masks, and tables disinfected between visits.
    −   Outside vendors, non-essential contractors, or non-employees may be permitted.
    −   Inmate workforce limited to essential functions.
    −   Continue yard/feeding access with the same population groups cohort.
    −   Continue limited dayroom access to the same rotating groups. Physical distancing to be
        maintained.
    −   Family visiting still prohibited.

    Phase 3
    −   Expand visitation to allow two visitors to visit for one hour per inmate, twice per month. Tables
        set six feet apart, staggered schedule, mandatory masks, and tables disinfected between visits.
    −   Inmate workforce may be expanded beyond essential functions.
    −   Expand yard access to up to two housing units at a time or by isolated/quarantined, orientation
        status, or general population status cohorts.
    −   Expand dayroom access to allow for more inmates while ensuring they maintain physical distance.
    −   Re-open family visiting to allow for one family visit per week, per family visiting unit.


Inmate Programs
Rather than prescribing a particular response to apply to all, individual institutions shall adapt to their
local, changing needs. To that end, the roadmap conceptualizes many potential programming options as
a “menu” from which institutions may select the program delivery methods which meet current
operational and safety needs within the phased guidelines. These options include reduced group sizes,
staggered schedules, outdoor, or programming in other non-traditional spaces to allow for physical
distancing, tents, canopies, or modified hours. Best practices and solutions will be collected and shared
with all institutions to add to the operations menu. The Division of Rehabilitative Programs (DRP) will



                                                                   Institutional Roadmap to Reopening, 3
   Case 2:90-cv-00520-KJM-DB Document 6831 Filed 08/21/20 Page 114 of 114
work with the In-Prison DRP CCIII to collect data on the conditions, and rationale leading to each
institutional program decision and modification for historical and reporting purposes.

    Phase 1
    −   All students receive independent study packets and teachers telework 2-4 days per week.
    −   Active Integrated Substance Use Disorder Treatment (ISUDT) participants receive Program
        Engagement Packets from ISUDT AOD Counselors.
    −   Inmates with legal deadlines may go to the law library so long as physical distancing is maintained.
        All others may request books, forms, and paging for library and law library access.
    −   Students may be administered educational assessments with approval from the Warden.
    −   The following programs remain closed: Offender Mentor Certification Program and Innovative
        Grants Program/Arts in Corrections.

    Phase 2
    −   Law library limited to paging and where physical distancing can be achieved.
    −   Blended instruction: The number of students in class will be dependent on appropriate physical
        distancing. The remainder of students will receive independent study while not in class.
    −   Students shall be administered educational assessments if physical distancing permits.
    −   ISUDT Allow for Integrated/ Offender Mentor Certification Program services to resume in a group
        setting, but not to exceed a 1:6 ratio. Institutions may exceed these ratios if reasonable
        alternatives such as outdoor programming are available.
    −   Arts in Corrections/Innovative Grants Program/Inmate Self Help Groups where appropriate
        capacity exists to allow physical distancing.

    Phase 3
    −   Continue blended instruction: Number of students in class will depend on appropriate physical
        distancing. The remainder of students will receive independent study while not in class.
    −   Inmates may use the library and law library, physical distancing permitting.
    −   Inmates are administered educational assessments, physical distancing permitting.
    −   ISUDT continues as in Phase 2. Integrated/Interventions for Sexual Offenders Program/Offender
        Mentor Certification Program services in a group setting using program option ‘menu’.
    −   Expand reopening of Arts in Corrections/Innovative Grants Program/Inmate Self Help Groups by
        allowing the institution discretion to allow volunteers to return. Continue physical distancing.




                                                                    Institutional Roadmap to Reopening, 4
